Exhibit 10.1

EXECUTION VERSION

 

 

 

REVOLVING CREDIT AGREEMENT

dated as of July 21, 2015

among

EOG RESOURCES, INC.

as Borrower

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

THE BANK OF TOKYO MITSUBISHI UFJ, LTD., BARCLAYS BANK PLC,

CITIBANK, N.A., ROYAL BANK OF CANADA,

and

SOCIÉTÉ GÉNÉRALE

as Documentation Agents

and

THE BANKS NAMED HEREIN

as Banks

 

 

 

J.P. MORGAN SECURITIES LLC, WELLS FARGO SECURITIES, LLC,

THE BANK OF TOKYO MITSUBISHI UFJ, LTD., BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC., ROYAL BANK OF CANADA,

and

SG AMERICAS SECURITIES, LLC

as Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

Section 1.1

 

Certain Defined Terms

     1   

Section 1.2

 

Computation of Time Periods

     17   

Section 1.3

 

Accounting Terms

     17   

Section 1.4

 

Miscellaneous

     17   

Section 1.5

 

Ratings

     17    ARTICLE II    AMOUNT AND TERMS OF THE ADVANCES   

Section 2.1

 

The Advances

     18   

Section 2.2

 

Making the Advances

     18   

Section 2.3

 

Fees

     19   

Section 2.4

 

Repayment

     19   

Section 2.5

 

Interest

     20   

Section 2.6

 

Additional Interest on Eurodollar Advances

     20   

Section 2.7

 

Interest Rate Determination and Protection

     21   

Section 2.8

 

Voluntary Conversion of Borrowings; Continuation of Eurodollar Borrowings

     22   

Section 2.9

 

Letters of Credit

     22   

Section 2.10

 

Prepayments

     31   

Section 2.11

 

Increased Costs; Capital Adequacy, Liquidity Etc

     31   

Section 2.12

 

Illegality

     32   

Section 2.13

 

Payments and Computations

     33   

Section 2.14

 

Taxes

     34   

Section 2.15

 

Sharing of Payments, Etc

     37   

Section 2.16

 

Ratable Reduction or Termination of the Commitments; Canadian Allocation of
Commitments; Sterling Allocation of Commitments

     38   

Section 2.17

 

Non-Ratable Reduction or Termination of Commitments

     38   

Section 2.18

 

Termination; Replacement of Bank

     39   

Section 2.19

 

Defaulting Banks

     41   

Section 2.20

 

Commitment Increase

     44   

Section 2.21

 

Extension of Termination Date

     46   

Section 2.22

 

Swingline Commitment

     46   

Section 2.23

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

     47    ARTICLE III    CONDITIONS TO ADVANCES   

Section 3.1

 

Initial Conditions Precedent

     48   

Section 3.2

 

Additional Conditions Precedent to Each Advance and L/C Credit Extension

     49    ARTICLE IV    REPRESENTATIONS AND WARRANTIES   

Section 4.1

 

Representations and Warranties of the Borrower

     50    ARTICLE V    COVENANTS OF THE BORROWER   

Section 5.1

 

Affirmative Covenants

     52   

 

i



--------------------------------------------------------------------------------

Section 5.2

Negative Covenants

  56    ARTICLE VI    EVENTS OF DEFAULT   

Section 6.1

Events of Default

  57    ARTICLE VII    THE AGENTS   

Section 7.1

Authorization of the Agents

  60   

Section 7.2

Delegation of Duties

  61   

Section 7.3

Liability of the Agents

  61   

Section 7.4

Reliance by Agents

  61   

Section 7.5

Notice of Default

  62   

Section 7.6

Credit Decision; Disclosure of Information by the Agents

  62   

Section 7.7

Indemnification of the Administrative Agents

  63   

Section 7.8

The Agents in their Respective Individual Capacities

  63   

Section 7.9

Successor Agents

  63   

Section 7.10

The Administrative Agent May File Proofs of Claim

  64   

Section 7.11

Other Agents; Arrangers and Managers

  65    ARTICLE VIII    MISCELLANEOUS   

Section 8.1

Amendments, Etc

  65   

Section 8.2

Notices, Etc

  66   

Section 8.3

No Waiver; Remedies

  67   

Section 8.4

Costs and Expenses

  67   

Section 8.5

Payments Set Aside; Right of Set-Off

  69   

Section 8.6

Assignments and Participations

  69   

Section 8.7

Governing Law; Entire Agreement; Integration; Jurisdiction

  73   

Section 8.8

Interest

  74   

Section 8.9

Captions

  74   

Section 8.10

Confidentiality

  74   

Section 8.11

Survival; Term; Reinstatement

  75   

Section 8.12

Severability

  75   

Section 8.13

Time of the Essence

  75   

Section 8.14

Execution in Counterparts

  75   

Section 8.15

Effectiveness

  75   

Section 8.16

Tax Forms

  76   

Section 8.17

Waiver of Right to Trial by Jury

  77   

Section 8.18

USA Patriot Act Notice

  78   

Section 8.19

Calculation of Dollar Equivalent Amounts

  78   

Section 8.20

No Fiduciary Duty

  78   

 

ii



--------------------------------------------------------------------------------

Appendix 1 – Terms of Canadian Borrowings and Canadian Letters of Credit

 

ARTICLE IA    DEFINITIONS   

Section 1A.1

Certain Defined Terms

  Appendix 1-1    ARTICLE IIA    AMOUNT AND TERMS OF THE CANADIAN ADVANCES   

Section 2A.1

The Canadian Advances

  Appendix 1-6   

Section 2A.2

Making the Canadian Advances

  Appendix 1-7   

Section 2A.3

Fees

  Appendix 1-8   

Section 2A.4

Repayment

  Appendix 1-9   

Section 2A.5

Interest

  Appendix 1-9   

Section 2A.6

Voluntary Conversion of Borrowings

  Appendix 1-9   

Section 2A.7

Canadian Letters of Credit

  Appendix 1-10   

Section 2A.8

Prepayments

  Appendix 1-17   

Section 2A.9

Payments and Computations

  Appendix 1-18   

Section 2A.10

Canadian Allocation and Reallocation of the Commitments

  Appendix 1-19   

Section 2A.11

Canadian Bankers’ Acceptances

  Appendix 1-19   

Section 2A.12

Currency Fluctuations

  Appendix 1-24   

Section 2A.13

Currency Conversion and Currency Indemnity

  Appendix 1-24    ARTICLE IIIA    ADDITIONAL CONDITIONS TO CANADIAN ADVANCES   

Section 3A.1

Additional Initial Conditions Precedent

  Appendix 1-25   

Section 3A.2

Additional Conditions Precedent to Each Canadian Advance and Canadian L/C Credit
Extension

  Appendix 1-25   

 

iii



--------------------------------------------------------------------------------

Appendix 2 – Terms of Sterling Borrowings and Sterling Letters of Credit

 

ARTICLE IB DEFINITIONS

Section 1B.1

Certain Defined Terms

Appendix 2-1 ARTICLE IIB AMOUNT AND TERMS OF THE STERLING ADVANCES

Section 2B.1

The Sterling Advances

Appendix 2-5

Section 2B.2

Marking the Sterling Advances

Appendix 2-5

Section 2B.3

Fees

Appendix 2-6

Section 2B.4

Repayment

Appendix 2-6

Section 2B.5

Interest

Appendix 2-7

Section 2B.6

[reserved]

Appendix 2-7

Section 2B.7

Interest Rate Determination and Protection

Appendix 2-7

Section 2B.8

Sterling Letters of Credit

Appendix 2-9

Section 2B.9

Prepayments

Appendix 2-16

Section 2B.10

Payments and Computations

Appendix 2-16

Section 2B.11

Sterling Allocation and Reallocation of the Commitments

Appendix 2-17

Section 2B.12

Currency Fluctuations

Appendix 2-17

Section 2B.13

Currency Conversion and Currency Indemnity

Appendix 2-18 ARTICLE IIIB ADDITIONAL CONDITIONS TO STERLING ADVANCES

Section 3B.1

Additional Initial Conditions Precedent

Appendix 2-18

Section 3B.2

Additional Conditions Precedent to Each Sterling Advance and Sterling L/C Credit
Extension

Appendix 2-19

 

iv



--------------------------------------------------------------------------------

Schedules and Exhibits

Domestic Facility:

Schedule I

Facility Fee and Applicable Margins

Schedule II

Banks, Commitments, Pro Rata Shares, Letter of Credit Commitments and
Administrative Information

Schedule III

Outstanding Letters of Credit

Schedule IV

Swingline Commitments

Exhibit A

Form of Note

Exhibit B

Form of Notice of Borrowing

Exhibit C

Form of Notice of Conversion

Exhibit D

Terms of Negative Pledge

Exhibit E

Form of Assignment and Assumption

Exhibit F

Form of Notice of Commitment Increase

Canadian Facility:

Exhibit 1-A

Form of Canadian Note

Exhibit 1-B

Form of Canadian Notice of Borrowing

Exhibit 1-C

Form of Canadian Notice of Conversion

Exhibit 1-D

Form of Canadian Guaranty

Sterling Facility:

Exhibit 2-A

Form of Sterling Note

Exhibit 2-B

Form of Sterling Notice of Borrowing

Exhibit 2-C

Form of UK Guaranty

 

v



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

Dated as of July 21, 2015

EOG Resources, Inc., a Delaware corporation, the Banks, JPMorgan Chase Bank,
N.A., as Administrative Agent for the Banks, Wells Fargo Bank, National
Association, as Syndication Agent for the Banks, and The Bank of Tokyo
Mitsubishi UFJ, LTD., Barclays Bank PLC, Citibank, N.A., Royal Bank of Canada
and Société Générale, as Documentation Agents for the Banks, agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Certain Defined Terms. Unless otherwise expressly provided in this
Agreement (without regard to Appendix 1 and Appendix 2 hereto), capitalized
terms used herein which are defined in Appendix 1 or Appendix 2 hereto have the
meanings therein defined. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and the plural forms of the terms defined):

“2007 Tax Act” has the meaning specified in the definition of the term “UK Tax
Act”.

“2010 Tax Act” has the meaning specified in the definition of the term “UK Tax
Act”.

“Adjusted Eurodollar Rate” means the Eurodollar Rate, as adjusted for statutory
reserve requirements for Eurocurrency liabilities.

“Administrative Agent” means JPMorgan in its capacity as administrative agent
under this Agreement, together with any successor thereto pursuant to
Section 7.9.

“Advance” means an advance by a Bank to the Borrower pursuant to Article II (as
divided or combined from time to time as contemplated in the definition herein
of “Borrowing”), and refers to a Base Rate Advance or a Eurodollar Advance (each
of which shall be a “Type” of Advance).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent” means any of the Administrative Agent, the Canadian Administrative Agent
and/or the UK Administrative Agent, as the context requires.

“Agent-Related Persons” means each Agent, together with its Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

“Agreed Currency” has the meaning specified in Section 2.9(l)(i).

“Agreement” means this Revolving Credit Agreement, as the same may from time to
time be amended, modified, restated, or replaced from time to time, including,
for the avoidance of doubt, each Appendix hereto.



--------------------------------------------------------------------------------

“Alternative Currency” means each of the Canadian Dollar, Sterling, and each
other currency (other than Dollars) that may be approved hereunder.

“AML Legislation” has the meaning given to it in Section 8.18.

“Anti-Corruption Laws” means (a) the United States Foreign Corrupt Practices Act
of 1977 and the UK Bribery Act, in each case, as applicable to the Borrower or
its Subsidiaries, and (b) any similar anti-corruption legislation in other
relevant jurisdictions in which the Borrower or its Subsidiaries maintain assets
or engage in business, which otherwise is applicable to them.

“Applicable Commitment” has the meaning specified in Section 2.19(b).

“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Advance.

“Applicable Margin” means, for each Rating Level, (i) the percentage set forth
adjacent to the respective captioned terms “Applicable Margin—Base Rate” and
“Applicable Margin—Non-Base Rate”, as each of the foregoing is set forth in
Schedule I, and for any day for each Base Rate Advance, for any Interest Period
for each Eurodollar Advance, for any Sterling Interest Period for each Sterling
Advance, or with respect to any Canadian Bankers’ Acceptance accepted by any
Canadian Bank at any time, as the case may be, the percentage per annum
applicable on such day for such Base Rate Advance, or to such Interest Period
for such Eurodollar Advance, such Sterling Interest Period for such Sterling
Advance or at such times with respect to such Canadian Bankers’ Acceptance, as
the case may be, as shown in Schedule I and (ii) being based on the Rating
Level, which for the purposes of determining such respective Applicable Margins
shall be the Rating Level in effect on the first day of such quarter for such
Base Rate Advance, the first day of such Interest Period or Sterling Interest
Period, as applicable, or on the corresponding day that such Canadian Bankers’
Acceptances are accepted by the Canadian Banks, as the case may be.

“Arrangers” means J.P. Morgan Securities LLC, Wells Fargo Securities, LLC, The
Bank of Tokyo Mitsubishi UFJ, Ltd., Barclays Bank, Citigroup Global Markets
Inc., Royal Bank of Canada, and SG Americas Securities, LLC.

“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.9(b)(iii).

“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such

 

2



--------------------------------------------------------------------------------

Person by a governmental authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such governmental authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Banks” means each Person a signatory to the Base Agreement, and shall include
any Person that becomes a Bank pursuant to Section 2.18, Section 2.19 or
Section 8.6, in each case, however, so long as it shall hold a Commitment.

“Barclays Bank” means Barclays Bank PLC, and any successor thereto.

“Base Agreement” means the physical portion of this Agreement excluding each
Joinder to Credit Agreement and each Appendix.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus  1⁄2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” and (c) the Adjusted Eurodollar Rate
for a one-month interest period plus 1%. The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.5(a).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means EOG Resources, Inc., a Delaware corporation, and any successor
thereto pursuant to Section 5.2(e).

“Borrowing” means a borrowing hereunder consisting of Advances of the same Type
made on the same day by the Banks pursuant hereto and, in the case of Eurodollar
Advances, having the same Interest Period; provided that (a) all Base Rate
Advances outstanding at any time shall thereafter be deemed to be one Borrowing,
and (b) subject to the limitations in Section 2.2(a) as to the number of
permitted Interest Periods and subject to the provisions of Sections 2.7, 2.8(c)
and 2.12 on the last day of an Interest Period for a Borrowing comprised of
Eurodollar Advances, such Borrowing may be divided ratably to form multiple
Borrowings comprised of Eurodollar Advances (with the result that each Bank’s
Advance as a part of each such multiple Borrowing is proportionately the same as
its Advance as a part of such divided Borrowing) or combined with all or a
ratable portion of the Base Rate Advances or all or a ratable portion of one or
more other Borrowings, the Interest Period for which also ends on such day, to
form a new Borrowing comprised of Eurodollar Advances, such division or
combination to be made by notice from the Borrower given to the Administrative
Agent not later than 12:00 Noon on the third Business Day prior to the proposed
division or combination specifying the date of such division or combination
(which shall be a Business Day) and all other relevant information (such as the
Borrowings to be divided or combined, the respective amounts of the Borrowings
resulting from any such division, the relevant Interest Periods, the amount of
the Base Rate Advances or other Borrowings to be so combined and such other
information as the Administrative Agent may request), but in no event shall any
Borrowing resulting from, or remaining after, any such division or combination
be less than $5,000,000, and in all cases each Bank’s

 

3



--------------------------------------------------------------------------------

Advance as a part of each such combined, resultant or remaining Borrowing shall
be proportionately the same as its Advances as a part of the relevant Borrowings
prior to such division or combination and each combined, resultant or remaining
Borrowing shall be in an integral multiple of $1,000,000. Each Borrowing
comprised of a Type of Advance shall be that “Type” of Borrowing.

“BTMU” means The Bank of Tokyo Mitsubishi UFJ, LTD., and any successor thereto.

“Business Day” means (a) any day of the year except Saturday, Sunday and any day
on which banks are required or authorized to close in Houston, Texas, New York,
New York, or the state in which the Payment Office is located, and (b) if the
applicable Business Day relates to any Eurodollar Advances, any day which is a
“Business Day” described in clause (a) and which is also a day for trading by
and between banks in the applicable interbank Eurodollar market.

“Cash Collateralize” has the meaning specified in Section 2.9(g).

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time, set forth at 42 U.S.C.
§§9601 et seq, state and local analogs and all rules and regulations promulgated
thereunder, in each case as now or hereafter in effect.

“Change of Control” means any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 30% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right).

“Citibank” means Citibank, N.A., and any successor thereto.

“CI Bank” has the meaning specified in Section 2.20(a).

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the Treasury regulations promulgated thereunder, or any successor Federal
tax code or regulations, and any reference to any statutory provision of the
Code shall be deemed to be a reference to any successor provision or provisions.

“Commitment” means, as to each Bank, its obligation to (a) make Advances to the
Borrower pursuant to Section 2.1, (b) purchase participations in L/C Obligations
pursuant to Section 2.9(c) and (c) make Refunded Swingline Loans and purchase
participations in Swingline Loans pursuant to Section 2.22, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Bank’s name on Schedule II (including after any revision thereof
under Section 2.20(e)) or in the Assignment and Assumption pursuant to which
such Bank becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement; provided, that:

(i) during a Canadian Allocation Period, the Commitment of any Bank that is, or
has a branch or Affiliate that is, a Canadian Bank shall be reduced by the
Canadian Commitment of such Canadian Bank; and

 

4



--------------------------------------------------------------------------------

(ii) during a Sterling Allocation Period, the Commitment of any Bank that is, or
has a branch or Affiliate that is, a UK Bank shall be reduced by the Sterling
Commitment of such UK Bank.

“Commitment Increase” has the meaning specified in Section 2.20(a).

“Commitment Increase Effective Date” has the meaning specified in
Section 2.20(b).

“Consenting Bank” has the meaning specified in Section 2.21(b).

“Consolidated” refers to the consolidation of the accounts of the Borrower and
its Subsidiaries in accordance with GAAP.

“Consolidated Net Worth” means at any date the Consolidated stockholders’ equity
of the Borrower and its Consolidated Subsidiaries.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
or a Borrowing of one Type into Advances or a Borrowing, as the case may be, of
another Type pursuant to Section 2.7, Section 2.8(a) or Section 2.11(b).

“Credit Exposure” as applied to each Bank shall mean (a) at any time prior to
the termination of the Commitments, the Pro Rata Share of such Bank of the Total
Committed Amount multiplied by the Total Committed Amount and (b) at any time
after the termination, in whole, of the Commitments, the principal balance of
the outstanding Advances, the Swingline Exposure and participation interest in
L/C Obligations of such Bank.

“Debt” of any Person means, at any date, without duplication, (a) obligations
for the repayment of money borrowed which (i) are evidenced by bonds, notes,
debentures, loan agreements, credit agreements or similar instruments or
agreements and (ii) are or should be shown on a balance sheet as debt in
accordance with GAAP, (b) obligations as lessee under leases which, in
accordance with GAAP, are capital leases (and monetary obligations under
so-called synthetic or off-balance sheet leases), (c) all obligations of such
Person to deliver commodities, goods or services, including hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements, take or pay arrangements or other similar arrangements in each
case in the ordinary course of business, (d) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment, and (e) guaranties of payment or
collection of any obligations described in clauses (a) through (d) of other
Persons, provided, that clauses (a) through (d) include, in the case of
obligations of the Borrower or any Subsidiary, only such obligations as are or
should be shown as debt, deferred revenues (in the case of clause (d)) or
capital lease liabilities on a Consolidated balance sheet in accordance with
GAAP; provided, further, that none of the following shall constitute Debt:
(A) transfers of accounts receivable pursuant to a receivables purchase facility
considered as a sale under GAAP (and indemnification, recourse or repurchase
obligations thereunder as are reasonable given market standards for transactions
of similar type) and (B) the liability of any Person as a general partner of a
partnership for Debt of such partnership, if the partnership is not a Subsidiary
of such Person.

“Default” means any event or circumstance which, with the giving of notice,
lapse of time or otherwise, would constitute an Event of Default.

“Defaulting Bank” means (i) any Bank, Canadian Bank or UK Bank, as the case may
be, that has (a) failed to fund any portion of its Advances, Canadian Advances
or Sterling Advances, as the case may be, or participations in Letters of
Credit, Canadian Letters of Credit or Sterling Letters of Credit, as the

 

5



--------------------------------------------------------------------------------

case may be, or Swingline Loans, as applicable (and for purposes of this
definition, each such funding obligation, as the context shall require, a
“funding obligation”), within three (3) Business Days following the date
required to be funded by it hereunder, (b) notified the Borrower and the
Administrative Agent in writing that it does not intend to or is unable to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to or is unable to comply
with its funding obligations under this Agreement, (c) failed, within three
Business Days after request by the Administrative Agent or the Borrower, to
confirm, in writing, (1) that it will comply with the terms of this Agreement
relating to its prospective funding obligations hereunder, unless the subject of
a good-faith dispute, and (2) that it is financially able and capable to meet
such funding obligations timely and fully, without regard to the existence of
any good faith dispute, (d) otherwise failed to pay over to the Administrative
Agent, the Canadian Administrative Agent or the UK Administrative Agent, as the
case may be, or any other Bank, Canadian Bank or UK Bank, as the case may be,
any other amount required to be paid by it hereunder within three Business Days
following the date when due, unless the subject of a good-faith dispute or
(e) become, or whose Parent has become, the subject of a Bankruptcy Event and
(ii) any of the Administrative Agent, the Canadian Administrative Agent or the
UK Administrative Agent, as the case may be, that is or becomes a Defaulting
Bank pursuant to any sub-clause of the preceding clause (i), whether by virtue
of being a Bank, a Canadian Bank or a UK Bank or, if not a Bank, Canadian Bank
or UK Bank, by virtue of the application to it (or, in respect to sub-clause
(e) above, its Parent) of the circumstances or events described therein.

“Dollar”, “dollar” or “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time equal to the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” under its name on Schedule II or
in the Assignment and Assumption or other document pursuant to which it became a
party hereto as contemplated by Section 2.18, Section 2.19 or Section 8.6, or
such other office of such Bank as such Bank may from time to time specify to the
Borrower and the Administrative Agent.

“Eligible Assignee” has the meaning specified in Section 8.6(g).

“Environment” has the meaning specified in 42 U.S.C. §9601(8).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Obligors or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Protection Statute, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Protection Statute” means any law, statute, ordinance, rule,
regulation, order, decision, decree, judgment, permit, license, authorization or
agreement (all as amended from time to time) arising from, in connection with,
or relating to the pollution, protection or regulation of the Environment or the
protection or regulation of health or safety, whether the foregoing are required
or promulgated by

 

6



--------------------------------------------------------------------------------

any government or agency or other authority of or in the United States (whether
local, state, or federal) or any foreign country or subdivision thereof,
including without limitation, CERCLA, RCRA and other laws, statutes, ordinances,
rules and regulations relating to the disposal, removal, remediation,
production, storing, refining, handling, transferring, processing, recycling or
transporting of or exposure to any material or substance, wherever located, and
any rule, regulation or decision issued or promulgated in connection with such
laws, statutes, ordinances, rules or regulations by any government, agency or
other authority of or in the United States (whether local, state or federal) or
of any foreign country or subdivision thereof, in each case as now or hereafter
in effect.

“EPA” means the United States Environmental Protection Agency, or any successor
thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, as in effect from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a group of which the Borrower is a member and which is
under common control within the meaning of the regulations under Section 414 of
the Code.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board, as in effect from time to time.

“Eurodollar Advance” means an Advance which bears interest as provided in
Section 2.5(b).

“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Advances.

“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” under its name on Schedule II
or in the Assignment and Assumption or other document pursuant to which it
became a party hereto as contemplated by Section 2.18, Section 2.19 or
Section 8.6, or such other office of such Bank as such Bank may from time to
time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Advance, the Screen Rate for such Interest Period determined as of approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period; and for any interest calculation with respect to a Base Rate
Advance on any date, the Screen Rate for an Interest Period equal to one month
commencing that day, determined as of approximately 11:00 A.M., London time, two
Business Days prior to the commencement of such Interest Period.

“Events of Default” has the meaning specified in Section 6.1.

“Existing 2011 Credit Agreement” means that certain Revolving Credit Agreement,
dated as of October 11, 2011, among the Borrower and JPMorgan Chase Bank, N.A.,
as administrative agent, and the agents and the banks party thereto from time to
time, including, for the avoidance of doubt, each appendix thereto together with
all loan documentation relating thereto.

“Extension Effective Date” has the meaning specified in Section 2.21(b).

“FATCA” means the Foreign Account Tax Compliance Act as set forth in Sections
1471 through 1474 of the Code as of the date of this Agreement (or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with), any current or future

 

7



--------------------------------------------------------------------------------

regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.

“FDIC” means the Federal Deposit Insurance Corporation, or any federal agency or
authority of the United States from time to time succeeding to its function.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any federal agency or authority of the United States from time to
time succeeding to its function.

“Foreign Bank” has the meaning specified in Section 8.16(a).

“GAAP” means accounting principles generally accepted in the United States
consistent with those applied in the preparation of the audited consolidated
financial statements referred to in Section 4.1(d).

“Hazardous Materials” means (a) any substance or material identified as a
hazardous substance pursuant to CERCLA; (b) any substance or material regulated
as a hazardous or solid waste pursuant to RCRA; (c) any other material or
substance regulated under any Environmental Protection Statute; and (d) all
pollutants, contaminants, toxic substances, radioactive materials, refined
products, natural gas liquids, crude oil, petroleum and petroleum products,
polychlorinated biphenyls and asbestos.

“Highest Lawful Rate” means, on any day and with respect to each Total Facility
Bank, as the case may be, the maximum non-usurious rate of interest that:
(a) with respect to the Borrower, such Bank is permitted under Federal, New York
or other applicable law to contract for, charge, receive, take or reserve for
with respect to obligations of the Borrower hereunder, stated as a rate per
annum; (b) with respect to the Canadian Borrower, such Canadian Bank is
permitted under Federal, New York, Canadian, or other applicable law to contract
for, charge, receive, take or reserve for with respect to obligations of the
Canadian Borrower hereunder, stated as a rate per annum; or (c) with respect to
the UK Borrower, such UK Bank is permitted under Federal, New York, UK or other
applicable law to contract for, charge, receive, take or reserve for with
respect to obligations of the UK Borrower hereunder, stated as a rate per annum.
All determinations herein of the Highest Lawful Rate, or of any interest rate
determined by reference to the Highest Lawful Rate, shall be made separately for
each Total Facility Bank, as the case may be, as appropriate to assure that the
Loan Documents are not construed to obligate any Person to pay interest to any
Total Facility Bank, as the case may be, at a rate in excess of the Highest
Lawful Rate applicable to it.

“Honor Date” has the meaning specified in Section 2.9(c)(i).

“ICC” has the meaning specified in Section 2.9(h).

 

8



--------------------------------------------------------------------------------

“Impacted Interest Period” has the meaning specified in the definition of
“Screen Rate.”

“Indemnified Liabilities” has the meaning specified in Section 8.4(c).

“Indemnitees” has the meaning specified in Section 8.4(c).

“Indenture” means that certain Indenture dated as of September 1, 1991 between
the Borrower, as issuer, and The Bank of New York Mellon Trust Company, N.A. (as
successor in interest to JPMorgan (formerly, Texas Commerce Bank National
Association)), as Trustee, without giving effect to any amendment, modification
or discharge thereof.

“Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of the accrued benefits under such Plan exceeds the fair
market value of the assets of such Plan allocable to such benefits.

“Interest Period” means, with respect to each Eurodollar Advance, in each case
comprising part of the same Borrowing, the period commencing on the date of such
Advance or the date of the Conversion of any Advance into (or a division or
combination of any Borrowing resulting in) such an Advance and ending on the
last day of the period selected by the Borrower pursuant to the provisions below
and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below except that any
Interest Period for Eurodollar Advances which commences on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month shall end on the last Business Day of the appropriate subsequent calendar
month. The duration of each such Interest Period shall be one, two, three or six
months, in each case as the Borrower may, upon notice received by the
Administrative Agent not later than 12:00 Noon on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:

(a) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, in the case of
any Interest Period for a Eurodollar Advance, that if such extension would cause
the last day of such Interest Period to occur in the next following calendar
month, the last day of such Interest Period shall occur on the next preceding
Business Day; and

(c) no Interest Period may end after the Termination Date.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period (for which the Screen Rate is available) that is shorter than the
Impacted Interest Period and (b) the Screen Rate for the shortest period (for
which the Screen Rate is available) that exceeds the Impacted Interest Period.

“ISP” has the meaning specified in Section 2.9(h).

“Issuer” means any L/C Issuer, any Canadian L/C Issuer and/or any Sterling L/C
Issuer, as the context requires.

 

9



--------------------------------------------------------------------------------

“Issuer Document” means with respect to any Letter of Credit, each of the Letter
of Credit Application entered into by the Borrower, and each other document,
agreement and instrument entered into by the L/C Issuer and the Borrower (or any
one or more Subsidiaries) or executed by the Borrower or any one or more
Subsidiaries in favor of the L/C Issuer and relating to such Letter of Credit.

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, and
any successor thereto.

“L/C Advance” means, with respect to each Bank, such Bank’s funding of its
participation in any Unreimbursed Amount in accordance with its Pro Rata Share
pursuant to Section 2.9(c)(iii).

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, the renewal or increase of the
amount thereof, or the amendment or other modification thereof.

“L/C Fee Rate” means at any time with respect to any Letter of Credit, Canadian
Letter of Credit or Sterling Letter of Credit issued hereunder, a percentage per
annum equal to the Applicable Margin then in effect.

“L/C Issuer” means any of JPMorgan, WFB, BTMU, Barclays Bank, Citibank, RBC and
SG in its capacity as an issuer of Letters of Credit hereunder, any other Bank
that may become a Letter of Credit issuer as mutually agreed to by the Borrower,
such Bank and the Administrative Agent, or any successor issuer of Letters of
Credit hereunder (each, in such capacity, if at the relevant time of
determination such Bank is obligated to issue Letters of Credit); provided that
each of BTMU, Barclays Bank and SG will only be an L/C Issuer with respect to
standby Letters of Credit; and provided further that no L/C Issuer will be
required to (a) issue Letters of Credit, Canadian Letters of Credit and Sterling
Letters of Credit in an aggregate principal amount in excess of such L/C
Issuer’s Letter of Credit Commitment, (b) issue Canadian Letters of Credit in an
aggregate principal amount in excess of the Canadian Total Committed Amount or
(c) issue Sterling Letters of Credit in an aggregate principal amount in excess
of the Sterling Total Committed Amount, as applicable (or such greater amount as
may be agreed to by an L/C Issuer).

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus (without
duplication) the aggregate of all Unreimbursed Amounts, including all L/C
Advances. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 2.9(n). For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Letter of Credit” means any letter of credit issued hereunder by an L/C Issuer,
as the same may be amended, extended, renewed or otherwise modified from time to
time. A Letter of Credit may be a commercial letter of credit or a standby
letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer, with such amendments thereto as the Borrower may reasonably
request and acceptable to an L/C Issuer to avoid any conflict between it and
this Agreement.

“Letter of Credit Commitment” means, as to each Issuer, its obligation to issue
Letters of Credit pursuant to this Agreement, in an aggregate principal amount
at any one time outstanding not to exceed

 

10



--------------------------------------------------------------------------------

the amount set forth opposite such Issuer’s name on Schedule II (or such greater
amount as may be agreed to by such Issuer) or in the Assignment and Assumption
pursuant to which such Issuer becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Termination Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Loan Document” means this Agreement, each Note, each Letter of Credit
Application, each Letter of Credit, each Notice of Borrowing, each Canadian
Note, each Canadian Bankers’ Acceptance, the Canadian Guaranty, each Canadian
Letter of Credit Application, each Canadian Letter of Credit, each Canadian
Notice of Borrowing, each Sterling Note, the UK Guaranty, each Sterling Letter
of Credit Application, each Sterling Letter of Credit, each Sterling Notice of
Borrowing and each other document or instrument executed and delivered in
connection with this Agreement.

“Majority Banks” means, subject to Section 2.19(b) and at any relevant time of
determination, all Banks and, if during a Canadian Allocation Period or Sterling
Allocation Period, as the case may be, all other Total Facility Banks in the
aggregate having in the aggregate more than 50% of the Total Facility Amount,
or, if the Total Facility Commitment has been terminated pursuant to
Section 6.1, Total Facility Banks in the aggregate holding in the aggregate more
than 50% of the Total Facility Outstandings.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA to which the Borrower or any
ERISA Affiliate, and more than one employer other than the Borrower or an ERISA
Affiliate, is making or accruing an obligation to make contributions or, in the
event that any such plan has been terminated, to which the Borrower or any ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.

“New Funds Amount” has the meaning specified in Section 2.20(d).

“Note” means, to the extent requested by any Bank, a promissory note of the
Borrower payable to such Bank, in substantially the form of Exhibit A,
evidencing the aggregate indebtedness of the Borrower to such Bank resulting
from the Advances owed to such Bank.

“Notice of Borrowing” has the meaning specified in Section 2.2(a).

“Notice of Commitment Increase” has the meaning specified in Section 2.20(b).

“Obligor” means the Borrower, the Canadian Borrower or the UK Borrower, or any
of them as the context requires.

“Other Taxes” has the meaning specified in Section 2.14(c).

 

11



--------------------------------------------------------------------------------

“Parent” means, with respect to any Bank, Canadian Bank or UK Bank or any of the
Administrative Agent, the Canadian Administrative Agent or the UK Administrative
Agent, as the case may be, any Person as to which such Bank, Canadian Bank, UK
Bank, Administrative Agent, Canadian Administrative Agent or UK Administrative
Agent is, directly or indirectly, a subsidiary.

“Payment Office” means the office of the Administrative Agent located at 270
Park Avenue, New York, New York 10017 or such other office as the Administrative
Agent may designate after the closing date hereof by written notice to the other
parties hereto.

“PBGC” means the Pension Benefit Guaranty Corporation, or any federal agency or
authority of the United States from time to time succeeding to its function.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, firm or other entity, or a government or any political
subdivision or agency, department or instrumentality thereof.

“Plan” means an employee benefit plan (other than a Multiemployer Plan) which is
(or, in the event that any such plan has been terminated within five years after
a transaction described in Section 4069 of ERISA, was) maintained for employees
of the Borrower or any ERISA Affiliate and covered by Title IV of ERISA.

“Prescribed Forms” means such duly executed form(s) or statement(s), including
the forms described in Sections 8.16(a) and (b), and in such number of copies,
which may, from time to time, be prescribed by law and which, pursuant to
applicable provisions of (a) an income tax treaty between the United States and
the country of residence of the Bank providing the form(s) or statement(s),
(b) the Code, or (c) any applicable rule or regulation under the Code or the tax
law of the applicable jurisdiction, permit the Borrower to make payments
hereunder for the account of such Bank free of deduction or withholding of
income or similar taxes (except for any deduction or withholding of income or
similar taxes as a result of any change in or in the interpretation of any such
treaty, the Code or any such rule or regulation, or as otherwise provided in
Section 2.14).

“Principal Subsidiary” means (a) the Canadian Borrower, during any Canadian
Allocation Period, (b) the UK Borrower, during any Sterling Allocation Period,
and (c) any other Subsidiary having total assets in excess of $300,000,000,
excluding (i) intercompany loans and advances to and from the Borrower and its
Subsidiaries, (ii) investments in Subsidiaries of such Subsidiary, and
(iii) equity interests in Subsidiaries of such Subsidiary. For purposes of this
definition, total assets shall be determined based on the most recent quarterly
or annual financial statements available prior to such determination. As of the
closing date hereof, EOG Resources Trinidad Limited is a Principal Subsidiary.

“Pro Rata Share” means, with respect to each Bank:

(a) at any time the Commitments remain outstanding, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Commitment of such Bank at such time and the denominator of
which is the amount of the Total Committed Amount; and

(b) upon the termination, in whole, of the Commitments pursuant to the terms of
this Agreement, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is:

the sum of

 

12



--------------------------------------------------------------------------------

(i) the outstanding Advances of such Bank plus

(ii) an amount equal to (A) (1) the outstanding Advances of such Bank, divided
by (2) the aggregate outstanding Advances of all Banks, times (B) the sum of
(1) all outstanding L/C Obligations plus (2) the outstanding Swingline Loans,
and

the denominator of which is the Total Outstanding Amount.

The initial Pro Rata Share of each Bank is set forth opposite the name of such
Bank on Schedule II or in the Assignment and Assumption pursuant to which such
Bank becomes a party hereto, as applicable.

“Rating Level” means the applicable category of rating level contained in
Schedule I which is based on the rating of the Borrower’s senior unsecured
long-term debt as classified by Moody’s or Standard & Poor’s, or both of them,
if applicable.

“RBC” means Royal Bank of Canada, and any successor thereto.

“RCRA” means the Resource Conservation Act of 1976, as amended from time to
time, set forth at 42 U.S.C. §§ 6901 et seq, state and local analogs and all
rules and regulations promulgated thereunder, in each case as now or hereafter
in effect.

“Reducing Percentage Bank” has the meaning specified in Section 2.20(d).

“Reduction Amount” has the meaning specified in Section 2.20(d).

“Refunded Swingline Loans” has the meaning specified in Section 2.23(b).

“Reg U Limited Assets” means assets that are subject to any arrangement (as
contemplated by Regulation U) with any Bank or the Administrative Agent (a) that
restricts the right or ability of the Borrower or (to the extent relevant to the
compliance with Regulation U or Regulation X by any of the Banks or the Borrower
in connection with this Agreement or any of the Advances) its Subsidiaries to
sell, pledge or otherwise dispose of (within the meaning of Regulation U) such
assets or (b) that provides that the exercise of such right is or may be cause
for accelerating the maturity of all or any portion of the Advances or any other
amount payable hereunder or under such arrangement.

“Register” has the meaning specified in Section 8.6(c).

“Regulation U” means Regulation U of the Federal Reserve Board, as the same is
from time to time in effect, and all rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as the same is
from time to time in effect, and all rulings and interpretations thereunder or
thereof.

“Responsible Officer” of a Person means such Person’s chief executive officer,
president, chief operating officer, chief financial officer, vice
president-finance, treasurer or assistant treasurer. Unless otherwise specified,
all references herein to a “Responsible Officer” shall refer to a Responsible
Officer of the Borrower.

“Revaluation Date” means (a) with respect to any Advance, each of the following:
(i) each date of a Borrowing of a Eurodollar Advance denominated in either
Canadian Dollars or Sterling, (ii) each date of a continuation of a Eurodollar
Advance denominated in either Canadian Dollars or Sterling

 

13



--------------------------------------------------------------------------------

hereunder and (iii) such additional dates as the Administrative Agent shall
determine or the Majority Banks shall require, in each instance for the purpose
of calculating the amount of availability of the respective commitments
hereunder or the Total Facility Outstandings (or any component thereof) as a
result of fluctuations in the relevant currency exchange rates, upon prior
written notice to the Borrower; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in either Canadian Dollars or Sterling, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in either
Canadian Dollars or Sterling and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Majority Banks
shall require, in each instance for the purpose of calculating the amount of
availability of the respective commitments hereunder or the Total Facility
Outstandings (or any component thereof) as a result of fluctuations in the
relevant currency exchange rates, upon prior written notice to the Borrower.

“Sanctions” means, at any time, economic sanctions or trade embargoes imposed or
administered at such time by (a) the United States Government (including,
without limitation, those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State) or
(b) if applicable, the United Nations Security Council, the European Union or
Her Majesty’s Treasury.

“Sanctioned Country” means, at any time, a country, region or territory which is
at such time the subject of any comprehensive Sanctions, in each case that
broadly restrict trade and investment with such country, region or territory (at
the time of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person that is designated as
being the subject of a Sanction in a list published by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or, if applicable, the United Nations Security Council, the European
Union or any EU member state, (b) any Person that the Borrower knows is
operating, organized or resident in a Sanctioned Country or (c) any Person that
the Borrower knows is owned 50 percent or more by any such Person or Persons.

“Scheduled Maturity Date” means the later to occur of (i) July 21, 2020, and
(ii) as to any Bank that has extended its Commitment pursuant to Section 2.21,
the latest date to which the Commitments have been extended pursuant to
Section 2.21.

“Screen Rate” means the London interbank offered rate administered by the ICE
Benchmark Administration (or any other Person that replaces the ICE Benchmark
Administration and takes over the administration of such rate) for Dollars for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen (or any successor or substitute page or screen to
the Reuters screen that displays such rate, or, if such rate does not appear on
the Reuters screen or successor or substitute page or screen to the Reuters
screen, on the appropriate page or screen of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion), provided that if the Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that if the Screen Rate shall not be available for any such
Interest Period (an “Impacted Interest Period”), then the applicable Eurodollar
Rate shall be the Interpolated Rate.

“SG” means Société Générale, and any successor thereto.

 

14



--------------------------------------------------------------------------------

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 A.M. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency; and provided further that, in conjunction with each of the
preceding determinations, the Borrower is provided a written description of the
applicable Spot Rate and the sources used to determine such rate.

“Standard & Poor’s” and “S&P” each means Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., or any successor to the rating
agency business thereof.

“Subsidiary” means any corporation, partnership, joint venture or other entity
(a) of which more than 50% of the outstanding capital stock or other equity
interests having ordinary voting power (irrespective of whether or not at the
time capital stock or other equity interest of any other class or classes of
such corporation, partnership, joint venture or other entity shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned by the Borrower and (b) which is a Consolidated Subsidiary in
accordance with GAAP; provided, that the definition of “Subsidiary” in Exhibit D
shall apply in Section 5.2(a) only.

“Successor Agent” has the meaning specified in Section 7.9.

“Swingline Commitment” means the obligation of the Swingline Lender to make its
Swingline Loans pursuant to Section 2.22 in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite the Swingline
Lender’s name on Schedule IV.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Bank at
any time shall be its Pro Rata Share of all Swingline Loans outstanding at such
time.

“Swingline Lender” means each of Citibank, JPMorgan and WFB, in its capacity as
a lender of Swingline Loans.

“Swingline Loans” has the meaning specified in Section 2.22(a).

“Swingline Participation Amount” has the meaning specified in Section 2.23(c).

“Swingline Rate” means, for any day, a variable per annum rate equal to (a) the
“ASK” rate for over-night Federal funds as published by Reuters on the date the
Borrower requests a Swingline Loan hereunder and on each day thereafter that
such Swingline Loan is outstanding; provided, however, if such rate is not
available at such time for any reason, then the “Swingline Rate” shall be, for
any day, the rate per annum reasonably determined by the applicable Swingline
Lender to be the rate at which deposits in Dollars in same day funds in the
approximate amount of the Swing Line Loan by such Swingline Lender would be
offered for overnight borrowings by such Swingline Lender’s London Branch to
major banks in the London interbank Eurodollar market at their request at
approximately 11:00 A.M. (London time) on the date the Borrower requests a
Swingline Loan hereunder and on each day thereafter that such Swingline Loan is
outstanding; provided that in conjunction with each of the preceding
determinations,

 

15



--------------------------------------------------------------------------------

upon request of the Borrower, the Borrower is provided a written description of
the applicable Swingline Rate and the sources used to determine such rate; plus
(b) the then applicable Applicable Margin for Eurodollar Advances. The
Administrative Agent’s internal records of applicable interest rates shall be
determinative in the absence of manifest error.

“Syndication Agent” means WFB.

“Taxes” has the meaning specified in Section 2.14(a).

“Termination Date” means, the earlier of (i) the Scheduled Maturity Date and
(ii) the date of termination in whole of the Total Facility Amount pursuant to
Section 2.16 or Section 6.1.

“Termination Event” means (a) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year in which it was a
“substantial employer”, as such term is defined in Section 4001(a)(2) of ERISA,
or the incurrence of liability by the Borrower or any ERISA Affiliate under
Section 4064 of ERISA upon the termination of a Multiple Employer Plan, or
(c) the distribution of a notice of intent to terminate a Plan pursuant to
Section 4041(a)(2) of ERISA or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate a Plan by the PBGC under Section 4042 of ERISA, or (e) any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

“Total Capitalization” means, at any time, the sum (without duplication) of
(a) Total Debt plus (b) Consolidated Net Worth less any amount thereof
attributable to “minority interests” (as defined below). For the purpose of this
definition, “minority interests” means any investment or interest of the
Borrower in any corporation, partnership or other entity to the extent that the
total amount thereof owned by the Borrower (directly or indirectly) constitutes
50% or less of all outstanding interests or investments in such corporation,
partnership or entity.

“Total Committed Amount” means, at any time, the aggregate amount of the
Commitments at such time.

“Total Debt” means, at any time, all Consolidated Debt of the Borrower and its
Consolidated Subsidiaries.

“Total Facility Advances” means Advances, Canadian Advances and Sterling
Advances.

“Total Facility Amount” means, at any relevant time of determination, the sum of
(i) the Total Committed Amount, (ii) if during a Canadian Allocation Period, the
then applicable Canadian Total Committed Amount and (iii) if during a Sterling
Allocation Period, the then applicable Sterling Total Committed Amount.

“Total Facility Banks” means, at any relevant time of determination, all Banks
holding a Commitment, all Canadian Banks holding a Canadian Commitment and all
UK Banks holding a Sterling Commitment.

“Total Facility Commitment” means, at any relevant time of determination, the
sum of (i) the Commitments, (ii) the Canadian Commitments and (iii) the Sterling
Commitments, in each case then in effect.

 

16



--------------------------------------------------------------------------------

“Total Facility Outstandings” means the sum of (i) the Total Outstanding Amount,
(ii) the Canadian Total Outstanding Amount and (iii) the Sterling Total
Outstanding Amount.

“Total Outstanding Amount” means, at any time, the sum of (a) the outstanding
Advances, (b) the outstanding L/C Obligations and (c) the outstanding Swingline
Loans.

“Type” has the meaning specified in the definition of the term “Advance”.

“UK” means the United Kingdom of Great Britain and Northern Ireland.

“UK Double Taxation Treaty” shall mean any convention between the government of
the United Kingdom and any other government for the avoidance of double taxation
and the prevention of fiscal evasion with respect to taxes on income and capital
gains.

“UK Tax Act” means, collectively, the United Kingdom Income Tax Act 2007 (the
“2007 Tax Act”) and Corporation Tax Act 2010 (the “2010 Tax Act”), each as
amended from time to time, or any successor statutes, together with all
regulations and interpretations thereof or thereunder by the United Kingdom
Inland Revenue (or any successor).

“Unreimbursed Amount” has the meaning set forth in Section 2.9(c)(i).

“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.

“WFB” means Wells Fargo Bank, National Association, and any successor thereto.

Section 1.2 Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”. Unless otherwise indicated, all references to a particular time are
references to Houston, Texas time.

Section 1.3 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with, and certificates of compliance for
the financial covenant shall be based on, GAAP; provided, however, the financial
statements and reports required pursuant to Section 5.1(a)(i) and (xi) shall be
prepared in accordance with generally accepted accounting principles in effect
at the time of application thereof except to the extent stated therein. GAAP
will be deemed for all purposes hereof to treat leases that would have been
classified as operating leases in accordance with GAAP as in effect on
December 31, 2014, in a manner consistent with the treatment of such leases
under GAAP as in effect on December 31, 2014, notwithstanding any modifications
or interpretive changes thereto that may occur thereafter.

Section 1.4 Miscellaneous. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, in each case as then amended,
revised or otherwise modified and then in effect, unless otherwise specified.
The term “including” shall mean “including, without limitation,” and the term
“or” is not exclusive. The term “United States” when used in any Loan Document
shall refer to and mean the United States of America.

Section 1.5 Ratings. A rating, whether public or private, by Standard & Poor’s
or Moody’s shall be deemed to be in effect on the date of announcement or
publication by Standard & Poor’s or

 

17



--------------------------------------------------------------------------------

Moody’s, as the case may be, of such rating or, in the absence of such
announcement or publication, on the effective date of such rating and will
remain in effect until the date when any change in such rating is deemed to be
in effect. In the event any of the rating categories used by Moody’s or
Standard & Poor’s is revised or designated differently (such as by changing
letter designations to different letter designations or to numerical
designations), the references herein to such rating shall be changed to the
revised or redesignated rating for which the standards are closest to, but not
lower than, the standards at the date hereof for the rating which has been
revised or redesignated. Long-term debt supported by a letter of credit,
guaranty, insurance or other similar credit enhancement mechanism shall not be
considered as senior unsecured long-term debt.

ARTICLE II

AMOUNT AND TERMS OF THE ADVANCES

Section 2.1 The Advances. Each Bank severally agrees, on the terms and
conditions hereinafter set forth, to make one or more Advances as part of a
Borrowing to the Borrower from time to time on any Business Day during the
period from the date hereof until the Termination Date in an aggregate amount
not to exceed at any time outstanding, such Bank’s Commitment minus the sum of
(a) such Bank’s Pro Rata Share of outstanding L/C Obligations plus (b) such
Bank’s Pro Rata Share of outstanding Swingline Loans. Each Borrowing (other than
a Borrowing or deemed Borrowing under Section 2.9(c)(ii) to reimburse an L/C
Issuer for any Unreimbursed Amount) shall be in an aggregate amount not less
than $5,000,000, shall be in an integral multiple of $1,000,000 and shall, when
made, consist of Advances of the same Type having (in the case of a Borrowing
comprised of Eurodollar Advances) the same Interest Period, made on the same day
by the Banks ratably according to their respective Commitments (excluding, with
respect to any Borrowing or deemed Borrowing under Section 2.9(c)(ii), the Pro
Rata Share of any Defaulting Bank). Within the limits of each Bank’s Commitment,
the Borrower may borrow, prepay pursuant to Section 2.10 and reborrow under this
Section 2.1. Subject to the terms and conditions hereof, more than one Borrowing
may be made on a Business Day (including, for example, a Borrowing comprised of
Eurodollar Advances having one Interest Period and another Borrowing comprised
of Eurodollar Advances having a different Interest Period).

Section 2.2 Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than 12:00 Noon (i) in the case of a proposed Borrowing
comprised of Eurodollar Advances, at least three Business Days prior to the date
of the proposed Borrowing, and (ii) in the case of a proposed Borrowing
comprised of Base Rate Advances, on the day of the proposed Borrowing, by the
Borrower to the Administrative Agent, which shall give to each Bank prompt
notice thereof by telecopy. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by telecopy, confirmed immediately in writing, in
substantially the form of Exhibit B, duly signed by a Responsible Officer,
specifying therein the requested (A) date of such Borrowing, (B) Type of
Advances comprising such Borrowing, (C) aggregate amount of such Borrowing, and
(D) in the case of a Borrowing comprised of Eurodollar Advances, initial
Interest Period for each such Advance, provided that the Borrower may not
specify Eurodollar Advances for any Borrowing if, after giving effect to such
Borrowing, Eurodollar Advances having more than twenty (20) different Interest
Periods shall be outstanding. In the case of a proposed Borrowing comprised of
Eurodollar Advances, the Administrative Agent shall promptly notify each Bank
and the Borrower of the applicable interest rate under Section 2.5(b). Each Bank
shall, before 12:00 Noon (2:00 P.M. in the case of a Borrowing comprised of Base
Rate Advances) on the date of such Borrowing, make available for the account of
its Applicable Lending Office to the Administrative Agent at its Payment Office,
in same day funds, such Bank’s ratable portion of such Borrowing. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower at the Administrative Agent’s
aforesaid address.

 

18



--------------------------------------------------------------------------------

(b) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing which the related Notice of Borrowing specifies is
to be comprised of Eurodollar Advances, the Borrower shall, subject to
Section 8.8, indemnify each Bank against any loss, cost or expense incurred by
such Bank as a result of any failure to fulfill on or before the date specified
in such Notice of Borrowing for such Borrowing the applicable conditions set
forth in Article III or to make the Borrowing specified in such Notice of
Borrowing on the date specified, including any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Bank to fund the
Advance to be made by such Bank as part of such Borrowing when such Advance, as
a result of such failure, is not made on such date.

(c) Unless the Administrative Agent shall have received notice from a Bank prior
to the time it is required to make available its ratable portion of any
Borrowing that such Bank will not make available to the Administrative Agent
such Bank’s ratable portion of such Borrowing, the Administrative Agent may
assume that such Bank has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with subsection (a) of this
Section 2.2 and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If and to
the extent that such Bank shall not have so made such ratable portion available
to the Administrative Agent, such Bank and the Borrower severally agree to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Bank, the Federal Funds Rate. If such Bank shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Advance as part of such Borrowing for purposes of this
Agreement.

(d) The failure of any Bank to make the Advance to be made by it as part of any
Borrowing shall not relieve any other Bank of its obligation, if any, hereunder
to make its Advance on the date of such Borrowing, but no Bank shall be
responsible for the failure of any other Bank to make the Advance to be made by
such other Bank on the date of any Borrowing.

Section 2.3 Fees.

(a) Facility Fee. Subject to Section 8.8, the Borrower agrees to pay without
duplication to each Bank a facility fee on the average daily amount of such
Bank’s Commitment, whether or not used, from the closing date hereof until the
Termination Date. The facility fee is due on the last Business Day of each
March, June, September and December during the term of such Bank’s Commitment,
commencing September 30, 2015, and on the date such Bank’s Commitment is
terminated. The rate per annum of the facility fee for each calendar quarter
shall be determined as provided in Schedule I based on the Rating Level in
effect on the first day of such quarter. The Borrower may at its option pay such
facility fee together with any Canadian facility fee owing to the Canadian Banks
pursuant to Section 2A.3(a) and any Sterling facility fee owing to the UK Banks
pursuant to Section 2B.3(a) pursuant to a single payment to Administrative Agent
for the benefit of the Banks, the Canadian Banks and the UK Banks; provided, the
Borrower shall so specify to the Administrative Agent that such payment is with
respect to the facility fee hereunder and such Canadian facility fee and such
Sterling facility fee, as appropriate.

(b) Administrative Agent’s Fee. Subject to Section 8.8, the Borrower shall pay
to the Administrative Agent such fees as may be separately agreed to by it and
the Administrative Agent.

Section 2.4 Repayment. The Borrower shall repay the unpaid principal amount of
each Advance owed to each Bank on the Termination Date.

 

19



--------------------------------------------------------------------------------

Section 2.5 Interest. Subject to Section 8.8, the Borrower shall pay interest on
the unpaid principal amount of each Advance owed to each Bank from the date of
such Advance until such principal amount shall be paid in full, at the following
rates per annum:

(a) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of the Base Rate plus
the Applicable Margin in effect from time to time, due quarterly on the last
Business Day of each March, June, September and December, commencing
September 30, 2015, during such periods and on the date such Base Rate Advance
shall be Converted (in whole or in part), changed (in whole or in part) as a
result of any division or combination of any Borrowing, or paid in full;
provided that any such Advance not paid when due shall bear interest on the
principal amount thereof from time to time outstanding, payable upon demand,
until paid in full at a rate per annum equal at all such times to 2% above the
Base Rate in effect from time to time.

(b) Eurodollar Advances. During such periods as such Advance is a Eurodollar
Advance, a rate per annum equal at all times during each Interest Period for
such Advance to the sum of the Eurodollar Rate for such Interest Period for such
Advance plus the Applicable Margin per annum for such Interest Period, due on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on the day which occurs during such Interest Period
three months from the first day of such Interest Period (each Eurodollar Advance
to bear interest from and including the first day of the Interest Period for
such Advance to (but not including) the last day of such Interest Period);
provided that any such Advance not paid when due shall bear interest on the
principal amount thereof from time to time outstanding, payable upon demand,
until paid in full at a rate per annum equal at all such times to the greater of
(x) 2% above the Base Rate in effect from time to time and (y) 2% above the rate
per annum required to be paid on such Advance immediately prior to the date on
which such Event of Default occurred.

(c) Other Obligations. If any amount payable by the Borrower (other than any
Advance) under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount from time to time outstanding shall thereafter bear
interest on the principal amount thereof from time to time outstanding, payable
upon demand, until paid in full, at a fluctuating interest rate per annum at all
such times equal to 2% above the Base Rate in effect from time to time.

Section 2.6 Additional Interest on Eurodollar Advances. If any Bank is required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities,
and if as a result thereof there is an increase in the cost to such Bank of
agreeing to make or making, funding or maintaining Eurodollar Advances, the
Borrower shall, subject to Section 8.8, from time to time, within 20 Business
Days following its receipt of the certificate hereinbelow referenced (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Bank additional amounts, as additional interest
hereunder, sufficient to compensate such Bank for such increased cost. A
certificate in reasonable detail as to the basis for and the amount of such
increased cost, and certifying that such costs are generally being charged by it
to other similarly situated borrowers under similar credit facilities shall be
submitted to the Borrower and the Administrative Agent by such Bank, shall be
conclusive and binding for all purposes, absent manifest error; provided,
however, no Bank shall be permitted to recover increased costs incurred or
accrued pursuant to this Section 2.6 more than 180 days prior to the date it
sends such certificate to the Borrower; provided further that, if any such
requirement (or change in requirement) giving rise to such increased costs is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

20



--------------------------------------------------------------------------------

Section 2.7 Interest Rate Determination and Protection. (a) If, prior to the
commencement of any selected Interest Period for a Eurodollar Advance, the
Administrative Agent is unable to obtain timely information for determining the
Eurodollar Rate for such Interest Period:

(i) the Administrative Agent shall forthwith notify the Borrower and the Banks
that the interest rate cannot be determined for such Interest Period,

(ii) each such Advance for which such Interest Period was selected will, on the
last day of the then existing Interest Period therefor, either (A) Convert into
a Base Rate Advance (or if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance) or (B) continue as one or more Eurodollar
Advances of Interest Periods not affected by such notice of the Majority Banks,
as selected by the Borrower, and

(iii) the obligation of the Banks to make, or to Convert Advances or Borrowings
into, or to make divisions or combinations of Borrowings resulting in,
Eurodollar Advances or Eurodollar Borrowings of such Interest Periods shall be
suspended until the Administrative Agent shall notify the Borrower and the Banks
that the circumstances causing such suspension no longer exist.

(b) If, with respect to any Eurodollar Advances, the Majority Banks notify the
Administrative Agent that the applicable interest rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Banks of
making, funding or maintaining their respective portions of such Eurodollar
Advances for such Interest Period, the Administrative Agent shall forthwith so
notify the Borrower and the Banks, whereupon

(i) each such Advance will, on the last day of the then existing Interest Period
therefor, either (A) Convert into a Base Rate Advance (or, if such Advance is
then a Base Rate Advance, will continue as a Base Rate Advance) or (B) continue
as one or more Eurodollar Advances of Interest Periods not affected by such
notice of the Majority Banks, as selected by the Borrower, and

(ii) the obligation of the Banks to make, or to Convert Advances or Borrowings
into, or to make divisions or combinations of Borrowings resulting in,
Eurodollar Advances or Eurodollar Borrowings of such Interest Periods shall be
suspended until the Administrative Agent shall notify the Borrower and the Banks
that the circumstances causing such suspension no longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.1 or fails to give a timely Notice
of Conversion with respect to any Eurodollar Advances in accordance with the
provisions contained in Section 2.8(a), the Administrative Agent will forthwith
so notify the Borrower and the Banks and such Advances will automatically, on
the last day of the then existing Interest Period therefor, Convert into Base
Rate Advances.

(d) If the aggregate unpaid principal amount of Advances comprising any
Eurodollar Borrowing shall be reduced, by payment or prepayment or otherwise, to
less than $5,000,000, such Advances shall automatically Convert, on the last day
of the then existing Interest Period for such Advances, into Base Rate Advances,
unless the Borrower has elected to continue such Advances as Eurodollar Advances
by selecting a new Interest Period therefor in accordance with the provisions
hereof commencing on such day and the sum of the outstanding principal amount of
such Advances plus the outstanding principal amount of each other Borrowing that
is being Converted into, or continued as, a Eurodollar Borrowing on such day
with the same Interest Period as such Advances is at least $5,000,000.

 

21



--------------------------------------------------------------------------------

(e) Any Bank may, if it so elects, fulfill its Commitment as to any Eurodollar
Advance by causing a branch, foreign or otherwise, or Affiliate of such Bank to
make such Advance and may transfer and carry such Advance at, to or for the
account of any branch office or Affiliate of such Bank; provided that in such
event, for the purposes of this Agreement, such Advance shall be deemed to have
been made by such Bank and the obligation of the Borrower to repay such Advance
shall nevertheless be to such Bank and shall be deemed to be held by such Bank,
to the extent of such Advance, for the account of such branch or Affiliate;
provided further that for U.S. federal income tax purposes if such branch or
Affiliate is the beneficial owner of such interest, or if such Bank is regarded
as acting as an intermediary for such branch or Affiliate, then such Bank, or
such branch or Affiliate, shall provide to the Borrower and the Administrative
Agent the required forms and documentation as set forth in Section 8.16(a)(i) or
(ii), as appropriate.

Section 2.8 Voluntary Conversion of Borrowings; Continuation of Eurodollar
Borrowings. (a) The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 12:00 Noon (i) in the case of a proposed
Conversion into a Eurodollar Borrowing, on the third Business Day prior to the
date of the proposed Conversion, and (ii) in the case of a proposed Conversion
into a Base Rate Borrowing, on the date of the proposed Conversion, and subject
to the limitations in Section 2.2(a) as to the number of permitted Interest
Periods and subject to the provisions of Sections 2.7, 2.8(c) and 2.12, Convert
all or any portion of a Borrowing of one Type into a Borrowing of another Type;
provided, however, that any Conversion of any Eurodollar Borrowing shall be made
on, and only on, the last day of an Interest Period for such Eurodollar
Borrowing. Each such notice of a Conversion (a “Notice of Conversion”) shall be
by telecopy, confirmed immediately in writing, in substantially the form of
Exhibit C, duly signed by a Responsible Officer, and shall, within the
restrictions specified above, specify (x) the date of such Conversion, (y) the
Borrowing (or identified portion thereof) to be Converted and the Type into
which it is to be Converted, and (z) if such Conversion is into a Eurodollar
Borrowing, the duration of the Interest Period for each Advance comprising such
Borrowing.

(b) The Borrower may continue all or any portion of any Eurodollar Borrowing as
a Eurodollar Borrowing for an additional Interest Period that complies with the
requirements set forth in the definition herein of “Interest Period,” by giving
notice of such Interest Period as set forth in such definition, subject to the
limitations in Section 2.2(a) as to the number of permitted Interest Periods and
subject to the provisions of Sections 2.7, 2.8(c) and 2.12.

(c) All Borrowings, Conversions and continuations under this Agreement shall be
effected in a manner that (i) treats all Banks ratably (including, for example,
effecting Conversions of any portion of a Borrowing in a manner that results in
each Bank retaining its same ratable percentage of both the Converted portion
and the remaining portion not Converted), and (ii) results in each Borrowing
(including, in the case of any Conversion of a portion of a Borrowing, both the
Converted portion and the remaining portion not Converted) being in an amount
not less than $5,000,000 and in an integral multiple of $1,000,000. Upon
Conversion of any Borrowing, or portion thereof, into a particular Type, all
Advances comprising such Borrowing or portion thereof, as the case may be, will
be deemed Converted into Advances of such Type.

Section 2.9 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Banks set forth in this
Section 2.9, (1) from time to time on any Business Day prior to the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrower for any general corporate purpose of the Borrower and its Subsidiaries,
and to

 

22



--------------------------------------------------------------------------------

amend or renew Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drafts under the Letters of Credit; and
(B) the Banks severally agree to participate in Letters of Credit issued for the
account of the Borrower; provided that (i) no L/C Issuer shall be obligated to
make any L/C Credit Extension with respect to any Letter of Credit if the
aggregate amount of Letters of Credit, Canadian Letters of Credit and Sterling
Letters of Credit issued by it and its Affiliates would exceed such L/C Issuer’s
Letter of Credit Commitment (or such greater amount as may be agreed to by such
L/C Issuer), and (ii) no L/C Issuer shall be obligated to issue Letters of
Credit and no Bank shall be obligated to participate in any Letter of Credit if
as of the date of such L/C Credit Extension the Total Facility Outstandings
would exceed the Total Facility Amount. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any governmental body, agency or official
or arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer
from issuing such Letter of Credit, or any law, rule, regulation or order
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any governmental body, agency or official with
jurisdiction over such L/C Issuer shall prohibit, or request that such L/C
Issuer refrain from the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon such L/C Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
such L/C Issuer is not otherwise compensated hereunder) not in effect on the
date hereof, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the date hereof and which such L/C Issuer in
good faith deems material to it;

(B) subject to Section 2.9(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Majority Banks have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Banks have approved such expiry
date;

(D) the issuance of such Letter of Credit would violate one or more reasonable
and customary commercial banking policies of such L/C Issuer generally
applicable to the issuance of letters of credit and applied by such L/C Issuer
to other similarly situated borrowers under similar credit facilities;

(E) such Letter of Credit is in an initial amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit (or, as to Letters of Credit denominated in a currency other
than Dollars, the respective currency equivalent thereof as reasonably
determined by such L/C Issuer), or is to be denominated in a currency other than
Dollars, Canadian Dollars, Euros, British Pounds Sterling, Swiss Francs or
Japanese Yen; or

(F) it is not then required to issue a Letter of Credit pursuant to
Section 2.19(e).

 

23



--------------------------------------------------------------------------------

(iii) No L/C Issuer shall be under any obligation to amend, extend, renew or
otherwise modify any Letter of Credit if (A) such L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its amended, extended,
renewed or modified form under the terms hereof, or (B) the beneficiary of such
Letter of Credit does not accept the proposed amendment, extension, renewal or
other modification to such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the relevant L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer. Such Letter of
Credit Application must be received by the relevant L/C Issuer and the
Administrative Agent not later than 12:00 Noon at least two Business Days (or
such later date and time as requested by the Borrower and as the relevant L/C
Issuer may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as the relevant L/C Issuer
may require. In the case of a request for an amendment of any outstanding Letter
of Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may require.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the relevant L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, the relevant L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the relevant L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Bank
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the relevant L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Bank’s Pro Rata Share times the
amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit the relevant L/C Issuer to prevent any such renewal at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Nonrenewal Notice Date”) in each such twelve-month period
to be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the relevant L/C Issuer, the Borrower shall not be required to make
a specific request to the relevant L/C Issuer for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the Banks shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to

 

24



--------------------------------------------------------------------------------

permit the renewal of such Letter of Credit at any time prior to an expiry date
not later than the Letter of Credit Expiration Date; provided, however, that the
relevant L/C Issuer shall not permit any such renewal if (A) the relevant L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its renewed form under the terms hereof (by reason of
the provisions of Section 2.9(a)(ii) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
two Business Days before the Nonrenewal Notice Date (1) from the Administrative
Agent that the Majority Banks have elected not to permit such renewal or
(2) from the Administrative Agent, any Bank or the Borrower that one or more of
the applicable conditions specified in Section 3.2 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) On the date of any payment by any L/C Issuer under any Letter of Credit
(each such date, an “Honor Date”), the relevant L/C Issuer shall notify the
Borrower and the Administrative Agent of such payment. If the relevant L/C
Issuer shall give such notice prior to 11:00 A.M. on the Honor Date, the
Borrower shall reimburse the relevant L/C Issuer by 11:00 A.M. on the Honor Date
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to reimburse the relevant L/C Issuer by 11:00
A.M. on the Honor Date, the Administrative Agent shall promptly notify each Bank
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Bank’s Pro Rata Share thereof. In such event,
the Borrower shall be deemed to have requested a Borrowing of Base Rate Advances
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.1 for the
principal amount of Base Rate Advances, but otherwise subject to Section 2.1 and
subject to compliance with the conditions set forth in Section 3.2 (other than
(i) the delivery of a Notice of Borrowing and (ii) the absence of an event that
would constitute an Event of Default but for the requirement of time elapse,
which is based upon the Borrower’s failure to fully and timely reimburse for
such drawing). Any notice given by any L/C Issuer or the Administrative Agent
pursuant to this Section 2.9(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Bank (including the Bank acting as L/C Issuer) shall upon any notice
pursuant to Section 2.9(c)(i) make funds available to the Administrative Agent
for the account of the relevant L/C Issuer at the Administrative Agent’s Office
in an amount equal to its Pro Rata Share of the Unreimbursed Amount not later
than 1:00 P.M. on the Honor Date specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.9(c)(iii), each Bank
that so makes funds available shall be deemed to have made a Base Rate Advance
subject to compliance with the conditions set forth in Section 3.2 (other than
(i) the delivery of a Notice of Borrowing and (ii) the absence of an event that
would constitute an Event of Default but for the requirement of time elapse,
which is based upon the Borrower’s failure to fully and timely reimburse for
such drawing) to the Borrower in such amount and the corresponding Unreimbursed
Amount shall be deemed refinanced. The Administrative Agent shall remit the
funds so received to the relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing or a deemed Borrowing under Section 2.9(c)(i) or (ii) because the
conditions set forth in Section 3.2 and not excused under Section 2.9(c)(i) or
Section 2.9(c)(ii) cannot be satisfied on the Honor

 

25



--------------------------------------------------------------------------------

Date, then (A) the relevant L/C Issuer will notify the Borrower of the amount of
such Unreimbursed Amount that has not been refinanced and (B) such Unreimbursed
Amount that is not so refinanced shall (1) bear interest on the amount thereof
from time to time outstanding at a rate per annum equal to 2% above the Base
Rate in effect from time to time and (2) shall be due and payable on the 15th
day following the Borrower’s receipt of such notice from such L/C Issuer. In
such event, each Bank’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.9(c)(ii) shall be payment in
respect of its participation in such Unreimbursed Amount and shall constitute an
L/C Advance from such Bank in satisfaction of its participation obligation under
this Section 2.9.

(iv) Until each Bank funds its Advance or L/C Advance pursuant to this
Section 2.9(c) to reimburse the relevant L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Bank’s Pro Rata Share of such
amount shall be solely for the account of the relevant L/C Issuer.

(v) Each Bank’s obligation to reimburse the relevant L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.9(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Bank may have against the relevant L/C Issuer, the Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing. No such making of a reimbursement to an L/C Issuer
shall constitute a Borrowing if the Borrower is unable to satisfy the conditions
set forth in Section 3.2 (other than (i) the delivery of a Notice of Borrowing
and (ii) the absence of an event that would constitute an Event of Default but
for the requirement of time elapse, which is based upon the Borrower’s failure
to fully and timely reimburse for such drawing) and no such making of a
reimbursement shall relieve or otherwise impair the obligation of the Borrower
to reimburse the relevant L/C Issuer for the amount of any payment made by the
relevant L/C Issuer under any Letter of Credit, together with interest as
provided in Section 2.9(c).

(vi) If any Bank fails to make available to the Administrative Agent for the
account of an L/C Issuer any amount required to be paid by such Bank pursuant to
the foregoing provisions of this Section 2.9(c) by the time specified in
Section 2.9(c)(ii), the relevant L/C Issuer shall be entitled to recover from
such Bank (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the relevant L/C Issuer
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
A certificate of an L/C Issuer submitted to any Bank (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Bank such Bank’s L/C Advance in respect of such
payment in accordance with Section 2.9(c), if the Administrative Agent receives
for the account of the relevant L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Bank its
Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Bank’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

 

26



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.9(c)(i) is required to be returned under any of
the circumstances described in Section 8.5(a) (including pursuant to any
settlement entered into by the relevant L/C Issuer in its discretion), each Bank
shall pay to the Administrative Agent for the account of the relevant L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Bank, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), any L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under the Bankruptcy Code or any other law relating to
bankruptcy, insolvency or reorganization or relief of debtors; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the relevant L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against an L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Bank and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of any L/C Issuer, any
Agent-Related Person nor any of the respective correspondents, participants or
assignees of an L/C Issuer shall be liable to any Bank for

 

27



--------------------------------------------------------------------------------

(i) any action taken or omitted in connection herewith at the request or with
the approval of the Banks or the Majority Banks, as applicable; (ii) any action
taken or omitted unless a court of competent jurisdiction determines by a final,
non-appealable judgment that the taking or omitting of such action constituted
gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of any L/C Issuer, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
an L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.9(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and an L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to indirect, special,
punitive, consequential or exemplary, damages suffered by the Borrower or its
Subsidiaries which the Borrower proves were caused by (A) an L/C Issuer’s
willful misconduct, gross negligence, violation of law or breach in bad faith of
such L/C Issuer’s obligations under any Loan Document or (B) an L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, an L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if an L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an Unreimbursed Amount, or (ii) if, as
of the Letter of Credit Expiration Date, any Letter of Credit shall for any
reason remain outstanding and partially or wholly undrawn, and in each case so
long as such Unreimbursed Amount or Letter of Credit remains outstanding, the
Borrower shall immediately Cash Collateralize such then outstanding L/C
Obligations (in an amount equal to such outstanding L/C Obligations determined
as of the date of such Unreimbursed Amount or the Letter of Credit Expiration
Date, as the case may be). For purposes hereof, “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the relevant L/C Issuer and the Banks, as collateral for the L/C Obligations,
cash or deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the relevant L/C Issuer
(which documents are hereby consented to by the Banks). Derivatives of such term
have corresponding meanings. The Borrower hereby grants to the Administrative
Agent, for the benefit of any L/C Issuer and the Banks, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing, which security interest shall be deemed automatically terminated and
such collateral subject to the Borrower’s instruction on return, upon such L/C
Obligations no longer being outstanding. Cash collateral shall be maintained in
a blocked, non-interest bearing deposit account at and subject to the control of
the Administrative Agent.

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by an L/C
Issuer and the Borrower, when a Letter of Credit is issued (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance, as the case may be, the “ISP”) shall apply to
each standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance
(including, if in effect at each relevant time, the ICC decision published by
the Commission on Banking

 

28



--------------------------------------------------------------------------------

Technique and Practice on April 6, 1998 regarding the European single currency
(euro)) shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Bank in accordance with its Pro Rata Share, a Letter of
Credit fee in Dollars for each Letter of Credit equal to the L/C Fee Rate times
the daily maximum amount available to be drawn under such Letter of Credit, it
being agreed that with respect to any Letter of Credit that, by its terms or the
terms of the related Letter of Credit Application or any other document,
agreement or instrument related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time; provided, that with respect to any outstanding Letter
of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic reductions in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the amount available to be drawn under such Letter of Credit after
giving effect to all such reductions that have theretofore occurred and are in
effect at the relevant time of determination. Such letter of credit fees shall
be computed on a quarterly basis in arrears. Such letter of credit fees shall be
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. The L/C Fee Rate for each calendar quarter shall be
determined as provided in Schedule I based on the Rating Level in effect on each
applicable day of such quarter.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the relevant L/C Issuer for its own account a
fronting fee in Dollars with respect to each Letter of Credit equal to 0.20% per
annum times the daily maximum amount available to be drawn under such Letter of
Credit, it being agreed that with respect to any Letter of Credit that, by its
terms or the terms of any Issuer Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time; provided, further, that with respect to
any outstanding Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic reductions in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the Dollar Equivalent of the amount available to be drawn under such Letter of
Credit after giving effect to all such reductions that have theretofore occurred
and are in effect at the relevant time of determination. Such fronting fee shall
be computed on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall pay directly to the relevant L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges of the relevant L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(l) Currency Indemnity.

(i) The Borrower shall reimburse an L/C Issuer pursuant to Section 2.9(c)(i) in
the currency (the “Agreed Currency”) in which the Letter of Credit under which
the relevant L/C Issuer made payment was issued. If any payment is received on
account of any Letter of Credit in any currency

 

29



--------------------------------------------------------------------------------

(the “Other Currency”) other than the Agreed Currency (whether voluntarily,
pursuant to the Borrower or an Unreimbursed Amount, or pursuant to an order or
judgment or the enforcement thereof or the realization of any security or the
liquidation of the Borrower or otherwise howsoever), such payment shall
constitute a discharge of the liability of the Borrower hereunder and under the
other Loan Documents in respect thereof only to the extent of the amount of
Agreed Currency which the relevant L/C Issuer is able to purchase with the
amount of the Other Currency received by it on the Business Day next following
such receipt in accordance with its normal procedures and after deducting any
premium and costs of exchange.

(ii) If, for the purpose of obtaining or enforcing judgment in any court in any
jurisdiction, it becomes necessary to convert into a particular currency (the
“Judgment Currency”) any amount due in the Agreed Currency, then the conversion
shall be made on the basis of the rate of exchange prevailing on the next
Business Day following the date such judgment is given and in any event the
Borrower shall be obligated to pay the relevant L/C Issuer any deficiency in
accordance with Section 2.9(l)(iii). For the foregoing purposes “rate of
exchange” means the rate at which an L/C Issuer, in accordance with its normal
banking procedures is able on the relevant date to purchase the Agreed Currency
with the Judgment Currency after deducting any premium and costs of exchange.

(iii) If an L/C Issuer receives any payment or payments on account of the
liability of the Borrower hereunder pursuant to any judgment or order in any
Other Currency, and the amount of the Agreed Currency which the relevant L/C
Issuer is able to purchase on the Business Day next following such receipt with
the proceeds of such payment or payments in accordance with its normal
procedures and after deducting any premiums and costs of exchange is less than
the amount of the Agreed Currency due in respect of such liabilities immediately
prior to such judgment or order, then the Borrower on demand shall, and the
Borrower hereby agrees to, indemnify and save the relevant L/C Issuer harmless
from and against any loss, cost or expense arising out of or in connection with
such deficiency. The agreement of indemnity provided for in this
Section 2.9(l)(iii) shall constitute an obligation separate and independent from
all other obligations contained in this Agreement, shall give rise to a separate
and independent cause of action, shall apply irrespective of any indulgence
granted an L/C Issuer, Administrative Agent or Bank, or any of them from time to
time, and shall continue in full force and effect notwithstanding any judgment
or order for a liquidated sum in respect of an amount due hereunder or under any
judgment or order.

(m) Outstanding Letters of Credit. On the date hereof, each Letter of Credit
listed on Schedule III shall be deemed to have been issued under this Agreement
by an L/C Issuer, as specified on Schedule III, without payment of any fees
otherwise due upon the issuance of a Letter of Credit, and such L/C Issuer shall
be deemed, without further action by any party hereto, to have sold to each
Bank, and each Bank shall be deemed, without further action by any party hereto,
to have purchased from such L/C Issuer a participation, to the extent of such
Bank’s Pro Rata Share, in such Letters of Credit.

(n) Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time; provided, further, that with
respect to any outstanding Letter of Credit that, by its terms or the terms of
any Issuer Document related thereto, provides for one or more automatic
reductions in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the amount available to be drawn

 

30



--------------------------------------------------------------------------------

under such Letter of Credit after giving effect to all such reductions that have
theretofore occurred and are in effect at the relevant time of determination.

Section 2.10 Prepayments. The Borrower may (a) in respect of Eurodollar
Advances, upon notice by 12:00 Noon at least three Business Days’ in advance of
the proposed prepayment, and (b) in respect of Base Rate Advances, upon notice
by 12:00 Noon on the day of the proposed prepayment, to the Administrative Agent
(which shall promptly notify each Bank) stating the proposed date and aggregate
principal amount of the prepayment and the Types of Advances to be prepaid, and
in the case of Eurodollar Advances, the specific Borrowing or Borrowings
pursuant to which made, and if such notice is given the Borrower shall, prepay
the outstanding principal amounts of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid without premium or
penalty; provided, however, that each partial prepayment shall be in an
aggregate principal amount not less than $5,000,000, and provided further, that
if the Borrower prepays any Eurodollar Advance on any day other than the last
day of an Interest Period therefor, the Borrower shall compensate the Banks
pursuant to Section 8.4(b).

Section 2.11 Increased Costs; Capital Adequacy, Liquidity Etc. (a) Subject to
Section 8.8, if, due to either (i) the introduction of or any change in or in
the interpretation of any law or regulation by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, in each case after the date of this Agreement, or
(ii) the compliance with any guideline or request from any governmental
authority, central bank or comparable agency (whether or not having the force of
law) in each case made or issued after the date of this Agreement, there shall
be any increase in the cost to any Bank of agreeing to make or making, funding
or maintaining Eurodollar Advances (other than increased costs described in
Section 2.6 or in clause (c) below), the Borrower shall from time to time,
within 20 Business Days following its receipt of the certificate herein
referenced (with a copy of such certificate from the requesting Bank to the
Administrative Agent), pay to the Administrative Agent for the account of such
Bank additional amounts sufficient to compensate such Bank for such increased
cost. A certificate in reasonable detail stating the basis for and the amount of
such increased cost, showing in reasonable detail the calculation of such
additional amounts as shall be required to compensate it for the increased costs
to it as a result of such events and certifying that such costs are generally
being charged by it to other similarly situated borrowers under similar credit
facilities shall be submitted to the Borrower and the Administrative Agent by
such Bank, which certificate shall be conclusive and binding for all purposes,
absent manifest error. Promptly after any Bank becomes aware of any such
introduction, change or proposed compliance, such Bank shall notify the Borrower
thereof. No Bank shall be permitted to recover increased costs incurred or
accrued pursuant to this Section 2.11(a) more than 180 days prior to the date it
sends the certificate to the Borrower which is referred to in this
Section 2.11(a); provided, however, that if any such introduction, change,
interpretation, guideline or request referred to above giving rise to such
increased costs is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof. For the
purposes of this Section 2.11, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, Basel III and all rules, regulations, orders, requests,
guidelines or directives promulgated by the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities in connection therewith are deemed to have been
adopted and gone into effect after the date of this Agreement.

(b) If the Borrower so notifies the Administrative Agent of any increased cost
pursuant to the provisions of Section 2.11(a), the Borrower shall have the right
to Convert all Advances of the Type affected by such increased cost of all Banks
then outstanding into Advances of another Type in accordance with Section 2.8
and, additionally, reimburse such Bank for such increased cost in accordance
with Section 2.11(a).

 

31



--------------------------------------------------------------------------------

(c) If any Total Facility Bank shall have determined that, after the date
hereof, the adoption of any applicable law, rule, regulation or treaty regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, in each case
after the date hereof, or compliance by any such Total Facility Bank (or its
lending office) with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) of any such authority,
central bank or comparable agency (except to the extent such request or
directive arises as a result of the individual creditworthiness of such Total
Facility Bank, in each case made or issued after the date hereof), has or would
have the effect of increasing the amount of capital or liquidity required or
expected to be maintained as a result of its Commitment, Canadian Commitment or
Sterling Commitment hereunder, such Total Facility Bank shall have the right to
give prompt written notice thereof to the Borrower with a copy to the
Administrative Agent, which notice shall show in reasonable detail the
calculation of such additional amounts as shall be required to compensate it for
the increased cost to it as a result of such increase in capital or liquidity
and shall certify that such costs are generally being charged by it to other
similarly situated borrowers under similar credit facilities, which notice shall
be conclusive and binding for all purposes, absent manifest error, although the
failure to give any such notice shall not, unless such notice fails to set forth
the information required above or except as otherwise expressly provided in
Section 2.18(a), release or diminish any of the Borrower’s obligations to pay
additional amounts pursuant to Section 2.18(a). No Total Facility Bank shall be
permitted to recover increased costs incurred or accrued pursuant to this
Section 2.11(c) more than 180 days prior to the date it sends the certificate to
the Borrower which is referred to in this Section 2.11(c); provided, however,
that if any such adoption or change in any applicable law, rule, regulation or
treaty, or any request or directive, giving rise to such increased costs is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(d) Each Total Facility Bank shall use its reasonable efforts (consistent with
its internal policies and legal and regulatory restrictions) to select a
jurisdiction for its Applicable Lending Office, Canadian Lending Office or UK
Lending Office, as appropriate, or change the jurisdiction of its Applicable
Lending Office, Canadian Lending Office or UK Lending Office, as the case may
be, so as to avoid the imposition of any increased costs under Section 2.6 or
this Section 2.11 or to eliminate the amount of any such increased cost which
may thereafter accrue; provided that no such selection or change of the
jurisdiction for its Applicable Lending Office, Canadian Lending Office or UK
Lending Office shall be made if, in the reasonable judgment of such Total
Facility Bank, such selection or change would be disadvantageous to it.

Section 2.12 Illegality. Notwithstanding any other provision of this Agreement,
if the introduction of or any change in or in the interpretation of or
compliance with any law or regulation, in each case after the date hereof, shall
make it unlawful, or any governmental authority, central bank or comparable
agency shall, after the date hereof, assert that it is unlawful, for any Total
Facility Bank or its Eurodollar Lending Office to perform its respective
obligations hereunder to make Eurodollar Advances or Sterling Advances or to
continue to fund or maintain Eurodollar Advances or Sterling Advances hereunder,
or the introduction of or any change in or in the interpretation of or
compliance with any law or regulation, in each case after the date hereof, shall
make it unlawful, or any governmental authority, central bank or comparable
agency shall, after the date hereof, assert that it is unlawful, for any
Canadian Bank or its Canadian Lending Office to make Canadian Prime Rate
Advances or accept and purchase Canadian Bankers’ Acceptances, then, on notice
thereof and demand therefor by such Total Facility Bank to the Borrower through
the Administrative Agent, (a) the obligation of such Bank to make, or to Convert
Advances or Borrowings into, or to make divisions or combinations of Borrowings
resulting in, Eurodollar Advances or Eurodollar Borrowings, or, if applicable,
the obligation of such Canadian Banks to make Canadian Prime Rate Advances or to
accept and purchase Canadian Bankers’ Acceptances, or, if applicable, the
obligation of such UK Banks to make Sterling Advances, shall terminate, as the
case may

 

32



--------------------------------------------------------------------------------

be, and (b) if then required by the provisions of such event, (i) the Borrower
shall forthwith Convert all affected Eurodollar Advances of all Banks then
outstanding into Advances of another Type in accordance with Section 2.8 (other
than the requirement that Conversions be made only on the last day of an
Interest Period), (ii) the Canadian Borrower shall forthwith terminate the
Canadian Commitments and prepay all such Canadian Prime Rate Advances and
Canadian Bankers’ Acceptances or (iii) the UK Borrower shall forthwith terminate
the Sterling Commitments and prepay all such Sterling Advances, as applicable.

Section 2.13 Payments and Computations. (a) The Borrower shall make each payment
under any Loan Document not later than 12:00 Noon on the day when due in dollars
to the Administrative Agent at its Payment Office in same day funds without
setoff, deduction or counterclaim. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or facility fees ratably (other than amounts payable
pursuant to Section 2.6, 2.11, 2.14, 2.17 or 8.4(b)) to the Banks (decreased, as
to any Bank, for any taxes withheld in respect of such Bank as contemplated by
Section 2.14(b)) for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any Bank
to such Bank for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement.

(b) All computations of interest based on the Base Rate (except during such
times as the Base Rate is determined pursuant to clause (a) of the definition
thereof) shall be made by the Administrative Agent on the basis of a year of 365
or 366 days, as the case may be, and, subject to Section 8.8, all computations
of interest based on the Eurodollar Rate, the Federal Funds Rate or, during such
times as the Base Rate is determined pursuant to clause (a) of the definition
thereof, the Base Rate and all computations of facility fees shall be made by
the Administrative Agent, and all computations of interest pursuant to
Section 2.6 shall be made by a Bank, on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest or facility fees are
payable. Each determination by the Administrative Agent (or, in the case of
Section 2.6, by a Bank) of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, if such extension would cause payment of interest on
or principal of Eurodollar Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent the Borrower shall not have so
made such payment in full to the Administrative Agent, each Bank shall, subject
to Section 8.8, repay to the Administrative Agent forthwith on demand such
amount distributed to such Bank together with interest thereon, for each day
from the date such amount is distributed to such Bank until the earlier of
(i) the date such Bank repays such amount to the Administrative Agent and
(ii) the date two Business Days after the date such amount is so distributed, at
the Federal Funds Rate and thereafter until the date such Bank repays such
amount to the Administrative Agent at the Federal Funds Rate plus 2%.

 

33



--------------------------------------------------------------------------------

Section 2.14 Taxes. (a) Subject to Section 8.8, any and all payments by the
Obligors hereunder or under the Notes, the Canadian Notes or the Sterling Notes
shall be made, in accordance with Section 2.13 with respect to payments made by
the Borrower under the Notes, Section 2B.10 with respect to payments made by the
UK Borrower under the Sterling Notes and Section 2A.9 with respect to payments
made by the Canadian Borrower under the Canadian Notes, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges, fees, duties or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Bank, Canadian Bank or UK Bank
and the Administrative Agent, the Canadian Administrative Agent or the UK
Administrative Agent, (i) taxes imposed on its income, profits or capital,
(ii) franchise taxes imposed on it by the jurisdiction under the laws of which
(or by a jurisdiction under the laws of a political subdivision of which) such
Bank, Canadian Bank or UK Bank or the Administrative Agent, the Canadian
Administrative Agent or the UK Administrative Agent, as the case may be, is
organized or any political subdivision thereof and, in the case of each Bank,
each Canadian Bank and each UK Bank, franchise taxes imposed on it by the
jurisdiction of such Bank’s Applicable Lending Office, such Canadian Bank’s
Canadian Lending Office or such UK Bank’s UK Lending Office or any political
subdivision thereof, (iii) branch profit taxes imposed by the United States of
America or any similar taxes imposed by any other jurisdiction in which an
Obligor is located or described in the preceding clause (ii), (iv) any
withholding taxes imposed by Canada by virtue of a Bank, Canadian Bank or UK
Bank not dealing at “arm’s length,” within the meaning of the applicable taxing
legislation, with the Canadian Borrower, (v) any withholding taxes imposed by
the United States of America, Canada or the UK if and to the extent that such
taxes (A) shall be in effect and shall be applicable on the date hereof (or with
respect to any entity that becomes a Bank, a Canadian Bank or a UK Bank after
the date hereof, on the date such entity becomes a Bank, a Canadian Bank or a UK
Bank) to payments to be made to such Bank, Canadian Bank or UK Bank or the
Administrative Agent, the Canadian Administrative Agent or the UK Administrative
Agent or (B) are attributable to such Bank’s, Canadian Bank’s or UK Bank’s
failure to comply with Section 2.14(g), (vi) any United States federal
withholding taxes imposed pursuant to FATCA, and (vii) due to the adoption of
any applicable law, rule or regulation, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof after the date hereof, withholding taxes in respect of
any principal, interest, fees or other amounts paid or payable by the Canadian
Borrower to or for the account of any Bank, Canadian Bank or UK Bank under this
Agreement or any other Loan Document which the Canadian Borrower is required to
withhold and remit in respect of any principal, interest, fees or other amounts
paid or payable by the Canadian Borrower to or for the account of any Bank,
Canadian Bank or UK Bank under this Agreement or any other Loan Document (all
such non-excluded taxes, levies, imposts, deductions, charges, fees, duties,
withholdings and liabilities being hereinafter referred to as “Taxes”). Subject
to Section 8.8, if any Obligor or Agent shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under any Note,
Canadian Note or Sterling Note or Canadian Bankers’ Acceptance to any Bank,
Canadian Bank or UK Bank or the Administrative Agent, the Canadian
Administrative Agent or the UK Administrative Agent, (x) the sum payable by such
Obligor shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Bank, Canadian Bank or UK Bank or the Administrative
Agent, the Canadian Administrative Agent or the UK Administrative Agent, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (y) the relevant Obligor or Agent shall make such
deductions and (z) such Obligor or Agent shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law.

(b) Notwithstanding anything to the contrary contained in this Agreement, each
Obligor and each Agent shall be entitled, to the extent it is required to do so
by law, to deduct or withhold income or other similar taxes imposed by the
United States of America, Canada or the UK from interest, fees or other amounts
payable hereunder for the account of any Bank, Canadian Bank or UK Bank

 

34



--------------------------------------------------------------------------------

(without obligation of the payment by such Obligor of increased amounts to such
Bank, Canadian Bank or UK Bank pursuant to Section 2.14(a)) except there shall
be no deduction or withholding of income or other similar taxes:

(i) with respect to the Commitments, the Advances and the Letters of Credit,
from such amounts payable to a Bank that has the Prescribed Forms on file with
the Borrower and the Administrative Agent for the applicable year to the extent
deduction or withholding of such taxes is not required as a result of the filing
of such Prescribed Forms, and

(ii) with respect to the Sterling Commitments, the Sterling Advances and the
Sterling Letters of Credit, from amounts payable to a UK Bank who satisfied the
requirements set forth in Section 2.14(f)(iii);

provided that if the Borrower shall so deduct or withhold any such taxes, it
shall provide a statement (in the form required by applicable law) to the
Administrative Agent and such Bank, Canadian Bank or UK Bank, setting forth the
amount of such taxes so deducted or withheld, the applicable rate and any other
information or documentation which such Bank, Canadian Bank or UK Bank or the
applicable Agent may reasonably request for assisting such Bank, Canadian Bank
or UK Bank or the applicable Agent to obtain any allowable credits or deductions
for the taxes so deducted or withheld in the jurisdiction or jurisdictions in
which such Bank, Canadian Bank or UK Bank is subject to tax.

(c) In addition, subject to Section 8.8, the Obligors agree to pay or reimburse
any present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
under the Notes, the Canadian Notes or the Sterling Notes, respectively, or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement or the Notes, the Canadian Notes or the Sterling Notes, respectively
(hereinafter referred to as “Other Taxes”).

(d) The Borrower, to the fullest extent permitted by law, will indemnify each
Total Facility Bank and each Agent for the full amount of Taxes or Other Taxes
paid by such Total Facility Bank or Agent, as the case may be, and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within 45 days from the date such
Total Facility Bank or Agent, as the case may be, makes written demand therefor
from the Borrower and provides the Borrower a reasonably detailed written
explanation of the nature and amount of such claim, together with copies of all
demands and other communications received by such Total Facility Bank or Agent,
as the case may be, from related taxing authorities. No Total Facility Bank nor
any Agent shall be indemnified for Taxes or Other Taxes (i) incurred or accrued
more than 180 days prior to the date that such Bank, Canadian Bank, UK Bank or
such Agent notifies the Borrower thereof or (ii) arising out of a failure by a
Total Facility Bank or any Agent to provide the Prescribed Forms or other
comparable document prescribed by any applicable law to the applicable Obligor
and the Administrative Agent; provided, however, that any such adoption, change,
change in interpretation or administration referred to in this Section 2.14
giving rise to such Taxes or Other Taxes is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) Within 45 days after the date of any payment of Taxes by or at the direction
of any Obligor (or, in the case of clause (i) of this Section 2.14(e), within 10
Business Days after the Borrower has received a receipt from the relevant taxing
authority), the Borrower will furnish to the Administrative Agent (and the
Canadian Administrative Agent and the UK Administrative Agent, if appropriate),
at the relevant address referred to in Section 8.2, (i) the original or a
certified copy of a receipt evidencing payment thereof if the relevant taxing
authority provides a receipt or (ii) if the relevant

 

35



--------------------------------------------------------------------------------

taxing authority does not provide a receipt, other reasonable evidence of
payment thereof. Should any Total Facility Bank or any Agent ever receive any
refund, credit or deduction from any taxing authority to which it would not be
entitled but for the payment by such Obligor of Taxes or Other Taxes as required
by this Section 2.14 (it being understood that the decision as to whether or not
to claim, and if claimed, as to the amount of any such refund, credit or
deduction shall be made by such Person in its sole discretion), such Person, as
the case may be, thereupon shall repay to such Obligor, as appropriate, an
amount with respect to such refund, credit or deduction equal to any net
reduction in taxes actually obtained by such Person, as the case may be, and
determined by it, as the case may be, to be attributable to such refund, credit
or deduction.

(f)      (i) Each Bank shall use its reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its Applicable Lending Office, or change the jurisdiction of
its Applicable Lending Office, as the case may be, so as to avoid the imposition
of any Taxes or Other Taxes or to eliminate the amount of any such additional
amounts which may thereafter accrue; provided that no such selection or change
of the jurisdiction for its Applicable Lending Office shall be made if, in the
reasonable judgment of such Bank, such selection or change would be
disadvantageous to such Bank.

(ii) Each Canadian Bank shall use its reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its Canadian Lending Office, as appropriate, or change the
jurisdiction of its Canadian Lending Office, as the case may be, so as to avoid
the imposition of any Taxes or Other Taxes or to eliminate the amount of any
such additional amounts which may thereafter accrue; provided that no such
selection or change of the jurisdiction for its Canadian Lending Office shall be
made if, in the reasonable judgment of such Canadian Bank, such selection or
change would be disadvantageous to such Bank or Canadian Bank.

(iii) Each UK Bank represents and warrants to the Borrower and the UK Borrower
and the UK Administrative Agent that at all times that it is a UK Bank, either
(A) it (or any lending office, branch, permanent establishment or Affiliate
through which it performs any of its obligations or exercises any of its rights,
in each case under the Loan Documents) is a Person resident in the UK for UK tax
purposes and is beneficially entitled to interest payable to it or (B) it (or
any lending office or Affiliate through which it performs any of its obligations
or exercises any of its rights, in each case under the Loan Documents) is a
“bank”, as defined for the purpose of Section 879 of the 2007 Tax Act (or any
successor provision), that has permission under Part 4 of the Financial Services
and Markets Act 2000 to accept deposits (as set out in Section 1120 of the 2010
Tax Act (or any successor provision)), is beneficially entitled to the interest
and is within the charge to UK corporation tax thereon or (C) it (or any lending
office, branch, permanent establishment or Affiliate through which it performs
any of its obligations or exercises any of its rights, in each case under the
Loan Documents) is a Person who is resident (as such term is defined in the
appropriate UK Double Taxation Treaty) in a country with which the UK has an
appropriate UK Double Taxation Treaty giving residents of that country full
exemption from UK taxation on interest where such Person has provided the
appropriate authorization from HM Revenue & Customs to the UK Borrower and the
UK Administrative Agent. Not in derogation of the foregoing representation and
warranty, but in furtherance thereof, each UK Bank shall use its reasonable
efforts (consistent with its internal policies and legal and regulatory
restrictions) to select a jurisdiction for its UK Lending Office, as
appropriate, or change the jurisdiction of its UK Lending Office, as the case
may be, so as to avoid the imposition of any Taxes or Other Taxes or to
eliminate the amount of any such additional amounts which may thereafter accrue;
provided that no such selection or change of the jurisdiction for its UK Lending
Office shall be made if, in the reasonable judgment of such UK Bank, such
selection or change would be disadvantageous to such UK Bank.

 

36



--------------------------------------------------------------------------------

(g) Each Bank, Canadian Bank and UK Bank also agrees to deliver to the Borrower,
the Canadian Borrower or the UK Borrower, as appropriate, and to the relevant
Agent such forms or documentation, including the Prescribed Forms referred to in
Section 8.16, as may at any time be required in order to confirm or maintain in
effect its entitlement to exemption from United States, Canadian or UK
withholding tax, as the case may be, on any payments hereunder, provided that,
at the relevant time, applicable laws permit such Bank, Canadian Bank or UK Bank
to do so.

(h) In the case of a Bank, Canadian Bank or UK Bank that would be subject to
withholding tax imposed by FATCA on payments made on account of any obligation
of the Borrower, the Canadian Borrower or the UK Borrower hereunder if such
Bank, Canadian Bank or UK Bank fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Bank, Canadian Bank or UK Bank, as the case
may be, shall provide such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower, Canadian Borrower, UK
Borrower or Agent as may be necessary for the Borrower, Canadian Borrower, UK
Borrower or Agent to comply with its obligations under FATCA, to determine that
such Bank, Canadian Bank or UK Bank, as the case may be, has complied with such
Bank’s, Canadian Bank’s or UK Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from any such payments.

Without prejudice to the survival of any other agreement of the Obligors
hereunder, but subject to the expiration of any applicable statute of
limitations, the agreements and obligations of the Obligors contained in this
Section 2.14 shall survive the payment in full of principal and interest
hereunder and under the Notes, the Canadian Notes, the Sterling Notes and the
Canadian Bankers’ Acceptances.

Section 2.15 Sharing of Payments, Etc. If, other than as provided elsewhere
herein, any Total Facility Bank shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the Total Outstanding Amount, the Canadian Total Outstanding Amount
or the Sterling Total Outstanding Amount, as the case may be, made by it (other
than pursuant to Section 2.6, 2.11, 2.14, 2.17, 2.18 or 8.4(b)) in excess of its
ratable share of payments on account of the Total Outstanding Amount, the
Canadian Total Outstanding Amount or the Sterling Total Outstanding Amount,
obtained by all Total Facility Banks with respect to the Total Outstanding
Amount, the Canadian Total Outstanding Amount or the Sterling Total Outstanding
Amount, as applicable, such Total Facility Bank receiving a greater proportion
of the payments shall forthwith purchase from the applicable Total Facility
Banks participations in the Total Outstanding Amount, the Canadian Total
Outstanding Amount or the Sterling Total Outstanding Amount made by them as
shall be necessary to cause such purchasing Total Facility Bank to share the
excess payment ratably with each of them, provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Total Facility Bank, such purchase from each Total Facility Bank shall be
rescinded and such Total Facility Bank shall repay to the purchasing Total
Facility Bank the purchase price to the extent of its ratable share (according
to the proportion of (a) the amount of the participation purchased from such
Total Facility Bank as a result of such excess payment to (b) the total amount
of such excess payment) of such recovery together with an amount equal to such
Total Facility Bank’s ratable share (according to the proportion of (i) the
amount of such Total Facility Bank’s required repayment to (ii) the total amount
so recovered from the purchasing Total Facility Bank) of any interest or other
amount paid or payable by the purchasing Total Facility Bank in respect of the
total amount so recovered. Each Obligor agrees that any Total Facility Bank so
purchasing a participation from another Total Facility Bank pursuant to this
Section 2.15 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Total Facility Bank were its direct creditor
in the amount of such participation.

 

37



--------------------------------------------------------------------------------

Section 2.16 Ratable Reduction or Termination of the Commitments; Canadian
Allocation of Commitments; Sterling Allocation of Commitments. (a) The Borrower
shall have the right, upon at least three Business Days’ notice to the
Administrative Agent, to terminate in whole or reduce ratably in part the unused
portions of the respective Commitments of the Banks; provided that each partial
reduction shall be in the aggregate amount of at least $10,000,000; provided,
further, no such termination or reduction shall reduce the Total Committed
Amount to an amount less than the Total Outstanding Amount. Any reduction or
termination of any Commitment (whether pursuant to this Section 2.16,
Section 2.17 or Section 2.18) shall be irrevocable, and any such termination
shall automatically terminate such Bank’s or its Affiliate’s Canadian Allocated
Commitment or Sterling Allocated Commitment (if any), provided, further, that,
notwithstanding the foregoing, a notice of termination of the Total Committed
Amount delivered by the Borrower may state that such notice is conditioned upon
the effectiveness of one or more other credit facilities, one or more issuances
of debt securities and/or the satisfaction of one or more other conditions, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Upon and at all times after any Commitment of any
Bank is terminated in whole pursuant to any provision of this Agreement, such
Commitment (and related Canadian Allocated Commitment, Canadian Commitment,
Sterling Allocated Commitment or Sterling Commitment, if any) shall be zero and
such Bank shall have no further obligation to make any Advances or purchase
participations in L/C Obligations, nor shall such Bank or any Canadian or UK
branch or Affiliate have any further obligation as a Canadian Bank or UK Bank,
as the case may be, to make any Canadian Advances or UK Advances, as the case
may be, or purchase participations in Canadian L/C Obligations or Sterling L/C
Obligations.

(b) Pursuant to and as set forth in Section 2A.10, the Borrower shall have the
right to allocate a portion of the Total Committed Amount as the Canadian
Allocated Total Commitment; provided that no Canadian Bank shall have a Canadian
Allocated Commitment of more than US $50,000,000.00, unless such Canadian Bank
and Borrower shall otherwise agree. Upon any such allocation, and until such
Canadian Allocation Period is terminated in whole, the provisions set forth in
Appendix 1 shall be effective for all purposes with respect thereto and hereto.
So long as no Canadian Allocation Period exists, the Borrower may at any time
permanently terminate its right to allocate a portion of the Total Committed
Amount as the Canadian Allocated Total Commitment, at which time the obligations
of the Canadian Borrower hereunder and under any other Loan Document to which
the Canadian Borrower is a party and the Canadian Guaranty shall automatically
terminate, and thereafter no Bank nor its Canadian branch or Affiliate shall
have any Canadian Allocated Commitment, nor shall any Canadian bank have any
Canadian Commitment.

(c) Pursuant to and as set forth in Section 2B.11 the Borrower shall have the
right to allocate a portion of the Total Committed Amount as the Sterling
Allocated Total Commitment; provided that no Sterling Bank shall have a Sterling
Allocated Commitment of more than US $50,000,000.00, unless such Sterling Bank
and Borrower shall otherwise agree. Upon any such allocation, and until such
Sterling Allocation Period is terminated, the provisions set forth in Appendix 2
shall be effective for all purposes with respect thereto and hereto. So long as
no Sterling Allocation Period exists, the Borrower may at any time permanently
terminate its right to allocate a portion of the Total Committed Amount as the
Sterling Allocated Total Commitment, at which time the obligations of the UK
Borrower hereunder and under any other Loan Document to which the UK Borrower is
a party and the UK Guaranty shall automatically terminate, and thereafter no
Bank nor its UK branch or Affiliate shall have any Sterling Allocated
Commitment, nor shall any UK Bank have any Sterling Commitment.

Section 2.17 Non-Ratable Reduction or Termination of Commitments. The Borrower
shall have the right, without the consent of any Bank, but subject to the
approval of the Administrative Agent (which consent shall not be unreasonably
withheld, delayed or conditioned), to reduce in part or to terminate in whole
the Commitment of one or more Banks non-ratably, provided that (a) on the
effective

 

38



--------------------------------------------------------------------------------

date of any such reduction or termination (i) there are no amounts outstanding
under any of such Bank’s Notes, and if such Bank or any of its Affiliates is
(A) a Canadian Bank, there are no amounts outstanding under any of such Bank’s
Canadian Notes, or (B) a UK Bank, there are no amounts outstanding under any of
such Bank’s Sterling Notes, (ii) no Event of Default or event which would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both, shall have occurred and be continuing, (iii) the senior
unsecured long-term debt of the Borrower is rated BBB- or better by Standard &
Poor’s or Baa3 or better by Moody’s, and (iv) the Borrower shall pay to any Bank
whose Commitment is terminated all amounts owed by the Borrower to such Bank
under this Agreement (including accrued facility fees), (b) the aggregate amount
of each non-ratable reduction shall be at least $10,000,000, and (c) the
aggregate amount of all such non-ratable reductions and terminations of
Commitments since the date of this Agreement shall not exceed $25,000,000. The
Borrower shall give the Administrative Agent at least three Business Days’
notice of the Borrower’s intention to reduce or terminate any Commitment
pursuant to this Section 2.17.

Section 2.18 Termination; Replacement of Bank.

(a) Each Bank, Canadian Bank and UK Bank agrees that, upon Borrower’s receipt of
the notice and certificate specified in Section 2.11(c) or making a claim under
Section 2.14, at the request of the Borrower, it will promptly enter into good
faith negotiations with the Borrower with respect to the method of reimbursement
or payment for the costs or other amounts specified in such notice. No later
than 20 Business Days after the Borrower’s receipt of any such notice, and
assuming the Bank, Canadian Bank or UK Bank giving same has made itself
available for the aforesaid good faith negotiations, the Borrower shall have the
option, to be exercised in writing, to (i) subject to Section 8.8, compensate
such Bank, Canadian Bank or UK Bank for the specified costs or other amounts on
the basis, if any, negotiated between it and the Borrower, (ii) terminate such
Bank’s Commitment or such Canadian Bank’s Canadian Commitment or such UK Bank’s
Sterling Commitment to the extent, and on the terms and conditions, specified in
Section 2.18(b) or (iii) replace such Bank, Canadian Bank or UK Bank, as
applicable, with another commercial bank or other financial institution to the
extent, and on the terms and conditions, specified in Section 2.18(c); provided
that if the Borrower fails to so exercise either of options (ii) or (iii), it
shall be deemed to have agreed to reimburse such Bank, Canadian Bank or UK Bank
for the costs or other amounts specified in such notice and certificate
delivered pursuant to Section 2.11(c). Notwithstanding the foregoing, the
Borrower shall not be obligated to reimburse any Bank, Canadian Bank or UK Bank
pursuant to this or Section 2.18(b) or (c) for any costs or other amounts under
Section 2.11(c) or Section 2.14 incurred or accruing more than 180 days prior to
the date on which it gave the written notice and certificate specified in
Section 2.11(c) or Section 2.14, as the case may be; provided, however that such
180-day period shall be subject to the provisos at the end of each of
Section 2.11(c) and Section 2.14(d).

(b) In the event that the Borrower has given notice to a Bank, Canadian Bank or
UK Bank pursuant to Section 2.18(a) that it elects to terminate such Bank’s
Commitment, such Canadian Bank’s Canadian Commitment or such UK Bank’s Sterling
Commitment (a copy of which notice shall be sent to the Administrative Agent who
will promptly notify each Total Facility Bank), such termination shall become
effective 20 Business Days thereafter unless such Bank, Canadian Bank or UK Bank
irrevocably withdraws its request for costs or other amounts in writing
delivered to the Borrower and the Administrative Agent prior to such 20th
Business Day. On the date of the termination of the Commitment of any Bank or
the Canadian Commitment of any Canadian Bank or the Sterling Commitment of any
UK Bank pursuant to this Section 2.18(b), (i) the Borrower shall deliver notice
of the effectiveness of such termination to such Bank, Canadian Bank or UK Bank
and to the Administrative Agent, (ii) the Borrower shall pay all amounts owed by
the Borrower to such Bank, Canadian Bank or UK Bank under this Agreement or
under the Note payable to it by such Bank (and the Canadian Borrower shall pay
all amounts owed by it to any such Canadian Bank under this Agreement or under
any Canadian

 

39



--------------------------------------------------------------------------------

Bankers’ Acceptance or Note payable to such Canadian Bank and the UK Borrower
shall pay all amounts owed by it to any such UK Bank under this Agreement or
under any Sterling Note payable to such UK Bank) (including principal of and
interest on the Advances, Canadian Advances or Sterling Advances owed to such
Bank, Canadian Bank or UK Bank, accrued facility fees and amounts specified in
its notice and certificate delivered pursuant to Section 2.11(c) or Section 2.14
with respect to the period prior to such termination) and (iii) upon the
occurrence of the events set forth in clauses (i) and (ii), such Bank, Canadian
Bank or UK Bank shall cease to be a “Bank”, a “Canadian Bank” or a “UK Bank”
hereunder for all purposes except for rights under Sections 2.6, 2.11, 2.14 and
8.4 arising out of events and occurrences before or concurrently with its
ceasing to be a “Bank”, “Canadian Bank” or “UK Bank” hereunder. The Borrower may
elect to terminate a Bank’s Commitment, a Canadian Bank’s Canadian Commitment or
a UK Bank’s Sterling Commitment pursuant to Section 2.18(a) only if at such
time:

(i) no Event of Default is then in existence or would be in existence but for
requirement that notice be given or time elapse or both; and

(ii) the Borrower has elected, or is then electing, to terminate the
Commitments, Canadian Commitments or Sterling Commitments of all Banks, Canadian
Banks or UK Banks, as the case may be, which have made similar requests for
costs or other similar amounts under Section 2.11(c) or under Section 2.14,
which requests have not been withdrawn, provided, that requests may be
determined by the Borrower to be dissimilar based on the negotiation of
materially dissimilar rates of compensation under clause (i) of Section 2.11(a).

(c) In the event that any Bank, Canadian Bank or UK Bank (i) shall claim payment
of any additional amounts pursuant to Section 2.6, Section 2.11(a), Section 2.12
or Section 2.18(a) or (b), (ii) exercises its option pursuant to
Section 2.18(a)(iii), (iii) makes a claim under Section 2.14, (iv) does not
consent to the extension of the Termination Date pursuant to Section 2.21, or
(v) any Bank, Canadian Bank or UK Bank becomes a Defaulting Bank then the
Borrower shall have the right, exercisable at its option, to replace such Bank,
Canadian Bank or UK Bank with another commercial bank or other financial
institution, including any then existing Bank, Canadian Bank or UK Bank, as the
case may be; provided that such replacement commercial bank or other financial
institution, (i) if it is not a Bank, Canadian Bank or UK Bank, shall be
reasonably acceptable to the Administrative Agent and if it is replacing a Bank,
reasonably acceptable to each L/C Issuer, if it is replacing a Canadian Bank,
reasonably acceptable to each Canadian L/C Issuer and if it is replacing a UK
Bank, reasonably acceptable to each Sterling L/C Issuer, as the case may be,
(ii) shall unconditionally offer in writing (with a copy to the Administrative
Agent) to purchase all of such Bank’s, Canadian Bank’s or UK Bank’s rights and
assume all of such Bank’s, Canadian Bank’s or UK Bank’s obligations hereunder
and interest in the Advances, Canadian Advances or Sterling Advances owing to
such Bank, Canadian Bank or UK Bank, and the Note, Canadian Note or Sterling
Note held by such Bank, Canadian Bank or UK Bank without recourse at the
principal amount of such Note, Canadian Note or Sterling Note plus interest
accrued thereon, and accrued facility fees, to the date of such purchase on a
date therein specified, and (iii) shall execute and deliver to the
Administrative Agent a document reasonably satisfactory to the Administrative
Agent pursuant to which such replacement commercial bank or other financial
institution becomes a party hereto with a Commitment, Canadian Commitment or
Sterling Commitment equal to that of the Bank, Canadian Bank or UK Bank being
replaced (plus, if such replacement commercial bank or other financial
institution is already a Bank, Canadian Bank or UK Bank, the amount of its
Commitment, Canadian Commitment or Sterling Commitment prior to such
replacement), which document, if such replacement commercial bank or other
financial institution is not already a Bank, Canadian Bank or UK Bank, shall
(among other matters) specify the Domestic Lending Office and Eurodollar Lending
Office, or Canadian Lending Office and UK Lending Office, of such replacement
commercial bank or other financial institution; provided, further, that no Bank
nor any Canadian Bank or UK Bank shall have any obligation to increase its
Commitment, Canadian Commitment or Sterling Commitment or otherwise to replace,
in whole or in

 

40



--------------------------------------------------------------------------------

part, any Bank, Canadian Bank or UK Bank. Upon satisfaction of the requirements
set forth in the first sentence of this Section 2.18(c), acceptance of such
offer to purchase by the Bank, Canadian Bank or UK Bank to be replaced, payment
to such Bank, Canadian Bank or UK Bank of the purchase price in immediately
available funds, and the payment by the Borrower of all requested costs accruing
to the date of purchase which the Borrower is obligated to pay under Section 8.4
and all other amounts owed by such Obligor to such Bank, Canadian Bank or UK
Bank (other than the principal of and interest on the Advances, Canadian
Advances or Sterling Advances of such Bank, Canadian Bank or UK Bank, and
accrued facility fees, purchased by the replacement commercial bank or other
financial institution), the replacement commercial bank or other financial
institution shall constitute a “Bank”, “Canadian Bank” or “UK Bank” hereunder,
as the case may be, with a Commitment, Canadian Commitment or Sterling
Commitment as so specified and the Bank, Canadian Bank being so replaced shall
no longer constitute a “Bank”, “Canadian Bank” or “UK Bank” hereunder, as the
case may be, and its Commitment, Canadian Commitment or Sterling Commitment
shall be deemed terminated, except that the rights under Sections 2.6, 2.11,
2.14 and 8.4 of the Bank, Canadian Bank or UK Bank being so replaced shall
continue with respect to events or occurrences before or concurrently with its
ceasing to be a “Bank”, “Canadian Bank” or “UK Bank” hereunder. If, however,
(x) a Bank, Canadian Bank or UK Bank accepts such an offer and such commercial
bank or other financial institution fails to purchase such rights and interest
on such specified date in accordance with the terms of such offer, the Borrower
shall continue to be obligated to pay the increased costs to such Bank, Canadian
Bank or UK Bank pursuant to Section 2.11 or the additional amounts pursuant to
Section 2.14, as the case may be, or (y) the Bank, Canadian Bank or UK Bank
proposed to be replaced fails to accept such purchase offer, the Borrower shall
not be obligated to pay to such Bank, Canadian Bank or UK Bank such increased
costs or additional amounts incurred or accrued from and after the date of such
purchase offer.

Section 2.19 Defaulting Banks. Notwithstanding any provision of any Loan
Document to the contrary, if any Bank, Canadian Bank or UK Bank, as the case may
be (and for purposes of this Section 2.19, each such Person, as the context may
require, an “Applicable Bank”), becomes a Defaulting Bank, then the following
provisions shall apply for so long as such Applicable Bank is a Defaulting Bank:

(a) Facility Fees. Facility fees shall cease to accrue on the unfunded portion
of the Commitment of such Defaulting Bank pursuant to Section 2.3; provided
that, to the extent Advances made by such Defaulting Bank are repaid by the
Borrower, no fees shall accrue on that portion of such Defaulting Bank’s
Commitment corresponding to such repaid amount.

(b) Amendments, Waivers, Etc. The Commitment, the Canadian Commitment or the
Sterling Commitment, as the case may be (and for purposes of this Section 2.19,
each such commitment, as the context shall require, an “Applicable Commitment”),
and Credit Exposure of such Defaulting Bank shall not be included in determining
whether all Banks, the Total Facility Banks, the Majority Banks, the Canadian
Majority Banks or the UK Majority Banks, as applicable, have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 8.1); provided that any waiver, amendment or modification
(i) requiring the consent of all Total Facility Banks or each affected Total
Facility Bank which by its terms directly affects such Defaulting Bank
differently than other affected Total Facility banks, or (ii) under
Section 8.1(d) (only with respect to such Defaulting Bank’s commitments and
other funding obligations hereunder), (e) (except with respect to amounts as
contemplated under this Section 2.19) or (f) (except with respect to amounts as
contemplated under this Section 2.19 and in respect of extensions of the
Termination Date pursuant to Section 2.21), shall in each case require the
consent of such Defaulting Bank (other than the termination of any Defaulting
Bank’s Commitment, Canadian Commitment or Sterling Commitment, as the case may
be).

(c) Exposure Reallocation. If any Swingline Exposure or L/C Obligations,
Canadian L/C Obligations or Sterling L/C Obligations, as the case may be (and
for purposes of this Section 2.19,

 

41



--------------------------------------------------------------------------------

each such type of obligations, as the context shall require, an “Applicable L/C
Obligation”), exist at the time an Applicable Bank becomes a Defaulting Bank
then:

(i) all or any part of the Swingline Exposure and Applicable L/C Obligations of
such Defaulting Bank shall be reallocated among the respective Applicable Banks
that are then non-Defaulting Banks in accordance with their respective Pro Rata
Shares, Canadian Pro Rata Shares or Sterling Pro Rata Shares, as the case may be
(and for purposes of this Section 2.19, each such type of pro rata share, as the
context shall require, an “Applicable Pro Rata Share”) (for the purposes of such
reallocation, the Defaulting Bank’s Applicable Commitment shall be disregarded
from all Applicable Commitments in determining such non-Defaulting Banks’
respective Applicable Pro Rata Share) but only to the extent (x) the sum of the
Total Outstanding Amount attributable to all such non-Defaulting Banks plus such
Defaulting Bank’s Swingline Exposure and Applicable L/C Obligations, as the case
may be, does not exceed the total of all such non-Defaulting Banks’ Applicable
Commitments, (y) the conditions set forth in Section 3.2(a) are satisfied at
such time and (z) sum of the Total Outstanding Amount attributable to each
non-Defaulting Bank plus its reallocated share of such Defaulting Bank’s
Swingline Exposure and Applicable L/C Obligation, as the case may be, does not
exceed such non-Defaulting Bank’s Applicable Commitments;

(ii) if the reallocation described in clause (c)(i) above cannot, or can only
partially, be effected, then within three (3) Business Days following the
Borrower’s receipt of notice from the Administrative Agent (x) first, the
Borrower shall prepay such Swingline Exposure of such Defaulting Bank (without
obligation to prepay the Swingline Exposure of any other Applicable Bank that is
not then a Defaulting Bank) and (y) second, the applicable Obligor shall Cash
Collateralize such Defaulting Bank’s Applicable L/C Obligations (after giving
effect to any partial reallocation pursuant to clause (c)(i) above) in
accordance with the procedures set forth in Section 2.9(g), 2A.7(g) or 2B.8(g),
as the case may be, for so long as such Applicable L/C Obligation is
outstanding;

(iii) if an Obligor Cash Collateralizes any portion of such Defaulting Bank’s
Applicable L/C Obligation pursuant to this Section 2.19, then such Obligor shall
not be required to pay any fees to such Defaulting Bank pursuant to
Section 2.9(i), 2A.7(i) or 2B.8(i), as the case may be, with respect to such
Defaulting Bank’s Applicable L/C Obligations during the period such Defaulting
Bank’s Applicable L/C Obligation is Cash Collateralized, and no such fees shall
accrue during such period;

(iv) if the Applicable L/C Obligations of the Applicable Banks that are then
non-Defaulting Banks are reallocated pursuant to above clause (c)(i), then the
fees payable to such non-Defaulting Banks pursuant to Section 2.9(i), 2A.7(i) or
2B.8(i), as the case may be, shall be adjusted in accordance with such
non-Defaulting Banks’ Applicable Pro Rata Shares; and

(v) if any Defaulting Bank’s Applicable L/C Obligation is neither Cash
Collateralized nor reallocated pursuant to this Section 2.19, then, without
prejudice to any rights or remedies of the L/C Issuer, Canadian L/C Issuer or
Sterling L/C Issuer, as the case maybe (and for purposes of this Section 2.19,
each such letter-of-credit issuer, as the context shall require, an “Applicable
L/C Issuer”) or any other Applicable Bank hereunder, all facility fees that
otherwise would have been payable to such Defaulting Bank (solely with respect
to the portion of such Defaulting Bank’s Applicable Commitment that was utilized
by such Applicable L/C Obligation) and letter of credit fees payable under
Section 2.9(i), 2A.7(i) or 2B.8(i), as the case may be, with respect to such
Defaulting Bank’s Applicable L/C Obligation shall be payable to the Applicable
L/C Issuer until such Applicable L/C Obligation is Cash Collateralized or
reallocated.

(d) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent, Canadian Administrative Agent or
UK Administrative

 

42



--------------------------------------------------------------------------------

Agent, as the case may be (and for purposes of this Section 2.19, each such
agent, as the context shall require, an “Applicable Agent”) for the account of a
Defaulting Bank (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise, and including any amounts made available to the
Applicable Agent by that Defaulting Bank pursuant to Section 8.5), shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:

(i) first, to the payment of any amounts owing by that Defaulting Bank to each
Applicable Agent hereunder;

(ii) second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Bank to the Applicable L/C Issuer or Swingline Lender hereunder;

(iii) third, if so determined by the Administrative Agent or requested by an
Applicable L/C Issuer or Swingline Lender, to be held as cash collateral for
existing or future funding obligations of that Defaulting Bank of any
participation in any Swingline Loan or Letter of Credit, Canadian Letter of
Credit or Sterling Letter of Credit, as the case may be (and for purposes of
this Section 2.19, each such type of letter of credit, as the context shall
require, an “Applicable Letter of Credit”);

(iv) fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any credit extension in respect of which that
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;

(v) fifth, if so determined by the Administrative Agent and the Borrower, to be
held in a non-interest bearing deposit account and released in order to satisfy
funding and participation obligations of that Defaulting Bank under this
Agreement;

(vi) sixth, to the payment of any amounts owing to the Applicable Banks, the
Applicable L/C Issuers or Swingline Lender as a result of that Defaulting Bank’s
breach of its obligations under this Agreement;

(vii) seventh, so long as no Default or Event of Default exists, to the payment
of any amounts owing to any Obligor as a result of that Defaulting Bank’s breach
of its obligations under this Agreement; and

(viii) eighth, to that Defaulting Bank or as otherwise directed by a court of
competent jurisdiction; provided that, with respect to this clause eighth, if
(x) such payment is a payment of the principal amount of any loans or Applicable
L/C Obligations in respect of which that Defaulting Bank has not fully funded
its appropriate share and (y) such loans or obligations were made at a time when
the conditions set forth in Section 3.2 were satisfied or waived, such payment
shall be applied solely to pay the loans of, and such obligations owed to, all
respective non-Defaulting Banks on a pro rata basis prior to being applied to
the payment of any loans of, or such obligations owed to, that Defaulting Bank.

Any payments, prepayments or other amounts paid or payable to a Defaulting Bank
that are applied (or held) to pay amounts owed by a Defaulting Bank or to post
cash collateral pursuant to this Section 2.19(d) shall be deemed paid to and
redirected by that Defaulting Bank, and each Applicable Bank irrevocably
consents hereto.

(e) Swingline Loans and Letters of Credit. So long as any Applicable Bank is a
Defaulting Bank, the Swingline Lender shall not be required to fund any
Swingline Loan, and so long as any Applicable Bank is a Defaulting Bank, no
Applicable L/C Issuer shall be required to issue, amend or

 

43



--------------------------------------------------------------------------------

increase any Applicable Letter of Credit with respect to which such Defaulting
Bank has an Applicable Commitment, unless it is satisfied that the related
exposure will be 100% covered by the Applicable Commitments of the respective
non-Defaulting Banks or cash collateral provided by or on behalf of the
applicable Obligor in accordance with Section 2.19(c), and participating
interests in any such newly issued or increased Applicable Letter of Credit or
newly made Swingline Loan shall be allocated among the respective non-Defaulting
Banks in a manner consistent with Section 2.9(c), 2A.7(c) or 2B.8(c), as the
case may be (and Defaulting Bank shall not participate therein).

(f) Reinstatement as a Non-Defaulting Bank. If the Administrative Agent, the
Borrower, the Swingline Lender and the Applicable L/C Issuers each agrees in
writing that a Person then a Defaulting Bank has adequately remedied all matters
that caused, are then causing, such Person to be a Defaulting Bank, then the
Swingline Exposure and exposure with respect to all Applicable Letters of Credit
of all respective Applicable Banks shall be readjusted to reflect the inclusion
of such Person’s Applicable Commitments, and on such date such Person shall
purchase at par such of the loans of the other respective Applicable Banks
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Person to hold such loans in accordance with its
Applicable Pro Rata Share.

(g) Rights and Remedies against a Defaulting Bank. The rights and remedies
against, and with respect to, a Defaulting Bank under this Section 2.19 are in
addition to, and cumulative and not in limitation of, all other rights and
remedies that each Applicable Agent, Applicable Bank, Applicable L/C Issuer, the
Borrower or any other Obligor may, at any time, have against, or with respect
to, such Defaulting Bank.

Section 2.20 Commitment Increase.

(a) Subject to the terms and conditions set forth herein, the Borrower shall
have the right, without the consent of the Banks but with the prior approval of
the Administrative Agent and each L/C Issuer (such approval not to be
unreasonably withheld, delayed or conditioned), to cause from time to time and
at any time an increase in the Commitments of the Banks (a “Commitment
Increase”) by adding to this Agreement one or more additional financial
institutions that is not already a Bank hereunder (each a “CI Bank”) or by
allowing one or more existing Banks to increase their respective Commitments;
provided, however that (i) no Event of Default shall have occurred which is then
continuing, (ii) no such Commitment Increase shall cause the Total Facility
Amount to exceed $3,000,000,000, (iii) no Bank’s Commitment shall be increased
without such Bank’s prior written consent (which consent may be given or
withheld in such Bank’s sole and absolute discretion), and (iv) if, on the
effective date of such increase, any Advances have been made, then the Borrower
shall be obligated to pay any breakage fees or costs in connection with the
reallocation of such outstanding Advances.

(b) Any Commitment Increase shall be requested by written notice from the
Borrower to the Administrative Agent (a “Notice of Commitment Increase”) in the
form of Exhibit F attached hereto. Each such Notice of Commitment Increase shall
specify (i) the proposed effective date of such Commitment Increase, which date
shall be no earlier than five (5) Business Days after receipt by the
Administrative Agent of such Notice of Commitment Increase, (ii) the amount of
the requested Commitment Increase, (iii) the identity of each CI Bank or Bank
(or any combination thereof) that has agreed in writing to increase its
Commitment hereunder and (iv) the amount of the respective Commitments of the
then existing Banks that are increasing their respective Commitments and the CI
Banks from and after the Commitment Increase Effective Date (as defined below).
If the Administrative Agent and each L/C Issuer approve such CI Bank (such
approval not to be unreasonably withheld or delayed) and consent to such
Commitment Increase (such consent not to be unreasonably withheld or delayed),
all such Persons shall execute a counterpart to the Notice of Commitment
Increase and such

 

44



--------------------------------------------------------------------------------

Commitment Increase shall be effective on the proposed effective date set forth
in the Notice of Commitment Increase or on another date agreed to by the
Administrative Agent and the Borrower (such date referred to as the “Commitment
Increase Effective Date”).

(c) On each Commitment Increase Effective Date, to the extent that there are
Advances outstanding as of such date, (i) each CI Bank shall, by wire transfer
of immediately available funds, deliver to the Administrative Agent such CI
Bank’s New Funds Amount (as defined below), which amount, for each such CI Bank,
shall constitute Advances made by such CI Bank to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) the Administrative
Agent shall, by wire transfer of immediately available funds, pay to each then
Reducing Percentage Bank (as defined below) its Reduction Amount (as defined
below), which amount, for each such Reducing Percentage Bank (as defined below),
shall constitute a prepayment by the Borrower pursuant to Section 2.10, ratably
in accordance with the respective principal amounts thereof, of the principal
amounts of all then outstanding Advances of such Reducing Percentage Bank, and
(iii) the Borrower shall be responsible to pay to each Bank any breakage fees or
costs in connection with the reallocation of any outstanding Advances.

(d) For purposes of this Section 2.20 and Exhibit F, the following defined terms
shall have the following meanings: (i) “New Funds Amount” means the amount equal
to the product of a Bank’s increased Commitment or a CI Bank’s Commitment (as
applicable) represented as a percentage of the Total Facility Amount after
giving effect to the Commitment Increase, times the aggregate principal amount
of the outstanding Advances immediately prior to giving effect to the Commitment
Increase, if any, as of a Commitment Increase Effective Date (without regard to
any increase in the aggregate principal amount of Advances as a result of
borrowings made after giving effect to the Commitment Increase on such
Commitment Increase Effective Date); (ii) “Reducing Percentage Bank” means each
then existing Bank immediately prior to giving effect to the Commitment Increase
that does not increase its respective Commitment as a result of the Commitment
Increase and whose Pro Rata Share of the Commitments shall be reduced after
giving effect to such Commitment Increase; and (iii) “Reduction Amount” means
the amount by which a Reducing Percentage Bank’s outstanding Advances decrease
as of a Commitment Increase Effective Date (without regard to the effect of any
borrowings made on such Commitment Increase Effective Date after giving effect
to the Commitment Increase).

(e) Each Commitment Increase shall become effective on its Commitment Increase
Effective Date and upon such effectiveness (i) the Administrative Agent shall
record in the register each then CI Bank’s information as provided in the Notice
of Commitment Increase and pursuant to an administrative questionnaire
reasonably satisfactory to the Administrative Agent that shall be executed and
delivered by each CI Bank to the Administrative Agent on or before the
Commitment Increase Effective Date, (ii) Schedule II hereof shall be amended and
restated to set forth all Banks (including any CI Banks) that will be Banks
hereunder after giving effect to such Commitment Increase (which shall be set
forth in Annex I to the applicable Notice of Commitment Increase) and the
Administrative Agent shall distribute to each Bank (including each CI Bank) a
copy of such amended and restated Schedule I, and (iii) each CI Bank identified
on the Notice of Commitment Increase for such Commitment Increase shall be a
“Bank” for all purposes under this Agreement.

(f) Any Commitment Increase or portion thereof may be designated as Canadian
Allocated Commitments and/or Sterling Allocated Commitments subject to (i) the
receipt of commitments from Canadian Banks or UK Banks to accept such additional
Commitments and (ii) the prior approval of the Canadian L/C Issuer and/or the
Sterling L/C Issuer, as the case may be, such approval not to be unreasonably
withheld or delayed.

Section 2.21 Extension of Termination Date.

 

45



--------------------------------------------------------------------------------

(a) Not earlier than 60 days prior to, nor later than 30 days prior to, each
anniversary of the date hereof, the Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the Banks), request a one-year
extension of the Termination Date provided that the Borrower may not exercise
this right more than two times prior to the Termination Date. Within 15 days of
delivery of such notice, each Bank shall notify the Administrative Agent whether
or not it consents to such extension (which consent may be given or withheld in
such Bank’s sole and absolute discretion). Any Bank not responding within the
above time period shall be deemed not to have consented to such extension. The
Administrative Agent shall promptly notify the Borrower and the Banks of the
Banks’ responses.

(b) The Termination Date shall be extended only if the Majority Banks
(calculated excluding any Defaulting Bank and after giving effect to any
replacements of Banks permitted herein) (each such Bank a “Consenting Bank”)
have consented thereto. If so extended, the Termination Date, as to the
Consenting Banks and as to any Person replacing a Bank that does not consent to
an extension (that so agrees upon becoming such a replacement), shall be
extended to the same date in the following year, effective as of the Termination
Date then in effect (such existing Termination Date being the “Extension
Effective Date”). The Administrative Agent and the Borrower shall promptly
confirm to the Banks such extension and the Extension Effective Date. As a
condition precedent to such extension, the Borrower shall deliver to the
Administrative Agent a certificate of the Borrower dated as of the Extension
Effective Date signed by a Responsible Officer of the Borrower (i) certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
such extension or confirming that those previously delivered pursuant to
Section 3.1 remain in full force and effect and have not been amended or
rescinded, as the case may be, and (ii) certifying that, (A) immediately before
and after giving effect to such extension, the representations and warranties
contained in Article IV made by it are true and correct on and as of the
Extension Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, (B) immediately before and
after giving effect to such extension no Event of Default exists or will exist,
and (C) since (1) the most immediately preceding June 30 or (2) the filing of a
Form 8-K pertaining to any such type of event which was filed after such June 30
and prior to the date 30 days preceding such Extension Effectiveness Date,
whichever shall later occur, there has not occurred an event, development or
circumstance that has had or would reasonably be expected to have, a material
adverse effect on the consolidated financial position or consolidated results of
operations of the Borrower and its Subsidiaries taken as a whole.

(c) If any Bank does not consent to the extension of the Termination Date as
provided in this Section 2.21(c), the Borrower shall have the right to replace
such Bank in accordance with Section 2.18(c). For the avoidance of doubt, in the
event such non-consenting Bank is not replaced, the Termination Date with
respect to that Bank shall not be extended.

Section 2.22 Swingline Commitment.

(a) Subject to the terms and conditions hereof, each Swingline Lender severally
agrees to make a portion of the credit otherwise available to the Borrower under
the Commitments from time to time until the Termination Date by making swing
line loans (“Swingline Loans”) to the Borrower; provided that no Swingline
Lender shall be obligated to fund any Swingline Loan which would result in
(i) the aggregate principal amount of outstanding Swingline Loans made by such
Swingline Lender exceeding its Swingline Commitment, (ii) the (A) sum of
(1) such Swingline Lender’s Pro Rata Share of outstanding L/C Obligations plus
(2) such Swingline Lender’s Pro Rata Share of outstanding Advances (without
regard to Swingline Loans) plus (3)(x) such Swingline Lender’s Pro Rata Share of
outstanding Swingline Loans made by any Swingline Lender other than it and
(y) outstanding Swingline Loans made by such Swingline Lender less
(B) outstanding Swingline Loans, if any, being repaid with the proceeds of a
Borrowing exceeding its Credit Exposure, or (iii) the sum of the Total Facility
Advances exceeding the Total Facility Commitment; provided, further that no
Swingline Lender shall be obligated to fund any

 

46



--------------------------------------------------------------------------------

Swingline Loan to refinance an outstanding Swingline Loan. Prior to the
Termination Date, the Borrower may use the Swingline Commitment by borrowing,
repaying (in whole or part) and reborrowing, all in accordance with the terms
and conditions hereof. The Borrower may prepay Swingline Loans at any time upon
notice to the applicable Swingline Lender by 12:00 Noon on the day of the
proposed prepayment stating the proposed date and aggregate principal amount to
be prepaid.

(b) The Borrower shall repay to the applicable Swingline Lender the then unpaid
principal amount of each Swingline Loan made by such Swingline Lender on the
earlier of (i) the Termination Date and (ii) the fifth Business Day after such
Swingline Loan is made; provided that on each date that an Advance is borrowed,
the Borrower shall repay all Swingline Loans then outstanding. The unpaid
principal amount of each Swingline Loan shall bear interest at the per annum
rate equal to the Swingline Rate in effect from time to time plus the Applicable
Margin for Eurodollar Advances.

(c) The obligation of each Swingline Lender to make Swingline Loans to the
Borrower is subject to the same conditions precedent for the making of Advances
under Section 3.2, other than compliance with Section 2.2(a), as referred to in
said Section 3.2.

Section 2.23 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower desires that a Swingline Lender make Swingline Loans
it shall give irrevocable telephonic notice to the Administrative Agent and the
applicable Swingline Lender, confirmed promptly in writing (which telephonic
notice must be received by such Swingline Lender not later than 2:30 P.M., New
York City time, on the proposed date Swingline Loans are requested to be made),
specifying (i) the amount to be borrowed and (ii) the requested date such
Swingline Loans are to be advanced (which shall be a Business Day). Each
borrowing under the Swingline Commitment shall be in an amount equal to
$10,000,000 or a whole multiple of $1,000,000 in excess thereof. As soon as such
funds are available, but in any event not later than 4:00 P.M., New York City
time, on the date such Swingline Loans are requested to be advanced pursuant to
the Borrower’s corresponding written confirmation referenced above, the
applicable Swingline Lender shall make available to the Administrative Agent at
the Payment Office an amount in immediately available funds equal to the amount
of the Swingline Loans to be made by such Swingline Lender. The Administrative
Agent shall make the proceeds of such Swingline Loan available to the Borrower
at the aforesaid address in immediately available funds as soon as such funds
are available, but in any event not later than 3:00 P.M., New York City time, on
the date such Swingline Loans are requested to be advanced pursuant to the
Borrower’s corresponding written confirmation.

(b) Each Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
authorizes such Swingline Lender to so act on its behalf), on one Business Day’s
prior notice to the Administrative Agent and each Bank, with copy to the
Borrower, given by such Swingline Lender no later than 12:00 Noon, New York City
time, request each Bank to make, and each Bank hereby agrees to make, an
Advance, in an amount equal to such Bank’s Pro Rata Share of the aggregate
amount of such Swingline Lender’s Swingline Loans (the “Refunded Swingline
Loans”) outstanding on the date of such notice, to repay such Swingline Lender.
Each Bank shall make the amount of such Advance available to the Administrative
Agent at the Payment Office in immediately available funds, not later than 10:00
A.M., New York City time, one Business Day after the date of such notice. The
proceeds of such Advances shall be immediately made available by the
Administrative Agent to the applicable Swingline Lender for application by it to
the repayment of the Refunded Swingline Loans.

(c) If prior to the time an Advance would have otherwise been made pursuant to
Section 2.23(b), one of the events described in Section 6.1(e) shall have
occurred and be continuing with

 

47



--------------------------------------------------------------------------------

respect to the Borrower or any Principal Subsidiary or if for any other reason,
as determined by the applicable Swingline Lender in its sole discretion,
Advances may not be made as contemplated by Section 2.23(b), each Bank shall, on
the date such Advance was to have been made pursuant to the notice referred to
in Section 2.23(b), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to such Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Bank’s Pro Rata Share
times (ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding to such Swingline Lender that were to have been repaid with such
Advances.

(d) Whenever, at any time after any Swingline Lender has received from any Bank
such Bank’s Swingline Participation Amount, such Swingline Lender receives any
payment on account of outstanding Swingline Loans, such Swingline Lender will
distribute to such Bank its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Bank’s participating interest was outstanding and funded and, in the
case of principal and interest payments, to reflect such Bank’s pro rata portion
of such payment if such payment is not sufficient to pay the principal of and
interest on all Swingline Loans then due); provided, however, that in the event
that such payment received by such Swingline Lender is required to be returned,
such Bank will return to such Swingline Lender any portion thereof previously
distributed to it by such Swingline Lender.

(e) Each Bank’s obligation to make the Advances referred to in Section 2.23(b)
and to purchase participating interests pursuant to Section 2.23(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Bank or the Borrower may have against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of an Event of Default or the failure to satisfy any of the other conditions
specified in Section 3.2, (iii) any adverse change in the condition (financial
or otherwise) of the Borrower, (iv) any breach of this Agreement or any other
Loan Document by the Borrower, any other Obligor or any other Bank or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

ARTICLE III

CONDITIONS TO ADVANCES

Section 3.1 Initial Conditions Precedent. The obligation of each Bank to make
Advances and the obligation of the L/C Issuers to issue Letters of Credit,
pursuant to the terms and conditions of this Agreement, is subject to the
conditions precedent that the Administrative Agent shall have received the
following, each dated on or before the date hereof, in form and substance
reasonably satisfactory to the Administrative Agent:

(a) This Agreement, executed by the Borrower and each Bank, and, to the extent
requested by any Bank within three (3) Business Days of the closing date hereof,
an executed Note payable to such Bank, respectively.

(b) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement, each Note, each Letter of Credit Application,
each Letter of Credit and each Notice of Borrowing, and of all documents
evidencing other necessary corporate action with respect to each such Loan
Document and certified copies of the restated certificate of incorporation and
bylaws of the Borrower.

(c) A certificate of the Corporate Secretary, Deputy Corporate Secretary or an
Assistant Secretary of the Borrower certifying the names and true signatures of
the officers of the

 

48



--------------------------------------------------------------------------------

Borrower authorized to sign each Loan Document to which it is a party and the
other documents to be delivered hereunder.

(d) A favorable opinion of Norton Rose Fulbright US LLP, counsel for the
Borrower, to be delivered to, and for the benefit of, the Banks and the
Administrative Agent, at the express instruction of the Borrower.

(e) A favorable opinion of Michael P. Donaldson, Vice President and General
Counsel of the Borrower, to be delivered to, and for the benefit of, the Banks
and the Administrative Agent, at the express instruction of the Borrower.

(f) A certificate of a Responsible Officer of the Borrower certifying (i) there
has not occurred a material adverse change since December 31, 2014 in the
consolidated financial condition of the Borrower and its Subsidiaries taken as a
whole, (ii) there has not occurred a material adverse change since March 31,
2015 in the business, assets, liabilities (actual or contingent), operations or
condition (other than financial) of the Borrower and its Subsidiaries taken as a
whole, and (iii) compliance with the financial covenant set forth in
Section 5.2(c) as of March 31, 2015.

(g) All documentation required to comply with all “know-your-client”
requirements under AML Legislation in relation to each Obligor and this
Agreement, as determined by each Total Facility Bank in respect of such Total
Facility Bank’s compliance, acting reasonably.

(h) Termination of all commitments and payment of all amounts due under the
Existing 2011 Credit Agreement.

Section 3.2 Additional Conditions Precedent to Each Advance and L/C Credit
Extension. The obligation of each Bank to make any Advance and the obligation of
the L/C Issuers to make any L/C Credit Extension shall be subject to the
additional conditions precedent that on the date of such Advance or L/C Credit
Extension (a) the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing or Letter of Credit Application, as the case
may be, and the acceptance by the Borrower of the proceeds of such Advance or
such L/C Credit Extension, as the case may be, shall constitute a representation
and warranty by the Borrower that on the date of such Advance or L/C Credit
Extension such statements are true):

(i) The representations and warranties contained in Section 4.1 of this
Agreement are correct on and as of the date of such Advance or L/C Credit
Extension (other than those representations and warranties that expressly speak
solely as of an earlier date, which remain correct as of such earlier date),
immediately before and after giving effect to such Advance and the Borrowing of
which such Advance is a part or such L/C Credit Extension and to the application
of the proceeds therefrom, as though made on and as of such date, and

(ii) No event has occurred and is continuing, or would result from such Advance
or the Borrowing of which such Advance is a part or such L/C Credit Extension or
from the application of the proceeds therefrom, which constitutes an Event of
Default or would constitute an Event of Default but for the requirement that
notice be given or time elapse or both;

and (b) the Administrative Agent shall have received the Notice of Borrowing
required by Section 2.2(a) or the Letter of Credit Application required by
Section 2.9(b)(i).

 

49



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Total Facility Banks as follows:

(a) The Borrower and each Principal Subsidiary are duly organized or validly
formed, validly existing and (if applicable) in good standing, in each case
under the laws of its jurisdiction of incorporation or formation. The Borrower
and each Principal Subsidiary have all requisite powers and all material
governmental licenses, authorizations, consents and approvals required in each
case to carry on its business as now conducted.

(b) The execution, delivery and performance by each of the Obligors of each Loan
Document to which it is or will be a party: (i) are within its corporate or
equivalent powers, (ii) have been duly authorized by all necessary corporate or
equivalent action of each such Obligor, (iii) require, in respect of each such
Obligor, no action by or in respect of, or filing with, any governmental body,
agency or official and (iv) do not contravene, or constitute a default under,
any provision of law or regulation (including Regulation X and Regulation U)
applicable to it or the restated certificate of incorporation or by-laws of the
Borrower or the articles of amalgamation or by-laws of the Canadian Borrower or
the memorandum and articles of association of the UK Borrower or except as
disclosed to the Administrative Agent pursuant to this Agreement, any material
judgment, injunction, order, decree or agreement binding upon it or result in
the creation or imposition of any lien, security interest or other charge or
encumbrance on any material asset of the Borrower or any of its Subsidiaries
(“material” for the purposes of this representation meaning creating a liability
of $100,000,000 or more).

(c) This Agreement and each Note are, and each other Loan Document to which any
Obligor is or will be a party, when executed and delivered in accordance with
this Agreement will be, the legal, valid and binding obligation of such Obligor,
to the extent a party thereto, enforceable against it, as the case may be, in
accordance with their respective terms, except as the enforceability thereof may
be limited by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity.

(d) The audited consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2014 and the related audited consolidated statements of
income and comprehensive income, cash flows and stockholders’ equity for the
fiscal year then ended and the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as of March 31, 2015, and the related unaudited
consolidated statements of income (loss) and comprehensive income (loss) and
cash flows for the three months then ended, in each case as filed with the
Securities and Exchange Commission in its Form 10-K for the year ended
December 31, 2014 and Form 10-Q for the quarter ended March 31, 2015,
respectively, fairly present, in conformity with GAAP except as otherwise
expressly noted therein, the consolidated financial position of the Borrower and
its Subsidiaries as of such dates and their consolidated results of operations
and cash flows for such fiscal periods, subject (in the case of the unaudited
balance sheet and statements) to changes resulting from audit and normal
year-end adjustments. As of March 31, 2015, the Borrower was in compliance with
the financial covenant set forth in Section 5.2(c).

(e) From December 31, 2014 to the date of this Agreement, there has been no
material adverse change in the consolidated financial condition of the Borrower
and its Subsidiaries, considered as a whole; from March 31, 2015 to the date of
this Agreement, there has been no material adverse change in the business,
assets, liabilities (actual or contingent), operations or condition (other than
financial) of the Borrower and its Subsidiaries considered as a whole.

 

50



--------------------------------------------------------------------------------

(f) Except as disclosed in the Borrower’s Form 10-K for the year ended
December 31, 2014 or the Borrower’s Form 10-Q for the quarter ended March 31,
2015 in each case, as filed with the Securities and Exchange Commission prior to
the date hereof, or as otherwise disclosed to the Administrative Agent pursuant
to this Agreement, there is no action, suit or proceeding pending against the
Borrower or any of its Subsidiaries, or to the knowledge of the Borrower
threatened against the Borrower or any of its Subsidiaries, before any court or
arbitrator or any governmental body, agency or official in which there is a
reasonable possibility of an adverse decision which could materially adversely
affect the consolidated financial position or consolidated results of operations
of the Borrower and its Subsidiaries taken as a whole or which in any manner
draws into question the validity of this Agreement or any other Loan Document to
which the Borrower is or will be a party.

(g) Except as disclosed to the Administrative Agent pursuant to this Agreement,
no Termination Event has occurred or is reasonably expected to occur with
respect to any Plan for which an Insufficiency in excess of $100,000,000 exists.
Except as disclosed to the Administrative Agent pursuant to this Agreement,
neither the Borrower nor any ERISA Affiliate has received any notification (or
has knowledge of any reason to expect) that any Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
for which a Withdrawal Liability in excess of $100,000,000 exists.

(h) United States federal income tax returns of the Borrower and its
Subsidiaries have been closed through the fiscal year ended December 31, 2010 or
such subsequent date as disclosed to the Administrative Agent pursuant to this
Agreement. The Borrower and its Subsidiaries have filed or caused to be filed
all United States federal income tax returns and all other material domestic tax
returns which to the knowledge of the Borrower are due prior to the date of this
Agreement (considering any extensions filed by the Borrower and its
Subsidiaries) required to be filed by them and have paid or provided for the
payment, before the same become delinquent, of all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any
Subsidiary, other than those taxes contested in good faith by appropriate
proceedings. The charges, accruals and reserves on the books of the Borrower and
its Subsidiaries in respect of taxes are, in the opinion of the Borrower,
adequate to the extent required by GAAP.

(i) Neither the Borrower nor any Subsidiary is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

(j) Following application of the proceeds of each Advance, no more than 25% of
the value of the Reg U Limited Assets of the Borrower will consist of margin
stock (as defined in Regulation U) and, to the extent relevant to the compliance
with Regulation U or Regulation X by any of the Banks or the Borrower in
connection with this Agreement or any of the Advances, no more than 25% of the
value of the Reg U Limited Assets of the Borrower and its Subsidiaries on a
consolidated basis will consist of margin stock (as defined in Regulation U).

(k) Except as disclosed to the Administrative Agent pursuant to this Agreement,
the Borrower and each of its Subsidiaries are in compliance in all respects with
all laws, rules, regulations and orders applicable to each of them (including
applicable laws, rules, regulations and orders pertaining to ERISA and
applicable Environmental Protection Statutes), except to the extent that failure
to comply with such laws, rules, regulations and orders could not reasonably be
expected to have a material adverse effect on the consolidated financial
position or consolidated results of operations of the Borrower and its
Subsidiaries taken as a whole. Except as disclosed to the Administrative Agent
pursuant to this Agreement, there is (i) no presently outstanding allegation by
government officials or other third parties that the Borrower or any of its
Subsidiaries or any of their respective properties is now, or at any time prior
to the date hereof was, in violation of any applicable Environmental Protection
Statute, (ii) no

 

51



--------------------------------------------------------------------------------

administrative or judicial proceeding presently pending against the Borrower or
any of its Subsidiaries or against any of their respective properties pursuant
to any Environmental Protection Statute, and (iii) no claim presently
outstanding against the Borrower or any of its Subsidiaries or against any of
their respective properties, businesses or operations which was asserted
pursuant to any applicable Environmental Protection Statute that, in the case of
all matters described in clauses (i), (ii) or (iii) above in the aggregate,
could reasonably be expected to have a material adverse effect on the
consolidated financial position or consolidated results of operations of the
Borrower and its Subsidiaries taken as a whole. Except as disclosed to the
Administrative Agent pursuant to this Agreement, there are no facts or
conditions or circumstances known to the Borrower that the Borrower reasonably
believes could form the basis for any action, lawsuit, claim or proceeding
(regulatory or otherwise) involving the Borrower or any of its Subsidiaries or
their respective past or present properties, businesses or operations relating
to the Environment or environmental matters, including any action, lawsuit,
claim or proceeding arising from past or present practices or operations
asserted under any Environmental Protection Statute, that in the aggregate could
reasonably be expected to have a material adverse effect on the consolidated
financial position or consolidated results of operations of the Borrower and its
Subsidiaries taken as a whole.

(l) No information (other than Projections) furnished to the Administrative
Agent or any Bank by the Borrower in connection with its entering into or
becoming a party to any Loan Document or the preparation or negotiation of any
Loan Document, to the best of the Borrower’s knowledge, is incomplete or
incorrect in any material respect, and no such information contained, as of the
date of delivery thereof to the Administrative Agent or such Bank, as the case
may be, any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading, as of such date, when
taken as a whole. All such information consisting of financial projections, oil
and gas reserves estimates and projections and other information identified by
the Borrower as estimates or projections (collectively, “Projections”) have been
prepared by the Borrower in good faith based on assumptions the Borrower
believed to be reasonable when so prepared.

(m) The Borrower has implemented and maintains in effect commercially reasonable
policies and procedures designed to promote compliance by the Borrower and its
Subsidiaries with Anti-Corruption Laws and Sanctions applicable to the Borrower
and its Subsidiaries. The Borrower and its Subsidiaries are in compliance with
Anti-Corruption Laws and Sanctions applicable to the Borrower and its
Subsidiaries in all material respects, except that arise from actions or
incidents that have been publicly disclosed by the Borrower or disclosed in
writing to the Administrative Agent, in each case, at least twenty (20) days
prior to the Closing Date. None of (a) the Borrower, any Subsidiary or any of
their respective directors, officers or employees, or (b) any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.

ARTICLE V

COVENANTS OF THE BORROWER

Section 5.1 Affirmative Covenants. The Borrower covenants and agrees that so
long as any Bank shall have any Commitment hereunder, the Borrower will:

(a) Reporting Requirements. Furnish to each Bank:

(i) (A) promptly after the sending or filing thereof, a copy of each of the
Borrower’s reports on Form 8-K (or any comparable form), (B) promptly after the
filing or sending thereof, and in any event within 50 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a copy
of the Borrower’s report on Form 10-Q (or any comparable form) for

 

52



--------------------------------------------------------------------------------

such quarter, which report will include the Borrower’s quarterly unaudited
consolidated financial statements as of the end of and for such quarter, and
(C) promptly after the filing or sending thereof, and in any event within 90
days after the end of each fiscal year of the Borrower, a copy of the Borrower’s
report on Form 10-K (or any comparable form) for such year, which report will
include the Borrower’s annual audited consolidated financial statements as of
the end of and for such year;

(ii) promptly following the delivery of each of the annual or quarterly
financial reports referred to in clause (i) above, but in any event within 10
Business Days thereafter, a certificate of a Responsible Officer of the Borrower
in a form acceptable to the Administrative Agent (A) setting forth in reasonable
detail the calculations required to establish whether the Borrower was in
compliance with the requirement (to the extent applicable) of Section 5.2(c) as
of the end of the applicable fiscal quarter, and (B) stating whether there
exists on the date of such certificate any Event of Default or event which, with
the giving of notice or lapse of time, or both, would constitute an Event of
Default, and, if so, setting forth the details thereof and the action which the
Borrower has taken and proposes to take with respect thereto;

(iii) as soon as is possible and in any event within five days after the public
announcement by Moody’s or S&P of a downgrade in the Borrower’s senior unsecured
long-term debt, notice of such change;

(iv) as soon as possible and in any event within five days after an executive
officer of the Borrower having obtained knowledge thereof, notice of the
occurrence of any Event of Default or any event which, with the giving of notice
or lapse of time, or both, would constitute an Event of Default, continuing on
the date of such notice, and a statement of a Responsible Officer of the
Borrower setting forth details of such Event of Default or event and the action
which the Borrower has taken and proposes to take with respect thereto;

(v) as soon as possible and in any event (A) within 30 Business Days after the
Borrower or any ERISA Affiliate knows or has reason to know that any Termination
Event described in clause (a) of the definition of Termination Event with
respect to any Plan for which an Insufficiency in excess of $100,000,000 exists,
has occurred and (B) within 10 Business Days after the Borrower or any ERISA
Affiliate knows or has reason to know that any other Termination Event with
respect to any Plan for which an Insufficiency in excess of $100,000,000 exists,
has occurred or is reasonably expected to occur, a statement of a Responsible
Officer of the Borrower describing such Termination Event and the action, if
any, which the Borrower or such ERISA Affiliate proposes to take with respect
thereto;

(vi) promptly and in any event within five Business Days after receipt thereof
by the Borrower or any ERISA Affiliate, copies of each notice received by the
Borrower or any ERISA Affiliate from the PBGC stating its intention to terminate
any Plan for which an Insufficiency in excess of $100,000,000 exists or to have
a trustee appointed to administer any Plan for which an Insufficiency in excess
of $100,000,000 exists;

(vii) promptly and in any event within five Business Days after receipt thereof
by the Borrower or any ERISA Affiliate from the sponsor of a Multiemployer Plan,
a copy of each notice received by the Borrower or any ERISA Affiliate indicating
liability in excess of $100,000,000 incurred or expected to be incurred by the
Borrower or any ERISA Affiliate in connection with (A) the imposition of a
Withdrawal Liability by a Multiemployer Plan, (B) the determination that a
Multiemployer Plan is, or is expected to be, in reorganization within the
meaning of Title IV of ERISA, or (C) the termination of a Multiemployer Plan
within the meaning of Title IV of ERISA;

 

53



--------------------------------------------------------------------------------

(viii) promptly, and in any event within five Business Days after an executive
officer of the Borrower having obtained knowledge thereof, notice of the filing
of any litigation against the Borrower or any of the Principal Subsidiaries in
which there is a reasonable possibility of an adverse decision which could
materially adversely affect the consolidated financial position or consolidated
results of operations of the Borrower and its Subsidiaries taken as a whole,
setting forth the material details of such litigation;

(ix) promptly, and in any event within five Business Days after an executive
officer of the Borrower having obtained knowledge thereof, notice of the filing
of any governmental proceedings against the Borrower or any of the Principal
Subsidiaries in which there is a reasonable possibility of an adverse decision
which could materially adversely affect the consolidated financial position or
consolidated results of operations of the Borrower and its Subsidiaries taken as
a whole, setting forth the material details of such proceeding;

(x) promptly upon the receipt thereof by the Borrower or any Subsidiary, a copy
of any form of notice, complaint, request for information under CERCLA or
summons or citation received from the EPA, or any other domestic or foreign
governmental agency or instrumentality, federal, state or local, in any way
concerning any action or omission on the part of the Borrower or any of its
present or former Subsidiaries in connection with Hazardous Materials or the
Environment if the amount involved could reasonably be expected to result in a
liability of the Borrower or any Subsidiary in excess of $100,000,000 in the
aggregate, or concerning the filing of a lien on or against any property of the
Borrower or any Subsidiary if such lien could reasonably be expected to secure a
liability of the Borrower or any Subsidiary in excess of $100,000,000; and

(xi) such other information respecting the consolidated financial position or
consolidated results of operations (including an annual report or reports on oil
and gas reserves of the Borrower and its Subsidiaries) of the Borrower that any
Bank through the Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 5.1(a)(i),
Section 5.1(a)(iv) or Section 5.1(a)(xi) (to the extent any such documents are
included in materials otherwise filed with the Securities and Exchange
Commission) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto, on the Borrower’s website on the Internet
at the website address listed in Section 8.2 or (ii) on which such documents are
posted on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Bank and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), whichever shall first occur; provided that: the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to deliver paper copies
of the certificates required by Section 5.1(a)(ii) to the Administrative Agent,
and such delivery shall be deemed a delivery thereof to each of the Banks.
Except for such certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Bank shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

(b) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, with all applicable laws, rules, regulations and orders (including
applicable laws, rules, regulations and orders pertaining to ERISA and
applicable Environmental Protection Statutes) to the extent noncompliance
therewith would have a material adverse effect on the Borrower and its
Subsidiaries taken as a whole.

 

54



--------------------------------------------------------------------------------

(c) Use of Proceeds. Use the proceeds of each Advance and Letter of Credit for
general corporate purposes of the Borrower and its Subsidiaries, including to
refinance bank debt, finance working capital and other general corporate
purposes (and cause the Canadian Borrower and the UK Borrower to use the
proceeds of each Canadian Advance and each Canadian Letter of Credit or each
Sterling Advance or Sterling Letter of Credit, as applicable, for such general
corporate purposes, including to finance working capital). However, no part of
the proceeds of the Advances or Letters of Credit (or any Canadian Advances or
Sterling Advances or Canadian Letters of Credit or Sterling Letters of Credit)
shall be used for any purpose not permitted by Section 5.2(g).

(d) Maintenance of Insurance. Maintain, and cause each of the Principal
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as are usually
carried by companies engaged in similar businesses and owning similar properties
as the Borrower or such Principal Subsidiary, provided, that self-insurance by
the Borrower or any such Principal Subsidiary shall not be deemed a violation of
this covenant to the extent that companies engaged in similar businesses and
owning similar properties as the Borrower or such Principal Subsidiary
self-insure. The Borrower may maintain the Principal Subsidiaries’ insurance on
behalf of them.

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of the Principal Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory), and franchises; provided, however,
that this Section 5.1(e) shall not apply to any transactions permitted by
Section 5.2(d) or (e) and shall not prevent the termination of existence, rights
and franchises of any Principal Subsidiary (other than the Canadian Borrower
during any Canadian Allocation Period, and the UK Borrower during any Sterling
Allocation Period) pursuant to any merger or consolidation to which such
Principal Subsidiary is a party, and provided, further, that the Borrower or any
Principal Subsidiary shall not be required to preserve any right or franchise if
the Borrower or such Principal Subsidiary shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Borrower or
such Principal Subsidiary, as the case may be, and that the loss thereof is not
disadvantageous in any material respect to the Banks.

(f) Visitation Rights. At any reasonable time and from time to time, after
reasonable notice, permit the Administrative Agent or any of the Banks or any
agents or representatives thereof to examine the records and books of account
of, and visit the properties of, the Borrower and any of the Principal
Subsidiaries and to discuss the affairs, finances and accounts of the Borrower
and any of the Principal Subsidiaries with any of the officers or directors of
the Borrower.

(g) Payment of Taxes, Etc. Pay and discharge, and cause each of the Principal
Subsidiaries to pay and discharge, before the same shall become delinquent
(after taking into account any extensions filed), all taxes, assessments,
governmental charges and like governmental levies imposed upon it or upon its
income, profits or property, except where failure to pay such taxes,
assessments, charges and levies could not reasonably be expected to have a
material adverse effect on the consolidated financial position or consolidated
results of operations of the Borrower and its Subsidiaries considered as a
whole; provided, that neither the Borrower nor any Principal Subsidiary shall be
required by this Section 5.1(g) to pay and discharge any such tax, assessment,
charge or levy which is being contested in good faith and, if required by such
contest, by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided.

(h) Anti-Corruption Laws and Sanctions. Will maintain in effect commercially
reasonable policies and procedures designed to promote compliance by the
Borrower and its Subsidiaries with Anti-Corruption Laws and Sanctions applicable
to the Borrower and its Subsidiaries.

 

55



--------------------------------------------------------------------------------

Section 5.2 Negative Covenants. So long as any Bank shall have any Commitment
hereunder, the Borrower will not at any time:

(a) Negative Pledge. Fail to perform and observe any term, covenant or agreement
contained in Section 1007 of the Indenture (as modified for purposes hereof as
set forth in this Section 5.2(a)). For purposes of this Section 5.2(a),
Section 1007 and the definitions of all terms defined in the Indenture and used
in or otherwise applicable to such Section 1007 are set forth on Exhibit D and
are hereby incorporated in this Agreement by reference as if such provisions and
definitions were set forth in full herein; provided, however, that solely for
purposes of this Section 5.2(a), the word “Securities” used in the Indenture
shall mean the Notes, the word “Company” used therein shall mean the Borrower,
the phrases “the last paragraph of Section 1007” and “Section 1007” used therein
shall mean this Section 5.2(a), the word “Trustee” as used therein shall mean
the Administrative Agent, the phrase “Board of Directors” used in the Indenture
shall mean the management of the Borrower, the phrase “Section 301” used therein
shall mean Section 301 of the Indenture, Section 301 of the Indenture shall not
apply to any Note, and the phrase “so long as any of the Securities are
outstanding” used therein shall mean so long as any Note shall remain unpaid or
any Bank shall have any Commitment hereunder.

(b) Transactions with Affiliates. Enter into any material transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms no less favorable to the
Borrower than would be obtainable by the Borrower at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to any of the following:
(i) transactions between or among the Borrower and any of its wholly-owned
Subsidiaries; (ii) transactions involving the purchase or sale of crude oil,
natural gas and other hydrocarbons, in the ordinary course of business, so long
as such transactions are priced in line with industry accepted benchmark prices
and the pricing of such transactions are equivalent to the pricing of comparable
transactions with unrelated third parties; (iii) any employment, equity award,
equity option or equity appreciation agreement or plan, agreement or other
similar compensation plan or arrangement; (iv) the performance of any agreement
in effect on the Closing Date; (v) loans or advances to officers, directors and
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures and other purposes; (vi) maintenance of customary benefit
programs or arrangements for employees, officers or directors, including
vacation plans, health and life insurance plans, deferred compensation plans and
retirement or savings plans and similar plans; (vii) fees and compensation paid
to, and indemnity provided on behalf of, officers, directors, employees or
consultants in their capacity as such; and (viii) sales of equity interests of
the Borrower to its Affiliates.

(c) Total Debt to Capitalization. As of the end of any fiscal quarter of the
Borrower, have a ratio of (i) Total Debt to (ii) Total Capitalization greater
than 0.65 to 1.00.

(d) Disposition of Assets. Lease, sell, transfer or otherwise dispose of,
voluntarily or involuntarily, all or substantially all of its assets.

(e) Mergers, Etc. Merge, consolidate or amalgamate with or into, any Person (or,
during any Canadian Allocation Period or any Sterling Allocation Period, permit
the Canadian Borrower or the UK Borrower to amalgamate with or into, any
Person), unless (i) the Borrower (or, with respect to such amalgamation to which
the Canadian Borrower is a party, the Canadian Borrower or, with respect to such
amalgamation to which the UK Borrower is a party, the UK Borrower) is the
survivor or (ii) (A) with respect to the Borrower, the surviving Person, if not
the Borrower, is organized under the laws of the United States or a state
thereof and has a Rating Level of Rating Level IV or higher, (B) with respect to
the Canadian Borrower, the continuing Person is organized under the laws of
Canada or any province or territory thereof, and in each case, assumes by
agreement or operation of law all obligations of the Canadian Borrower under
this Agreement (and, in respect of any such amalgamation described in clause

 

56



--------------------------------------------------------------------------------

(ii)(B), the Borrower shall ratify its obligations under the Canadian Guaranty),
or (C) with respect to the UK Borrower, the continuing Person is organized under
the laws of the United Kingdom, and in each case, assumes by agreement or
operation of law all obligations of UK Borrower under this Agreement (and, in
respect of any such amalgamation described in clause (ii)(C), the Borrower shall
ratify its obligations under the UK Guaranty); provided, in each case under
clause (i) or (ii), that both immediately before and after giving effect to such
proposed transaction, no Event of Default or event which, with the giving of
notice or the lapse of time, or both, would constitute an Event of Default
exists, or would exist or result.

(f) Compliance with ERISA. (i) Terminate, or permit any ERISA Affiliate to
terminate, any Plan so as to result in any liability in excess of $100,000,000
of the Borrower or any ERISA Affiliate to the PBGC, or (ii) permit circumstances
which give rise to a Termination Event described in clauses (b), (d) or (e) of
the definition of Termination Event with respect to a Plan so as to result in
any liability in excess of $100,000,000 of the Borrower or any ERISA Affiliate
to the PBGC.

(g) Use of Proceeds. Use the proceeds of any Advance or Letter of Credit for any
purpose other than for general corporate purposes of the Borrower or its
Subsidiaries (including to refinance certain bank debt, finance working capital
and other general corporate purposes) (or permit the Canadian Borrower or the UK
Borrower to use the proceeds of any Canadian Advance or Sterling Advance or
Canadian Letter of Credit or Sterling Letter of Credit for any purpose other
than for such general corporate purposes, including to finance working capital),
or use, or permit any Subsidiary to use, any such proceeds (i) in any manner
that violates or results in any violation of any law or regulation, or
(ii) except with respect to such share exchange, to purchase or carry any margin
stock (as defined in Regulation U) or to extend credit to others for the purpose
of purchasing or carrying any margin stock (as defined in Regulation U).

(h) Anti-Corruption Laws and Sanctions. Will not, and will not permit its
Subsidiaries to, use the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding or
financing any activities, business or transaction (A) of or with any Person that
at the time of such funding or financing is a Sanctioned Person, or (B) in any
country, region or territory that at the time of such funding or financing is a
Sanctioned Country, or (iii) in any manner that would result in the material
violation by the Borrower or its Subsidiaries of any Sanctions applicable to the
Borrower or its Subsidiaries.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.1 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay (i) (A) any Unreimbursed Amount, Canadian
Unreimbursed Amount or Sterling Unreimbursed Amount remaining outstanding and
due and payable pursuant to Sections 2.9(c)(iii), 2A.7(c)(iii) and 2B.8(c)(iii),
respectively, (B) any principal on any Note, or (C) any principal on any
Swingline Loan, in each case when due and payable or (ii) any interest on
(A) any Note or (B) any Swingline Loan, in each case for more than five days
after such interest becomes due and payable or (iii) any facility fee set forth
in Section 2.3 or 2A.3 or 2B.3 or any other amount due hereunder for more than
15 days after such fee or other amount becomes due and payable;

or the Canadian Borrower shall fail to pay (i) any principal on any Canadian
Note when due and payable or (ii) any interest on any Canadian Note for more
than five days after such interest becomes due and

 

57



--------------------------------------------------------------------------------

payable or (iii) any other amount owed by it and due hereunder for more than 15
days after such other amount becomes due and payable;

or the UK Borrower shall fail to pay (i) any principal on any Sterling Note when
due and payable or (ii) any interest on any Sterling Note for more than five
days after such interest becomes due and payable or (iii) any other amount owed
by it and due hereunder for more than 15 days after such other amount becomes
due and payable; or

(b) Any representation or warranty made by any Obligor (or any of their
respective officers) (including representations and warranties deemed made
pursuant to Section 3.2) under or in connection with any Loan Document shall
prove to have been incorrect in any material respect when made or deemed made;
or

(c) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.2, or any Obligor shall fail to perform or
observe any other term, covenant or agreement contained in any Loan Document, in
each case on its part required to be performed or observed by it if, in the case
of such other term, covenant or agreement, such failure shall remain unremedied
for 30 days after written notice thereof shall have been given to the Borrower
by the Administrative Agent at the request of any Bank; or

(d) The Borrower or any Principal Subsidiary shall (i) fail to pay any principal
of or premium or interest on any Debt (other than Debt described in clause
(e) of the definition of Debt) which is outstanding in the principal amount of
at least $100,000,000 in the aggregate, of the Borrower or such Principal
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate the maturity of such Debt; or any such Debt shall
be declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment or as a result of the giving of notice
of a voluntary prepayment), prior to the stated maturity thereof, or (ii) with
respect to Debt described in clause (e) of the definition of Debt, fail to pay
any such Debt which is outstanding in the principal amount of at least
$100,000,000 in the aggregate, of the Borrower or such Principal Subsidiary (as
the case may be), when the same becomes due and payable, and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or

(e) The Borrower or any Principal Subsidiary shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any Principal Subsidiary seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
shall remain undismissed or unstayed for a period of 60 days; or the Borrower or
any Principal Subsidiary shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or

(f) Any judgment, decree or order for the payment of money in excess of
$100,000,000 shall be rendered against the Borrower or any Principal Subsidiary
and shall remain

 

58



--------------------------------------------------------------------------------

unsatisfied and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment, decree or order or (ii) there shall be any
period longer than (A) 60 consecutive days or (B) such longer period as allowed
by applicable law during which a stay of enforcement of such judgment, decree or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

(g) Any Termination Event as defined in clauses (b), (d) or (e) of the
definition thereof with respect to a Plan shall have occurred and, 30 days after
notice thereof shall have been given to the Borrower by the Administrative
Agent, (i) such Termination Event shall still exist and (ii) the sum (determined
as of the date of occurrence of such Termination Event) of the liabilities to
the PBGC resulting from all such Termination Events is equal to or greater than
$100,000,000; or

(h) The Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans in connection with Withdrawal
Liabilities (determined as of the date of such notification), exceeds
$100,000,000 or requires payments exceeding $100,000,000 in any year; or

(i) The Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, if as a result of
such reorganization or termination the aggregate annual contributions of the
Borrower and its ERISA Affiliates to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years
which include the date hereof by an amount exceeding $100,000,000; or

(j) Any provision requiring the payment of principal, interest or fees by an
Obligor, or other material provision, of any Loan Document, after its execution
and delivery hereunder, for any reason is not or ceases to be legal, valid and
binding, or the Borrower or, during any Canadian Allocation Period, the Borrower
or the Canadian Borrower, or, during any Sterling Allocation Period, the
Borrower or the UK Borrower, shall so state in writing, in each case other than
in accordance with the express provisions of any Loan Document or as the
appropriate parties may otherwise agree under Section 8.1; or

(k) Any Change of Control shall occur;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Banks, by notice to the Borrower,
declare the obligation of each Bank to make Advances and the obligation of the
L/C Issuers to issue Letters of Credit to be suspended or terminated (as so
notified by the Administrative Agent), whereupon the same shall forthwith be
suspended or terminated, as applicable (at which time pursuant to such notice
the obligations of each Canadian Bank to make Canadian Advances and each UK Bank
to make Sterling Advances and the obligation of each Canadian L/C Issuer to
issue Canadian Letters of Credit and each Sterling L/C Issuer to issue Sterling
Letters of Credit shall automatically terminate or be suspended, as applicable),
(ii) shall at the request, or may with the consent, of the Majority Banks, by
notice to the Borrower, require the Borrower to Cash Collateralize the L/C
Obligations (in an amount up to the outstanding L/C Obligations), Canadian Cash
Collateralize the Canadian L/C Obligations (in an amount up to the outstanding
Canadian L/C Obligations) and Sterling Cash Collateralize the Sterling L/C
Obligations (in an amount up to the outstanding Sterling L/C Obligations), and
(iii) shall at the request, or may with the consent, of the Majority Banks, by
notice to the Borrower, declare the principal balance of the Total Outstanding
Amount, the Canadian Total Outstanding Amount, the Sterling Total Outstanding
Amount, or any combination of the foregoing, or the Total Facility Outstandings,
as the case may be, all interest accrued thereon and all other related accrued
amounts payable under this Agreement (including Appendices 1 and 2 hereto, as
the case may be) to be

 

59



--------------------------------------------------------------------------------

forthwith due and payable, whereupon the principal balance thereof, all such
accrued interest and all such accrued amounts shall become and be forthwith due
and payable, without presentment, demand, protest, notice of intent to
accelerate or further notice of any kind, all of which are, to the extent
permitted by law, hereby expressly waived by each Obligor; provided, however,
that

(A) in the event of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code the obligation of each Bank to
make its Advances and the obligation of each L/C Issuer to issue Letters of
Credit, shall automatically be terminated and the principal balance of the Total
Outstanding Amount, all such accrued interest and all such accrued amounts shall
automatically become and be due and payable, without presentment, demand,
protest, notice of intent to accelerate or any notice of any kind, all of which
are, to the extent permitted by law, hereby expressly waived by the Borrower;

(B) in the event of an actual or deemed entry of an order for relief with
respect to the Canadian Borrower under the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangements Act (Canada) or the Winding-up
Act (Canada) the obligation of each Canadian Bank to make its Canadian Advances
or accept Canadian Bankers’ Acceptances and the obligation of each Canadian L/C
Issuer to issue Canadian Letters of Credit, shall automatically be terminated
and the principal balance of the Canadian Total Outstanding Amount, all such
accrued interest and all such accrued amounts shall automatically become and be
due and payable, without presentment, demand, protest, notice of intent to
accelerate or any notice of any kind, all of which are, to the extent permitted
by law, hereby expressly waived by the Canadian Borrower; and

(C) in the event of an actual or deemed entry of an order for relief with
respect to the UK Borrower under the Insolvency Act (UK) or under any similar
laws the obligation of each UK Bank to make its Sterling Advances and the
obligation of each Sterling L/C Issuer to issue Sterling Letters of Credit,
shall automatically be terminated and the principal balance of the Sterling
Total Outstanding Amount, all such accrued interest and all such accrued amounts
shall automatically become and be due and payable, without presentment, demand,
protest, notice of intent to accelerate or any notice of any kind, all of which
are, to the extent permitted by law, hereby expressly waived by the UK Borrower.

ARTICLE VII

THE AGENTS

Section 7.1 Authorization of the Agents.

(a) Each Bank hereby irrevocably appoints, designates and authorizes the
Administrative Agent, each Canadian Bank hereby irrevocably appoints, designates
and authorizes the Canadian Administrative Agent, and each UK Bank hereby
irrevocably appoints, designates and authorizes the UK Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, nor shall any Agent have or be deemed
to have any fiduciary relationship with any Total Facility Bank or participant,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to the

 

60



--------------------------------------------------------------------------------

Administrative Agent, the Canadian Administrative Agent and the UK
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law,
rule, regulation or order. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b) Each L/C Issuer, Canadian L/C Issuer and Sterling L/C Issuer shall act on
behalf of the Banks, Canadian Banks and UK Banks, respectively, with respect to
any Letters of Credit, Canadian Letters of Credit or Sterling Letters of Credit
issued by it and the documents associated therewith, and each Issuer shall have
all of the benefits and immunities (i) provided to the Agents in this
Article VII with respect to any acts taken or omissions suffered by such Issuer
in connection with Letters of Credit, Canadian Letters of Credit or Sterling
Letters of Credit issued by it or proposed to be issued by it and the
applications and agreements for letters of credit pertaining to such Letters of
Credit, Canadian Letters of Credit and Sterling Letters of Credit as fully as if
the terms “Administrative Agent”, “Canadian Administrative Agent” and “UK
Administrative Agent” as used in this Article VII and in the definition of
“Agent-Related Person” included the Issuers with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the Issuers.

Section 7.2 Delegation of Duties. Each Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact, and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct of such agent or attorney-in-fact. The exculpatory provisions of this
Article shall apply to any such sub agent to the same extent applicable to each
Agent for whom it executes duties and shall apply to its activities performed in
executing duties of the respective Agent.

Section 7.3 Liability of the Agents. No Agent-Related Person, L/C Issuer or any
Bank shall (a) be liable for any action taken or omitted to be taken by any of
them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Total Facility Bank or participant for
any recital, statement, representation or warranty made by any Obligor or any
officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by any Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Obligor or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Total Facility Bank or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of the Obligors or any Affiliate thereof.

Section 7.4 Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to each Obligor), independent accountants and
other experts selected by it. Each Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive

 

61



--------------------------------------------------------------------------------

such advice or concurrence of the Majority Banks (or, with respect to (i) the
Canadian Advances and Canadian Letters of Credit and amounts due with respect
thereto, the Canadian Majority Banks and (ii) with respect to the Sterling
Advances and Sterling Letters of Credit and amounts due with respect thereto,
the UK Majority Banks) as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Total Facility Banks, against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Each Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Majority
Banks (or, with respect to (i) the Canadian Advances and Canadian Letters of
Credit and amounts due with respect thereto, the Canadian Majority Banks and
(ii) with respect to the Sterling Advances and Sterling Letters of Credit and
amounts due with respect thereto, the UK Majority Banks) (or such greater number
of Banks, Canadian Banks or the UK Banks as may be expressly required hereby in
any instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all Total Facility Banks.

(b) For purposes of determining compliance with the conditions specified in
Section 3.1, each Total Facility Bank that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Bank, Canadian Bank or UK Bank unless the
relevant Agent, as appropriate, shall have received notice from such Bank,
Canadian Bank or UK Bank prior to the date hereof specifying its objection
thereto.

Section 7.5 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to (i) the
Administrative Agent for the account of the Banks, (ii) to the Canadian
Administrative Agent for the account of the Canadian Banks or (iii) to the UK
Administrative Agent for the account of the UK Banks, unless such Agent shall
have received written notice referring to this Agreement, describing such
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Total Facility Banks of its receipt of any
such notice. Each Agent shall take such action with respect to such Default as
may be directed by the Majority Banks, the Canadian Majority Banks or the UK
Majority Banks, as the case may be in accordance with Article VI; provided,
however, that unless and until such Agent has received any such direction, such
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable or
in the best interest of the Total Facility Banks.

Section 7.6 Credit Decision; Disclosure of Information by the Agents. Each Total
Facility Bank acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of the Obligors or any Affiliate thereof, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Total Facility
Bank as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Total Facility Bank represents to
the Agents that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Obligors and their respective Subsidiaries, and all
applicable bank or other regulatory laws. rules, regulations or orders relating
to the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Obligors. Each Total Facility Bank
also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the

 

62



--------------------------------------------------------------------------------

Obligors. Except for notices, reports and other documents expressly required to
be furnished to the Total Facility Banks by the Agents herein, no Agent shall
have any duty or responsibility to provide any Total Facility Bank with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Obligors or
any of their respective Affiliates which may come into the possession of any
Agent-Related Person.

Section 7.7 Indemnification of the Administrative Agents. Whether or not the
transactions contemplated hereby are consummated, the Banks, the Canadian Banks
and the UK Banks shall indemnify upon demand each Agent-Related Person (to the
extent not reimbursed by or on behalf of the Obligors and without limiting the
obligation of the Obligors to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it, other than with respect to arrangement or other fees payable
solely to the Arrangers for procuring the credit facility; provided, however,
that no Total Facility Bank shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
(i) have resulted from the gross negligence or willful misconduct of such
Indemnitee or (ii) have arisen in connection with a violation of law by such
Indemnitee or breach in bad faith of its obligations under this Agreement;
provided, however, that no action taken in accordance with the directions of the
Majority Banks or, with respect to (a) the Canadian Advances and Canadian L/C
Obligations, the Canadian Majority Banks and (b) with respect to the Sterling
Advances and Sterling L/C Obligations, the UK Majority Banks shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Total Facility Bank shall reimburse
the Agents upon demand for its ratable share of any costs or out-of-pocket
expenses (including Attorney Costs) incurred by such Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that such Agent is not reimbursed for such expenses by or on
behalf of any Obligor. The undertaking in this Section shall survive termination
of the Commitments, the Canadian Commitments, the Sterling Commitments, the
payment of all Advances, Canadian Advances and Sterling Advances and all other
sums payable hereunder or under any other Loan Document, and the resignation of
any Agent.

Section 7.8 The Agents in their Respective Individual Capacities. Any Agent and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
the Obligors and their respective Affiliates as though it were not an Agent, an
Issuer hereunder and without notice to or consent of the Total Facility Banks.
The Total Facility Banks acknowledge that, pursuant to such activities, any
Agent or its Affiliates may receive information regarding the Obligors or their
respective Affiliates (including information that may be subject to
confidentiality obligations in favor of an Obligor or such Affiliate) and
acknowledge that no Agent shall be under any obligation to provide such
information to them. With respect to its Advances, Canadian Advances and
Sterling Advances, each Agent shall have the same rights and powers under this
Agreement as any other Total Facility Bank and may exercise such rights and
powers as though it were not an Agent or an Issuer, and the terms “Bank”,
“Banks”, “Canadian Bank”, “Canadian Banks”, “UK Bank” and “UK Banks” include
each Agent in its individual capacity.

Section 7.9 Successor Agents. Any Agent may resign as an Agent upon 30 days’
notice to the Total Facility Banks and the Borrower. If an Agent resigns under
this Agreement, the Majority Banks shall appoint from among the Banks a
successor administrative agent for the Banks, the Canadian Majority Banks shall
appoint from among the Canadian Banks a successor Canadian administrative agent
for the Canadian Banks and the UK Majority Banks shall appoint from among the UK
Banks a successor UK administrative agent for the UK Banks, which successor
shall be consented to by the Borrower at all

 

63



--------------------------------------------------------------------------------

times other than during the existence of an Event of Default (which consent of
the Borrower shall not be unreasonably withheld or delayed). If no successor is
appointed prior to the effective date of the resignation, the relevant resigning
Agent may appoint, as the case may be, after consulting with the Banks, the
Canadian Banks, the UK Banks and Borrower, a successor Agent, as the case may
be, from among the Banks, Canadian Banks or UK Banks, as the case may be. Upon
the acceptance of its appointment as successor hereunder, the Person acting as
such successor shall succeed to all the rights, powers and duties of the
retiring Agent, and the retiring Agent’s appointment, powers and duties as Agent
shall be terminated, and without any other or further act or deed on the part of
any Person. After any retiring Agent’s resignation hereunder, the provisions of
this Article VII and Section 8.4 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this Agreement.
If no successor agent has accepted appointment by the date which is 30 days
following an Agent’s notice of resignation, the retiring Agent’s resignation
shall nevertheless thereupon become effective and the Banks, Canadian Banks or
UK Banks shall perform all of the duties of the Agent hereunder until such time,
if any, as the Majority Banks (or the Canadian Majority Banks or UK Majority
Banks) appoint a successor agent as provided for above. If any of the
Administrative Agent, the Canadian Administrative Agent or the UK Administrative
Agent becomes a Defaulting Bank, then the Borrower may remove such Agent from
its role as Agent and, as applicable, as an L/C Issuer and Bank, upon at least
ten (10) Business Days prior written notice to such Agent; provided that
(i) such notice shall provide that the effectiveness of such removal shall be
contingent upon an appointment of a successor administrative agent (such
appointed successor agent, a “Successor Agent”); (ii) the Borrower shall appoint
from among the Banks a successor administrative agent for the Banks, the
Canadian Borrower shall appoint from among the Canadian Banks a successor
Canadian Administrative Agent for the Canadian Banks and the UK Borrower shall
appoint from among the UK Banks a successor UK Administrative Agent for the UK
Banks, which successor shall be consented to by the Majority Banks, the Canadian
Majority Banks or the UK Majority Banks, as applicable (which consent shall not
be unreasonably withheld, delayed or conditioned); (iii) such appointment shall
be accepted by the Successor Agent, in its sole discretion and in writing;
(iv) prior to the effectiveness of such removal, the Borrower shall have
replaced such Defaulting Bank or terminated its Commitment and, if applicable,
its Canadian Commitment or UK Commitment, in each case, as contemplated by
Section 2.18(b), replaced such Defaulting Bank as Swingline Lender and Cash
Collateralized or replaced all Letters of Credit, Canadian Letters of Credit and
Sterling Letters of Credit issued by such Defaulting Bank in its capacity as an
L/C Issuer, Canadian L/C Issuer or Sterling L/C Issuer and (v) such Defaulting
Bank shall otherwise be subject to the provisions of Section 2.19.

Section 7.10 The Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to an Obligor, the Administrative Agent (irrespective of
whether the principal of any Advance, Canadian Advance, Sterling Advance, L/C
Obligation, Canadian L/C Obligation or Sterling L/C Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on such Obligor)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, Canadian Advances, Sterling
Advances, L/C Obligations, Canadian L/C Obligations, Sterling L/C Obligations
and all other indebtedness and liabilities that are owing by such Obligor under
the Loan Documents and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Banks, the Canadian
Banks, the UK Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Banks, the
Canadian Banks, the UK Banks and any Agent and their respective agents and
counsel and all other amounts due the Banks, the Canadian Banks, the UK Banks
and any Agent

 

64



--------------------------------------------------------------------------------

under Section 2.3, Section 2.9(i) and (j), and Section 2A.7(i) and (j)) allowed
in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank, each Canadian Bank and each UK Bank to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Banks, the Canadian Banks
or the UK Banks, as the case may be, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.3 and 8.4(a).

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Total Facility
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the outstanding Advances, L/C Obligations, Canadian Advances, Canadian
L/C Obligations, Sterling Advances, Sterling L/C Obligations or other
indebtedness or liabilities of an Obligor under the Loan Documents, or the
rights of any Total Facility Bank or to authorize the Administrative Agent to
vote in respect of the claim of any Total Facility Bank in any such proceeding.

Section 7.11 Other Agents; Arrangers and Managers. None of the Banks or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Banks, those applicable to all Banks as such. Without
limiting the foregoing, none of the Banks or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Bank, Canadian
Bank or UK Banks. Each Bank, Canadian Bank and UK Bank acknowledges that it has
not relied, and will not rely, on any of the Banks or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder (including for the avoidance of doubt, the Appendices hereto).

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Amendments, Etc. No amendment or waiver of any provision of any Loan
Document, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Majority Banks (or (i) with respect to amendments and waivers of provisions that
relate only to the Canadian facility provided for in, and contemplated by,
Appendix I to the Base Agreement, the approval of the Canadian Majority Banks or
(ii) with respect to amendments and waivers of provisions that related only to
the Sterling facility provided for in, and contemplated by, Appendix II to the
Base Agreement, the approval of the UK Majority Banks), and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by each Total Facility Bank (or with respect
to amendments and waivers of provisions that relate only to the Canadian
facility or the Sterling facility, the approval of each Canadian Bank or UK
Bank, as applicable) directly affected thereby, do any of the following (with
respect to such Total Facility Bank, Canadian Bank or UK Bank (as applicable)
that is not in agreement therewith): (a) waive any of the conditions specified
in Article III, (b) waive any of the conditions specified in Appendix 1 hereto,
(c) waive any of the conditions specified in Appendix 2 hereto, (d) increase
such Total Facility Bank’s

 

65



--------------------------------------------------------------------------------

Commitment, Canadian Bank’s Canadian Commitment or UK Bank’s Sterling Commitment
(as applicable) or subject it to any additional obligations, (e) forgive or
reduce the principal of, or interest on, the Total Facility Outstandings or any
fees or other amounts payable hereunder to such Total Facility Bank,
(f) postpone any date fixed for any payment of principal of, or interest on, the
Total Facility Outstandings or any fees or other amounts payable hereunder,
(g) take any action which requires the consent of such Total Facility Bank
before it is applicable to such Total Facility Bank pursuant to the terms of any
Loan Document, (h) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Notes which shall be required for the Banks or
any of them to take any action under any Loan Document or (i) amend this
Section 8.1; and provided, further, that no amendment, waiver or consent shall,
unless in writing and signed by any Agent or any Issuer in addition to the Total
Facility Banks required above to take such action, affect the rights or duties
of such Agent or such Issuer under any Loan Document. Notwithstanding anything
to the contrary herein, this Section 8.1, in respect of a Defaulting Bank, shall
be subject to Section 2.19.

Section 8.2 Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopier communication) and mailed,
telecopied or delivered, if to any Obligor, to the Borrower at its address or
telecopier numbers set forth below:

EOG Resources, Inc.

1111 Bagby, Sky Lobby 2

Houston, Texas 77002

Attention: Helen Y. Lim, Vice President and Treasurer

Telephone No.: (713) 651-6612

Telecopier Nos. (communications must be sent to

both these numbers): (713) 651-6980 and (713) 651-6613

Website: http://www.eogresources.com

with a copy to:

EOG Resources, Inc.

1111 Bagby, Sky Lobby 2

Houston, Texas 77002

Attention: Sherry Hutcheson Jones, Director of Treasury

Telephone No.: (713) 651-6596

Telecopier No.: (713) 651-6597

Website: http://www.eogresources.com

if to any Bank, at its Domestic Lending Office; if to the Administrative Agent,
except as provided in Sections 2.2(a) and 2.8 (in which case notice shall be
sent to the address listed in Exhibits B and C, unless the Administrative Agent
designates a different address as provided below), at its address or telecopier
number set forth below:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attention: Emily Cousineau

Telephone No.: (302) 634-8612

or, as to the Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be

 

66



--------------------------------------------------------------------------------

designated by such party in a written notice to the Borrower and the
Administrative Agent. All such notices and communications shall be effective, if
mailed, two Business Days after deposit in the mails; if sent by overnight
courier, one Business Day after delivery to the courier company; and if sent by
telecopier, when received by the receiving telecopier equipment, respectively;
provided, however, that (a) notices and communications to the Administrative
Agent shall not be effective until received by the Administrative Agent and
(b) telecopied notices received by any party after its normal business hours (or
on a day other than a Business Day) shall be effective on the next Business Day.
The notices contemplated by the definitions of “Borrowing” and “Interest Period”
and by Section 2.8 may be combined in one notice, if all required information is
provided in the combined notice and the combined notice meets the requirements
as to timeliness set forth in each definition and Section to which the combined
notice pertains. Each Agent and the Total Facility Banks shall be entitled to
reasonably rely and act upon any notices (including telephonic Notices of
Borrowing, Canadian Notices of Borrowing or UK Notices of Borrowing) purportedly
given by or on behalf of any Obligor even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. Each Obligor shall
indemnify each Agent-Related Person and each Total Facility Bank from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of such Obligor;
provided, such indemnity shall not be available to the extent such losses,
costs, expenses or liabilities (a) have resulted from the gross negligence or
willful misconduct of such indemnitee or (b) have arisen in connection with a
violation of law by such indemnitee or a breach in bad faith by such indemnitee
of its obligations under any Loan Document. All telephonic notices to and other
communications between any parties hereto may be recorded by any party to such
communication, and each of the parties hereto hereby consents to such recording
by any other party hereto. Any disclosure or notice received by the
Administrative Agent pursuant to Sections 4.1(f), (g), (k) or 5.1(a) hereof will
be posted to Intralinks by the Administrative Agent and shall be subject to the
confidentiality provisions set forth in Section 8.10.

Section 8.3 No Waiver; Remedies. No failure on the part of any Total Facility
Bank or any Agent to exercise, and no delay in exercising, and no course of
dealing with respect to, any right under any Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies provided in the Loan Documents are cumulative and not
exclusive of any remedies provided by law or in equity.

Section 8.4 Costs and Expenses.

(a) The Borrower agrees (i) to pay or reimburse each Agent for all reasonable
costs and expenses incurred in connection with the preparation, negotiation and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (ii) to pay
or reimburse each Agent, each Swingline Lender, each Issuer and each Total
Facility Bank for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect hereof and
during any legal proceeding, including any proceeding under the Bankruptcy Code
or any other law relating to bankruptcy, insolvency or reorganization or relief
of debtors), including all Attorney Costs; provided that a Defaulting Bank will
not be reimbursed for its costs and expenses related to the replacement of such
Defaulting Bank pursuant to Section 2.18(c) or other matters incidental thereto.

 

67



--------------------------------------------------------------------------------

(b) If any payment or purchase of principal of, or Conversion of, any Eurodollar
Advance or Eurodollar Borrowing is made other than on the last day of an
Interest Period relating to such Advance, as a result of a payment, purchase or
Conversion pursuant to Sections 2.10, 2.11, 2.12 or 2.18 or acceleration of the
maturity of the Total Facility Outstandings pursuant to Section 6.1 or for any
other reason, the Borrower, subject to Section 8.8, shall, upon demand by any
Total Facility Bank (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Person any amounts
required to compensate it for any additional losses, costs or expenses which it
may reasonably incur as a result of such payment, purchase or Conversion,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Person to fund or maintain such
Advance. A certificate in reasonable detail as to the basis for and the amount
of such loss, costs or expense, submitted to the Borrower and the Administrative
Agent by such Person, shall be conclusive and binding for all purposes, absent
manifest error.

(c) Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent-Related Person, each
Syndication Agent, each Arranger, each Swingline Lender, each Total Facility
Bank, each Total Facility Bank acting as an Issuer and their respective
Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses (other than losses for anticipated profits),
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee (other than by any other Indemnitee) in any way relating to or
arising out of or in connection with (i) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (ii) any
Commitment, Canadian Commitment, Sterling Commitment, Advance, Canadian Advance,
Sterling Advance, Letter of Credit, Canadian Letter of Credit or Sterling Letter
of Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuer to honor a demand for payment under a Letter of Credit,
Canadian Letter of Credit or Sterling Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, Canadian Letter of Credit or Sterling Letter of
Credit), or (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by any
Obligor or any Environmental Liability related in any way to any Obligor or any
Subsidiary of the Borrower, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE NEGLIGENCE OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements (a) have resulted from the gross negligence or willful misconduct
of such Indemnitee or (b) have arisen in connection with a violation of law by
such Indemnitee or a breach in bad faith by such Indemnitee of its obligations
under any Loan Document. No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement, provided such Indemnitee has taken and maintains commercially
reasonable efforts and controls to safeguard the use and access of such material
and information, nor shall any Indemnitee have any liability for any indirect,
special, punitive or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the date hereof).

 

68



--------------------------------------------------------------------------------

(d) All amounts due under this Section 8.4 shall be payable within 20 Business
Days after the Borrower’s receipt of a reasonably detailed invoice therefor. The
agreements in this Section shall survive the resignation of the any Agent, the
replacement of any Total Facility Bank, the termination of the Commitments, and
the repayment, satisfaction or discharge of all sums payable hereunder or under
any other Loan Document.

Section 8.5 Payments Set Aside; Right of Set-Off.

(a) To the extent that any payment by or on behalf of any Obligor under this
Agreement or a Person entitled to under this Agreement exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under the Bankruptcy Code or any other laws
relating to bankruptcy, insolvency or reorganization or relief of debtors or
otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (ii) each Total Facility Bank severally agrees to pay to the
relevant Agent, as the case may be, upon demand its applicable share of any
amount so recovered from or repaid, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect.

(b) Upon (i) the occurrence and during the continuance of any Event of Default
and (ii) the making of the request or the granting of the consent specified by
Section 6.1 to authorize the Administrative Agent to declare the Notes, the
Canadian Notes and the Sterling Notes due and payable pursuant to the provisions
of Section 6.1, each Total Facility Bank is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness, whether or not such obligations may be
unmatured, at any time owing by such Total Facility Bank to or for the credit or
the account of the relevant Obligor against any and all of the obligations of
such Obligor now or hereafter existing under this Agreement and the Note,
Canadian Note, Sterling Note or any Canadian Bankers’ Acceptances held by such
Total Facility Bank, irrespective of whether or not the Administrative Agent or
such Bank, or the Canadian Administrative Agent or such Canadian Bank or the UK
Administrative Agent or such UK Bank, as the case may be, shall have made any
demand under this Agreement or such Note, Canadian Note, Sterling Note or
Canadian Bankers’ Acceptance; provided, that in the event that any Defaulting
Bank shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.19 and, pending such payment, shall
be segregated by such Defaulting Bank from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Banks, Canadian Banks,
the UK Banks and each Obligor as herein provided, and (y) such Defaulting Bank
shall promptly provide to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Bank as to which it
exercised such right of setoff. Each Bank, each Canadian Bank and each UK Bank
agrees promptly to notify the Borrower after any such set-off and application
made by such Bank, Canadian Bank or UK Bank; provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Bank, each Canadian Bank and each UK Bank under this
Section 8.5(b) are in addition to other rights and remedies (including other
rights of set-off) which such Bank, Canadian Bank or UK Bank may have.

Section 8.6 Assignments and Participations.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Obligor may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written

 

69



--------------------------------------------------------------------------------

consent of each Bank then committed to make advances or extend letters of credit
to it (other than an assignment effectuated by a merger or consolidation
permitted by Section 5.2(e) to the surviving Person referred to herein). No
Total Facility Bank may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) or (h) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Bank may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Advances at the time owing to it); provided
that (i) except in the case of an assignment of the entire remaining amount of
the assigning Bank’s Commitment and the Advances at the time owing to it, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Bank subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000 (or its remaining commitments, if less)
unless each of the Administrative Agent, each Swingline Lender and each Issuer
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consent (each such consent not to be unreasonably withheld or
delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Agreement with respect to the Advances or the Commitment assigned; (iii) if
(A) such assigning Bank or its Canadian branch or Affiliate is a Canadian Bank
and has a Canadian Allocated Commitment or (B) such assigning Bank or its UK
branch or Affiliate is a UK Bank and has a Sterling Allocated Commitment, then
each such assigning Bank’s assignment, partial or entire, must be accompanied by
a corresponding and proportionate assignment of the related Canadian Allocated
Commitment of such Canadian Bank or the related Sterling Allocated Commitment of
such UK Bank and such UK Bank must be able to make, and shall make, the
representation and warranty in Section 2.14(f)(iii); (iv) (A) any assignment of
a Commitment must be approved by the Administrative Agent and each L/C Issuer,
(B) any assignment of a Canadian Allocated Commitment must be approved by the
Canadian Agent and each Canadian L/C Issuer, and (C) any assignment of a
Sterling Allocated Commitment must be approved by the UK Administrative Agent
and each Sterling L/C Issuer, in each case, (1) such approval not to be
unreasonably withheld, delayed or conditioned and (2) unless the Person that is
the proposed assignee is itself a Bank or an Affiliate of a Bank (whether or not
the proposed assignee would otherwise qualify as an Eligible Assignee); (v) if
such Bank’s Canadian Pro Rata Share is greater than zero, such assignee or its
Affiliate deals at “arm’s length,” within the meaning of the applicable taxing
legislation, with the Canadian Borrower, and (vi) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500 and the
Eligible Assignee, if it shall not be a Bank, shall deliver to the
Administrative Agent an administrative questionnaire and shall deliver to the
Borrower, all relevant information for notices under the Loan Documents to such
assignee. Subject to the foregoing clauses (b)(i) through (b)(vi), the
Administrative Agent shall record such assignment and, from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Bank, a Canadian Bank or a UK Bank, as the case may be, under
this Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such

 

70



--------------------------------------------------------------------------------

Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Bank’s rights and obligations under this Agreement, such Bank shall cease to be
a party hereto but shall continue to be entitled to the benefits of Sections
2.11, 2.14, and 8.4 with respect to facts and circumstances occurring while such
Person was a Bank, Canadian Bank or UK Bank, as the case may be, as applicable,
prior to the effective date of such assignment). Upon request, any Obligor (at
its expense) shall execute and deliver a Note, Canadian Note or Sterling Note,
as applicable, to the assignee Bank, Canadian Bank or UK Bank, as applicable.
Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this subsection (b) shall be null and void.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it. The Administrative Agent, the
Canadian Administrative Agent and the UK Administrative Agent shall each
maintain, a register for the recordation of the names and addresses of the
Banks, Canadian Banks or UK Banks, respectively, and the Commitments, Canadian
Allocated Commitments and Sterling Allocated Commitments of, and principal
amounts of the Advances and L/C Obligations owing to, each Bank and the
principal amounts of the Canadian Advances and Canadian L/C Obligations owing
to, each Canadian Bank, and the principal amounts of the Sterling Advances and
Sterling L/C Obligations owing to, each UK Bank pursuant to the terms hereof
from time to time (each, a “Register”). The entries in the Registers shall be
conclusive, absent manifest error, and the Obligors, the Administrative Agent,
the Canadian Administrative Agent, the UK Administrative Agent and the Banks,
the Canadian Banks and the UK Banks may treat each Person whose name is recorded
in a Register pursuant to the terms hereof as a Bank, Canadian Bank or UK Bank,
as the case may be, hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Each Register shall be available for
inspection by the Borrower and any Bank, at any reasonable time and from time to
time upon reasonable prior notice.

(d) Any Bank, Canadian Bank or UK Bank may at any time, without the consent of,
or notice to, the Obligors or the Administrative Agent, the Canadian
Administrative Agent or the UK Administrative Agent, sell participations to any
Person (other than a natural person or the Obligors or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Bank’s, Canadian Bank’s or UK Bank’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment, Canadian Allocated
Commitment or Sterling Allocated Commitment and/or the Advances, Canadian
Advances or Sterling Advances (including such Bank’s, Canadian Bank’s or UK
Bank’s participations in L/C Obligations, Canadian L/C Obligations or Sterling
L/C Obligations, respectively) and stated interest owing to it); provided that
(i) such Bank’s, such Canadian Bank’s or such UK Bank’s obligations under this
Agreement shall remain unchanged, (ii) such Bank, such Canadian Bank or such UK
Bank shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Obligors, the Administrative
Agent, the Canadian Administrative Agent, the UK Administrative Agent and the
other Banks, Canadian Banks and UK Banks shall continue to deal solely and
directly with such Bank, such Canadian Bank or such UK Bank in connection with
such Bank’s, such Canadian Bank’s or such UK Bank’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Bank, a Canadian
Bank or a UK Bank sells such a participation shall provide that such Bank,
Canadian Bank or UK Bank shall retain the sole right to enforce, and to
participate in any related decision to enforce, this Agreement and to approve
any amendment, modification or waiver of any provision of this Agreement;
provided that such agreement or instrument may provide that such Bank, such
Canadian Bank or such UK Bank will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in clause (b),
(c), (d), (e) or (f) of the first proviso to Section 8.1 that directly affects
such Participant. Subject to subsection (e) of this Section, each Obligor agrees
that each Participant shall be entitled to the benefits of Sections 2.11, 2.14,
and 8.4(b) if it actually incurs any loss or expense pursuant to such sections,
and then,

 

71



--------------------------------------------------------------------------------

solely to the same extent as if it were the Bank, Canadian Bank or UK Bank from
which it had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.5(b) as though it were a Bank, a Canadian
Bank or a UK Bank, provided such Participant agrees to be subject to
Section 2.15 as though it were a Bank, a Canadian Bank or a UK Bank. Each Bank,
Canadian Bank and UK Bank that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Advances,
Canadian Advances, Sterling Advances or other obligations under the Loan
Documents (the “Participant Register”); provided that no Bank, Canadian Bank or
UK Bank shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank, Canadian Bank or UK Bank shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, an Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.6, Section 2.7, Section 2.11, Section 2.14 or Section 8.4(b) than the
applicable Bank, Canadian Bank or UK Bank would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s, the Canadian
Borrower’s or the UK Borrower’s prior written consent, as the case may be. A
Participant that would be a Foreign Bank if it were a Bank shall not be entitled
to the benefits of Section 2.14 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Sections 2.14, 2.15 and 8.16 as though
it were a Bank.

(f) Any Bank, Canadian Bank or UK Bank may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, Canadian Note or Sterling Note, if any) to secure
obligations of such Bank, such Canadian Bank or such UK Bank to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Bank, such Canadian Bank or such UK Bank from any of its obligations hereunder
or substitute any such pledgee or assignee for such Bank, Canadian Bank or UK
Bank as a party hereto.

(g) As used herein, the following terms have the following meanings:

“Eligible Assignee” means (a) a Bank; (b) an Affiliate of a Bank; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the Swingline Lenders and the L/C Issuers, and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (i) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (ii) any
Defaulting Bank.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Approved Fund” means any Fund (that, so long as no Event of Default has
occurred and is continuing, is approved by the Borrower, such approval not to be
unreasonably withheld) that

 

72



--------------------------------------------------------------------------------

is administered or managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an
entity or an Affiliate of an entity that administers or manages a Bank.

(h) Notwithstanding anything to the contrary contained herein, any Bank that is
a Fund may create a security interest in all or any portion of the Advances
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided, so long as no Event of Default has occurred
and is continuing, such security interest is approved by the Borrower, such
approval not to be unreasonably withheld; provided, further, that unless and
until such trustee actually becomes a Bank in compliance with the other
provisions of this Section 8.6, (i) no such pledge shall release the pledging
Bank from any of its obligations under the Loan Documents and (ii) such trustee
shall not be entitled to exercise any of the rights of a Bank under the Loan
Documents even though such trustee may have acquired ownership rights with
respect to the pledged interest through foreclosure or otherwise.

(i) Notwithstanding anything to the contrary contained herein, if at any time
any Bank assigns all of its Commitment and Total Outstanding Amount pursuant to
subsection (b) above and such Bank is an Issuer (or if (A) such assigning Bank
or its Canadian branch or Affiliate is a Canadian Bank and such Canadian Bank is
an Issuer or (B) such assigning Bank or its UK branch or Affiliate is a UK Bank
and such UK Bank is an Issuer) then, such Bank may, upon 30 days’ notice to the
Borrower and the Banks, resign as such Issuer. In the event of any such
resignation, the Borrower shall be entitled to appoint from among the Total
Facility Banks one or more successor Issuers hereunder (as the case may be);
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of such Bank, Canadian Bank or UK Bank, as the case
may be. If a Total Facility Bank resigns as an Issuer, it shall retain all the
rights and obligations of such Issuer hereunder with respect to all Letters of
Credit, Canadian Letters of Credit or Sterling Letters of Credit (as applicable)
outstanding as of the effective date of its resignation and all L/C Obligations,
Canadian L/C Obligations or Sterling L/C Obligations (as applicable) with
respect thereto.

Section 8.7 Governing Law; Entire Agreement; Integration; Jurisdiction.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. This Agreement, the Notes,
the other Loan Documents and any related fee letters signed by the Borrower
comprise the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersede all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of any Agent or any Total Facility Bank in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
MANHATTAN, NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY JOINDER
AGREEMENT, EACH PARTY, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO

 

73



--------------------------------------------------------------------------------

THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY
LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

Section 8.8 Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest contracted for, charged, received, reserved, taken
or paid under the Loan Documents shall not exceed the Highest Lawful Rate. If
the Administrative Agent, the Canadian Administrative Agent, the UK
Administrative Agent or any Bank, any Canadian Bank or any UK Bank shall
contract for, charge, take, reserve or receive interest in an amount or at a
rate that exceeds the Highest Lawful Rate, the excess interest shall be applied
to the principal of the Advances, the Canadian Advances or the Sterling
Advances, as applicable, and if such excess exceeds such unpaid principal, such
interest shall be refunded to the relevant Obligor. In determining whether the
interest contracted for, charged, received, reserved, taken or paid by any Agent
or a Bank, a Canadian Bank or a UK Bank exceeds the Highest Lawful Rate, such
Person may, to the extent permitted by applicable law, rule, regulation or order
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
amounts payable hereunder and under the other Loan Documents.

In no event shall the aggregate “interest” (as defined in section 347 of the
Criminal Code (Canada)) payable hereunder with respect to the Canadian Advances
and Canadian Letters of Credit exceed the maximum effective annual rate of
interest on the “credit advanced” (as defined in that section) permitted under
that section and, if any payment, collection or demand pursuant to this
Agreement in respect of “interest” (as defined in that section) is determined to
be contrary to the provisions of that section, such payment, collection or
demand shall be deemed to have been made by mutual mistake of the Canadian
Borrower, the Canadian Administrative Agent and Canadian Banks and the amount of
such excess payment or collection shall be refunded to the Canadian Borrower.
For purposes hereof, the effective annual rate of interest shall be determined
in accordance with generally accepted actuarial practices and principles over
the term applicable to the Canadian Advances and Canadian Letters of Credit on
the basis of annual compounding of the lawfully permitted rate of interest and,
in the event of dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by Canadian Administrative Agent shall be prima facie
evidence, for the purposes of such determination.

The provisions of this Section 8.8 shall govern and control over every other
provision of any other Loan Document which conflicts or is inconsistent with
this Section, even if such provision declares that it shall control or govern.

Section 8.9 Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

Section 8.10 Confidentiality. Each Total Facility Bank agrees that it will use
reasonable efforts not to disclose without the prior consent of the Borrower
(other than to its employees, auditors or counsel, to another Total Facility
Bank, or to such Total Facility Bank’s own holding or parent company and its
Affiliates, in each case if the disclosing Total Facility Bank or its holding or
parent company in its sole discretion determines that any such party should have
access to such information, each of whom shall be instructed and shall agree to
maintain such information confidential) any information with respect to the
Borrower or its Subsidiaries which is furnished pursuant to this Agreement or
any other Loan Document and which is designated by the Borrower to the Total
Facility Banks in writing as confidential; provided that any Total Facility Bank
may disclose any such information (a) as has become generally

 

74



--------------------------------------------------------------------------------

available to the public, (b) as may be required or appropriate in any report,
statement or testimony submitted to any municipal, state or federal regulatory
body having or claiming to have jurisdiction over such Total Facility Bank or
its Affiliates or to the Federal Reserve Board or the FDIC or similar
organizations (whether in the United States or elsewhere), (c) as may be
required or appropriate in response to any summons or subpoena or in connection
with any litigation, (d) in order to comply with any law, order, regulation or
ruling applicable to such Total Facility Bank, and (e) to any assignee,
participant, prospective assignee or prospective participant or to any direct
contractual counterparties (or the professional advisors thereto) to any swap or
derivative transaction to which the Borrower is a counterparty with respect to
the Borrower’s obligations hereunder, if such assignee, participant, prospective
assignee, prospective participant, counterparty or advisor agrees to be bound by
this Section 8.10.

Section 8.11 Survival; Term; Reinstatement. In addition to the other provisions
of this Agreement expressly stated to survive the termination of this Agreement,
the obligations of the Borrower under Sections 2.6, 2.11, 2.14, 2.18 and 8.4 and
the last sentence of this Section 8.11 and the obligations of the Total Facility
Banks under Section 2.14(e) and Section 8.10 shall survive the termination of
this Agreement. The Borrower agrees that if at any time all or any part of any
payment previously applied by any Bank to any Advance or other sum hereunder is
or must be returned by or recovered from such Bank for any reason (including the
order of any bankruptcy court), the Loan Documents shall automatically be
reinstated to the same effect as if the prior application had not been made, and
the Borrower hereby agrees to indemnify such Bank against, and to save and hold
such Bank harmless from, any required return by or recovery from such Bank of
any such payment.

Section 8.12 Severability. Whenever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be effective and valid under
applicable law. If any provision of any Loan Document shall be invalid, illegal
or unenforceable in any respect under any applicable law, the validity, legality
and enforceability of the remaining provisions of such Loan Document shall not
be affected or impaired thereby.

Section 8.13 Time of the Essence. Time is of the essence of the Loan Documents.

Section 8.14 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Loan Documents
may be transmitted and/or signed by facsimile or other electronic format. The
effectiveness of any such documents and signatures shall, subject to applicable
law, have the same force and effect as manually-signed originals and shall be
binding on all parties hereto. Each Agent may also require that any such
documents and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

Section 8.15 Effectiveness. This Agreement shall become effective when it shall
have been executed and delivered by the Borrower and the Administrative Agent
and when the Administrative Agent shall have, as to each Bank, Canadian Bank and
UK Bank, either received a copy of a signature page hereof executed by such
Person or been notified by such Person that such Person has executed it and
thereafter shall be binding upon and inure to the benefit of and be enforceable
by the Borrower, the Administrative Agent and each Bank, Canadian Bank or UK
Bank, and their respective successors and permitted assigns.

Section 8.16 Tax Forms.

 

 

75



--------------------------------------------------------------------------------

(a) (i) Concurrent with the execution of any Note or Assignment and Assumption,
as applicable, each Bank that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code (a “Foreign Bank”) shall, in accordance with
the applicable U.S. Treasury Regulations, deliver to each of the Borrower and
the Administrative Agent, a duly signed completed copy of either (A) IRS Form
W-8BEN-E or any successor thereto (relating to such Foreign Bank and indicating
whether such Foreign Bank is entitled to an exemption from, or reduction of,
withholding tax on any or all payments to be made to such Foreign Bank by the
Borrower pursuant to this Agreement), (B) IRS Form W-8ECI or any successor
thereto (relating to any or all payments to be made to such Foreign Bank by the
Borrower pursuant to this Agreement) to certify to the Borrower and the
Administrative Agent that such Foreign Bank is entitled to an exemption from, or
reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code, or (C) in the case of a Foreign Bank claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (1) a certificate to the effect that such Foreign Bank is not (x) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (y) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (z) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (2) IRS Form W-8BEN-E or any successor
thereto,. Thereafter and from time to time, each such Foreign Bank shall
(x) promptly submit to each of the Borrower and the Administrative Agent,
respectively, such additional duly completed and signed copies of such forms (or
such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) as may be reasonably requested by the Borrower
or the Administrative Agent or as may then be available or required under then
current United States laws and regulations to entitle it to an exemption from or
reduction of, United States withholding taxes in respect of any or all payments
to be made to such Foreign Bank by the Borrower pursuant to this Agreement,
(y) promptly notify the Borrower and the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (z) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Bank, and as may be reasonably necessary
(including the re-designation of its Applicable Lending Office) to avoid any
requirement of applicable laws, rules, regulations or orders that the Borrower
make any deduction or withholding for taxes from amounts payable to such Foreign
Bank.

(ii) Each Foreign Bank, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such Bank
under any of the Loan Documents (for example, in the case of a typical
participation by such Bank), shall deliver to each of the Borrower and the
Administrative Agent on the date when such Foreign Bank ceases to act for its
own account with respect to any portion of any such sums paid or payable, and at
such other times as may be necessary in the determination of the Borrower or the
Administrative Agent (in the reasonable exercise of its discretion), (A) a duly
signed completed copy of the forms or statements required to be provided by such
Bank as set forth above, to establish the portion of any such sums paid or
payable with respect to which such Bank acts for its own account that is not
subject to U.S. withholding tax, and (B) a duly signed completed copy of IRS
Form W-8IMY (or any successor thereto), together with any information such Bank
chooses to transmit with such form, and any other certificate or statement of
exemption required under the Code, including IRS Form W-8BEN-E or Form W-8ECI
from the Person for whom the Bank is acting as an intermediary, to establish
that such Bank is not acting for its own account with respect to a portion of
any such sums payable to such Bank. Thereafter and from time to time, each such
Foreign Bank shall (A) promptly submit to each of the Borrower and the
Administrative Agent, respectively, such additional duly completed and signed
copies of such form (or such successor form as shall be adopted from time to
time by the relevant United States taxing authorities) as may be reasonably
requested by the Borrower or the Administrative Agent or as may then be
available or required under then current United States laws and regulations,
(B) promptly notify the Borrower and the Administrative Agent of any change in
circumstances which would modify or render invalid any information provided on
such form, and (C) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Bank, and as may be reasonably necessary
(including the redesignation of its

 

76



--------------------------------------------------------------------------------

Applicable Lending Office) to avoid any requirement of applicable laws, rules,
regulations or orders that the Borrower make any deduction or withholding for
taxes from amounts payable to such Foreign Bank.

(iii) The Borrower shall not be required to pay any additional amount to any
Foreign Bank under Section 2.14, (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Bank transmits with an IRS Form W-8IMY pursuant to this
Section 8.16(a) or (B) if such Bank shall have failed to satisfy the foregoing
provisions of this Section 8.16(a); provided that if such Bank shall have
satisfied the requirements of this Section 8.16(a), nothing in this
Section 8.16(a) shall relieve the Borrower of its obligation to pay any amounts
pursuant to Section 2.14 in the event that, as a result of any change in any
applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Bank is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Bank or other Person for the
account of which such Bank receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

(iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrower is not required to pay additional
amounts under this Section 8.16(a).

(b) Concurrent with the execution of any Note or any Assignment and Assumption,
each Bank that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent two duly signed completed copies of IRS Form W-9 certifying
that such Bank is exempt from U.S. federal backup withholding tax. If such Bank
fails to deliver such forms, then the Borrower or the Administrative Agent may
withhold (and the Borrower shall have no obligation to pay additional amounts
under Section 2.14) with respect to any payment to such Bank in an amount
equivalent to the applicable back-up withholding tax imposed by the Code,
without reduction.

(c) If any governmental authority, central bank or comparable agency asserts
that the Borrower or the Administrative Agent did not properly withhold or
backup withhold, as the case may be, any tax or other amount from payments made
to or for the account of any Bank, such Bank shall indemnify the Borrower or the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Borrower or the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Borrower or the Administrative Agent. The obligation of
the Banks under this Section shall survive the termination of the Commitments,
repayment of all amounts payable hereunder and under the other Loan Documents
and the resignation of the Administrative Agent.

Section 8.17 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

77



--------------------------------------------------------------------------------

Section 8.18 USA Patriot Act Notice. Each Total Facility Bank hereby notifies
each Obligor that pursuant to the requirements of (i) the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)), (ii) the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) and (iii) any
other applicable anti-money laundering, anti-terrorist financing and “know your
client” applicable laws (collectively, including any published or publicly
available guidelines or orders thereunder, the “AML Legislation”), it is or from
time to time shall be required to obtain, verify and record information that
identifies each Obligor, which information includes the name and address of each
Obligor and other information that will allow such Total Facility Bank to
identify each Obligor in accordance with the AML Legislation (including, if
applicable, information regarding such Person’s directors, authorized signing
officers, or other Persons in control of each such Person) (such required
information with respect to the Obligors, the “AML Obligors Information”). Each
Obligor shall provide such information and take such actions reasonably related
to the AML Obligors Information as, in each case, are commercially reasonable
and reasonably requested by any Total Facility Bank in order to assist such
Total Facility Bank in maintaining compliance with AML Legislation in relation
to the Obligors and this Agreement.

Section 8.19 Calculation of Dollar Equivalent Amounts. For all purposes of this
Agreement, where it becomes necessary to calculate the amount of availability of
the Commitments, the Canadian Allocated Commitments or the Sterling Allocated
Commitments, or the Total Facility Outstandings or any component thereof, by
determining the Dollar amount of any of the foregoing denominated or outstanding
in either Canadian Dollars or Sterling, such amount shall be determined by
converting any amounts denominated or outstanding in Canadian Dollars or
Sterling into Dollars by using the Spot Rate (determined in respect of the most
recent Revaluation Date).

Section 8.20 No Fiduciary Duty. The Administrative Agent, the Canadian
Administrative Agent, the UK Administrative Agent, each Bank, each Canadian
Bank, each UK Bank and each of their respective Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of Borrower, the Canadian Borrower, and the UK Borrower
(collectively, solely for purposes of this paragraph, the “Debtors”) and each of
their stockholders and their Affiliates. Each Debtor agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and any Debtor, its stockholders or its Affiliates, on the other.
The Debtors acknowledge and agree that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Debtors, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Debtor, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Debtor, its stockholders or its Affiliates on other matters) or any
other obligation to any Debtor except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Debtor, its management, stockholders, creditors or any
other Person. Each Debtor acknowledges and agrees that such Debtor has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Debtor agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Debtor, in connection with
such transaction or the process leading thereto.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

EOG RESOURCES, INC., Borrower By:

/s/ Helen Y. Lim

Name: Helen Y. Lim Title: Vice President and Treasurer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Administrative Agent, L/C Issuer, Lender and
Swingline Lender By:

/s/ Debra Hrelja

Name: Debra Hrelja Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as L/C Issuer, Lender and Swingline
Lender By:

/s/ Nathan Starr

Name: Nathan Starr Title: Assistant Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Barclays Bank PLC, as L/C Issuer and Lender By:

/s/ Vanessa Kurbatskiy

Name: Vanessa Kurbatskiy Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Citibank, N.A., as L/C Issuer, Lender and Swingline Lender By:

/s/ Maureen Maroney

Name: Maureen Maroney Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Royal Bank of Canada, as L/C Issuer and Lender By:

/s/ Kristan Spivey

Name: Kristan Spivey Title: Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Société Générale, as L/C Issuer and Lender By:

/s/ Diego Medina

Name: Diego Medina Title: Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as L/C Issuer and Lender By:

/s/ Kevin Sparks

Name: Kevin Sparks Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BNP Paribas, as Lender By:

/s/ Ann Rhoads

Name: Ann Rhoads Title: Managing Director By:

/s/ Sriram Chandrasekaran

Name: Sriram Chandrasekaran Title: Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Canadian Imperial Bank of Commerce, New York Branch, as Lender By:

/s/ Trudy Nelson

Name: Trudy Nelson Title: Authorized Signatory By:

/s/ William M. Reid

Name: William M. Reid Title: Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DNB Capital LLC, as Lender By:

/s/ Kelton Glasscock

Name: Kelton Glasscock Title: Senior Vice President By:

/s/ Byron Cooley

Name: Byron Cooley Title: Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as Lender By:

/s/ Rebecca Kratz

Name: Rebecca Kratz Title: Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as Lender By:

/s/ J. Frazell

Name: J. Frazell Title: Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

UBS AG, Stamford Branch, as Lender By:

/s/ Craig Pearson

Name: Craig Pearson Title:

Associate Director

Banking Product Services, US

By:

/s/ Denise Bushee

Name: Denise Bushee Title: Associate Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

U.S. Bank National Association, as Lender By:

/s/ Patrick Jeffrey

Name: Patrick Jeffrey Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Bank of America, N.A., as Lender By:

/s/ Ronald E. McKaig

Name: Ronald E. McKaig Title: Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BMO Harris Financing, Inc., as Lender By:

/s/ James V. Ducote

Name: James V. Ducote Title: Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Branch Banking & Trust Company, as Lender By:

/s/ DeVon J. Lang

Name: DeVon J. Lang Title: Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Comerica Bank, as Lender By:

/s/ Jason Klesel

Name: Jason Klesel Title: Commercial Banking Officer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

PNC Bank, National Association, as Lender By:

/s/ Tom Byargeon

Name: Tom Byargeon Title: Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JOINDER TO CREDIT AGREEMENT BY CANADIAN BORROWER

This Joinder to Credit Agreement (this “Joinder”) is executed as of July 21,
2015 by the undersigned for the benefit of the Canadian Administrative Agent,
each Canadian L/C Issuer and the Canadian Banks under that certain Revolving
Credit Agreement (the “Agreement”) of even date herewith among EOG Resources,
Inc., JPMorgan Chase Bank, N.A., as Administrative Agent, and the Banks,
Canadian Banks and UK Banks a party thereto. Capitalized terms used and not
defined herein shall have the meanings given in the Agreement.

In consideration of the premises and the mutual covenants and agreements
contained in the Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and in order to induce
the Canadian Banks to extend credit to the Canadian Borrower under the
Agreement, the undersigned hereby (i) executes and delivers this Joinder,
(ii) joins the Agreement as the Canadian Borrower, (iii) confirms, represents
and warrants to the Administrative Agent, the Canadian Administrative Agent and
each Canadian Bank that all of the representations and warranties of the
Canadian Borrower set forth in the Agreement and the other Loan Documents are
true and correct at and as of the date hereof and after giving effect hereto,
and (iv) ratifies and confirms in all respects, all obligations and covenants of
the Canadian Borrower under the Agreement, and confirms that all such
obligations and covenants are and shall remain in full force and effect.

Any reference to the Agreement in any Loan Document shall be deemed to be a
reference to the Agreement as modified by this Joinder. The execution, delivery
and effectiveness of this Joinder shall not operate as a waiver of any right,
power or remedy of Administrative Agent, Canadian Administrative Agent, any Bank
or any Canadian Bank under the Agreement or any other Loan Document nor
constitute a waiver of any provision of the Agreement or any other Loan
Document.

This Joinder shall take effect upon its execution and delivery by the
undersigned. All representations and warranties herein of the Canadian Borrower
shall survive the execution and delivery of this Joinder, and the making or
granting of the Canadian Advances, and shall further survive until all of the
Canadian Advances and Canadian L/C Obligations are paid in full.

THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. This Joinder is a Loan Document, and all provisions in
the Agreement pertaining to Loan Documents shall apply hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Joinder is executed as of the date first above written.

 

EOG CANADA OIL & GAS INC.,

Canadian Borrower

By:

/s/ Helen Y. Lim

Name: Helen Y. Lim Title: Vice President and Treasurer

Signature Page to Canadian Joinder



--------------------------------------------------------------------------------

JOINDER TO CREDIT AGREEMENT BY UK BORROWER

This Joinder to Credit Agreement (this “Joinder”) is executed as of July 21,
2015 by the undersigned for the benefit of the UK Administrative Agent, each
Sterling L/C Issuer and the UK Banks under that certain Revolving Credit
Agreement (the “Agreement”) of even date herewith among EOG Resources, Inc.,
JPMorgan Chase Bank, N.A., as Administrative Agent and L/C Issuer, and the
Banks, Canadian Banks and UK Banks a party thereto. Capitalized terms used and
not defined herein shall have the meanings given in the Agreement.

In consideration of the premises and the mutual covenants and agreements
contained in the Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and in order to induce
the UK Banks to extend credit to the UK Borrower under the Agreement, the
undersigned hereby (i) executes and delivers this Joinder, (ii) joins the
Agreement as the UK Borrower, (iii) confirms, represents and warrants to the
Administrative Agent, the UK Administrative Agent and each UK Bank that all of
the representations and warranties of the UK Borrower set forth in the Agreement
and the other Loan Documents are true and correct at and as of the date hereof
and after giving effect hereto, and (iv) ratifies and confirms in all respects,
all obligations and covenants of the UK Borrower under the Agreement, and
confirms that all such obligations and covenants are and shall remain in full
force and effect.

Any reference to the Agreement in any Loan Document shall be deemed to be a
reference to the Agreement as modified by this Joinder. The execution, delivery
and effectiveness of this Joinder shall not operate as a waiver of any right,
power or remedy of the Administrative Agent, UK Administrative Agent, any Bank
or any UK Bank under the Agreement or any other Loan Document nor constitute a
waiver of any provision of the Agreement or any other Loan Document.

This Joinder shall take effect upon its execution and delivery by the
undersigned. All representations and warranties herein of the UK Borrower shall
survive the execution and delivery of this Joinder, and the making or granting
of the Sterling Advances, and shall further survive until all of the Sterling
Advances and Sterling L/C Obligations are paid in full.

THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. This Joinder is a Loan Document, and all provisions in
the Agreement pertaining to Loan Documents shall apply hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Joinder is executed as of the date first above written.

 

EOG RESOURCES UNITED KINGDOM LIMITED, UK Borrower By:

/s/ Helen Y. Lim

Name: Helen Y. Lim Title: Director

Signature Page to UK Joinder



--------------------------------------------------------------------------------

APPENDIX 1

TERMS OF CANADIAN BORROWINGS AND CANADIAN LETTERS OF CREDIT

ARTICLE IA

DEFINITIONS

Section 1A.1 Certain Defined Terms. As used in this Appendix 1, terms defined in
the Agreement or Appendix 2 and not otherwise defined herein shall have the same
meanings when used in this Appendix, and the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and the plural forms of the terms defined):

“Canadian Administrative Agent” means JPMorgan, acting through its Toronto
Branch, together with any successor thereto pursuant to Section 7.9.

“Canadian Advance” means an advance by a Canadian Bank to the Canadian Borrower
(including Canadian BA Equivalent Loans by a Non-BA Bank) or the acceptance or
purchase of Canadian Bankers’ Acceptances issued by the Canadian Borrower with
the same maturity date pursuant to Article IIA (as divided or combined from time
to time as contemplated in the definition herein of “Canadian Borrowing”), and
refers to a Canadian Prime Rate Advance and to the issuance and purchase of
Canadian Bankers’ Acceptances (each of which shall be a “Canadian Type” of
Canadian Advance).

“Canadian Allocated Commitment” means, as to each Bank, its or its Canadian
branch’s or Affiliate’s Canadian Pro Rata Share as set forth opposite such
Bank’s or Canadian branch’s or Affiliate’s name on Schedule II (including after
any revision thereof under Section 2.20(e) and Section 2.20(f)) or in the
Assignment and Assumption pursuant to which such Bank or Canadian branch or
Affiliate becomes a party hereto, as applicable, of the Canadian Allocated Total
Commitment.

“Canadian Allocated Maximum Total Commitment” means the aggregate maximum
Canadian Allocated Commitments of all Canadian Banks or their Canadian branch or
Affiliate as set forth opposite such Bank’s or Canadian branch’s or Affiliate’s
name on Schedule II (including after any revision thereof under Section 2.20(e)
and Section 2.20(f)) or in the Assignment and Assumption pursuant to which such
Bank or Canadian branch or Affiliate becomes a party hereto, as applicable.

“Canadian Allocation Period” means any time during which either (a) the Borrower
has allocated any portion of the Commitments as the Canadian Allocated Total
Commitment pursuant to Section 2A.10 or (b) the Canadian Total Outstanding
Amount exceeds zero. As of the Closing Date, the Borrower has not allocated any
portion of the Commitments as the Canadian Allocated Total Commitment pursuant
to Section 2A.10 and the Canadian Total Outstanding Amount does not exceed zero.

“Canadian Allocated Total Commitment” means the aggregate amount of the
Commitments allocated by the Borrower from time to time as the Canadian
Allocated Total Commitment pursuant to Section 2A.10, not to exceed the Canadian
Allocated Maximum Total Commitment. As of the Closing Date, the Canadian
Allocated Total Commitment is zero.

“Canadian BA Discount Rate” means, (a) in respect of a Canadian BA being
accepted by a Canadian Bank on any date, (i) for a Canadian Bank that is listed
in Schedule I to the Bank Act (Canada), the average bankers’ acceptance rate as
quoted on Reuters CDOR page (or such other page as may, from time to time,
replace such page on that service for the purpose of displaying quotations for
bankers’ acceptances accepted by leading Canadian financial institutions) at
approximately 11:00 A.M. on such drawdown date for bankers’ acceptances having a
comparable maturity date as the maturity date of such Canadian BA (the “CDOR
Rate”); or, if such rate is not available at or about such time, the average of
the

 

Appendix 1 - 1



--------------------------------------------------------------------------------

bankers’ acceptance rates (expressed to five decimal places) as quoted to the
Canadian Administrative Agent by the Canadian Schedule I BA Reference Banks as
of 11:00 A.M. on such drawdown date for bankers’ acceptances having a comparable
maturity date as the maturity date of such Canadian BA; (ii) for a Canadian Bank
that is listed in Schedule II to the Bank Act (Canada), the rate established by
the Canadian Administrative Agent to be the lesser of (A) the CDOR Rate plus
one-tenth of one percent (0.1%) per annum; and (B) the average of the bankers’
acceptance rates (expressed to five decimal places) as quoted to the Canadian
Administrative Agent by the Canadian Schedule II BA Reference Banks as of 11:00
A.M. on such drawdown date for bankers’ acceptances having a comparable maturity
date as the maturity date of such Canadian BA; and (iii) for a Canadian Bank
that is listed in Schedule III to the Bank Act (Canada), the rate established by
the Canadian Administrative Agent to be the lesser of (A) the CDOR Rate plus
one-tenth of one percent (0.1%) per annum; and (B) the average of the bankers’
acceptance rates (expressed to five decimal places) as quoted to the Canadian
Administrative Agent by the Canadian Schedule III BA Reference Banks as of 11:00
A.M. on such drawdown date for bankers’ acceptances having a comparable maturity
date as the maturity date of such Canadian BA; or (b) in respect of a Non BA
Bank advancing a Canadian BA Equivalent Loan, the lesser of (i) the CDOR Rate
plus one-tenth of one percent (0.10%) per annum and (ii) the average of the per
annum rates established by the Canadian Administrative Agent on such drawdown
date pursuant to the preceding clauses (i) and (ii), whether or not such rates
were then actually utilized.

“Canadian BA Equivalent Loan” shall mean an advance provided hereunder by a Non
BA Bank pursuant to Section 2A.2(b) in lieu of accepting a Canadian Bankers’
Acceptance.

“Canadian Bank” means JPMorgan, WFB, Barclays Bank, Citibank and RBC and certain
other additional Banks, each acting through their respective Canadian branch or
Affiliate (if not a Canadian resident financial institution) or their respective
U.S. branch or Affiliate (if such Bank does not have a Canadian branch or
Affiliate), with a Canadian Commitment from time to time hereunder.

“Canadian Bankers’ Acceptance” or “Canadian BA” means a Canadian Dollar draft of
Canadian Borrower, in form acceptable to the accepting Canadian Bank, for a term
selected by Canadian Borrower of either 30, 60, 90 or 180 days (as reduced or
extended by the accepting Canadian Bank, acting reasonably, to allow the
maturity thereof to fall on a Canadian Business Day) payable in Canada.

“Canadian Borrower” means, until the termination of the Borrower’s right to
allocate a portion of the Total Committed Amount as the Canadian Allocated Total
Commitment and for so long as it is so designated by the Borrower as such, EOG
Canada Oil & Gas Inc., an Alberta corporation.

“Canadian Borrowing” means a borrowing hereunder consisting of Canadian Advances
of the same Canadian Type made (or accepted or purchased, as applicable) on the
same day by the Canadian Banks pursuant hereto; provided that (i) all Canadian
Prime Rate Advances outstanding at any time shall thereafter be deemed to be one
Canadian Borrowing, and (ii) subject to the provisions hereof, such Canadian
Borrowing may be divided ratably to form multiple Canadian Borrowings (with the
result that each Canadian Bank’s Canadian Advance as a part of each such
multiple Canadian Borrowing is proportionately the same as its Canadian Advance
as a part of such divided Canadian Borrowing) or combined with all or a ratable
portion of one or more other Canadian Borrowings to form a new Canadian
Borrowing, such division or combination to be made by notice from the Canadian
Borrower given to the Canadian Administrative Agent not later than 12:00 Noon on
the third Canadian Business Day prior to the proposed division or combination
specifying the date of such division or combination (which shall be a Canadian
Business Day) and all other relevant information (such as the Canadian
Borrowings to be divided or combined, the respective amounts of the Canadian
Borrowings resulting from any such division, the relevant maturity date(s), the
amount of the Canadian Prime Rate Advances or other Borrowings to be so combined
and such other information as the Canadian Administrative Agent may

 

Appendix 1 - 2



--------------------------------------------------------------------------------

request), but in no event shall any Canadian Borrowing resulting from, or
remaining after, any such division or combination be less than C$5,000,000 or
shall any Canadian Bankers’ Acceptance or Canadian BA Equivalent Loan be less
than C$100,000 (and in multiples of C$100,000 for any amounts in excess
thereof), and in all cases each Canadian Bank’s Canadian Advance as a part of
each such combined, resultant or remaining Canadian Borrowing shall be
proportionately the same as its Canadian Advances as a part of the relevant
Borrowings prior to such division or combination and each combined, resultant or
remaining Canadian Borrowing shall be in an integral multiple of C$1,000,000.
Each Canadian Borrowing comprised of a Canadian Type of Canadian Advances shall
be that “Canadian Type” of Canadian Borrowing.

“Canadian Business Day” means any day of the year except Saturday, Sunday and
any day on which banks are required or authorized to close in Houston, Texas,
Calgary, Alberta or the province in which the Canadian Administrative Agent’s
Canadian Payment Office is located.

“Canadian Cash Collateralize” has the meaning specified in Section 2A.7(g).

“Canadian Commitment” means, as to each Canadian Bank, its obligation during a
Canadian Allocation Period to (a) make Canadian Advances to the Canadian
Borrower pursuant to Section 2A.1, and (b) purchase participations in Canadian
L/C Obligations pursuant to Section 2A.7(c), in an aggregate principal amount at
any one time outstanding not to exceed in such period the lesser of (i) such
Canadian Bank’s Canadian Allocated Commitment and (ii) such Canadian Bank’s pro
rata share of the Canadian Allocated Total Commitment for such period, such pro
rata share being a fraction whose numerator is such Canadian Bank’s Canadian
Allocated Commitment and whose denominator is the Canadian Allocated Maximum
Total Commitment.

“Canadian Discount Proceeds” means, in respect of each Canadian Bankers’
Acceptance or Canadian BA Equivalent Loan, funds in an amount which is equal to:

 

                    Face Amount    

1    +

    (Rate x Term)                 365

(where “Face Amount” is the principal amount of the Canadian Bankers’ Acceptance
being purchased, “Rate” is the Canadian BA Discount Rate expressed as a decimal
(to five decimal places) on the day of purchase or advance and “Term” is the
number of days in the term of the Canadian Bankers’ Acceptance.)

“Canadian Dollar” or “C$” means the lawful currency of Canada.

“Canadian Guaranty” means the Guaranty made by the Borrower in favor of the
Canadian Administrative Agent on behalf of the Canadian Banks, substantially in
the form of Exhibit 1-D.

“Canadian L/C Advance” means, with respect to each Canadian Bank, such Canadian
Bank’s funding of its participation in any Canadian Unreimbursed Amount in
accordance with its Canadian Pro Rata Share.

“Canadian L/C Credit Extension” means, with respect to any Canadian Letter of
Credit, the issuance thereof or extension of the expiry date thereof, the
renewal or increase of the amount thereof, or the amendment or other
modification thereof.

 

Appendix 1 - 3



--------------------------------------------------------------------------------

“Canadian L/C Issuer” means each of JPMorgan, WFB, Citibank and RBC, each acting
through its Canadian branch, in its capacity as an issuer of Canadian Letters of
Credit hereunder, and any other Canadian Bank that may become a Canadian Letter
of Credit issuer as mutually agreed to by the Canadian Borrower, such Canadian
Bank and the Canadian Administrative Agent, or any successor issuer of Canadian
Letters of Credit hereunder.

“Canadian L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Canadian Letters of Credit plus (without
duplication) the aggregate outstanding amount of all Canadian Unreimbursed
Amounts and Canadian L/C Advances.

“Canadian Lending Office” means, as to any Canadian Bank, the office or offices
of such Canadian Bank under its name on Schedule II or in the Assignment and
Assumption or other document pursuant to which it became a party hereto as
contemplated by Section 2.18 or Section 8.6, or such other office of such
Canadian Bank as such Canadian Bank may from time to time specify to the
Canadian Borrower and the Canadian Administrative Agent.

“Canadian Letter of Credit” means any letter of credit issued hereunder by a
Canadian L/C Issuer as the same may be amended, extended, renewed or otherwise
modified from time to time. A Canadian Letter of Credit may be a commercial
letter of credit or a standby letter of credit.

“Canadian Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Canadian Letter of Credit in the form from time
to time in use by a Canadian L/C Issuer, with such amendments thereto as the
Canadian Borrower may reasonably request and acceptable to a Canadian L/C Issuer
to avoid any conflict between it and the Agreement.

“Canadian Majority Banks” means at any time Canadian Banks having more than 50%
of the Canadian Total Committed Amount, or, if the Commitments have been
terminated pursuant to Section 6.1, Canadian Banks holding in the aggregate more
than 50% of the Canadian Total Outstanding Amount, with the aggregate amount of
each Canadian Bank’s risk participation and funded participation in Canadian L/C
Obligations being deemed “held” by such Canadian Bank for purposes of this
definition.

“Canadian Net Proceeds” means with respect to any Canadian Bankers’ Acceptance
or Canadian BA Equivalent Loan, the Canadian Discount Proceeds less the amount
equal to the applicable Canadian stamping fee payable with respect thereto
pursuant to Section 2A.3(c).

“Canadian Note” means a promissory note made by the Canadian Borrower in favor
of a Canadian Bank evidencing Canadian Borrowings made by such Canadian Bank,
substantially in the form of Exhibit 1-A.

“Canadian Notice of Borrowing” has the meaning given to such term in
Section 2A.2.

“Canadian Payment Office” means JPMorgan Chase Bank, Toronto Branch, Operations
Administration, 66 Wellington Street West, TD Bank Tower, Toronto, ON, Suite
4500 or such other office as the Canadian Administrative Agent may designate by
written notice to the other parties hereto.

“Canadian Prime Rate” means, on any day, the rate determined by the Canadian
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 A.M. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Canadian Administrative Agent in its reasonable discretion) and
(ii) the average rate for 30 day Canadian Bankers’ Acceptances that appears on
Reuters CDOR Page (or, in the event such rate

 

Appendix 1 - 4



--------------------------------------------------------------------------------

does not appear on such page or screen, on any successor or substitute page or
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time, as selected by
the Canadian Administrative Agent in its reasonable discretion) at 10:15 A.M.
Toronto time on such day, plus the Applicable Margin; provided, that if any the
above rates shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. Any change in the Canadian Prime Rate due to a
change in the PRIMCAN Index or the CDOR Rate shall be effective from and
including the effective date of such change in the PRIMCAN Index or CDOR Rate,
respectively.

“Canadian Prime Rate Advance” means a Canadian Advance that bears interest at
the Canadian Prime Rate.

“Canadian Pro Rata Share” means:

(a) at any time the Commitments remain outstanding and not during a Canadian
Allocation Period, with respect to each Bank, the percentage set forth adjacent
to such Bank’s or Canadian branch’s or Affiliate’s name on Schedule II and under
the caption “Canadian Pro Rata Share” or in the Assignment and Assumption
pursuant to which such Bank or Canadian branch or Affiliate becomes a party
hereto;

(b) at any time the Commitments remain outstanding and during a Canadian
Allocation Period, with respect to each Canadian Bank, a fraction (expressed as
a percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Canadian Commitment of such Canadian Bank at such time and the
denominator of which is the amount of the Canadian Allocated Total Commitment at
such time; and

(c) upon the termination of the Commitments pursuant to Section 6.1, with
respect to each Canadian Bank, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is:

the sum of

(i) the outstanding Canadian Advances of such Canadian Bank plus

(ii) an amount equal to (A) the outstanding Canadian Advances of such Canadian
Bank divided by (B) the aggregate outstanding Canadian Advances of all Canadian
Banks times (C) all outstanding Canadian L/C Obligations, and

the denominator of which is the Canadian Total Outstanding Amount.

The initial Canadian Pro Rata Share of each Bank or its Canadian branch or
Affiliate is set forth opposite the name of such Bank on Schedule II or in the
Assignment and Assumption pursuant to which such Bank becomes a party hereto, as
applicable.

“Canadian Schedule I BA Reference Banks” means the Canadian Banks listed in
Schedule I to the Bank Act (Canada) as are, at such time, designated by the
Canadian Administrative Agent, with the prior consent of the Canadian Borrower
(acting reasonably), as the Schedule I BA Reference Banks.

“Canadian Schedule II BA Reference Banks” means the Canadian Banks listed in
Schedule II to the Bank Act (Canada) as are, at such time, designated by the
Canadian Administrative Agent, with the prior consent of the Canadian Borrower
(acting reasonably), as the Canadian Schedule II BA Reference Banks.

 

Appendix 1 - 5



--------------------------------------------------------------------------------

“Canadian Schedule III BA Reference Banks” means the Canadian Banks listed in
Schedule III to the Bank Act (Canada) as are, at such time, designated by the
Canadian Administrative Agent, with the prior consent of the Canadian Borrower
(acting reasonably), as the Canadian Schedule III BA Reference Banks.

“Canadian Stamping Fee Rate” means with respect to any Canadian Bankers’
Acceptance accepted by any Canadian Bank or any Canadian BA Equivalent Loan
advanced by any Non-BA Bank at any time, a percentage per annum equal to the
Applicable Margin then in effect; provided that if an Event of Default has
occurred and is continuing, the Canadian Stamping Fee Rate shall be increased by
2% per annum.

“Canadian Total Committed Amount” means, at any time, the aggregate amount of
the Canadian Commitments at such time.

“Canadian Total Outstanding Amount” means, at any time, the sum of (a) the
outstanding Canadian Advances at such time plus (b) the outstanding Canadian L/C
Obligations.

“Canadian Unreimbursed Amount” has the meaning set forth in Section 2A.7(c)(i).

“Convert”, “Conversion” and “Converted” each refers to a conversion of Canadian
Advances or a Canadian Borrowing of one Canadian Type into Canadian Advances or
a Canadian Borrowing, as the case may be, of another Canadian Type pursuant to
the provisions hereof.

“Non-BA Bank” means a Canadian Bank that (a) is not a bank chartered under, or
subject to, the Bank Act (Canada) or (b) has notified the Canadian
Administrative Agent that it is unable to accept Canadian Bankers’ Acceptances
or does not customarily stamp, for purposes of subsequent sale, or accept
Canadian Bankers’ Acceptances.

ARTICLE IIA

AMOUNT AND TERMS OF THE CANADIAN ADVANCES

Section 2A.1 The Canadian Advances. Each Canadian Bank severally agrees, on the
terms and conditions hereinafter set forth, to make one or more Canadian
Advances as part of a Canadian Borrowing to the Canadian Borrower from time to
time on any Canadian Business Day during the period from the date hereof until
the Termination Date in an aggregate amount not to exceed at any time
outstanding (a) such Canadian Bank’s Canadian Commitment minus (b) such Canadian
Bank’s Canadian Pro Rata Share of outstanding Canadian L/C Obligations. Each
Canadian Borrowing (other than a Canadian Borrowing or deemed Canadian Borrowing
under Section 2A.7(c)(ii) to reimburse a Canadian L/C Issuer for any Canadian
Unreimbursed Amount) shall be in an aggregate amount not less than C$5,000,000,
shall be in an integral multiple of C$1,000,000 and shall, when made, consist of
Canadian Advances of the same Canadian Type, made on the same day by the
Canadian Banks ratably according to their respective Canadian Commitments
(excluding, with respect to any Canadian Borrowing or deemed Canadian Borrowing
under Section 2A.7(c)(ii), the Canadian Pro Rata Share of any Canadian Bank upon
it becoming a Defaulting Bank) and the face amount of each Canadian Bankers’
Acceptance or Canadian BA Equivalent Loan shall be in a principal amount of
C$100,000 or a whole multiple of C$100,000 in excess thereof. Within the limits
of each Canadian Bank’s Canadian Commitment, the Canadian Borrower may borrow,
prepay pursuant to Section 2A.8 and reborrow under this Section 2A.1. Subject to
the terms and conditions hereof, more than one Canadian Borrowing may be made on
a Canadian Business Day.

 

Appendix 1 - 6



--------------------------------------------------------------------------------

Section 2A.2 Making the Canadian Advances. Subject to Section 2A.2(b), (a) each
Canadian Borrowing shall be made on notice , given not later than 11:00 A.M.
(x) in the case of a proposed Canadian Borrowing comprised of Canadian Bankers’
Acceptances, at least three Canadian Business Days prior to the date of the
proposed Canadian Borrowing, and (y) in the case of a proposed Canadian
Borrowing comprised of Canadian Prime Rate Advances, on the day of the proposed
Canadian Borrowing, by the Canadian Borrower to the Canadian Administrative
Agent, which shall give to each Canadian Bank prompt notice thereof by telecopy.
Each such notice of a Canadian Borrowing (a “Canadian Notice of Borrowing”)
shall be by telecopy, confirmed immediately in writing, in substantially the
form of Exhibit 1-B, duly signed by a Responsible Officer of the Canadian
Borrower and specifying therein (1) the requested date of such Canadian
Borrowing, (2) whether the Canadian Borrower is requesting a Canadian Prime Rate
Advance or a Canadian Borrowing by way of Canadian Bankers’ Acceptances, (3) the
aggregate amount of such Canadian Borrowing, and (4) if applicable, the maturity
date of Canadian Bankers’ Acceptances to be issued, rolled over or advanced
(which shall be a Canadian Business Day), provided that the Canadian Borrower
may not specify Canadian Bankers’ Acceptances for any Canadian Borrowing if,
after giving effect to such Canadian Borrowing, Canadian Bankers’ Acceptances
having more than five different maturity dates shall be outstanding without the
consent of Canadian Majority Banks. If the Canadian Borrower requests a Canadian
Borrowing of, Conversion to, or rollover of Canadian Bankers’ Acceptances in any
such Canadian Notice of Borrowing, but fails to specify a maturity date
therefor, it will be deemed to have specified Canadian Bankers’ Acceptances with
a 30-day term. Each Canadian Bank shall, before 12:00 Noon (2:00 P.M. in the
case of a Canadian Borrowing comprised of Canadian Prime Rate Advances) on the
date of such Canadian Borrowing, (i) make available for the account of its
Canadian Lending Office to the Canadian Administrative Agent at its Canadian
Payment Office, in same day funds, such Canadian Bank’s ratable portion of such
Canadian Borrowing or (ii) accept drafts of Canadian Bankers’ Acceptances. After
the Canadian Administrative Agent’s receipt of such funds and upon fulfillment
of the applicable conditions set forth in Article IIIA, the Canadian
Administrative Agent will make such funds available to the Canadian Borrower at
the Canadian Administrative Agent’s aforesaid address.

(b) Notwithstanding Sections 2A.2(a) and 2A.11, each Non-BA Bank will, in lieu
of accepting a Canadian Bankers’ Acceptance on the date of any Canadian
Borrowing by way of Canadian Bankers’ Acceptances, make a Canadian BA Equivalent
Loan. The amount of each Canadian BA Equivalent Loan shall be equal to the
Canadian Discount Proceeds (with reference to the applicable Canadian BA
Discount Rate applicable to such Non-BA Bank) which would be realized from a
hypothetical sale of those Canadian Bankers’ Acceptances which, but for this
subsection, would have been sold to such Non-BA Bank. Concurrent with the making
of a Canadian BA Equivalent Loan, each Non-BA Bank shall be entitled to deduct
therefrom an amount equal to the applicable fee pursuant to Section 2A.3(b)
which, but for this Section 2A.2(b), such Non-BA Bank would otherwise be
entitled to receive in connection with its acceptance of Canadian Bankers’
Acceptances. Any Canadian BA Equivalent Loan shall be made on the relevant date
of any Borrowing by way of Canadian Bankers’ Acceptances, and shall remain
outstanding for the term of the corresponding Canadian Bankers’ Acceptance. On
the maturity date of the corresponding Canadian Bankers’ Acceptance, such
Canadian BA Equivalent Loan shall be repaid in an amount equal to the face
amount of a draft that would have been accepted by such Non-BA Bank if such
Non-BA Bank had accepted and purchased a Canadian Bankers’ Acceptance hereunder.
Each Canadian BA Equivalent Loan made pursuant to this subsection shall be
deemed to be a Canadian Bankers’ Acceptance accepted and purchased by such
Non-BA Bank pursuant to the terms hereof, and except in this subsection, any
reference to a Canadian Bankers’ Acceptance shall include such Canadian BA
Equivalent Loan.

(c) Each Canadian Notice of Borrowing shall be irrevocable and binding on the
Canadian Borrower.

 

Appendix 1 - 7



--------------------------------------------------------------------------------

(d) Unless the Canadian Administrative Agent shall have received notice from a
Canadian Bank prior to the date of any Canadian Borrowing that such Canadian
Bank will not make available to the Canadian Administrative Agent such Canadian
Bank’s ratable portion of such Canadian Borrowing, the Canadian Administrative
Agent may assume that such Canadian Bank has made such portion available to the
Canadian Administrative Agent on the date of such Canadian Borrowing in
accordance with subsection (a) of this Section 2A.2 and the Canadian
Administrative Agent may, in reliance upon such assumption, make available to
the Canadian Borrower on such date a corresponding amount. If and to the extent
that such Canadian Bank shall not have so made such ratable portion available to
the Canadian Administrative Agent, such Canadian Bank and the Canadian Borrower
severally agree to repay to the Canadian Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Canadian Borrower until the
date such amount is repaid to the Canadian Administrative Agent, at (1) in the
case of the Canadian Borrower, the interest rate applicable at the time to
Canadian Advances comprising such Canadian Borrowing and (2) in the case of such
Canadian Bank, the Canadian Prime Rate. If such Canadian Bank shall repay to the
Canadian Administrative Agent such corresponding amount, such amount so repaid
shall constitute such Canadian Bank’s Canadian Advance as part of such Canadian
Borrowing for purposes of this Agreement.

(e) The failure of any Canadian Bank to make the Canadian Advance to be made by
it as part of any Canadian Borrowing shall not relieve any other Canadian Bank
of its obligation, if any, hereunder to make its Canadian Advance on the date of
such Canadian Borrowing, but no Canadian Bank shall be responsible for the
failure of any other Canadian Bank to make the Canadian Advance to be made by
such other Canadian Bank on the date of any Canadian Borrowing.

(f) The Canadian Administrative Agent shall promptly notify the Canadian
Borrower and the Canadian Banks of the Canadian BA Discount Rate applicable to
any Canadian Bankers’ Acceptances upon determination thereof. The determination
of the Canadian BA Discount Rate by the Canadian Administrative Agent shall be
conclusive in the absence of manifest error.

Section 2A.3 Fees. (a) Canadian Facility Fee. Subject to Section 8.8, the
Borrower agrees to pay to the Canadian Administrative Agent, for the account of
each Canadian Bank, a Canadian facility fee on the average daily amount of such
Canadian Bank’s Canadian Allocated Commitment, whether or not used, during any
Canadian Allocation Period. The Canadian facility fee is due on the last
Canadian Business Day of each March, June, September and December during any
Canadian Allocation Period and on the last day of each Canadian Allocation
Period, and on the date such Canadian Bank’s Canadian Allocated Commitment is
terminated. The rate per annum of the Canadian facility fee for each calendar
quarter shall be determined as provided in Schedule I based on the Rating Level
in effect on the first day of such quarter. As provided in Section 2.3, the
Borrower may at its option pay such Canadian facility fee together with any
facility fee owing to the Banks pursuant to Section 2.3(a) pursuant to a single
payment to the Administrative Agent for the benefit of the Banks and the
Canadian Banks, respectively; provided, the Borrower shall so specify to the
Administrative Agent that such payment is with respect to both the Canadian
facility fee hereunder and such facility fee.

(b) Canadian Stamping Fee. Subject to Section 8.8, in consideration of each
Canadian Bank’s commitment to accept or participate in Canadian Bankers’
Acceptances under this Agreement, the Canadian Borrower will pay to Canadian
Administrative Agent for the account of each Canadian Bank the Canadian Stamping
Fee Rate multiplied by the face amount of each Canadian Bankers’ Acceptance
accepted by such Canadian Bank under this Agreement calculated for the number of
days in the term of such Canadian Bankers’ Acceptance. Such fee shall be due and
payable on the date on which such Canadian Bankers’ Acceptances are accepted and
if such Canadian Bank is purchasing

 

Appendix 1 - 8



--------------------------------------------------------------------------------

such Canadian Bankers’ Acceptance, such fee shall be deducted from the Canadian
Discount Proceeds paid to the Canadian Borrower.

Section 2A.4 Repayment. The Canadian Borrower shall repay the unpaid principal
amount of Canadian Advance owed to each Canadian Bank in accordance with the
Canadian Note to such Canadian Bank. All Canadian Advances shall be due and
payable on the Termination Date.

Section 2A.5 Interest. (a) Subject to Section 8.8, the Canadian Borrower shall
pay interest on the unpaid principal amount of each Canadian Prime Rate Advance
owed to each Canadian Bank from the date of such Canadian Prime Rate Advance
until such principal amount shall be paid in full, at a rate per annum equal at
all times to the Canadian Prime Rate in effect from time to time, due quarterly
on the last Canadian Business Day of each March, June, September and December
during such periods and on the date such Canadian Prime Rate Advance shall be
Converted (in whole or in part), changed (in whole or in part) as a result of
any division or combination of any Canadian Borrowing, or paid in full; provided
that any such Canadian Prime Rate Advance not paid when due shall bear interest
on the principal amount thereof from time to time outstanding, payable upon
demand, until paid in full at a rate per annum equal at all such times to 2%
above the Canadian Prime Rate in effect from time to time.

(b) Other Canadian Obligations. If any amount payable by the Canadian Borrower
(other than principal in respect of any Canadian Advance), including Canadian
Bankers’ Acceptances, under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount from time to time outstanding shall
thereafter bear interest on the principal amount thereof from time to time
outstanding, payable upon demand, until paid in full, at a fluctuating interest
rate per annum at all such times equal to 2% above the Canadian Prime Rate in
effect from time to time.

(c) For the purposes of the Interest Act (Canada), whenever interest payable
pursuant to this Agreement with respect to the Canadian Advances, Canadian L/C
Obligations and other amounts payable hereunder or under the other Loan
Documents with respect thereto is calculated on the basis of a period other than
a calendar year (the “Interest Period”), each rate of interest determined
pursuant to such calculation expressed as an annual rate is equivalent to such
rate as so determined multiplied by the actual number of days in the calendar
year in which the same is to be ascertained and divided by the number of days in
the Interest Period.

(d) To the extent permitted by law, the provisions of the Judgment Interest Act
(Alberta) R.S.A. 2000 C.J-1 shall not apply to the Loan Documents and are hereby
expressly waived by Canadian Borrower.

(e) For the purposes of the Interest Act (Canada), the principle of deemed
reinvestment of interest shall not apply to any interest calculation under the
Loan Documents with respect to the Canadian Advances, Canadian L/C Obligations
and other amounts payable hereunder or under the other Loan Documents with
respect thereto, and the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.

Section 2A.6 Voluntary Conversion of Borrowings. (a) The Canadian Borrower may
on any Canadian Business Day, upon notice given to the Canadian Administrative
Agent not later than 12:00 Noon on the third Canadian Business Day prior to the
date of the proposed Conversion, and subject to the other limitations set forth
herein, Convert all or any portion of a Canadian Borrowing of one Canadian Type
into a Canadian Borrowing of another Canadian Type. Each such notice of a
Conversion (a “Canadian Notice of Conversion”) shall be duly signed by a
Responsible Officer, be by telecopy, confirmed immediately in writing, in
substantially the form of Exhibit 1-C, and shall, within the

 

Appendix 1 - 9



--------------------------------------------------------------------------------

restrictions specified above, specify (1) the date of such Conversion, (2) the
Canadian Borrowing (or identified portion thereof) to be Converted and the
Canadian Type into which it is to be Converted, and (3) if such Conversion is
into Canadian Bankers’ Acceptances, the maturity date of Canadian Bankers’
Acceptances to be issued or rolled over (which shall be a Canadian Business
Day).

(b) Except as otherwise provided herein, a Canadian Bankers’ Acceptance may be
rolled over or Converted only on its maturity date. During the existence of a
Default, no Canadian Borrowings may be requested as or Converted to, and no
Canadian Bankers’ Acceptances may be rolled over as new Canadian Bankers’
Acceptances without the consent of Canadian Majority Banks.

(c) All Canadian Borrowings, Conversions and continuations under this Agreement
shall be effected in a manner that (i) treats all Canadian Banks ratably
(including, for example, effecting Conversions of any portion of a Canadian
Borrowing in a manner that results in each Canadian Bank retaining its same
ratable percentage of both the Converted portion and the remaining portion not
Converted), and (ii) results in each Canadian Borrowing (including, in the case
of any Conversion of a portion of a Canadian Borrowing, both the Converted
portion and the remaining portion not Converted) being in an amount not less
than C$5,000,000 and in an integral multiple of C$1,000,000 and, if applicable,
the face amount of each Canadian Bankers’ Acceptance being in a principal amount
of C$100,000 or a whole multiple of C$100,000 in excess thereof. Upon Conversion
of any Canadian Borrowing, or portion thereof, into a particular Canadian Type,
all Canadian Advances comprising such Canadian Borrowing or portion thereof, as
the case may be, will be deemed Converted into Canadian Advances of such
Canadian Type.

Section 2A.7 Canadian Letters of Credit.

(a) The Canadian Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each Canadian L/C
Issuer agrees, in reliance upon the agreements of the other Canadian Banks set
forth in this Section 2A.7, (1) from time to time on any Canadian Business Day
prior to the Letter of Credit Expiration Date, to issue Canadian Letters of
Credit for the account of the Canadian Borrower, and to amend or renew Canadian
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drafts under the Canadian Letters of Credit; and
(B) the Canadian Banks severally agree to participate in Canadian Letters of
Credit issued for the account of the Canadian Borrower; provided that (i) no
Canadian L/C Issuer shall be obligated to make any Canadian L/C Credit Extension
with respect to any Canadian Letter of Credit if the aggregate outstanding
amount of Letters of Credit, Canadian Letters of Credit and Sterling Letters of
Credit issued by it hereunder would exceed an aggregate principal amount of such
Canadian L/C Issuer’s Letter of Credit Commitment (or such greater amount as may
be agreed to by such Canadian L/C Issuer), (ii) no Canadian L/C Issuer shall be
obligated to make any Canadian L/C Credit Extension with respect to any Canadian
Letter of Credit if the aggregate outstanding amount of Canadian Letters of
Credit issued by it hereunder would exceed the Canadian Allocated Maximum Total
Commitment and (iii) no Canadian L/C Issuer shall be obligated to issue Canadian
Letters of Credit and no Canadian Bank shall be obligated to participate in any
Canadian Letter of Credit if as of the date of such Canadian L/C Credit
Extension, (x) the Canadian Total Outstanding Amount would exceed the Canadian
Allocated Total Commitment or (y) the outstanding Canadian Borrowings of any
Canadian Bank, plus such Canadian Bank’s Canadian Pro Rata Share of the
outstanding Canadian L/C Obligations would exceed such Canadian Bank’s Canadian
Commitment. Within the foregoing limits, and subject to the terms and conditions
hereof, the Canadian Borrower’s ability to obtain Canadian Letters of Credit
shall be fully revolving, and accordingly the Canadian Borrower may, during the
foregoing period, obtain Canadian Letters of Credit to replace Canadian Letters
of Credit that have expired or that have been drawn upon and reimbursed.

 

Appendix 1 - 10



--------------------------------------------------------------------------------

(ii) No Canadian L/C Issuer shall be under any obligation to issue any Canadian
Letter of Credit if:

(A) any order, judgment or decree of any governmental body, agency or official
or arbitrator shall by its terms purport to enjoin or restrain such Canadian L/C
Issuer from issuing such Canadian Letter of Credit, or any law, rule, regulation
or order applicable to such Canadian L/C Issuer or any request or directive
(whether or not having the force of law) from any governmental body, agency or
official with jurisdiction over such Canadian L/C Issuer shall prohibit, or
request that such Canadian L/C Issuer refrain from, the issuance of letters of
credit generally or such Canadian Letter of Credit in particular or shall impose
upon such Canadian L/C Issuer with respect to such Canadian Letter of Credit any
restriction, reserve or capital requirement (for which such Canadian L/C Issuer
is not otherwise compensated hereunder) not in effect on the date hereof, or
shall impose upon such Canadian L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the date hereof and which such Canadian L/C
Issuer in good faith deems material to it;

(B) subject to Section 2A.7(b)(iii), the expiry date of such requested Canadian
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Canadian Majority Banks have approved such expiry
date;

(C) the expiry date of such requested Canadian Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Canadian Banks have
approved such expiry date;

(D) the issuance of such Canadian Letter of Credit would violate one or more
reasonable and customary commercial banking policies of such Canadian L/C Issuer
generally applicable to the issuance of letters of credit and applied by such
Canadian L/C Issuer to other similarly situated borrowers under similar credit
facilities; or

(E) such Canadian Letter of Credit is in an initial amount less than $100,000
(or C$100,000), in the case of a commercial Canadian Letter of Credit, or
$500,000 (or C$500,000), in the case of a standby Canadian Letter of Credit, or
is to be denominated in a currency other than Dollars or Canadian Dollars.

(iii) No Canadian L/C Issuer shall be under any obligation to amend, extend,
renew or otherwise modify any Canadian Letter of Credit if (A) such Canadian L/C
Issuer would have no obligation at such time to issue such Canadian Letter of
Credit in its amended, extended, renewed or modified form under the terms
hereof, or (B) the beneficiary of such Canadian Letter of Credit does not accept
the proposed amendment, extension, renewal or modification to such Canadian
Letter of Credit.

(b) Procedures for Issuance and Amendment of Canadian Letters of Credit;
Auto-Renewal Canadian Letters of Credit.

(i) Each Canadian Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Canadian Borrower delivered to the relevant Canadian
L/C Issuer (with a copy to the Canadian Administrative Agent) in the form of a
Canadian Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Canadian Borrower. Such Canadian Letter of Credit
Application must be received by the relevant Canadian L/C Issuer and the
Canadian Administrative Agent not later than 12:00 Noon at least two Canadian
Business Days (or such later date and time as requested by the Canadian Borrower
and as the relevant Canadian L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the

 

Appendix 1 - 11



--------------------------------------------------------------------------------

case may be. In the case of a request for an initial issuance of a Canadian
Letter of Credit, such Canadian Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the relevant Canadian L/C Issuer:
(A) the proposed issuance date of the requested Canadian Letter of Credit (which
shall be a Canadian Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the relevant Canadian L/C
Issuer may require. In the case of a request for an amendment of any outstanding
Canadian Letter of Credit, such Canadian Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant Canadian L/C
Issuer (1) the Canadian Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Canadian Business Day); (3) the nature of
the proposed amendment; and (4) such other matters as the relevant Canadian L/C
Issuer may require.

(ii) Promptly after receipt of any Canadian Letter of Credit Application, the
relevant Canadian L/C Issuer will confirm with the Canadian Administrative Agent
(by telephone or in writing) that the Canadian Administrative Agent has received
a copy of such Canadian Letter of Credit Application from the Canadian Borrower
and, if not, the relevant Canadian L/C Issuer will provide the Canadian
Administrative Agent with a copy thereof. Upon receipt by the relevant Canadian
L/C Issuer of confirmation from the Canadian Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such Canadian L/C
Issuer shall, on the requested date, issue a Canadian Letter of Credit for the
account of the Canadian Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the relevant Canadian L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Canadian Letter of Credit, each Canadian Bank shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant Canadian
L/C Issuer a risk participation in such Canadian Letter of Credit in an amount
equal to the product of such Canadian Bank’s Canadian Pro Rata Share times the
amount of such Canadian Letter of Credit.

(iii) If the Canadian Borrower so requests in any applicable Canadian Letter of
Credit Application, the relevant Canadian L/C Issuer may, in its sole and
absolute discretion, agree to issue a Canadian Letter of Credit that has
automatic renewal provisions (each, a “Canadian Auto-Renewal Letter of Credit”);
provided that any such Canadian Auto-Renewal Letter of Credit must permit the
relevant Canadian L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Canadian
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Canadian Nonrenewal Notice Date”) in each such twelve-month
period to be agreed upon at the time such Canadian Letter of Credit is issued.
Unless otherwise directed by the relevant Canadian L/C Issuer, the Canadian
Borrower shall not be required to make a specific request to the relevant
Canadian L/C Issuer for any such renewal. Once a Canadian Auto-Renewal Letter of
Credit has been issued, the Canadian Banks shall be deemed to have authorized
(but may not require) the relevant Canadian L/C Issuer to permit the renewal of
such Canadian Letter of Credit at any time prior to an expiry date not later
than the Letter of Credit Expiration Date; provided, however, that the relevant
Canadian L/C Issuer shall not permit any such renewal if the relevant Canadian
L/C Issuer has determined that it would have no obligation at such time to issue
such Canadian Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of Section 2A.7(a)(ii) or otherwise), or it has
received notice (which may be by telephone or in writing) on or before the day
that is two Canadian Business Days before the Canadian Nonrenewal Notice Date
(1) from the Canadian Administrative Agent that the Canadian Majority Banks have
elected not to permit such renewal or (2) from the Canadian Administrative
Agent, any Canadian Bank or the Canadian Borrower that one or more of the
applicable conditions specified in Section 3A.2 is not then satisfied. If a
Default or Event of Default has occurred and is continuing immediately prior to
the Letter of Credit Expiration Date, such Canadian Auto-Renewal Letter of
Credit shall not be renewed.

 

Appendix 1 - 12



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Canadian Letter of Credit or any
amendment to a Canadian Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the relevant Canadian L/C Issuer will
also deliver to the Canadian Borrower and the Canadian Administrative Agent a
true and complete copy of such Canadian Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) On the date of any payment by any Canadian L/C Issuer under any Canadian
Letter of Credit (each such date, a “Canadian Honor Date”), the relevant
Canadian L/C Issuer shall notify the Canadian Borrower and the Canadian
Administrative Agent of such payment. If the relevant Canadian L/C Issuer shall
give such notice prior to 11:00 A.M. on the Canadian Honor Date, by not later
than 11:00 A.M. on the Canadian Honor Date, the Canadian Borrower shall
reimburse the relevant Canadian L/C Issuer through the Canadian Administrative
Agent in an amount equal to the amount of such drawing; otherwise, the Canadian
Borrower shall reimburse the relevant Canadian L/C Issuer through the Canadian
Administrative Agent in an amount equal to the amount of such drawing by 11:00
A.M. on the Canadian Business Day following the Canadian Honor Date. If the
Canadian Borrower fails to reimburse the relevant Canadian L/C Issuer as
required by the foregoing, the Canadian Administrative Agent shall promptly
notify each Canadian Bank of the Canadian Honor Date, the amount of the
unreimbursed drawing (the “Canadian Unreimbursed Amount”), and the amount of
such Canadian Bank’s Canadian Pro Rata Share thereof. In such event, the
Canadian Borrower shall be deemed to have requested a Canadian Borrowing of
Canadian Prime Rate Advances to be disbursed on the Canadian Honor Date in an
amount equal to the Canadian Unreimbursed Amount, without regard to the minimum
and multiples specified in Section 2A.1 for the principal amount of Canadian
Prime Rate Advances, but subject to compliance with the conditions set forth in
Section 3A.2 (other than (i) the delivery of a Canadian Notice of Borrowing and
(ii) the absence of a Default which is based upon the Canadian Borrower’s
failure to fully and timely reimburse for such drawing). Any notice given by any
Canadian L/C Issuer or the Canadian Administrative Agent pursuant to this
Section 2A.7(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Canadian Bank (including the Canadian Bank acting as the relevant
Canadian L/C Issuer) shall upon receipt of any notice from the Canadian
Administrative Agent pursuant to Section 2A.7(c)(i) make funds available to the
Canadian Administrative Agent for the account of the relevant Canadian L/C
Issuer at the Canadian Administrative Agent’s office in an amount equal to its
Canadian Pro Rata Share of the Canadian Unreimbursed Amount not later than 12:00
P.M. on the Canadian Honor Date specified in such notice by the Canadian
Administrative Agent, whereupon, subject to the provisions of
Section 2A.7(c)(iii), each Canadian Bank that so makes funds available shall be
deemed to have made a Canadian Prime Rate Advance subject to compliance with the
conditions set forth in Section 3A.2 (other than (i) the delivery of a Canadian
Notice of Borrowing and (ii) the absence of a Default which is based upon the
Canadian Borrower’s failure to fully and timely reimburse for such drawing) to
the Canadian Borrower in such amount and the corresponding Canadian Unreimbursed
Amount shall be deemed refinanced. The Canadian Administrative Agent shall remit
the funds so received to the relevant Canadian L/C Issuer.

(iii) With respect to any Canadian Unreimbursed Amount that is not fully
refinanced by a Canadian Borrowing or a deemed Canadian Borrowing under
Section 2A.7(c)(i) or (ii) because the conditions set forth in Section 3A.2 and
not excused under Section 2A.7(c)(i) or (ii) cannot be satisfied on the Canadian
Honor Date, then (A) the relevant Canadian L/C Issuer will notify the Borrower
of such event and the amount of such Canadian Unreimbursed Amount that has not
been refinanced and (B) such Canadian Unreimbursed Amount that is not so
refinanced (1) shall thereafter bear interest on the amount thereof from time to
time outstanding at a rate per annum equal to 2% above the Canadian Prime

 

Appendix 1 - 13



--------------------------------------------------------------------------------

Rate in effect from time to time and (2) shall be due and payable on the 15th
day following the Canadian Borrower’s receipt of such notice from such Canadian
L/C Issuer. In such event, each Canadian Bank’s payment to the Canadian
Administrative Agent for the account of the relevant Canadian L/C Issuer
pursuant to Section 2A.7(c)(ii) shall be payment in respect of its participation
in such Canadian Unreimbursed Amount and shall constitute a Canadian L/C Advance
from such Canadian Bank in satisfaction of its participation obligation under
this Section 2A.7.

(iv) Until each Canadian Bank funds its Canadian Advance or Canadian L/C Advance
pursuant to this Section 2A.7(c) to reimburse the relevant Canadian L/C Issuer
for any amount drawn under any Canadian Letter of Credit, interest in respect of
such Canadian Bank’s Canadian Pro Rata Share of such amount shall be solely for
the account of the relevant Canadian L/C Issuer.

(v) Each Canadian Bank’s obligation to reimburse the relevant Canadian L/C
Issuer for amounts drawn under Canadian Letters of Credit, as contemplated by
this Section 2A.7(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Canadian Bank may have against the
relevant Canadian L/C Issuer, the Canadian Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of a reimbursement to a Canadian L/C Issuer shall
constitute a Canadian Borrowing if the Canadian Borrower is unable to satisfy
the conditions set forth in Section 3A.2 (other than (i) delivery by the
Canadian Borrower of a Canadian Notice of Borrowing and (ii) the absence of a
Default which is based upon the Canadian Borrower’s failure to fully and timely
reimburse for such drawing) and no such making of a reimbursement shall relieve
or otherwise impair the obligation of the Canadian Borrower to reimburse the
relevant L/C Issuer for the amount of any payment made by the relevant Canadian
L/C Issuer under any Canadian Letter of Credit, together with interest as
provided in Section 2A.7(c).

(vi) If any Canadian Bank fails to make available to the Canadian Administrative
Agent for the account of a Canadian L/C Issuer any amount required to be paid by
such Canadian Bank pursuant to the
foregoing provisions of this Section 2A.7(c) by the time specified in
Section 2A.7(c)(ii), the relevant Canadian L/C Issuer shall be entitled to
recover from such Canadian Bank (acting through the Canadian Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the relevant Canadian L/C Issuer at a rate per annum equal to the
Canadian Prime Rate from time to time in effect. A certificate of a Canadian L/C
Issuer submitted to any Canadian Bank (through the Canadian Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after a Canadian L/C Issuer has made a payment under any
Canadian Letter of Credit and has received from any Canadian Bank such Canadian
Bank’s Canadian L/C Advance in respect of such payment in accordance with
Section 2A.7(c), if the Canadian Administrative Agent receives for the account
of the relevant Canadian L/C Issuer any payment in respect of the related
Canadian Unreimbursed Amount or interest thereon (whether directly from the
Canadian Borrower or otherwise, including proceeds of Canadian Cash Collateral
applied thereto by the Canadian Administrative Agent), the Canadian
Administrative Agent will distribute to such Canadian Bank its Canadian Pro Rata
Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Canadian Bank’s Canadian L/C
Advance was outstanding) in the same funds as those received by the Canadian
Administrative Agent.

 

Appendix 1 - 14



--------------------------------------------------------------------------------

(ii) If any payment received by the Canadian Administrative Agent for the
account of a Canadian L/C Issuer pursuant to Section 2A.7(c)(i) is required to
be returned under any of the circumstances described in Section 8.5(a)
(including pursuant to any settlement entered into by the relevant Canadian L/C
Issuer in its discretion), each Canadian Bank shall pay to the Canadian
Administrative Agent for the account of the relevant Canadian L/C Issuer its
Canadian Pro Rata Share thereof on demand of the Canadian Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Canadian Bank, at a rate per annum equal to the Canadian Prime
Rate from time to time in effect.

(e) Obligations Absolute. The obligation of the Canadian Borrower to reimburse
the relevant Canadian L/C Issuer for each drawing under each Canadian Letter of
Credit shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Canadian Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Canadian Borrower may have at any time against any beneficiary or any
transferee of such Canadian Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any Canadian L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Canadian Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Canadian Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Canadian Letter of
Credit;

(iv) any payment by the relevant Canadian L/C Issuer under such Canadian Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Canadian Letter of Credit; or any payment made by
the relevant Canadian L/C Issuer under such Canadian Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Canadian Letter of
Credit, including any arising in connection with any proceeding under the
Bankruptcy and Insolvency Act (Canada) or any other law relating to bankruptcy,
insolvency or reorganization or relief of debtors or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Canadian Borrower.

The Canadian Borrower shall promptly examine a copy of each Canadian Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Canadian Borrower’s instructions or other
irregularity, the Canadian Borrower will immediately notify the relevant
Canadian L/C Issuer. The Canadian Borrower shall be conclusively deemed to have
waived any such claim against a Canadian L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f) Role of Canadian L/C Issuer. Each Canadian Bank and the Canadian Borrower
agree that, in paying any drawing under a Canadian Letter of Credit, no Canadian
L/C Issuer shall have

 

Appendix 1 - 15



--------------------------------------------------------------------------------

any responsibility to obtain any document (other than documents purporting to be
sight drafts, certificates and other documents expressly required by the
Canadian Letter of Credit) or to ascertain or inquire as to the validity or
accuracy of any such document or the authority of the Person executing or
delivering any such document. None of any Canadian L/C Issuer, any Agent-Related
Person nor any of the respective correspondents, participants or assignees of a
Canadian L/C Issuer shall be liable to any Canadian Bank for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Canadian Banks or the Canadian Majority Banks, as applicable; (ii) any
action taken or omitted unless a court of competent jurisdiction determines by a
final, non-appealable judgment that the taking or omitting of such action
constituted gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Canadian Letter of Credit or Canadian Letter of Credit Application. The
Canadian Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Canadian Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Canadian Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of any Canadian L/C Issuer, any Agent-Related Person, nor any of
the respective correspondents, participants or assignees of a Canadian L/C
Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2A.7(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Canadian Borrower may have a
claim against a Canadian L/C Issuer, and a Canadian L/C Issuer may be liable to
the Canadian Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Canadian Borrower
or its Subsidiaries which the Canadian Borrower proves were caused by (A) a
Canadian L/C Issuer’s willful misconduct, gross negligence, violation of law or
breach in bad faith of such Canadian L/C Issuer’s obligations under any Loan
Document or (B) a Canadian L/C Issuer’s willful failure to pay under any
Canadian Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Canadian Letter of Credit. In furtherance and not in limitation of the
foregoing, a Canadian L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no Canadian L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Canadian Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason.

(g) Canadian Cash Collateral. Upon the request of the Canadian Administrative
Agent, (i) if a Canadian L/C Issuer has honored any full or partial drawing
request under any Canadian Letter of Credit and such drawing has resulted in a
Canadian Unreimbursed Amount, or (ii) if, as of the Letter of Credit Expiration
Date, any Canadian Letter of Credit may for any reason remain outstanding and
partially or wholly undrawn, and in each case so long as such Canadian
Unreimbursed Amount or Canadian Letter of Credit remains outstanding, the
Canadian Borrower shall immediately Canadian Cash Collateralize such then
outstanding Canadian L/C Obligations (in an amount equal to such outstanding L/C
Obligations determined as of the date of such Canadian Unreimbursed Amount or
the Letter of Credit Expiration Date, as the case may be). For purposes hereof,
“Canadian Cash Collateralize” means to pledge and deposit with or deliver to the
Canadian Administrative Agent, for the benefit of the relevant Canadian L/C
Issuer and the Canadian Banks, as collateral for such Canadian L/C Obligations,
cash or deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Canadian Administrative Agent and the relevant
Canadian L/C Issuer (which documents are hereby consented to by the Canadian
Banks). Derivatives of such term have corresponding meanings. The Canadian
Borrower hereby grants to the Canadian Administrative Agent, for the benefit of
any Canadian L/C Issuer and the Canadian Banks, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing, which security interest shall be deemed automatically terminated and
such collateral subject to the Canadian Borrower’s instruction on return, upon
such

 

Appendix 1 - 16



--------------------------------------------------------------------------------

Canadian L/C Obligations no longer being outstanding. Cash collateral shall be
maintained in blocked, non-interest bearing deposit accounts at the Canadian
Administrative Agent.

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by a
Canadian L/C Issuer and the Canadian Borrower, when a Canadian Letter of Credit
is issued (i) the rules of the ISP shall apply to each standby Canadian Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the ICC at the time of
issuance (including, if in effect at each relevant time, the ICC decision
published by the Commission on Banking Technique and Practice on April 6, 1998
regarding the European single currency (euro)) shall apply to each commercial
Canadian Letter of Credit.

(i) Canadian Letter of Credit Fees. The Canadian Borrower shall pay to the
Canadian Administrative Agent for the account of each Canadian Bank in
accordance with its Canadian Pro Rata Share, a Canadian Letter of Credit fee for
each Canadian Letter of Credit equal to the L/C Fee Rate times the daily maximum
amount available to be drawn under such Canadian Letter of Credit, it being
agreed that with respect to any Canadian Letter of Credit that, by its terms or
the terms of the related Canadian Letter of Credit Application or any other
document, agreement or instrument related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Canadian
Letter of Credit shall be deemed to be the maximum stated amount of such
Canadian Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time. Such letter of credit
fees shall be computed on a quarterly basis in arrears. Such letter of credit
fees shall be due and payable on the first Canadian Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Canadian Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. The L/C Fee Rate for each
calendar quarter shall be determined as provided in Schedule I based on the
Rating Level in effect on each applicable day of such quarter.

(j) Fronting Fee and Documentary and Processing Charges Payable to Canadian L/C
Issuer. The Canadian Borrower shall pay directly to a Canadian L/C Issuer for
its own account a fronting fee with respect to each Canadian Letter of Credit
equal to 0.20% per annum times the daily maximum amount available to be drawn
under such Canadian Letter of Credit, it being agreed that with respect to any
Canadian Letter of Credit that, by its terms or the terms of the related
Canadian Letter of Credit Application or any other document, agreement or
instrument related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Canadian Letter of Credit shall be
deemed to be the maximum stated amount of such Canadian Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time. Such fronting fee shall be computed on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the first
Canadian Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Canadian
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Canadian Borrower shall pay directly to a Canadian L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such Canadian
L/C Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

(k) Conflict with Canadian Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Canadian Letter of Credit
Application, the terms hereof shall control.

Section 2A.8 Prepayments. (a) The Canadian Borrower may (x) in respect of
Canadian Bankers’ Acceptances, upon notice by 12:00 Noon at least three Canadian
Business Days’ in advance of

 

Appendix 1 - 17



--------------------------------------------------------------------------------

the proposed prepayment, and (y) in respect of Canadian Prime Rate Advances,
upon notice by 12:00 Noon on the day of the proposed prepayment, to the Canadian
Administrative Agent (which shall promptly notify each Canadian Bank) stating
the proposed date and aggregate principal amount of the prepayment and the
Canadian Types of Canadian Advances to be prepaid, and if such notice is given
the Canadian Borrower shall prepay the outstanding principal amounts of the
Canadian Advances comprising part of the same Canadian Borrowing in whole or
ratably in part, together, in the case of prepayment of Canadian Prime Rate
Advances, with accrued interest to the date of such prepayment on the principal
amount prepaid without premium or penalty; provided that (i) any prepayment of
Canadian Bankers’ Acceptances shall be in a principal amount of C$100,000 or a
whole multiple of C$100,000 in excess thereof and shall be made in accordance
with Section 2A.11(e), and (ii) any prepayment of Canadian Prime Rate Advances
shall be in a principal amount of C$5,000,000 or a whole multiple of C$1,000,000
in excess thereof, or, in each case, if less, the entire principal amount
thereof then outstanding.

(b) Subject to Section 2A.12, if for any reason the Canadian Total Outstanding
Amount at any time exceeds the Canadian Allocated Total Commitment then in
effect, the Canadian Borrower shall immediately prepay Canadian Borrowings,
Canadian Bankers’ Acceptances and/or Canadian Cash Collateralize the Canadian
L/C Obligations in an aggregate amount equal to such excess; provided, however,
that the Canadian Borrower shall not be required to Canadian Cash Collateralize
the Canadian L/C Obligations pursuant to this Section 2A.8(b) unless after the
prepayment in full of the Canadian Borrowings and Canadian Bankers’ Acceptances
the Canadian Total Outstanding Amount exceeds the Canadian Allocated Total
Commitment then in effect.

Section 2A.9 Payments and Computations. (a) The Canadian Borrower shall make
each payment due from it under any Loan Document not later than 12:00 Noon on
the day when due in Canadian Dollars to the Canadian Administrative Agent at its
Payment Office in same day funds without setoff, deduction or counterclaim
except as may be permitted pursuant to Section 2.14. The Canadian Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal, interest or other amounts due from it hereunder
ratably to the Canadian Banks (decreased, as to any Canadian Bank, for any taxes
withheld in respect of such Canadian Bank as contemplated by Section 2.14(b))
for the account of their respective Canadian Lending Offices, and like funds
relating to the payment of any other amount payable to any Canadian Bank to such
Canadian Bank for the account of its Canadian Lending Office, in each case to be
applied in accordance with the terms of this Agreement.

(b) All computations of interest based on the Canadian Prime Rate shall be made
by the Canadian Administrative Agent on the basis of a year of 365 or 366 days,
as the case may be, for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable. Each determination by the Canadian Administrative Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(c) Whenever any payment hereunder or under the Canadian Notes shall be stated
to be due on a day other than a Canadian Business Day, such payment shall be
made on the next succeeding Canadian Business Day, and such extension of time
shall in such case be included in the computation of payment of any interest or
fee, as the case may be, due hereunder.

(d) Unless the Canadian Administrative Agent shall have received notice from the
Canadian Borrower prior to the date on which any payment is due from the
Canadian Borrower to the Canadian Banks hereunder that the Canadian Borrower
will not make such payment in full, the Canadian Administrative Agent may assume
that the Canadian Borrower has made such payment in full to the Canadian
Administrative Agent on such date, and the Canadian Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Canadian Bank on
such due date an amount equal to the amount then due such Canadian Bank. If and
to the extent the Canadian Borrower shall not have so

 

Appendix 1 - 18



--------------------------------------------------------------------------------

made such payment in full to the Canadian Administrative Agent, each Canadian
Bank shall, subject to Section 8.8, repay to the Canadian Administrative Agent
forthwith on demand such amount distributed to such Canadian Bank together with
interest thereon, for each day from the date such amount is distributed to such
Canadian Bank until the earlier of (i) the date such Canadian Bank repays such
amount to the Canadian Administrative Agent and (ii) the date two Canadian
Business Days after the date such amount is so distributed, at the Canadian
Prime Rate and thereafter until the date such Canadian Bank repays such amount
to the Canadian Administrative Agent at the Canadian Prime Rate plus 2%.

Section 2A.10 Canadian Allocation and Reallocation of the Commitments. Prior to
any termination by the Borrower pursuant to Section 2.16 of its right to
allocate a portion of the Total Committed Amount as the Canadian Allocated Total
Commitment, the Borrower may by notice to the Administrative Agent and the
Canadian Administrative Agent allocate (or reallocate, if previously allocated)
a portion of the aggregate Commitments specified therein as the Canadian
Allocated Total Commitment; provided that (i) any such notice shall be received
by the Administrative Agent and Canadian Administrative Agent not later than
12:00 Noon five Canadian Business Days prior to the date such allocation or
reallocation shall become effective, (ii) any such allocation or reallocation
shall be in an aggregate amount of $5,000,000 or any whole multiple in excess
thereof, not to exceed the Canadian Allocated Maximum Total Commitment, or shall
be a reallocation to zero, (iii) the Borrower shall not allocate or reallocate
any portion of the Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder (a) the Total Outstanding Amount would exceed
the Total Committed Amount, (b) the Canadian Total Outstanding Amount would
exceed the Canadian Allocated Total Commitment, (c) the sum of such Bank’s
outstanding Advances plus such Bank’s Pro Rata Share of outstanding L/C
Obligations would exceed such Bank’s Commitment; or (d) the sum of such Canadian
Bank’s outstanding Canadian Advances plus such Canadian Bank’s Pro Rata Share of
outstanding Canadian L/C Obligations would exceed such Canadian Bank’s Canadian
Commitment, and (v) the Borrower shall make no more than four allocations or
reallocations of the Commitments in any calendar year. The Administrative Agent
will promptly notify the Banks or their Canadian branches or Affiliates with
Canadian Allocated Commitments of any such notice of allocation or reallocation
of the Commitments and the amount of their respective Canadian Allocated
Commitments, and shall notify all Banks of the Commitments and Canadian
Allocated Total Commitment upon the effectiveness of such allocation or
reallocation.

Section 2A.11 Canadian Bankers’ Acceptances.

(a) Creation of Canadian Bankers’ Acceptances. Upon receipt of a Notice of
Canadian Borrowing requesting purchase or acceptance of Canadian Bankers’
Acceptances, and subject to the provisions of this Agreement, each Canadian Bank
shall accept, in accordance with its Canadian Pro Rata Share of the requested
Canadian Borrowing from time to time such Canadian Bankers’ Acceptances as the
Canadian Borrower shall request.

(b) Terms of Acceptance by the Canadian Banks.

(i) Delivery and Payment. Subject to Sections 2A.11(c) and 2A.11(d) and only if
a valid appointment pursuant to Section 2A.11(b)(v) is not in place, the
Canadian Borrower shall pre-sign and deliver to each Canadian Bank bankers’
acceptance drafts in sufficient quantity to meet the Canadian Borrower’s
requirements for anticipated Canadian Borrowings by way of Canadian Bankers’
Acceptances. The Canadian Borrower shall, at its option, provide for payment to
the Canadian Administrative Agent for the benefit of Canadian Banks of each
Canadian Bankers’ Acceptance on the date on which a Canadian Bankers’ Acceptance
matures, either by payment of the full face amount thereof or through
utilization of a Conversion to another Canadian Type of Canadian Borrowing in
accordance with this Agreement, or through a combination thereof. Canadian
Borrower waives presentment for payment of Canadian Bankers’ Acceptances by
Canadian Banks and shall not claim from

 

Appendix 1 - 19



--------------------------------------------------------------------------------

Canadian Banks any days of grace for the payment at maturity of Canadian
Bankers’ Acceptances. Any amount owing by the Canadian Borrower in respect of
any Canadian Bankers’ Acceptance which is not paid in accordance with the
foregoing, shall, as and from the date on which such Canadian Bankers’
Acceptance matures, be deemed to be outstanding hereunder as a Canadian Prime
Rate Advance.

(ii) No Liability. The Canadian Administrative Agent and Canadian Banks shall
not be liable for any damage, loss or improper use of any bankers’ acceptance
draft endorsed in blank except for any loss arising by reason of the Canadian
Administrative Agent or a Canadian Bank failing to use the same standard of care
in the custody of such bankers’ acceptance drafts as the Canadian Administrative
Agent or such Canadian Bank use in the custody of their own property of a
similar nature.

(iii) Canadian Bankers’ Acceptances Purchased by Canadian Banks. Where the
Canadian Borrower so elects in the Notice of Canadian Borrowing or fails to
elect to market such Canadian Bankers’ Acceptances under Section 2A.11(b)(iv) in
such notice, each Canadian Bank shall purchase Canadian Bankers’ Acceptances
accepted by it for an amount equal to the Canadian Discount Proceeds.

(iv) Marketing. Where the Canadian Borrower so elects in the Notice of Canadian
Borrowing in respect of a Canadian Advance, it shall be responsible for, and
shall make its own arrangements with respect to, the marketing of all (but not
less than all) Canadian Bankers’ Acceptances issued in connection with such
Canadian Advance.

(v) Power of Attorney. To facilitate the procedures contemplated in this
Agreement, the Canadian Borrower hereby appoints each Canadian Bank from time to
time as the attorney-in-fact of the Canadian Borrower to execute, endorse and
deliver on behalf of the Canadian Borrower drafts or depository bills in the
form or forms prescribed by such Canadian Bank for Canadian Bankers’ Acceptances
denominated in Canadian Dollars. Each Canadian Bankers’ Acceptance executed and
delivered by a Canadian Bank on behalf of the Canadian Borrower shall be as
binding upon the Canadian Borrower as if it had been executed and delivered by a
Responsible Officer of the Canadian Borrower. The foregoing appointment shall
cease to be effective, in respect of any Canadian Bank regarding the Canadian
Borrower, three Canadian Business Days following receipt by such Canadian Bank
of a written notice from the Canadian Borrower revoking such appointment (which
notice shall be copied to the Canadian Administrative Agent); provided that any
such revocation shall not affect Canadian Bankers’ Acceptances previously
executed and delivered by such Canadian Bank pursuant to such appointment.

(vi) Pro-Rata Treatment of Canadian Advances.

(A) In the event it is not practicable to allocate Canadian Bankers’ Acceptances
to each Canadian Bank such that the aggregate amount of Canadian Bankers’
Acceptances required to be purchased by such Canadian Bank hereunder is in a
whole multiple of C$100,000, the Canadian Administrative Agent is authorized by
the Canadian Borrower and each Canadian Bank to make such allocation as the
Canadian Administrative Agent determines in its sole and unfettered discretion
may be equitable in the circumstances and, if the aggregate amount of such
Canadian Bankers’ Acceptances is not a whole multiple of C$100,000, then the
Canadian Administrative Agent may allocate (on a basis considered by it to be
equitable) the excess of such Canadian Bankers’ Acceptances over the next lowest
whole multiple of C$100,000 to one Canadian Bank, which shall purchase a
Canadian Bankers’ Acceptance with a face amount equal to the excess and having
the same term as the corresponding Canadian Bankers’ Acceptances. In no event
shall the portion of the outstanding Canadian Borrowings by way of Canadian
Bankers’ Acceptances of a Canadian Bank exceed such Canadian Bank’s Pro Rata
Share of the aggregate

 

Appendix 1 - 20



--------------------------------------------------------------------------------

Canadian Borrowings by way of Canadian Bankers’ Acceptances by more than
C$100,000 as a result of such exercise of discretion by the Canadian
Administrative Agent.

(B) If during the term of any Canadian Bankers’ Acceptance accepted by a
Canadian Bank hereunder the Canadian Stamping Fee Rate changes as a result of a
change in the Applicable Margin or an Event of Default occurs and is continuing,
the fee paid to such Canadian Bank by the Canadian Borrower pursuant to
Section 2A.3(c) (in this paragraph called the “Initial Fee”) with respect to
such Canadian Bankers’ Acceptance shall be recalculated based upon such change
in the Canadian Stamping Fee Rate or the existence of such Event of Default for
the number of days during the term of such Canadian Bankers’ Acceptance that
such change is applicable or such Event of Default exists. If such recalculated
amount is in excess of the Initial Fee then the Canadian Borrower shall pay to
such Canadian Bank the amount of such excess, and if such recalculated amount is
less than the Initial Fee, then the amount of such reduction shall be credited
to other amounts payable by the Canadian Borrower to such Canadian Bank.

(c) General Procedures for Canadian Bankers’ Acceptances.

(i) Marketing Notice. The Canadian Borrower may in a Notice of Canadian
Borrowing request a Canadian Borrowing by way of Canadian Bankers’ Acceptances
and, if the Canadian Borrower is responsible for marketing of such Canadian
Bankers’ Acceptances under Section 2A.11(b)(iv), by subsequent notice to the
Canadian Administrative Agent provide the Canadian Administrative Agent, which
shall in turn notify each Canadian Bank, with information as to the discount
proceeds payable by the purchasers of the Canadian Bankers’ Acceptances and the
party to whom delivery of the Canadian Bankers’ Acceptances by each Canadian
Bank is to be made against delivery to each Canadian Bank of the applicable
discount proceeds, but if it does not do so, the Canadian Borrower shall
initiate a telephone call to the Canadian Administrative Agent by 10:00 A.M.
Toronto, Ontario time on the date of advance, or the date of the Conversion or
rollover, as applicable, and provide such information to the Canadian
Administrative Agent. Such discount proceeds less the fee calculated in
accordance with Section 2A.3(b) shall promptly be delivered to the Canadian
Agent. Any such telephone advice shall be subject to Section 2A.2 and shall be
confirmed by a written notice of the Canadian Borrower to the Canadian
Administrative Agent prior to 2:00 P.M. Toronto, Ontario time on the same day.

(ii) Rollover. In the case of a rollover of maturing Canadian Bankers’
Acceptances, issued by a Canadian Bank, such Canadian Bank, in order to satisfy
the continuing liability of the Canadian Borrower to the Canadian Bank for the
face amount of the maturing Canadian Bankers’ Acceptances issued by the Canadian
Borrower, shall retain for its own account the Canadian Net Proceeds of each new
Canadian Bankers’ Acceptance issued by it in connection with such rollover; and
the Canadian Borrower shall, on the maturity date of the maturing Canadian
Bankers’ Acceptances issued by the Canadian Borrower, pay to the Canadian
Administrative Agent for the benefit of Canadian Banks an amount equal to the
difference between the face amount of the maturing Canadian Bankers’ Acceptances
and the aggregate Canadian Net Proceeds of the new Canadian Bankers’
Acceptances.

(iii) Conversion from Canadian Prime Rate Advances. In the case of a Conversion
from a Canadian Prime Rate Advance into a Canadian Borrowing by way of Canadian
Bankers’ Acceptances to be accepted by a Canadian Bank pursuant to Sections
2A.11(a), (b) and (c), such Canadian Bank, in order to satisfy the continuing
liability of the Canadian Borrower to it for the principal amount of the
Canadian Prime Rate Advances owing by the Canadian Borrower being Converted,
shall retain for its own account the Canadian Discount Proceeds of each new
Canadian Bankers’ Acceptance issued by it in connection with such Conversion;
and the Canadian Borrower shall, on the date of issuance

 

Appendix 1 - 21



--------------------------------------------------------------------------------

of the Canadian Bankers’ Acceptances, pay to the Canadian Administrative Agent
for the benefit of Canadian Banks an amount equal to the difference between the
aggregate principal amount of the Canadian Prime Rate Advances owing by the
Canadian Borrower being Converted owing to the Canadian Banks and the aggregate
Canadian Discount Proceeds of such Canadian Bankers’ Acceptances.

(iv) Conversions to Canadian Prime Rate Advances. In the case of a Conversion of
a Canadian Borrowing by way of Canadian Bankers’ Acceptances into Canadian Prime
Rate Advances, each Canadian Bank, in order to satisfy the liability of the
Canadian Borrower to it for the face amount of the maturing Canadian Bankers’
Acceptances, shall record the obligation of the Canadian Borrower to it as a
Canadian Prime Rate Advance, unless the Canadian Borrower provides for payment
to the Canadian Administrative Agent for the benefit of Canadian Banks of the
face amount of the maturing Canadian Bankers’ Acceptance in some other manner
acceptable to Canadian Banks, including Conversion to another Canadian Type of
Canadian Borrowing.

(v) Authorization. The Canadian Borrower hereby authorizes each Canadian Bank to
complete, stamp, hold, sell, rediscount or otherwise dispose of all Canadian
Bankers’ Acceptances accepted by it pursuant to this Section in accordance with
the instructions provided by the Canadian Borrower pursuant to Sections 2A.1 and
2A.2, as applicable.

(vi) Depository Notes. The parties agree that in the administering of Canadian
Bankers’ Acceptances, each Canadian Bank may avail itself of the debt clearing
services offered by a clearing house for depository notes pursuant to the
Depository Bills and Notes Act (Canada) and that the procedures set forth in
Article II be deemed amended to the extent necessary to comply with the
requirements of such debt clearing services.

(d) Execution of Bankers’ Acceptances. The signatures of any authorized
signatory on Canadian Bankers’ Acceptances may, at the option of the Canadian
Borrower, be reproduced in facsimile and such Canadian Bankers’ Acceptances
bearing such facsimile signatures shall be binding on the Canadian Borrower as
if they had been manually signed by such authorized signatory. Notwithstanding
that any person whose signature appears on any Canadian Bankers’ Acceptance as a
signatory may no longer be an authorized signatory of the Canadian Borrower at
the date of issuance of a Canadian Bankers’ Acceptance, and notwithstanding that
the signature affixed may be a reproduction only, such signature shall
nevertheless be valid and sufficient for all purposes as if such authority had
remained in force at the time of such issuance and as if such signature had been
manually applied, and any such Canadian Bankers’ Acceptance so signed shall be
binding on the Canadian Borrower.

(e) Escrowed Funds. Upon the occurrence of an Event of Default and an
acceleration of the Canadian Advances under Section 6.1 or upon a prepayment
permitted under Section 2A.8, the Canadian Borrower shall forthwith pay to the
Canadian Administrative Agent for deposit into an escrow account maintained by
and in the name of Canadian Administrative Agent for the benefit of Canadian
Banks in accordance with their Canadian Pro Rata Shares an amount equal to the
Canadian Banks’ maximum potential liability (as determined by the Canadian
Administrative Agent) under then outstanding Canadian Bankers’ Acceptances for
the Canadian Borrower (the “Canadian Escrow Funds”). The Canadian Escrow Funds
shall be held by the Canadian Administrative Agent for set-off against future
amounts owing by the Canadian Borrower in respect to such Canadian Bankers’
Acceptances and pending such application shall bear interest at the rate
declared by the Canadian Administrative Agent from time to time as that payable
by it in respect of deposits for such amount and for such period relative to the
maturity date of the Canadian Bankers’ Acceptances, as applicable. If such Event
of Default is either waived or cured in compliance with the terms of this
Agreement, then the Canadian Escrow Funds, together with any accrued interest to
the date of release, shall be forthwith released to the Canadian Borrower.

 

Appendix 1 - 22



--------------------------------------------------------------------------------

(f) Market Disruption. Notwithstanding anything to the contrary herein
contained, if:

(i) the Canadian Administrative Agent (acting reasonably), makes a
determination, which determination shall be conclusive and binding upon the
Canadian Borrower, and notifies the Canadian Borrower, that there no longer
exists an active market for bankers’ acceptances accepted by the Canadian Banks
hereunder; or

(ii) the Canadian Administrative Agent is advised by one or more Canadian Banks
holding at least 25% of the Canadian Total Committed Amount by written notice
(each, a “BA Suspension Notice”) that such Canadian Bank or Banks (acting
reasonably) have determined that the Canadian BA Discount Rate will not or does
not accurately reflect the discount rate which would be applicable to a sale of
Canadian Bankers’ Acceptances accepted by such Canadian Banks in the market for
the applicable term;

then the Canadian Administrative Agent shall promptly notify the Canadian
Borrower and the Canadian Banks of the occurrence of the events described in
either clause (i) or (ii) above and that, as a result:

(A) the right of the Canadian Borrower to request Canadian Bankers’ Acceptances
or Canadian BA Equivalent Loans from any Canadian Bank hereunder has been
suspended until the Canadian Administrative Agent (acting reasonably) determines
that the circumstances causing such suspension no longer exist;

(B) any outstanding Notice of Canadian Borrowing requesting a Canadian Advance
by way of Canadian Bankers’ Acceptances or Canadian BA Equivalent Loans
hereunder has been deemed to be a Notice of Canadian Borrowing requesting a
Canadian Prime Rate Advance in the amount specified in the original Notice of
Canadian Borrowing;

(C) any outstanding Canadian Notice of Conversion or Notice of Canadian
Borrowing requesting a Conversion of a Canadian Borrowing hereunder into a
Canadian Borrowing by way of Canadian Bankers’ Acceptances or Canadian BA
Equivalent Loans has been deemed to be a Canadian Notice of Conversion
requesting a Conversion of such Canadian Borrowing into a Canadian Prime Rate
Advance; and

(D) any outstanding Notice of Canadian Borrowing requesting a rollover of
Canadian Bankers’ Acceptances or Canadian BA Equivalent Loans under such Credit
Facility has been deemed to be a Canadian Notice of Conversion requesting a
Conversion of such Canadian Borrowing into a Canadian Prime Rate Advance.

Upon the termination of any suspension described in clause (A) above or if the
circumstances giving rise to such suspension no longer exist, then the Canadian
Administrative Agent shall promptly notify the Canadian Borrower and the
Canadian Banks. A BA Suspension Notice shall be effective upon receipt of the
same by the Canadian Administrative Agent if received prior to 11:00 A.M. on a
Canadian Business Day and, if not, then on the next following Canadian Business
Day, except in connection with a Canadian Notice of Borrowing or Canadian Notice
of Conversion previously received by the Canadian Administrative Agent, in which
case the applicable BA Suspension Notice shall only be effective with respect to
such previously received Canadian Notice of Borrowing or Canadian Notice of
Conversion if received by the Canadian Administrative Agent prior to 11:00 A.M.
two (2) Canadian Business Days prior to the proposed drawdown date or rollover
date or conversion date (as applicable) applicable to such previously received
Canadian Notice of Borrowing or Canadian Notice of Conversion (as applicable).

 

Appendix 1 - 23



--------------------------------------------------------------------------------

Section 2A.12 Currency Fluctuations. Notwithstanding any other provision of this
Agreement, the Canadian Administrative Agent shall have the right to calculate
the Canadian Total Outstanding Amount for all purposes including making a
determination from time to time of the available undrawn portion of the Canadian
Total Committed Amount. If following such calculation, the Canadian
Administrative Agent determines that the Canadian Total Outstanding Amount is
greater than 105% of the Canadian Total Committed Amount at such time, then the
Canadian Administrative Agent shall so advise the Canadian Borrower and the
Canadian Borrower shall following such advice repay, on the later of (a) five
Canadian Business Days after such advice and (b) the earlier of (i) the next
date on which interest is payable by the Canadian Borrower pursuant to
Section 2A.5(a), and (ii) the next maturity date of any outstanding Canadian
Bankers’ Acceptance, an amount equal to the amount by which the Canadian Total
Outstanding Amount exceeds the Canadian Total Committed Amount, together with
all accrued interest on the amount so paid.

Section 2A.13 Currency Conversion and Currency Indemnity. (a) The Canadian
Borrower shall make payment relative to any Canadian Advance or Canadian Letter
of Credit in Canadian Dollars. If any payment is received on account of any
Canadian Advance or Canadian Letter of Credit in any currency (the “Other
Currency”) other than Canadian Dollars (whether voluntarily, pursuant to any
Conversion of a Canadian Borrowing or pursuant to an order or judgment or the
enforcement thereof or the realization of any security or the liquidation of the
Canadian Borrower or otherwise howsoever), such payment shall constitute a
discharge of the liability of the Canadian Borrower hereunder and under the
other Loan Documents in respect thereof only to the extent of the amount of
Canadian Dollars which the Canadian Administrative Agent or relevant Canadian
Banks are able to purchase with the amount of the Other Currency received by it
on the Canadian Business Day next following such receipt in accordance with its
normal procedures and after deducting any premium and costs of exchange.

(b) If, for the purpose of obtaining or enforcing judgment in any court in any
jurisdiction, it becomes necessary to convert into a particular currency (the
“Judgment Currency”) any amount due in Canadian Dollars, then the conversion
shall be made on the basis of the rate of exchange prevailing on the next
Canadian Business Day following the date such judgment is given and in any event
the Canadian Borrower shall be obligated to pay the Canadian Administrative
Agent or Canadian Banks any deficiency in accordance with Section 2A.13(c). For
the foregoing purposes “rate of exchange” means the rate at which the Canadian
Administrative Agent or relevant Canadian Banks, as applicable, in accordance
with their normal banking procedures are able on the relevant date to purchase
Canadian Dollars with the Judgment Currency after deducting any premium and
costs of exchange.

(c) If the Canadian Administrative Agent or any Canadian Bank receives any
payment or payments on account of the liability of the Canadian Borrower
hereunder pursuant to any judgment or order in any Other Currency, and the
amount of Canadian Dollars which the Canadian Administrative Agent or relevant
Canadian Bank is able to purchase on the Canadian Business Day next following
such receipt with the proceeds of such payment or payments in accordance with
its normal procedures and after deducting any premiums and costs of exchange is
less than the amount of Canadian Dollars due in respect of such liabilities
immediately prior to such judgment or order, then the Canadian Borrower shall,
within five Canadian Business Days after demand, and the Canadian Borrower
hereby agrees to, indemnify and save the Canadian Administrative Agent or such
Canadian Bank harmless from and against any loss, cost or expense arising out of
or in connection with such deficiency. The agreement of indemnity provided for
in this Section 2A.13(c) shall constitute an obligation separate and independent
from all other obligations contained in this Agreement, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by the Administrative Agent, Banks, Canadian Administrative
Agent or Canadian Banks or any of them from time to time, and shall continue in
full force and effect notwithstanding any judgment or order for a liquidated sum
in respect of an amount due hereunder or under any judgment or order.

 

Appendix 1 - 24



--------------------------------------------------------------------------------

ARTICLE IIIA

ADDITIONAL CONDITIONS TO CANADIAN ADVANCES

Section 3A.1 Additional Initial Conditions Precedent. In addition to the
satisfaction of the conditions precedent set forth in Section 3.1 and
Section 3B.1, the obligation of each Canadian Bank to make Canadian Advances and
the obligation of each Canadian L/C Issuer to issue Canadian Letters of Credit
pursuant to the terms and conditions of this Agreement is subject to the
additional condition precedent that the Canadian Administrative Agent shall have
received the following, each dated on or before the date hereof, in form and
substance reasonably satisfactory to the Canadian Administrative Agent:

(a) An executed Joinder to the Agreement and the executed Canadian Notes payable
to the Canadian Banks, respectively.

(b) The executed Canadian Guaranty.

(c) Certified copies of the resolutions of the Board of Directors of the
Canadian Borrower approving this Agreement, each Canadian Note and each Notice
of Canadian Borrowing, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to each such Loan
Document and certified copies of the certificate and articles of amalgamation
and bylaws of the Canadian Borrower.

(d) A certificate of the Secretary or an Assistant Secretary of the Canadian
Borrower certifying the names and true signatures of the officers of the
Canadian Borrower authorized to sign each Loan Document to which it is a party
and the other documents to be delivered hereunder.

(e) A favorable opinion of Gowling Lafleur Henderson LLP, counsel for the
Canadian Borrower, to be delivered to, and for the benefit of, the Canadian
Banks and the Canadian Administrative Agent, at the express instruction of the
Borrower.

(f) To the extent the items delivered on the Closing Date under Section 3.1(b),
(c), (d) and (e) do not address the Canadian Guaranty, the Borrower shall
deliver each of the referenced documents in form and substance reasonably
satisfactory to the Canadian Administrative Agent.

Section 3A.2 Additional Conditions Precedent to Each Canadian Advance and
Canadian L/C Credit Extension. The obligation of each Canadian Bank to make any
Canadian Advance and the obligation of each Canadian L/C Issuer to make any
Canadian L/C Credit Extension shall be subject to the additional conditions
precedent that on the date of such Canadian Advance or Canadian L/C Credit
Extension: (a) each of the statements set forth in Section 3.2(i) and (ii) shall
be true (and each of the giving of the applicable Canadian Notice of Borrowing
or Canadian Letter of Credit Application and the acceptance by the Canadian
Borrower of the proceeds of such Canadian Advance or such Canadian L/C Credit
Extension shall constitute a representation and warranty by the Borrower that on
the date of such Canadian Advance or Canadian L/C Credit Extension such
statements are true) (for purposes of the foregoing, each reference to
“Advance”, “Borrowing” or “L/C Credit Extension”, set forth in such
Section 3.2(i) or (ii) shall be deemed to refer instead to such requested
Canadian Advance, Canadian Borrowing or Canadian L/C Credit Extension,
respectively), and (b) the Canadian Administrative Agent shall have received the
Canadian Notice of Borrowing required by Section 2A.2 or the Canadian Letter of
Credit Application required by Section 2A.7(b)(i) and such other approvals,
opinions or documents as any Canadian Bank through the Canadian Administrative
Agent may reasonably request.

 

Appendix 1 - 25



--------------------------------------------------------------------------------

APPENDIX 2

TERMS OF STERLING BORROWINGS AND STERLING LETTERS OF CREDIT

ARTICLE IB

DEFINITIONS

Section 1B.1 Certain Defined Terms. As used in this Appendix 2, terms defined in
the Agreement or Appendix 1 and not otherwise defined herein shall have the same
meanings when used in this Appendix, and the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and the plural forms of the terms defined):

“Impacted Sterling Interest Period” has the meaning specified in the definition
of “Sterling Screen Rate.”

“Sterling” means Great Britain Pounds Sterling and, when used in reference to
any Sterling Advance or Sterling Borrowing, indicates that such Sterling
Advance, or the Sterling Advances comprising such Sterling Borrowing, are
denominated in Great Britain Pounds Sterling.

“Sterling Advance” means an advance by a UK Bank to the UK Borrower pursuant to
this Appendix 2 (as divided or combined from time to time as contemplated in the
definition herein of “Sterling Borrowing”), which bears interest as provided in
Section 2B.5.

“Sterling Allocated Commitment” means, as to each Bank, its or its UK branch or
Affiliate’s Sterling Pro Rata Share as set forth opposite such Bank’s or UK
branch’s or Affiliate’s name on Schedule II (including any revision thereof
under Section 2.20(e) and Section 2.20(f)) or in the Assignment and Assumption
pursuant to which such Bank or UK branch’s or Affiliate becomes a party hereto,
as applicable, of the Sterling Allocated Total Commitment.

“Sterling Allocated Maximum Total Commitment” means the aggregate maximum
Sterling Allocated Commitments of all UK Banks or their respective UK branch or
Affiliate as set forth on Schedule II (including any revision thereof under
Section 2.20(e) and Section 2.20(f)) or in the Assignment and Assumption
pursuant to which such Bank or UK branch or Affiliate becomes a party hereto, as
applicable.

“Sterling Allocated Total Commitment” means the aggregate amount of the
Commitments allocated by the Borrower from time to time as the Sterling
Allocated Total Commitment pursuant to Section 2B.11, not to exceed the Sterling
Allocated Maximum Total Commitment. As of the Closing Date, the Sterling
Allocated Total Commitment is zero.

“Sterling Allocation Period” means any time during which either (a) the Borrower
has allocated any portion of the Commitments as the Sterling Allocated Total
Commitment pursuant to Section 2B.11 or (b) the Sterling Total Outstanding
Amount exceeds zero. As of the Closing Date, the Borrower has not allocated any
portion of the Commitments as the Sterling Allocated Total Commitment pursuant
to Section 2B.11 and the Sterling Total Outstanding Amount does not exceed zero.

“Sterling Borrowing” means a borrowing hereunder consisting of Sterling Advances
having the same Sterling Interest Period; provided that subject to the
limitations in Section 2B.2(a) as to the number of permitted Sterling Interest
Periods and subject to the provisions of Sections 2B.7 and 2B.8(c), on the last
day of a Sterling Interest Period for a Sterling Borrowing, such Sterling
Borrowing may be divided ratably to form multiple Sterling Borrowings (with the
result that each UK Bank’s Sterling Advance as a part of each such multiple
Sterling Borrowing is proportionately the same as its Sterling Advance as a

 

Appendix 2 - 1



--------------------------------------------------------------------------------

part of such divided Sterling Borrowing) or combined with all or a ratable
portion of one or more other Sterling Borrowings, the Sterling Interest Period
for which also ends on such day, to form a new Sterling Borrowing, such division
or combination to be made by notice from the UK Borrower given to the UK
Administrative Agent not later than 12:00 Noon on the third UK Business Day
prior to the proposed division or combination specifying the date of such
division or combination (which shall be a UK Business Day) and all other
relevant information (such as the Sterling Borrowings to be divided or combined,
the respective amounts of the Sterling Borrowings resulting from any such
division, the relevant Sterling Interest Periods and such other information as
the UK Administrative Agent may request), but in no event shall any Sterling
Borrowing resulting from, or remaining after, any such division or combination
be less than £5,000,000, and in all cases each UK Bank’s Sterling Advance as a
part of each such combined, resultant or remaining Sterling Borrowing shall be
proportionately the same as its Sterling Advances as a part of the relevant
Sterling Borrowings prior to such division or combination and each combined,
resultant or remaining Sterling Borrowing shall be in an integral multiple of
£1,000,000.

“Sterling Cash Collateralize” has the meaning specified in Section 2B.8(g).

“Sterling Commitment” means, as to each UK Bank, its obligation during a
Sterling Allocation Period to (a) make Sterling Advances to the UK Borrower
pursuant to Section 2B.1, and (b) purchase participations in Sterling L/C
Obligations pursuant to Section 2B.8(c), in an aggregate principal amount at any
one time outstanding not to exceed in such period, the lesser of (i) such UK
Bank’s Sterling Allocated Commitment and (ii) such UK Bank’s Pro Rata Share of
the Sterling Allocated Total Commitment for such period, such Pro Rata Share
being a fraction whose numerator is such UK’s Bank’s Sterling Allocated
Commitment and whose denominator is the Sterling Allocated Maximum Total
Commitment.

“Sterling Interest Period” means, with respect to each Sterling Advance, in each
case comprising part of the same Sterling Borrowing, the period commencing on
the date of such Sterling Advance (or a division or combination of any Sterling
Borrowing resulting in such a Sterling Advance) and ending on the last day of
the period selected by the UK Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Sterling Interest Period and ending on the last day of the period
selected by the UK Borrower pursuant to the provisions below except that any
Sterling Interest Period for Sterling Advances which commences on any day for
which there is no numerically corresponding day in the appropriate subsequent
calendar month shall end on the last UK Business Day of the appropriate
subsequent calendar month. The duration of each such Sterling Interest Period
shall be one, two, three or six months, in each case as the UK Borrower may,
upon notice received by the UK Administrative Agent not later than 12:00 Noon on
the third UK Business Day prior to the first day of such Sterling Interest
Period, select; provided, however, that:

(a) Sterling Interest Periods commencing on the same date for Sterling Advances
comprising part of the same Sterling Borrowing shall be of the same duration;

(b) whenever the last day of any Sterling Interest Period would otherwise occur
on a day other than a UK Business Day, the last day of such Sterling Interest
Period shall be extended to occur on the next succeeding UK Business Day,
provided, in the case of any Sterling Interest Period for a Sterling Advance,
that if such extension would cause the last day of such Sterling Interest Period
to occur in the next following calendar month, the last day of such Sterling
Interest Period shall occur on the next preceding UK Business Day; and

(c) no Sterling Interest Period may end after the Termination Date.

 

Appendix 2 - 2



--------------------------------------------------------------------------------

“Sterling Interpolated Rate” means, at any time, for any Sterling Interest
Period, the rate per annum (rounded to the same number of decimal places as the
Sterling Screen Rate) determined by the UK Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Sterling Screen Rate for the longest period (for which the Sterling Screen Rate
is available) that is shorter than the Impacted Sterling Interest Period and
(b) the Sterling Screen Rate for the shortest period (for which the Sterling
Screen Rate is available) that exceeds the Impacted Sterling Interest Period.

“Sterling L/C Advance” means, with respect to each UK Bank, such UK Bank’s
funding of its participation in any Sterling Unreimbursed Amount in accordance
with its Sterling Pro Rata Share.

“Sterling L/C Credit Extension” means, with respect to any Sterling Letter of
Credit, the issuance thereof or extension of the expiry date thereof, the
renewal or increase of the amount thereof, or the amendment or other
modification thereof.

“Sterling L/C Issuer” means each of JPMorgan, WFB, Citibank and RBC, each acting
through its UK branch, in its capacity as an issuer of Sterling Letters of
Credit hereunder, and any other UK Bank that may become a Sterling Letter of
Credit issuer as mutually agreed to by the UK Borrower, such UK Bank and the UK
Administrative Agent, or any successor issuer of Sterling Letters of Credit
hereunder.

“Sterling L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Sterling Letters of Credit (without
duplication) plus the aggregate outstanding amount of all Sterling Unreimbursed
Amounts and Sterling L/C Advances.

“Sterling Letter of Credit” means any letter of credit issued hereunder by a
Sterling L/C Issuer as the same may be amended, extended, renewed or otherwise
modified from time to time. A Sterling Letter of Credit may be a commercial
letter of credit or a standby letter of credit.

“Sterling Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Sterling Letter of Credit in the form from time
to time in use by a Sterling L/C Issuer, with such amendments thereto as the UK
Borrower may reasonably request and acceptable to a Sterling L/C Issuer to avoid
any conflict between it and the Agreement.

“Sterling LIBO Rate” means, for any Sterling Interest Period with respect to any
Sterling Advance, the Sterling Screen Rate for such Sterling Interest Period as
of approximately 11:00 A.M., London time, on the first day of such Sterling
Interest Period.

“Sterling Note” means a promissory note made by the UK Borrower in favor of a UK
Bank evidencing Sterling Borrowings made by such UK Bank, substantially in the
form of Exhibit 2-A.

“Sterling Notice of Borrowing” has the meaning specified in Section 2B.2(a).

“Sterling Pro Rata Share” means:

(a) at any time the Commitments remain outstanding and not during a Sterling
Allocation Period, with respect to each Bank, the percentage set forth adjacent
to such Bank’s or UK branch’s or Affiliate’s name on Schedule II and under the
caption “Sterling Pro Rata Share” or in the Assignment and Assumption pursuant
to which such Bank or UK branch or Affiliate becomes a party hereto;

(b) at any time the Commitments remain outstanding and during a Sterling
Allocation Period, with respect to each UK Bank, a fraction (expressed as a
percentage, carried out to the ninth

 

Appendix 2 - 3



--------------------------------------------------------------------------------

decimal place), the numerator of which is the amount of the Sterling Commitment
of such UK Bank at such time and the denominator of which is the amount of the
Sterling Allocated Total Commitment at such time; and

(c) upon the termination of the Commitments pursuant to Section 6.1, with
respect to each UK Bank, a fraction (expressed as a percentage, carried out to
the ninth decimal place), the numerator of which is:

the sum of

(i) the outstanding Sterling Advances of such UK Bank plus

(ii) an amount equal to (A) the outstanding Sterling Advances of such UK Bank
divided by (B) the aggregate outstanding Sterling Advances of all UK Banks times
(C) all outstanding Sterling L/C Obligations, and

the denominator of which is the Sterling Total Outstanding Amount.

The initial Sterling Pro Rata Share of each Bank or its UK branch or Affiliate
is set forth opposite the name of such Bank on Schedule II or in the Assignment
and Assumption pursuant to which such Bank becomes a party hereto, as
applicable.

“Sterling Screen Rate” means the London interbank offered rate administered by
the ICE Benchmark Administration (or any other Person that replaces the ICE
Benchmark Administration and takes over the administration of such rate) for
Sterling for a period equal in length to such Sterling Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or any successor or
substitute page or screen to the Reuters screen that displays such rate, or, if
such rate does not appear on the Reuters screen or successor or substitute page
or screen to the Reuters screen, on the appropriate page or screen of such other
information service that publishes such rate from time to time as selected by
the UK Administrative Agent in its reasonable discretion), provided that if the
Sterling Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided further that if the Sterling
Screen Rate shall not be available for any such Sterling Interest Period (an
“Impacted Sterling Interest Period”), then the applicable Sterling LIBO Rate
shall be the Sterling Interpolated Rate.

“Sterling Total Committed Amount” means, at any time, the aggregate amount of
the Sterling Commitments at such time.

“Sterling Total Outstanding Amount” means, at any time, the sum of (a) the
outstanding Sterling Advances at such time plus (b) the outstanding Sterling L/C
Obligations.

“Sterling Unreimbursed Amount” has the meaning specified in Section 2B.8(c)(i).

“Substitute Basis” has the meaning specified in Section 2B.7(d).

“UK Administrative Agent” means JPMorgan, acting through its London Branch,
together with any successor thereto pursuant to Section 7.9.

“UK Bank” means JPMorgan, WFB, Barclays Bank, Citibank and RBC and certain other
additional Banks, each acting through their respective UK branch or Affiliate
(if not a UK resident financial institution) or their respective U.S. branch or
Affiliate (if such Bank does not have a UK branch or Affiliate), with a Sterling
Commitment from time to time hereunder.

 

Appendix 2 - 4



--------------------------------------------------------------------------------

“UK Borrower” means, until the termination of the Borrower’s right to allocate a
portion of the Total Committed Amount as the Sterling Allocated Total Commitment
and for so long as it is designated by the Borrower as such, EOG Resources
United Kingdom Limited.

“UK Business Day” means any day of the year except Saturday, Sunday and any day
on which banks are required or authorized to close in Houston, Texas and London,
England or such other place in the United Kingdom which the UK Administrative
Agent’s UK Payment Office is located.

“UK Guaranty” means the Guaranty made by the Borrower in favor of the UK
Administrative Agent on behalf of the UK Banks, substantially in the form of
Exhibit 2-C.

“UK Lending Office” means, as to any UK Bank, the office or offices of such UK
Bank under its name on Schedule II or in the Assignment and Assumption or other
document pursuant to which it became a party hereto as contemplated by
Section 2.18 or Section 8.6, or such other office of such UK Bank as such UK
Bank may from time to time specify to the UK Borrower and the UK Administrative
Agent.

“UK Majority Banks” means at any time UK Banks having more than 50% of the
Sterling Allocated Total Commitment, or, if the Commitments have been terminated
pursuant to Section 6.1, UK Banks holding in the aggregate more than 50% of the
Sterling Total Outstanding Amount, with the aggregate amount of each UK Bank’s
risk participation and funded participation in Sterling L/C Obligations being
deemed “held” by such UK Bank for purposes of this definition.

“UK Payment Office” means J.P. Morgan Europe Limited, 25 Bank Street, Canary
Wharf, London, E14 5JP, United Kingdom, or such other office as the UK
Administrative Agent may designate by written notice to the other parties
hereto.

ARTICLE IIB

AMOUNT AND TERMS OF THE STERLING ADVANCES

Section 2B.1 The Sterling Advances. Each UK Bank severally agrees, on the terms
and conditions hereinafter set forth, to make one or more Sterling Advances as
part of a Sterling Borrowing to the UK Borrower from time to time on any UK
Business Day during the Sterling Allocation Period in an aggregate amount not to
exceed at any time outstanding (i) such UK Bank’s Sterling Commitment minus
(ii) such UK Bank’s Sterling Pro Rata Share of outstanding Sterling L/C
Obligations. Each Sterling Borrowing (other than a Sterling Borrowing or deemed
Sterling Borrowing under Section 2B.8 to reimburse a Sterling L/C Issuer for any
Sterling Unreimbursed Amount) shall be in an aggregate amount not less than
£5,000,000, shall be in an integral multiple of £1,000,000 and shall, when made,
consist of Sterling Advances having the same Sterling Interest Period, made on
the same day by the UK Banks ratably according to their respective Sterling
Commitments. Within the limits of each UK Bank’s Sterling Commitment, the UK
Borrower may borrow, prepay pursuant to Section 2.9B(a) and reborrow under this
Section 2B.1. Subject to the terms and conditions hereof, more than one Sterling
Borrowing may be made on a UK Business Day (including, for example, a Sterling
Borrowing having one Sterling Interest Period and another Sterling Borrowing
having a different Sterling Interest Period).

Section 2B.2 Making the Sterling Advances.

(a) Each Sterling Borrowing shall be made on notice, given not later than 12:00
Noon at least three UK Business Days prior to the date of the proposed Borrowing
by the UK Borrower to the UK Administrative Agent, which shall give to each UK
Bank prompt notice thereof by telecopy. Each such notice of a Sterling Borrowing
(a “Sterling Notice of Borrowing”) shall be by telecopy, confirmed

 

Appendix 2 - 5



--------------------------------------------------------------------------------

immediately in writing, in substantially the form of Exhibit 2-B, duly signed by
a Responsible Officer, specifying therein the requested (A) date of such
Sterling Borrowing, (B) aggregate amount of such Sterling Borrowing, and
(C) initial Sterling Interest Period for each such Sterling Advance, provided
that the UK Borrower may not specify Sterling Advances for any Sterling
Borrowing if, after giving effect to such UK Borrowing, Sterling Advances having
more than four different Sterling Interest Periods shall be outstanding. The UK
Administrative Agent shall promptly notify each UK Bank and the UK Borrower of
the applicable interest rate under Section 2B.5. Each UK Bank shall, before
12:00 Noon on the date of such Sterling Borrowing, make available for the
account of its Applicable Lending Office to the UK Administrative Agent at its
UK Payment Office, in same day funds, such UK Bank’s ratable portion of such
Sterling Borrowing. After the UK Administrative Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article IIIB, the
UK Administrative Agent will make such funds available to the UK Borrower at the
UK Administrative Agent’s aforesaid address.

(b) Unless the UK Administrative Agent shall have received notice from a UK Bank
prior to the date of any Sterling Borrowing that such UK Bank will not make
available to the UK Administrative Agent such UK Bank’s ratable portion of such
Sterling Borrowing, the UK Administrative Agent may assume that such UK Bank has
made such portion available to the UK Administrative Agent on the date of such
Sterling Borrowing in accordance with subsection (a) of this Section 2B.2 and
the UK Administrative Agent may, in reliance upon such assumption, make
available to the UK Borrower on such date a corresponding amount. If and to the
extent that such UK Bank shall not have so made such ratable portion available
to the UK Administrative Agent, such UK Bank and the UK Borrower severally agree
to repay to the UK Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the UK Borrower until the date such amount is repaid to the UK
Administrative Agent, at (i) in the case of the UK Borrower, the Sterling LIBO
Rate applicable at the time to Sterling Advances comprising such Sterling
Borrowing and (ii) in the case of such UK Bank, the Sterling LIBO Rate. If such
UK Bank shall repay to the UK Administrative Agent such corresponding amount,
such amount so repaid shall constitute such UK Bank’s Sterling Advance as part
of such Sterling Borrowing for purposes of this Agreement.

(c) The failure of any UK Bank to make the Sterling Advance to be made by it as
part of any Sterling Borrowing shall not relieve any other UK Bank of its
obligation, if any, hereunder to make its Sterling Advance on the date of such
Sterling Borrowing, but no UK Bank shall be responsible for the failure of any
other UK Bank to make the Sterling Advance to be made by such other UK Bank on
the date of any Sterling Borrowing.

Section 2B.3 Fees. Sterling Facility Fee. Subject to Section 8.8, the Borrower
agrees to pay to the UK Administrative Agent, for the account of each UK Bank, a
Sterling facility fee on the average daily amount of such UK Bank’s Sterling
Allocated Commitment, whether or not used, during any Sterling Allocation
Period. The Sterling facility fee is due on the last UK Business Day of each
March, June, September and December during any Sterling Allocation Period and on
the last day of each Sterling Allocation Period, and on the date such UK Bank’s
Sterling Allocated Commitment is terminated. The rate per annum of the Sterling
facility fee for each calendar quarter shall be determined as provided in
Schedule I based on the Rating Level in effect on the first day of such quarter.
As provided in Section 2.3, the Borrower may at its option pay such Sterling
facility fee together with any facility fee owing to the Banks pursuant to
Section 2.3 pursuant to a single payment to the Administrative Agent for the
benefit of the UK Banks; provided, the Borrower shall so specify to the
Administrative Agent that such payment is with respect to both the Sterling
facility fee hereunder and such facility fee.

Section 2B.4 Repayment. The UK Borrower shall repay the unpaid principal amount
of each Sterling Advance owed to each UK Bank on the Termination Date.

 

Appendix 2 - 6



--------------------------------------------------------------------------------

Section 2B.5 Interest.

(a) Subject to Section 8.8, the UK Borrower shall pay interest on the unpaid
principal amount of each Sterling Advance owed to each UK Bank from the date of
such Sterling Advance until such principal amount shall be paid in full, at a
rate per annum equal at all times during each Sterling Interest Period for such
Sterling Advance to the sum of the Sterling LIBO Rate for such Sterling Interest
Period for such Sterling Advance plus the Applicable Margin per annum for such
Sterling Interest Period, due on the last day of such Sterling Interest Period
and, if such Sterling Interest Period has a duration of more than three months,
on the day which occurs during such Sterling Interest Period three months from
the first day of such Sterling Interest Period (each Sterling Advance to bear
interest from and including the first day of the Sterling Interest Period for
such Sterling Advance to (but not including) the last day of such Sterling
Interest Period); provided that any such Sterling Advance not paid when due
shall bear interest on the principal amount thereof from time to time
outstanding, payable upon demand, until paid in full at a rate per annum equal
at all such times to 2% above the rate per annum required to be paid on such
Sterling Advance immediately prior to the date on which such Sterling Advance
was due.

(b) If any amount payable by the UK Borrower (other than principal in respect of
any Sterling Advance) under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount from time to time outstanding shall bear
interest on the principal amount thereof from time to time outstanding, payable
upon demand, until paid in full at a rate per annum equal at all such times to
the Sterling LIBO Rate, plus the Applicable Margin, plus 2% per annum.

(c) All interest under this Appendix 2 shall be computed on the basis of a year
of 365 or 366 days, as applicable, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

Section 2B.6 [reserved]

Section 2B.7 Interest Rate Determination and Protection.

(a) If, prior to the commencement of any selected Sterling Interest Periods in
relation to any requested Sterling Advances, the UK Administrative Agent is
unable to obtain timely information for determining the Sterling LIBO Rate for
such period:

(i) the UK Administrative Agent shall forthwith notify the UK Borrower and the
UK Banks that the Sterling LIBO Rate cannot be determined for such Sterling
Interest Period;

(ii) the obligation of the UK Banks to make Sterling Advances for such Sterling
Interest Periods shall be suspended until the UK Administrative Agent shall
notify the Borrower and the UK Banks that the circumstances causing such
suspension no longer exist; and

(iii) if a Substitute Basis can be established under Section 2B.7(b)(v), all
such new Sterling Advances for such Sterling Interest Periods shall bear
interest on such Substituted Basis; otherwise such Sterling Advances shall bear
interest at the Sterling Default Rate.

(b) If, with respect to any Sterling Advances, the UK Majority Banks notify the
UK Administrative Agent that the applicable interest rate for any requested
Sterling Interest Period for such Sterling Advances will not adequately and
fairly reflect the cost to such UK Majority Banks of making, funding or
maintaining their respective Sterling Advances for such Sterling Interest
Period, the UK Administrative Agent shall forthwith so notify the UK Borrower
and the UK Banks, whereupon:

 

Appendix 2 - 7



--------------------------------------------------------------------------------

(i) the UK Administrative Agent shall promptly give written notice of such
determination or notification to the UK Borrower and each of the UK Banks;

(ii) the obligation of the UK Banks to make Sterling Advances for such Sterling
Interest Periods shall be suspended until the UK Administrative Agent shall
notify the UK Borrower and the UK Banks that the circumstances causing such
suspension no longer exist; and

(iii) if a Substitute Basis can be established under Section 2B.7(b)(v), all
such new Sterling Advances for which such Sterling Interest Period otherwise
would have been selected shall bear interest on such Substituted Basis;
otherwise such Sterling Advances shall be bear interest at the Sterling Default
Rate.

(c) After the giving of any notice by the UK Administrative Agent pursuant to
Section 2B.7(b), no UK Bank shall be obliged to participate in the Sterling
Advance to which such notification relates unless such Sterling Advance is
already then outstanding. The giving of any notice by the UK Administrative
Agent pursuant to Section 2B.7(b) shall not relieve any UK Bank of any
obligation it may have under this Agreement to make a Sterling Advance
(including any Sterling Advance for which a Notice of Sterling Borrowing was
given prior to such notice by the UK Administrative Agent).

(d) During the period of 15 days after the giving of any notice by the UK
Administrative Agent pursuant to Section 2B.7(a) or (b), the UK Administrative
Agent (in consultation with the UK Banks) shall negotiate with the Borrower in
good faith with a view to ascertaining whether a substituted basis (a
“Substitute Basis”) may be agreed for the making of further Sterling Advances by
the UK Banks to which such notice by the UK Administrative Agent related for the
Sterling Interest Period(s) applicable to those Sterling Advances. If a
Substitute Basis is agreed by all the UK Banks and the Borrower it shall apply
in accordance with its terms from the commencement of such Sterling Interest
Period. The UK Administrative Agent shall not agree to any Substitute Basis on
behalf of any UK Bank without the prior consent of that UK Bank.

(e) If a Substitute Basis is not so agreed by the Borrower and all the UK Banks
by the end of such 15 day period, each UK Bank’s Sterling Advance or Sterling
Advances to which the notice by the UK Administrative Agent related shall bear
interest during the Sterling Interest Period(s) relative thereto at the rate
which is the sum of (a) the per annum rate certified by such UK Bank to be its
cost of funds (from such sources as it may reasonably select out of those
sources then available to it) for such Sterling Interest Period in relation to
such Sterling Borrowing multiplied by a fraction, the numerator for which is 1
and the denominator for which is 1 minus the then applicable rate of any special
deposit, cash ratio deposit or other reserves or charges with respect to
liabilities or assets consisting of or including “eligible liabilities” imposed
by any governmental or regulatory authority, plus (b) the Applicable Margin
(such rate the “Sterling Default Rate”).

(f) So long as any Substitute Basis is in force or Section 2B.7(h) shall apply
in relation to any Sterling Borrowing, the UK Administrative Agent, in
consultation with the Borrower and each UK Bank shall from time to time, but not
less often than monthly, review whether or not the circumstances referred to in
Section 2B.7(a) still prevail with a view to returning to the normal interest
provisions of this Agreement.

(g) If the UK Borrower shall fail to select the duration of any Sterling
Interest Period for any Sterling Advances in accordance with the provisions
contained in the definition of “Sterling Interest Period” in Section 1B.1, the
UK Administrative Agent will forthwith so notify the UK Borrower and the UK
Banks and the UK Borrower shall be deemed to have selected a Sterling Interest
Period of one month duration.

 

Appendix 2 - 8



--------------------------------------------------------------------------------

(h) Any UK Bank may, if it so elects, fulfill its Sterling Commitment as to any
Sterling Advance by causing a branch, foreign or otherwise, or Affiliate of such
UK Bank to make such Sterling Advance and may transfer and carry such Sterling
Advance at, to or for the account of any branch office or Affiliate of such UK
Bank; provided that in such event, for the purposes of this Agreement, such
Sterling Advance shall be deemed to have been made by such Bank and the
obligation of the UK Borrower to repay such Sterling Advance shall nevertheless
be to such Bank and shall be deemed to be held by such UK Bank, to the extent of
such Sterling Advance, for the account of such branch or Affiliate; provided
further that for UK tax purposes if such branch or Affiliate is the beneficial
owner of such interest, then the UK Bank, or such branch or Affiliate, shall
advise the UK Borrower that such branch or Affiliate is the beneficial owner of
such interest, and provide to the UK Borrower the forms, documentation or other
information as set forth in Section 2.14(g).

Section 2B.8 Sterling Letters of Credit.

(a) The Sterling Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the Sterling L/C
Issuer agrees, in reliance upon the agreements of the other UK Banks set forth
in this Section 2B.8, (1) from time to time on any UK Business Day prior to the
Letter of Credit Expiration Date, to issue Sterling Letters of Credit for the
account of the UK Borrower, and to amend or renew Sterling Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drafts under the Sterling Letters of Credit; and (B) the UK Banks
severally agree to participate in Sterling Letters of Credit issued for the
account of the UK Borrower; provided that (i) no Sterling L/C Issuer shall be
obligated to make any Sterling L/C Credit Extension with respect to any Sterling
Letter of Credit if the aggregate outstanding amount of Sterling Letters of
Credit, Letters of Credit and Canadian Letters of Credit issued by it hereunder
would exceed such Sterling L/C Issuer’s Letter of Credit Commitment (or such
greater amount as may be agreed to by such Sterling L/C Issuer), (ii) no
Sterling L/C Issuer shall be obligated to make any Sterling L/C Credit Extension
with respect to any Sterling Letter of Credit if the aggregate outstanding
amount of Sterling Letters of Credit issued by it hereunder would exceed the
Sterling Allocated Maximum Total Commitment and (iii) no Sterling L/C Issuer
shall be obligated to issue Sterling Letters of Credit and no UK Bank shall be
obligated to participate in any Sterling Letter of Credit if as of the date of
such Sterling L/C Credit Extension, (x) the Sterling Total Outstanding Amount
would exceed the Sterling Total Committed Amount or (y) the aggregate
outstanding Sterling Advances of any UK Bank, plus such UK Bank’s Sterling Pro
Rata Share of the outstanding Sterling L/C Obligations, would exceed such UK
Bank’s Sterling Commitment. Within the foregoing limits, and subject to the
terms and conditions hereof, the UK Borrower’s ability to obtain Sterling
Letters of Credit shall be fully revolving, and accordingly the UK Borrower may,
during the foregoing period, obtain Sterling Letters of Credit to replace
Sterling Letters of Credit that have expired or that have been drawn upon and
reimbursed.

(ii) No Sterling L/C Issuer shall be under any obligation to issue any Sterling
Letter of Credit if:

(A) any order, judgment or decree of any governmental body, agency or official
or arbitrator shall by its terms purport to enjoin or restrain such Sterling L/C
Issuer from issuing such Sterling Letter of Credit, or any law, rule, regulation
or order applicable to such Sterling L/C Issuer or any request or directive
(whether or not having the force of law) from any governmental body, agency or
official with jurisdiction over such Sterling L/C Issuer shall prohibit, or
request that such Sterling L/C Issuer refrain from the issuance of letters of
credit generally or such Sterling Letter of Credit in particular or shall impose
upon such Sterling L/C Issuer with respect to such Sterling Letter of Credit any
restriction, reserve or capital requirement (for which such Sterling L/C Issuer
is not otherwise compensated hereunder) not in effect on the date hereof, or

 

Appendix 2 - 9



--------------------------------------------------------------------------------

shall impose upon such Sterling L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the date hereof and which such Sterling L/C
Issuer in good faith deems material to it;

(B) subject to Section 2B.8(b)(iii), the expiry date of such requested Sterling
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the UK Majority Banks have approved such expiry date;

(C) the expiry date of such requested Sterling Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the UK Banks have
approved such expiry date;

(D) the issuance of such Sterling Letter of Credit would violate one or more
reasonable and customary commercial banking policies of such Sterling L/C Issuer
generally applicable to the issuance of letters of credit and applied by such
Sterling L/C Issuer to other similarly situated borrowers under similar credit
facilities; or

(E) such Sterling Letter of Credit is in an initial amount less than $100,000,
in the case of a commercial Sterling Letter of Credit, or $500,000, in the case
of a standby Sterling Letter of Credit, or is to be denominated in a currency
other than Dollars or Sterling.

(iii) No Sterling L/C Issuer shall be under any obligation to amend, extend,
renew or otherwise modify any Sterling Letter of Credit if (A) such Sterling L/C
Issuer would have no obligation at such time to issue such Sterling Letter of
Credit in its amended, extended, renewed or modified form under the terms
hereof, or (B) the beneficiary of such Sterling Letter of Credit does not accept
the proposed amendment, extension, renewal or other modification to such
Sterling Letter of Credit.

(b) Procedures for Issuance and Amendment of Sterling Letters of Credit;
Auto-Renewal Sterling Letters of Credit.

(i) Each Sterling Letter of Credit shall be issued or amended, as the case may
be, upon the request of the UK Borrower delivered to the relevant Sterling L/C
Issuer (with a copy to the Administrative Agent) in the form of a Sterling
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the UK Borrower. Such Sterling Letter of Credit
Application must be received by the relevant Sterling L/C Issuer and the UK
Administrative Agent not later than 12:00 Noon at least two UK Business Days (or
such later date and time as requested by the UK Borrower and as the relevant
Sterling L/C Issuer may agree in a particular instance in its sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Sterling Letter of Credit,
such Sterling Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant Sterling L/C Issuer: (A) the proposed
issuance date of the requested Sterling Letter of Credit (which shall be a UK
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the relevant Sterling L/C Issuer may
require. In the case of a request for an amendment of any outstanding Sterling
Letter of Credit, such Sterling Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the relevant Sterling L/C Issuer
(1) the Sterling Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a UK Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant Sterling L/C
Issuer may require.

(ii) Promptly after receipt of any Sterling Letter of Credit Application, the
relevant Sterling L/C Issuer will confirm with the UK Administrative Agent (by
telephone or in writing) that the UK

 

Appendix 2 - 10



--------------------------------------------------------------------------------

Administrative Agent has received a copy of such Sterling Letter of Credit
Application from the UK Borrower and, if not, the relevant Sterling L/C Issuer
will provide the UK Administrative Agent with a copy thereof. Upon receipt by
the relevant Sterling L/C Issuer of confirmation from the UK Administrative
Agent that the requested issuance or amendment is permitted in accordance with
the terms hereof, then, subject to the terms and conditions hereof, the relevant
Sterling L/C Issuer shall, on the requested date, issue a Sterling Letter of
Credit for the account of the UK Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the relevant
Sterling L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Sterling Letter of Credit, each UK Bank shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the relevant
Sterling L/C Issuer a risk participation in such Sterling Letter of Credit in an
amount equal to the product of such UK Bank’s Sterling Pro Rata Share times the
amount of such Sterling Letter of Credit.

(iii) If the UK Borrower so requests in any applicable Sterling Letter of Credit
Application, the relevant Sterling L/C Issuer may, in its sole and absolute
discretion, agree to issue a Sterling Letter of Credit that has automatic
renewal provisions (each, an “Auto-Renewal Sterling Letter of Credit”); provided
that any such Auto-Renewal Sterling Letter of Credit must permit the relevant
Sterling L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Sterling
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Sterling Nonrenewal Notice Date”) in each such twelve-month
period to be agreed upon at the time such Sterling Letter of Credit is issued.
Unless otherwise directed by the relevant Sterling L/C Issuer, the UK Borrower
shall not be required to make a specific request to the relevant Sterling L/C
Issuer for any such renewal. Once an Auto-Renewal Sterling Letter of Credit has
been issued, the UK Banks shall be deemed to have authorized (but may not
require) the relevant Sterling L/C Issuer to permit the renewal of such Sterling
Letter of Credit at any time prior to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that the relevant Sterling L/C
Issuer shall not permit any such renewal if (A) the relevant Sterling L/C Issuer
has determined that it would have no obligation at such time to issue such
Sterling Letter of Credit in its renewed form under the terms hereof (by reason
of the provisions of Section 2B.8(a)(ii) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
two UK Business Days before the Nonrenewal Notice Date (1) from the UK
Administrative Agent that the UK Majority Banks have elected not to permit such
renewal or (2) from the UK Administrative Agent, any UK Bank or the UK Borrower
that one or more of the applicable conditions specified in Section 3B.2 is not
then satisfied.

(iv) Promptly after its delivery of any Sterling Letter of Credit or any
amendment to a Sterling Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the relevant Sterling L/C Issuer will
also deliver to the UK Borrower and the UK Administrative Agent a true and
complete copy of such Sterling Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) On the date of any payment by any Sterling L/C Issuer under any Sterling
Letter of Credit (each such date, an “Sterling Honor Date”), the relevant
Sterling L/C Issuer shall notify the UK Borrower and the UK Administrative Agent
of such payment. If the relevant Sterling L/C Issuer shall give such notice
prior to 11:00 A.M. on the Sterling Honor Date, by not later than 11:00 A.M. on
the Sterling Honor Date, the UK Borrower shall reimburse the relevant Sterling
L/C Issuer through the UK Administrative Agent in an amount equal to the amount
of such drawing. If the UK Borrower fails to reimburse the relevant Sterling L/C
Issuer by 11:00 A.M. on the Sterling Honor Date, the UK Administrative Agent
shall promptly notify each UK Bank of the Sterling Honor Date, the amount of the
unreimbursed drawing (the “Sterling Unreimbursed Amount”), and the amount of
such UK Bank’s Sterling Pro Rata Share thereof. In such event, the UK Borrower
shall be deemed to have requested a UK Borrowing of Sterling

 

Appendix 2 - 11



--------------------------------------------------------------------------------

Advances with a seven day Sterling Interest Period to be disbursed on the
Sterling Honor Date in an amount equal to the Sterling Unreimbursed Amount, but
subject to compliance with the conditions set forth in Section 3.2B (other than
(i) the delivery of a Sterling Notice of Borrowing and (ii) the absence of an
event that would constitute an Event of Default but for the requirement of time
elapse which is based upon the UK Borrower’s failure to fully and timely
reimburse for such drawing). Any notice given by any Sterling L/C Issuer or the
Administrative Agent pursuant to this Section 2B.8(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each UK Bank (including the UK Bank acting as Sterling L/C Issuer) shall
upon any notice pursuant to Section 2B.8(c)(i) make funds available to the UK
Administrative Agent for the account of the relevant Sterling L/C Issuer at the
UK Administrative Agent’s Office in an amount equal to its Sterling Pro Rata
Share of the Sterling Unreimbursed Amount not later than 1:00 P.M. on the
Sterling Honor Date specified in such notice by the UK Administrative Agent,
whereupon, subject to the provisions of Section 2B.8(c)(iii), each UK Bank that
so makes funds available shall be deemed to have made a Sterling Advance with a
seven day Sterling Interest Period subject to compliance with the conditions set
forth in Section 3.2 (other than (i) the delivery of a Sterling Notice of
Borrowing and (ii) the absence of an event that would constitute an Event of
Default but for the requirement of time elapse which is based upon the UK
Borrower’s failure to fully and timely reimburse for such drawing) to the UK
Borrower in such amount and the corresponding Sterling Unreimbursed Amount shall
be deemed refinanced. The UK Administrative Agent shall remit the funds so
received to the relevant Sterling L/C Issuer.

(iii) With respect to any Sterling Unreimbursed Amount that is not fully
refinanced by a Sterling Borrowing of Sterling Advances pursuant to a Sterling
Borrowing under Section 2B.1 or a deemed Sterling Borrowing under
Section 2B.8(c)(i) or (ii) because the conditions set forth in Section 3B.2 and
not excused under Section 2B.8(c)(i) or (ii) cannot be satisfied on the Honor
Date, then (A) the relevant Sterling L/C Issuer will notify the UK Borrower of
such event and the amount of such Sterling Unreimbursed Amount that has not been
refinanced and (B) such Sterling Unreimbursed Amount that is not so refinanced
(1) shall thereafter bear interest on the amount thereof from time to time
outstanding at a rate per annum equal to 2% above the Sterling LIBO Rate with a
seven day Sterling Interest Period in effect from time to time and (2) shall be
due and payable on the 15th day following the UK Borrower’s receipt of such
notice from such Sterling L/C Issuer. In such event, each UK Bank’s payment to
the UK Administrative Agent for the account of the relevant Sterling L/C Issuer
pursuant to Section 2B.8(c)(ii) shall be deemed payment in respect of its
participation in such Sterling Unreimbursed Amount and shall constitute a
Sterling L/C Advance from such UK Bank in satisfaction of its participation
obligation under this Section 2B.8.

(iv) Until each UK Bank funds its Sterling Advance or Sterling L/C Advance
pursuant to this Section 2B.8(c) to reimburse the relevant Sterling L/C Issuer
for any amount drawn under any Sterling Letter of Credit, interest in respect of
such UK Bank’s Sterling Pro Rata Share of such amount shall be solely for the
account of the relevant Sterling L/C Issuer.

(v) Each UK Bank’s obligation to reimburse the relevant Sterling L/C Issuer for
amounts drawn under Sterling Letters of Credit, as contemplated by this
Section 2B.8(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right which such UK Bank may have against the relevant Sterling
L/C Issuer, the UK Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing. No such
making of a reimbursement to a Sterling L/C Issuer shall constitute a Sterling
Borrowing if the UK Borrower is unable to satisfy the conditions set forth in
Section 3.2 (other than (i)

 

Appendix 2 - 12



--------------------------------------------------------------------------------

delivery by the UK Borrower of a Sterling Notice of Borrowing and (ii) the
absence of an event that would constitute an Event of Default but for the
requirement of time elapse which is based upon the UK Borrower’s failure to
fully and timely reimburse for such drawing) and no such making of a
reimbursement shall relieve or otherwise impair the obligation of the UK
Borrower to reimburse the relevant Sterling L/C Issuer for the amount of any
payment made by the relevant Sterling L/C Issuer under any Sterling Letter of
Credit, together with interest as provided in Section 2B.8(c).

(vi) If any UK Bank fails to make available to the UK Administrative Agent for
the account of a Sterling L/C Issuer any amount required to be paid by such UK
Bank pursuant to the foregoing provisions of this Section 2B.8(c) by the time
specified in Section 2B.8(c)(ii), the relevant Sterling L/C Issuer shall be
entitled to recover from such UK Bank (acting through the UK Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the relevant Sterling L/C Issuer at a rate per annum equal to the
Sterling LIBO Rate from time to time in effect. A certificate of a Sterling L/C
Issuer submitted to any UK Bank (through the UK Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) At any time after a Sterling L/C Issuer has made a payment under any
Sterling Letter of Credit and has received from any UK Bank such UK Bank’s
Sterling L/C Advance in respect of such payment in accordance with
Section 2B.8(c), if the UK Administrative Agent receives for the account of the
relevant Sterling L/C Issuer any payment in respect of the related Sterling
Unreimbursed Amount or interest thereon (whether directly from the UK Borrower
or otherwise, including proceeds of Sterling Cash Collateral applied thereto by
the UK Administrative Agent), the UK Administrative Agent will distribute to
such UK Bank its Sterling Pro Rata Share thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such UK
Bank’s Sterling L/C Advance was outstanding) in the same funds as those received
by the UK Administrative Agent.

(ii) If any payment received by the UK Administrative Agent for the account of a
Sterling L/C Issuer pursuant to Section 2B.8(c)(i) is required to be returned
under any of the circumstances described in Section 8.5(a) (including pursuant
to any settlement entered into by the relevant Sterling L/C Issuer in its
discretion), each UK Bank shall pay to the UK Administrative Agent for the
account of the relevant Sterling L/C Issuer its Sterling Pro Rata Share thereof
on demand of the UK Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such UK Bank, at a rate per
annum equal to the Sterling LIBO Rate from time to time in effect.

(e) Obligations Absolute. The obligation of the UK Borrower to reimburse the
relevant Sterling L/C Issuer for each drawing under each Sterling Letter of
Credit shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement (and this Appendix 2)
under all circumstances, including the following:

(i) any lack of validity or enforceability of such Sterling Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the UK Borrower may have at any time against any beneficiary or any
transferee of such Sterling Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any Sterling L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Sterling Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

Appendix 2 - 13



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Sterling Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Sterling Letter of
Credit;

(iv) any payment by the relevant Sterling L/C Issuer under such Sterling Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Sterling Letter of Credit; or any payment made by
the relevant Sterling L/C Issuer under such Sterling Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Sterling Letter of
Credit, including any arising in connection with any proceeding under the
Bankruptcy Code or any other law relating to bankruptcy, insolvency or
reorganization or relief of debtors; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the UK Borrower.

The UK Borrower shall promptly examine a copy of each Sterling Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the UK Borrower’s instructions or other
irregularity, the UK Borrower will immediately notify the relevant Sterling L/C
Issuer. The UK Borrower shall be conclusively deemed to have waived any such
claim against a Sterling L/C Issuer and its correspondents unless such notice is
given as aforesaid.

(f) Role of Sterling L/C Issuer. Each UK Bank and the UK Borrower agree that, in
paying any drawing under a Sterling Letter of Credit, no Sterling L/C Issuer
shall have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Sterling Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of any Sterling L/C Issuer, any Agent-Related Person nor any of
the respective correspondents, participants or assignees of a Sterling L/C
Issuer shall be liable to any UK Bank for (i) any action taken or omitted in
connection herewith at the request or with the approval of the UK Banks or the
UK Majority Banks, as applicable; (ii) any action taken or omitted unless a
court of competent jurisdiction determines by a final, non-appealable judgment
that the taking or omitting of such action constituted gross negligence or
willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Sterling Letter of
Credit or Sterling Letter of Credit Application. The UK Borrower hereby assumes
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Sterling Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the UK Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of any Sterling L/C Issuer,
any Agent-Related Person, nor any of the respective correspondents, participants
or assignees of a Sterling L/C Issuer, shall be liable or responsible for any of
the matters described in clauses (i) through (v) of Section 2B.8(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the UK
Borrower may have a claim against a Sterling L/C Issuer, and a Sterling L/C
Issuer may be liable to the UK Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
UK Borrower or its Subsidiaries which the UK Borrower proves were caused by
(A) a Sterling L/C Issuer’s willful misconduct, gross negligence, violation of
law or breach in bad faith of such Sterling L/C Issuer’s obligations under any
Loan Document or (B) a Sterling L/C Issuer’s willful failure to pay under any
Sterling Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Sterling Letter of Credit. In furtherance and not in limitation of the
foregoing, a Sterling L/C Issuer may accept documents that appear on their face
to be in

 

Appendix 2 - 14



--------------------------------------------------------------------------------

order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no Sterling L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Sterling Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason.

(g) Sterling Cash Collateral. Upon the request of the UK Administrative Agent,
(i) if a Sterling L/C Issuer has honored any full or partial drawing request
under any Sterling Letter of Credit and such drawing has resulted in a Sterling
Unreimbursed Amount, or (ii) if, as of the Letter of Credit Expiration Date, any
Sterling Letter of Credit may for any reason remain outstanding and partially or
wholly undrawn, and in each case so long as such Sterling Unreimbursed Amount or
Sterling Letter of Credit remains outstanding, the UK Borrower shall immediately
Sterling Cash Collateralize such then outstanding Sterling L/C Obligations (in
an amount equal to such outstanding Sterling L/C Obligations determined as of
the date of such Sterling Unreimbursed Amount or the Letter of Credit Expiration
Date, as the case may be). For purposes hereof, “Sterling Cash Collateralize”
means to pledge and deposit with or deliver to the UK Administrative Agent, for
the benefit of the relevant Sterling L/C Issuer and the UK Banks, as collateral
for the Sterling L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the UK
Administrative Agent and the relevant Sterling L/C Issuer (which documents are
hereby consented to by the UK Banks). Derivatives of such term have
corresponding meanings. The UK Borrower hereby grants to the UK Administrative
Agent, for the benefit of any Sterling L/C Issuer and the UK Banks, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing, which security interest shall be deemed automatically
terminated and such collateral subject to the UK Borrower’s instruction on
return, upon such Sterling L/C Obligations no longer being outstanding. Cash
collateral shall be maintained in blocked, non-interest bearing deposit accounts
at the UK Administrative Agent.

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by a
Sterling L/C Issuer and the UK Borrower, when a Sterling Letter of Credit is
issued (i) the rules of the ISP shall apply to each standby Sterling Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the ICC at the time of issuance
(including, if in effect at each relevant time, the ICC decision published by
the Commission on Banking Technique and Practice on April 6, 1998 regarding the
European single currency (euro)) shall apply to each commercial Sterling Letter
of Credit.

(i) Sterling Letter of Credit Fees. The UK Borrower shall pay to the
Administrative Agent for the account of each UK Bank in accordance with its
Sterling Pro Rata Share, a Sterling Letter of Credit fee in Sterling for each
Sterling Letter of Credit equal to the L/C Fee Rate times the daily maximum
amount available to be drawn under such Sterling Letter of Credit, it being
agreed that with respect to any Sterling Letter of Credit that, by its terms or
the terms of the related Sterling Letter of Credit Application or any other
document, agreement or instrument related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Sterling
Letter of Credit shall be deemed to be the maximum stated amount of such
Sterling Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time. Such letter of credit
fees shall be computed on a quarterly basis in arrears. Such letter of credit
fees shall be due and payable on the first UK Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Sterling Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. The L/C Fee Rate for each
calendar quarter shall be determined as provided in Schedule I based on the
Rating Level in effect on each applicable day of such quarter.

 

Appendix 2 - 15



--------------------------------------------------------------------------------

(j) Fronting Fee and Documentary and Processing Charges Payable to Sterling L/C
Issuer. The UK Borrower shall pay directly to the relevant Sterling L/C Issuer
for its own account a fronting fee in Sterling with respect to each Sterling
Letter of Credit equal to 0.20% per annum times the daily maximum amount
available to be drawn under such Sterling Letter of Credit, it being agreed that
with respect to any Sterling Letter of Credit that, by its terms or the terms of
the related Sterling Letter of Credit Application or any other document,
agreement or instrument related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Sterling Letter of
Credit shall be deemed to be the maximum stated amount of such Sterling Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time. Such fronting fee shall be computed on
a quarterly basis in arrears. Such fronting fee shall be due and payable on the
first UK Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Sterling
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the UK Borrower shall pay directly to the relevant Sterling
L/C Issuer for its own account the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges of the relevant
Sterling L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(k) Conflict with Sterling Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Sterling Letter of Credit
Application, the terms hereof shall control.

Section 2B.9 Prepayments.

(a) The UK Borrower may in respect of Sterling Advances, upon at least three UK
Business Days’ notice to the Administrative Agent (which shall promptly notify
each UK Bank) stating the proposed date and aggregate principal amount of the
prepayment and the Sterling Advances to be prepaid and the specific Sterling
Borrowing or Sterling Borrowings pursuant to which made, and if such notice is
given the UK Borrower shall, prepay the outstanding principal amounts of the
Sterling Advances comprising part of the same Sterling Borrowing in whole or
ratably in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid without premium or penalty; provided, however,
that each partial prepayment shall be in an aggregate principal amount not less
than £5,000,000, and provided further, that if the UK Borrower prepays any
Sterling Advance on any day other than the last day of a Sterling Interest
Period therefor, the Sterling Borrower shall compensate the UK Banks pursuant to
Section 8.4(b).

(b) Subject to Section 2B.12, if for any reason the Sterling Total Outstanding
Amount at any time exceeds the Sterling Allocated Total Commitment then in
effect, the UK Borrower shall immediately prepay Sterling Advances and/or
Sterling Cash Collateralize the Sterling L/C Obligations in an aggregate amount
equal to such excess; provided, however, that the UK Borrower shall not be
required to Sterling Cash Collateralize the Sterling L/C Obligations pursuant to
this Section 2B.9(b) unless after the prepayment in full of the Sterling
Borrowings the Sterling Total Outstanding Amount exceeds the Sterling Allocated
Total Commitment then in effect.

Section 2B.10 Payments and Computations.

(a) The UK Borrower shall make each payment under any Loan Document due by it
not later than 12:00 Noon on the day when due in Sterling to the UK
Administrative Agent at its UK Payment Office in same day funds without setoff,
deduction or counterclaim as may be permitted pursuant to Section 2.14. The UK
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or facility fees ratably to the
UK Banks (decreased, as to any Bank, for any taxes withheld in respect of such
Bank as contemplated by Section 2.14(b)) for the

 

Appendix 2 - 16



--------------------------------------------------------------------------------

account of their respective UK Lending Offices, and like funds relating to the
payment of any other amount payable to any UK Bank to such UK Bank for the
account of its UK Lending Office, in each case to be applied in accordance with
the terms of this Agreement.

(b) Whenever any payment hereunder or under the Sterling Notes shall be stated
to be due on a day other than a UK Business Day, such payment shall be made on
the next succeeding UK Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or facility fee, as
the case may be; provided, however, if such extension would cause payment of
interest on or principal of Sterling Advances to be made in the next following
calendar month, such payment shall be made on the next preceding UK Business
Day.

(c) Unless the UK Administrative Agent shall have received notice from the UK
Borrower prior to the date on which any payment is due to the UK Banks hereunder
that the UK Borrower will not make such payment in full, the UK Administrative
Agent may assume that the UK Borrower has made such payment in full to the UK
Administrative Agent on such date and the UK Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each UK Bank on such
due date an amount equal to the amount then due such UK Bank. If and to the
extent the UK Borrower shall not have so made such payment in full to the UK
Administrative Agent, each UK Bank shall, subject to Section 8.8, repay to the
UK Administrative Agent forthwith on demand such amount distributed to such UK
Bank together with interest thereon, for each day from the date such amount is
distributed to such UK Bank until the earlier of (i) the date such UK Bank
repays such amount to the UK Administrative Agent and (ii) the date two UK
Business Days after the date such amount is so distributed, at the Sterling LIBO
Rate and thereafter until the date such UK Bank repays such amount to the UK
Administrative Agent at the Sterling LIBO Rate plus 2%.

Section 2B.11 Sterling Allocation and Reallocation of the Commitments.

Prior to any termination by the Borrower pursuant to Section 2.16 of its right
to allocate a portion of the Total Committed Amount as the Sterling Allocated
Total Commitment, the Borrower may by notice to the Administrative Agent
allocate (or reallocate, if previously allocated) a portion of the aggregate
Commitments specified therein as the Sterling Allocated Total Commitment;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 Noon five UK Business Days prior to the date such
allocation or reallocation shall become effective, (ii) any such allocation or
reallocation shall be in an aggregate amount of £5,000,000 or any whole multiple
in excess thereof, not to exceed the Sterling Allocated Maximum Total
Commitment, or shall be a reallocation to zero, (iii) the Borrower shall not
allocate or reallocate any portion of the Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder (a) the Total Outstanding
Amount would exceed the Total Committed Amount, (b) the Sterling Total
Outstanding Amount would exceed the Sterling Allocated Total Commitment, (c) the
sum of such Bank’s outstanding Advances plus such Bank’s Pro Rata Share of
outstanding L/C Obligations would exceed such Bank’s Commitment, or (d) the sum
of such UK Bank’s outstanding Sterling Advances plus such UK Bank’s Pro Rata
Share of outstanding Sterling L/C Obligations would exceed such UK Bank’s
Sterling Commitment, and (iv) the Borrower shall make not more than four
allocations or reallocations of the Commitments in any calendar year. The
Administrative Agent will promptly notify the Banks or their UK branches or
Affiliates with Sterling Allocated Commitments of any such notice of allocation
or reallocation of the Commitments and the amount of their respective Sterling
Allocated Commitments, and shall notify all Banks of the Commitments and
Sterling Allocated Total Commitment upon the effectiveness of such allocation or
reallocation

Section 2B.12 Currency Fluctuations. Notwithstanding any other provision of this
Agreement, the UK Administrative Agent shall have the right to calculate the
Sterling Total Outstanding Amount for

 

Appendix 2 - 17



--------------------------------------------------------------------------------

all purposes including making a determination from time to time of the available
undrawn portion of the Sterling Allocated Total Commitment. If following such
calculation, the UK Administrative Agent determines that the Sterling Total
Outstanding Amount is greater than 105% of the Sterling Allocated Total
Commitment at such time, then the UK Administrative Agent shall so advise the UK
Borrower and the UK Borrower shall following such advice repay, on the later of
(a) five UK Business Days after such advice and the next date on which interest
is payable by the UK Borrower pursuant to Section 2B.5(a), an amount equal to
the amount by which the Sterling Total Outstanding Amount exceeds the Sterling
Allocated Total Commitment, together with all accrued interest on the amount so
paid.

Section 2B.13. Currency Conversion and Currency Indemnity. (a) The UK Borrower
shall make payment relative to any Sterling Advance or Sterling Letter of Credit
in Sterling. If any payment is received on account of any Sterling Advance or
Sterling Letter of Credit in any currency (the “Other Currency”) other than
Sterling (whether voluntarily or pursuant to an order or judgment or the
enforcement thereof or the realization of any security or the liquidation of the
UK Borrower or otherwise howsoever), such payment shall constitute a discharge
of the liability of the UK Borrower hereunder and under the other Loan Documents
in respect thereof only to the extent of the amount of Sterling which the UK
Administrative Agent or relevant UK Banks are able to purchase with the amount
of the Other Currency received by it on the UK Business Day next following such
receipt in accordance with its normal procedures and after deducting any premium
and costs of exchange.

(b) If, for the purpose of obtaining or enforcing judgment in any court in any
jurisdiction, it becomes necessary to convert into a particular currency (the
“Judgment Currency”) any amount due in Sterling, then the conversion shall be
made on the basis of the rate of exchange prevailing on the next UK Business Day
following the date such judgment is given and in any event the UK Borrower shall
be obligated to pay the UK Administrative Agent or UK Banks any deficiency in
accordance with Section 2B.13(c). For the foregoing purposes “rate of exchange”
means the rate at which the UK Administrative Agent or relevant UK Banks, as
applicable, in accordance with their normal banking procedures are able on the
relevant date to purchase Sterling with the Judgment Currency after deducting
any premium and costs of exchange.

(c) If the UK Administrative Agent or any UK Bank receives any payment or
payments on account of the liability of the UK Borrower hereunder pursuant to
any judgment or order in any Other Currency, and the amount of Sterling which
the UK Administrative Agent or relevant UK Bank is able to purchase on the UK
Business Day next following such receipt with the proceeds of such payment or
payments in accordance with its normal procedures and after deducting any
premiums and costs of exchange is less than the amount of Sterling due in
respect of such liabilities immediately prior to such judgment or order, then
the UK Borrower shall, within five UK Business Days after demand, and the UK
Borrower hereby agrees to, indemnify and save the UK Administrative Agent or
such UK Bank harmless from and against any loss, cost or expense arising out of
or in connection with such deficiency. The agreement of indemnity provided for
in this Section 2B.13(c) shall constitute an obligation separate and independent
from all other obligations contained in this Agreement, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by any Agent or the UK Banks or any of them from time to
time, and shall continue in full force and effect notwithstanding any judgment
or order for a liquidated sum in respect of an amount due hereunder or under any
judgment or order.

ARTICLE IIIB

ADDITIONAL CONDITIONS PRECEDENT TO STERLING ADVANCES

Section 3B.1 Additional Initial Conditions Precedent. In addition to the
satisfaction of the conditions precedent set forth in Section 3.1 and 3A.1, the
obligation of each UK Bank to make Sterling

 

Appendix 2 - 18



--------------------------------------------------------------------------------

Advances and the obligation of each Sterling L/C Issuer to issue Sterling
Letters of Credit pursuant to the terms and conditions of this Agreement is
subject to the additional condition precedent that the UK Administrative Agent
shall have received the following, each dated on or before the date hereof, in
form and substance reasonably satisfactory to the UK Administrative Agent:

(a) An executed Joinder to the Agreement and the executed Sterling Notes payable
to the UK Banks, respectively.

(b) The executed UK Guaranty.

(c) Certified copies of the resolutions of the Board of Directors of the UK
Borrower approving this Agreement, each Sterling Note and each Notice of
Sterling Borrowing, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to each such Loan
Document and certified copies of the restated certificate of incorporation and
articles of association of the UK Borrower.

(d) A certificate of the Secretary or an Assistant Secretary of the UK Borrower
certifying the names and true signatures of the officers of the UK Borrower
authorized to sign each Loan Document to which it is a party and the other
documents to be delivered hereunder.

(e) A favorable opinion of Bond Dickinson LLP, Solicitors, counsel for the UK
Borrower, to be delivered to, and for the benefit of, the UK Banks and the UK
Administrative Agent, at the express instruction of the Borrower.

(f) To the extent the items delivered on the Closing Date under Section 3.1(b),
(c), (d) and (e) do not address the UK Guaranty, the Borrower shall deliver each
of the referenced documents in form and substance reasonably satisfactory to the
UK Administrative Agent.

Section 3B.2 Additional Conditions Precedent to Each Sterling Advance and
Sterling L/C Credit Extension. The obligation of each UK Bank to make any
Sterling Advance and the obligation of each Sterling L/C Issuer to make any
Sterling L/C Credit Extension shall be subject to the additional conditions
precedent that on the date of such Sterling Advance or Sterling L/C Credit
Extension: (a) each of the statements set forth in Section 3.2(i) and (ii) shall
be true (and each of the giving of the applicable Sterling Notice of Borrowing
or Sterling Letter of Credit Application and the acceptance by the UK Borrower
of the proceeds of such Sterling Advance or such Sterling L/C Credit Extension
shall constitute a representation and warranty by the Borrower that on the date
of such Sterling Advance or Sterling L/C Credit Extension such statements are
true) (for purposes of the foregoing, each reference to “Advance”, “Borrowing”
or “L/C Credit Extension”, set forth in such Section 3.2(i) or (ii) shall be
deemed to refer instead to such requested Sterling Advance, Sterling Borrowing
or Sterling L/C Credit Extension, respectively), and (b) the UK Administrative
Agent shall have received the Sterling Notice of Borrowing required by
Section 2B.2 or the Sterling Letter of Credit Application required by
Section 2B.8(b)(i) and such other approvals, opinions or documents as any UK
Bank through the UK Administrative Agent may reasonably request.

 

Appendix 2 - 19



--------------------------------------------------------------------------------

SCHEDULE I

FACILITY FEE AND APPLICABLE MARGIN

 

     Rating Level
Level I     Rating Level
Level II     Rating Level
Level III     Rating Level
Level IV     Rating Level
Level V  

*RATING LEVELS

   If the Borrower’s
senior unsecured
long-term debt is
rated A+ or
higher by S&P  or
A1 or higher by
Moody’s.     If the Borrower’s
senior unsecured
long-term debt is
rated A by S&P
or A2  by
Moody’s.     If the Borrower’s
senior unsecured
long-term debt is
rated A- by S&P
or A3  by
Moody’s.     If the Borrower’s
senior unsecured
long-term debt is
rated BBB+ by
S&P or Baa1  by
Moody’s.     If the Borrower’s
senior unsecured
long-term debt is
rated BBB or
lower by S&P  or
Baa2 or lower by
Moody’s.  

**Facility Fees (per annum):

     0.060 %      0.075 %      0.100 %      0.125 %      0.150 % 

***Applicable Margin – Base Rate (as used in conjunction with Base Rate Advance)
[Base Rate plus]

     0.000 %      0.000 %      0.000 %      0.000 %      0.075 % 

****Applicable Margin – Non-Base Rate (as used in conjunction with: (i) L/C Fee
Rate (US, Sterling and Canadian) and Canadian Stamping Fee Rate (per annum);
(ii) Eurodollar Advance & Sterling Advance; and (iii) Swingline Loan)
[Eurodollar Rate plus]

     0.690 %      0.800 %      0.900 %      1.000 %      1.100 % 

 

* In the case of a single split rating, the relevant Rating Level shall be the
higher of S&P or Moody’s rating. In the event of a multiple split rating, the
relevant Rating Level shall be one level below the higher rating.

** For purposes of determining facility fees, the Rating Level for each calendar
quarter shall be determined as of the first day of such quarter.

*** For purposes of determining the Applicable Margin for Base Rate Advances,
the Rating Level for each calendar quarter shall be determined as of the first
day of such quarter.

**** For purposes of determining the Applicable Margin for Eurodollar Advances
and Sterling Advances, the Rating Level will be determined as of the first day
of the Interest Period for such Eurodollar Advances and as of the first day of
the Sterling Interest Period for such Sterling Advances. For purposes of
determining the L/C Fee Rate, the Rating Level will be the Rating Level in
effect on each applicable day of the quarter or term, as the case may be, with
respect to any such Letter of Credit, Canadian Letter of Credit or Sterling
Letter of Credit. For purposes of determining the Canadian Stamping Fee Rate,
the Rating Level will be the Rating Level in effect on the date on which the
corresponding Canadian Bankers’ Acceptances are accepted by the Canadian Banks
or Canadian BA Equivalent Loans are made, as the case may be.

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

BANKS, COMMITMENTS, PRO RATA SHARES, LETTER OF CREDIT COMMITMENTS

AND ADMINISTRATIVE INFORMATION

 

Bank

   Commitment      Pro
Rata
Share     Maximum
Canadian
Allocated
Commitment      Maximum
Canadian
Pro Rata
Share     Maximum
Sterling
Allocated
Commitment      Maximum
Sterling
Pro Rata
Share     Letter of
Credit
Commitment  

JPMorgan Chase Bank, N.A.

   $ 130,000,000         6.5 %    $ 30,000,000         20 %    $ 30,000,000   
     20 %    $ 150,000,000   

Wells Fargo Bank, National Association

   $ 130,000,000         6.5 %    $ 30,000,000         20 %    $ 30,000,000   
     20 %    $ 150,000,000   

Barclays Bank PLC

   $ 130,000,000         6.5 %    $ 30,000,000         20 %    $ 30,000,000   
     20 %    $ 150,000,000   

Citibank, N.A.

   $ 130,000,000         6.5 %    $ 30,000,000         20 %    $ 30,000,000   
     20 %    $ 150,000,000   

Royal Bank of Canada

   $ 130,000,000         6.5 %    $ 30,000,000         20 %    $ 30,000,000   
     20 %    $ 150,000,000   

Société Générale

   $ 130,000,000         6.5 %    $ 0         0 %    $ 0         0 %    $
150,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 130,000,000         6.5 %    $ 0         0 %    $ 0         0 %    $
150,000,000   

BNP Paribas

   $ 110,000,000         5.5 %    $ 0         0 %    $ 0         0 %    $ 0   

Canadian Imperial Bank of Commerce, New York Branch

   $ 110,000,000         5.5 %    $ 0         0 %    $ 0         0 %    $ 0   

DNB Capital LLC

   $ 110,000,000         5.5 %    $ 0         0 %    $ 0         0 %    $ 0   

Goldman Sachs Bank USA

   $ 110,000,000         5.5 %    $ 0         0 %    $ 0         0 %    $ 0   

The Bank of Nova Scotia

   $ 110,000,000         5.5 %    $ 0         0 %    $ 0         0 %    $ 0   

UBS AG, Stamford Branch

   $ 110,000,000         5.5 %    $ 0         0 %    $ 0         0 %    $ 0   

U.S. Bank National Association

   $ 110,000,000         5.5 %    $ 0         0 %    $ 0         0 %    $ 0   

Bank of America, N.A.

   $ 67,500,000         3.375 %    $ 0         0 %    $ 0         0 %    $ 0   

 

Schedule II



--------------------------------------------------------------------------------

Bank

   Commitment      Pro
Rata
Share     Maximum
Canadian
Allocated
Commitment      Maximum
Canadian
Pro Rata
Share     Maximum
Sterling
Allocated
Commitment      Maximum
Sterling
Pro Rata
Share     Letter of
Credit
Commitment  

BMO Harris Financing, Inc.

   $ 67,500,000         3.375 %    $ 0         0 %    $ 0         0 %    $ 0   

Branch Banking & Trust

   $ 67,500,000         3.375 %    $ 0         0 %    $ 0         0 %    $ 0   

Comerica Bank

   $ 67,500,000         3.375 %    $ 0         0 %    $ 0         0 %    $ 0   

PNC Bank, National Association

   $ 50,000,000         2.5 %    $ 0         0 %    $ 0         0 %    $ 0      

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

   

 

 

 

Total

$ 2,000,000,000      100.00 %  $ 150,000,000      100.00 %  $ 150,000,000     
100.00 %  $ 1,050,000,000      

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

   

 

 

 

 

Schedule II



--------------------------------------------------------------------------------

BANK ADMINISTRATIVE INFORMATION

 

Bank

  

Contact Information

  

Domestic Lending Office

  

Eurodollar Lending Office

JPMorgan Chase Bank, N.A.   

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attention: Emily Cousineau

Telephone No.: (302) 634-8612

E-mail: emily.cousineau@chase.com

  

270 Park Avenue

New York, New York 10017

  

270 Park Avenue

New York, New York 10017

Wells Fargo Bank, National Association   

1000 Louisiana, 10th Floor

Houston, Texas 77002

Attn: Brandon Dunn

Phone: 713-319-1885

Fax: 713-739-1925

E-mail: brandon.l.dunn@wellsfargo.com

  

1000 Louisiana, 9th Floor

Houston, Texas 77002

  

1000 Louisiana, 9th Floor

Houston, Texas 77002

The Bank of Tokyo-Mitsubishi UFJ, Ltd.   

1100 Louisiana St., Suite 4850

Houston, Texas 77002

Attn: Diana Luu

Phone: 713-655-3827

Fax: 713-658-0116

  

1251 Avenue of the Americas

New York, New York 10020-1104

  

1251 Avenue of the Americas

New York, New York 10020-1104

Barclays Bank PLC   

1301 Sixth Avenue

New York, NY 10019

Attn: Dennis Ezeogu

Phone: 302-286-2360

Fax: 201-510-8101

E-mail:

12015108101@TLS.LDSPROD.com

  

745 Seventh Avenue

New York, New York 10019

  

745 Seventh Avenue

New York, New York 10019

Citibank, N.A.   

2800 Post Oak Blvd Suite 400

Houston, Texas 77056

Attn: Lawrence Martin

Phone: 713-752-5326

Fax: 281-271-8968

E-mail: Lawrence.martin@citi.com

  

399 Park Avenue

New York, New York 10022

  

Citigroup Centre

Canada Square, Canary Wharf

E14 5LB

Royal Bank of Canada   

Royal Bank of Canada

3900 Williams Tower

2800 Post Oak Boulevard

Houston, Texas 77056

Attn: Kristan Spivey

Phone: 713-403-5669

Fax: 713-403-5624

E-mail: Kristan.Spivey@rbccm.com

  

Three World Financial Center

200 Vesey Street

New York, New York 10281-8098

  

Three World Financial Center

200 Vesey Street

New York, New York 10281-8098

Société Générale   

1111 Bagby, Suite 2020

Houston, Texas 77002-2551

Attn: Cameron Null

Phone: 713-759-6339

Fax: 713-650-0824

E-mail: Cameron.null@sgcib.com

  

1221 Avenue of the Americas

New York, New York 10020

  

1221 Avenue of the Americas

New York, New York 10020

BNP Paribas   

333 Clay Street, Suite 4725

Houston, Texas 77002

Attn: Sriram Chandrasekaran

Phone: 713-982-1163

Fax: 713-659-3832

Email: sriram.chandrasekaran@us.bnpparibas.com

  

787 Seventh Avenue

New York, NY 10019

  

787 Seventh Avenue

New York, NY 10019

Canadian Imperial Bank of Commerce, New York Branch   

595 Bay St., 5th Floor

Toronto, Ontario, Canada

ON M5G 2C2

Attn: Hudge Singh

Phone: 416-304-8422

Fax: 905-948-1934

Email: Hudge.Singh@cibc.ca

  

425 Lexington Avenue, 4th Floor

New York, NY 10017

  

425 Lexington Avenue, 4th Floor

New York, NY 10017

 

Schedule II



--------------------------------------------------------------------------------

Bank

  

Contact Information

  

Domestic Lending Office

  

Eurodollar Lending Office

DNB Capital LLC   

3 Allen Center

333 Clay Street, Suite 3950

Houston, Texas 77002

Attn: Robert Dupree

Phone: 832-214-5804

Fax: 713-751-0941

Email: Robert.Dupree@dnb.no

  

200 Park Avenue, 31 Floor

New York, NY 10166

  

200 Park Avenue, 31 Floor

New York, NY 10166

Goldman Sachs Bank USA   

30 Hudson Street, 5th Floor

Jersey City, NJ 07302

Attn: Michelle Latzoni

Phone: 212-934-3921

Fax: 917-977-3966

E-mail: gsd.link@gs.com

  

200 West Street

New York, NY 10282

  

200 West Street

New York, NY 10282

The Bank of Nova Scotia   

711 Louisiana, Suite 1400

Houston, Texas 77002

Attn: Justin Perdue

Phone: 713-759-3452

Email: Justin.perdue@scotiabank.com

  

44 King Street West

Toronto, Ontario, M5H 1H1

  

44 King Street West

Toronto, Ontario, M5H 1H1

UBS AG, Stamford Branch   

677 Washington Blvd., 6th Floor Pavilion

Stamford, CT 06901

Attn: Bradford Forkner

Phone: 212-821-2639

Email: Bradford.Forkner@ubs.com

  

677 Washington Blvd., 6th Floor Pavilion

Stamford, CT 06901

  

677 Washington Blvd., 6th Floor Pavilion

Stamford, CT 06901

U.S. Bank National Association   

Patrick Jeffrey, VP

461 Fifth Avenue, 7th Floor

New York, NY 10017

  

800 Nicollet Mall

Minneapolis, MN 55402

  

800 Nicollet Mall

Minneapolis, MN 55402

Bank of America, N.A.   

700 Louisiana, 13th Floor

Houston, Texas 77002

Attn: Victor Cruz

Phone: 713-247-6023

Fax: 713-247-7701

E-mail: victor.f.cruz@baml.com

  

150 N. College St.

Charlotte, North Carolina 28255

  

150 N. College St.

Charlotte, North Carolina 28255

BMO Harris Financing, Inc.   

700 Louisiana, Suite 2100

Houston, Texas 7702

Attn: Jim Ducote

Phone: 713-546-9760

Fax: 713-223-4007

Email: jim.ducote@bmo.com

  

115 S. LaSalle St., 23rd Fl West

Chicago, Illinois 60603

  

115 S. LaSalle St., 23rd Fl West

Chicago, Illinois 60603

Branch Banking & Trust   

333 Clay Street, Suite 4495

Houston, Texas 77002

Attn: DeVon Lang

Phone: 713-797-2136

Fax: 713-932-6285

Email: DJLang@bbandt.com

  

200 West Second Street

Winston-Salem, NC 27101

Attn: Connie Arrington

  

200 West Second Street

Winston-Salem, NC 27101

Attn: Connie Arrington

Comerica Bank   

5757 Memorial Drive

Houston, Texas 77007

Attn: Jason Klesel

Phone: 713-507-2024

Email: jmklesel@comerica.com

  

5757 Memorial Drive

Houston, TX 77007

 

Loan Operations:

CLSLoanServicingTx@comerica.com

39200 Six Mile Road

MC 7511

Livonia, MI 48152

Phone: 734-632-3059

FAX: 734-632-2993

Email: CLSLoanServicingTx@comerica.com

  

5757 Memorial Drive

Houston, TX 77007

PNC Bank, National Association   

1200 Smith Street, Ste 830

Houston, Texas 77002-4313

Attn: Wayne Byareon

Phone: 713-658-3940

Email: tom.byargeon@pnc.com

  

249 Fifth Avenue

One PNC Plaza

Pittsburgh, PA 15222

  

249 Fifth Avenue

One PNC Plaza

Pittsburgh, PA 15222

 

Schedule II



--------------------------------------------------------------------------------

CANADIAN BANK ADMINISTRATIVE INFORMATION

 

Canadian Bank

  

Contact Information

  

Canadian Lending Office

JPMorgan Chase Bank, N.A.   

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attention: Emily Cousineau

Telephone No.: (302) 634-8612

E-mail: emily.cousineau@chase.com

  

JPMorgan Chase Bank, Toronto Branch

Operations Administration

TD Bank Tower, Suite 4500

66 Wellington Street West

Toronto, Ontario

Wells Fargo Bank, National Association   

London Branch

One Plantation Place

30 Fenchurch Street

London

EC3M 3BD

Attn: Ian King / Tina Hennis

Phone: 44 (0) 20 7956 4316

Fax: 44 (0) 20 7956 4340

E-mail: loanadmin.london@wellsfargo.com

  

London Branch

One Plantation Place

30 Fenchurch Street

London

EC3M 3BD

Attn: Ian King / Tina Hennis

Phone: 44 (0) 20 7956 4316

Fax: 44 (0) 20 7956 4340

E-mail: loanadmin.london@wellsfargo.com

Barclays Bank PLC   

1301 Sixth Avenue

New York, NY 10019

Attn: Dennis Ezeogu

Phone: 302-286-2360

Fax: 201-510-8101

E-mail:

12015108101@TLS.LDSPROD.com

  

745 Seventh Avenue

New York, New York 10019

Citibank, N.A.   

2800 Post Oak Blvd Suite 400

Houston, Texas 77056

Attn: Lawrence Martin

Phone: 713-752-5326

Fax: 281-271-8968

E-mail: Lawrence.martin@citi.com

  

Citigroup Centre

Canada Square, Canary Wharf

E14 5LB

Royal Bank of Canada   

Royal Bank of Canada

3900 Williams Tower

2800 Post Oak Boulevard

Houston, Texas

Attn: James Allred

Phone: 713-403-5641

Fax: 713-403-5624

E-mail: jimallred@rbccm.com

  

Three World Financial Center

200 Vesey Street

New York, New York 10281-8098

STERLING BANK ADMINISTRATIVE INFORMATION

 

Sterling Bank

  

Contact Information

  

UK Lending Office

JPMorgan Chase Bank, N.A.   

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attention: Emily Cousineau

Telephone No.: (302) 634-8612

E-mail: emily.cousineau@chase.com

  

J.P. Morgan Europe Limited

25 Bank Street, Canary Wharf

London, E145JP

United Kingdom

Wells Fargo Bank, National Association   

London Branch

One Plantation Place

30 Fenchurch Street

London

EC3M 3BD

Attn: Ian King / Tina Hennis

Phone: 44 (0) 20 7956 4316

Fax: 44 (0) 20 7956 4340

E-mail: loanadmin.london@wellsfargo.com

  

London Branch

One Plantation Place

30 Fenchurch Street

London

EC3M 3BD

Attn: Ian King / Tina Hennis

Phone: 44 (0) 20 7956 4316

Fax: 44 (0) 20 7956 4340

E-mail: loanadmin.london@wellsfargo.com

Barclays Bank PLC   

1301 Sixth Avenue

New York, NY 10019

Attn: Dennis Ezeogu

Phone: 302-286-2360

Fax: 201-510-8101

E-mail:

12015108101@TLS.LDSPROD.com

  

745 Seventh Avenue

New York, New York 10019

 

Schedule II



--------------------------------------------------------------------------------

Sterling Bank

  

Contact Information

  

UK Lending Office

Citibank, N.A.   

2800 Post Oak Blvd Suite 400

Houston, Texas 77056

Attn: Lawrence Martin

Phone: 713-752-5326

Fax: 281-271-8968

E-mail: Lawrence.martin@citi.com

  

399 Park Avenue

New York, New York 10022

Royal Bank of Canada   

Royal Bank of Canada

3900 Williams Tower

2800 Post Oak Boulevard

Houston, Texas

Attn: James Allred

Phone: 713-403-5641

Fax: 713-403-5624

E-mail: jimallred@rbccm.com

  

Three World Financial Center

200 Vesey Street

New York, New York 10281-8098

 

Schedule II



--------------------------------------------------------------------------------

SCHEDULE III

OUTSTANDING LETTERS OF CREDIT

None.

 

Schedule III



--------------------------------------------------------------------------------

SCHEDULE IV

SWINGLINE COMMITMENTS

 

JPMorgan Chase Bank, N.A.   $100,000,000    Wells Fargo Bank, National
Association   $100,000,000    Citibank, N.A.   $100,000,000      

 

 

 

Total

$ 300,000,000      

 

 

 

 

Schedule IV



--------------------------------------------------------------------------------

EXHIBIT A

PROMISSORY NOTE

 

U.S. $                         ,         

FOR VALUE RECEIVED, the undersigned, EOG Resources, Inc., a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to                     (the “Bank”) for
the account of its Applicable Lending Office (as defined in the Credit Agreement
referred to below) and in the currency herein provided, the principal sum of
        U.S. dollars (U.S. $        ) or, if less, the aggregate unpaid
principal amount of the Advances (as defined in the Revolving Credit Agreement
dated as of July 21, 2015, among the Borrower, the Bank, certain other lenders
that may be parties thereto from time to time and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Bank and such other lenders; such Revolving Credit
Agreement, as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) owing to the Bank outstanding on the Termination Date;
provided that for the full term of this Promissory Note the interest rate
produced by the aggregate of all sums paid or agreed to be paid to the holder of
this Promissory Note for the use, forbearance or detention of the debt evidenced
hereby shall not exceed the Highest Lawful Rate.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance owing to the Bank from the date of such Advance until such principal
amount is paid in full, at such interest rates, and due at such times, as are
specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan Chase Bank, N.A., as Administrative Agent, at its Payment
Office, in same day funds. Each Advance owed to the Bank by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Bank and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note;
provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

This Promissory Note is one of the Notes referred to in, and is subject to and
is entitled to the benefits of, the Credit Agreement. The Credit Agreement,
among other things, (a) provides for the making of Advances by the Bank to the
Borrower from time to time within the limits provided in the Credit Agreement,
the indebtedness of the Borrower resulting from each Advance owing to the Bank
being evidenced by this Promissory Note, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified. Unless otherwise defined
herein, any term used in this Promissory Note and defined in the Credit
Agreement shall have the meaning ascribed to it in the Credit Agreement.

Except only for any notices which are specifically required by the Credit
Agreement, the Borrower waives notice (including, but not limited to, notice of
intent to accelerate and notice of

 

Exhibit A - 1



--------------------------------------------------------------------------------

acceleration, notice of protest and notice of dishonor), demand, presentment for
payment and protest.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

EOG RESOURCES, INC. By:

 

Title:

 

 

Exhibit A - 2



--------------------------------------------------------------------------------

SCHEDULE A

BASE RATE ADVANCES, CONVERSIONS

AND REPAYMENTS OF BASE RATE ADVANCES

 

Date

   Amount of
Base Rate Advance    Amount Converted
from Eurodollar
to Base Rate
Advances (1)    Amount of
Base Rate
Advances Repaid    Amount Converted
from Base Rate to
Eurodollar Advances (2)    Unpaid Principal
of Base Rate Advances    Notation Made By                  

 

  

 

  

 

  

 

  

 

  

 

  

 

            

 

  

 

  

 

  

 

  

 

  

 

  

 

            

 

  

 

  

 

  

 

  

 

  

 

  

 

            

 

  

 

  

 

  

 

  

 

  

 

  

 

            

 

  

 

  

 

  

 

  

 

  

 

  

 

            

 

  

 

  

 

  

 

  

 

  

 

  

 

            

 

  

 

  

 

  

 

  

 

  

 

  

 

            

 

  

 

  

 

  

 

  

 

  

 

  

 

            

 

  

 

  

 

  

 

  

 

  

 

  

 

            

 

  

 

  

 

  

 

  

 

  

 

  

 

 

(1) Conversions which increase the amount of Base Rate Advances (from Eurodollar
Advances to Base Rate Advances) go in this column, and require a corresponding
entry in the column marked “Amount Converted from Eurodollar to Base Rate
Advances” on Schedule B, as well as a higher “Unpaid Principal Balance of Base
Rate Advances” entry.

(2) Conversions which decrease the amount of Base Rate Advances (from Base Rate
Advances to Eurodollar Advances) go in this column, and require a corresponding
entry in the column marked “Amount Converted from Base Rate to Eurodollar
Advances” on Schedule B, as well as a lower “Unpaid Principal Balance of Base
Rate Advances” entry.

 

Exhibit A - 3



--------------------------------------------------------------------------------

SCHEDULE B

EURODOLLAR RATE ADVANCES, CONVERSIONS

AND REPAYMENTS OF EURODOLLAR ADVANCES

 

Date

   Eurodollar
Rate    Eurodollar
Interest
Period    Amount of
Eurodollar
Advance    Amount
Continued
from Prior
Eurodollar
Advances    Amount
Converted
from Base
Rate to
Eurodollar
Advances(1)    Amount of
Eurodollar
Advances
Repaid    Amount
Converted
from Euro-
dollar to
Base
Rate Advances(2)    Unpaid
Principal
Balance of
Eurodollar
Advances    Notation Made By

            

                          

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

            

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

            

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

            

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

            

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

            

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

            

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

            

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

            

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

            

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

(1) Conversions which increase the amount of Eurodollar Advances (from Base Rate
Advances to Eurodollar Advances) go in this column, and require a corresponding
entry in the column marked “Amount Converted from Base Rate to Eurodollar
Advances” on Schedule A, as well as a higher “Unpaid Principal Balance of
Eurodollar Advances” entry.

(2) Conversions which decrease the amount of Eurodollar Advances (from
Eurodollar Advances to Base Rate Advances) go in this column, and require a
corresponding entry in the column marked “Amount Converted from Eurodollar to
Base Rate Advances” on Schedule A, as well as a lower “Unpaid Principal Balance
of Eurodollar Advances” entry.

 

Exhibit A - 4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

JPMorgan Chase Bank, N.A.

    as Administrative Agent

1111 Fannin Street, Floor 10

Houston, Texas 77002

Attention: Kimberly Brown

Telephone: 713-750-2503

Telecopier: 713-427-6307

[Date], 20    

Ladies and Gentlemen:

The undersigned, EOG Resources, Inc., refers to the Revolving Credit Agreement,
dated as of July 21, 2015 (as amended, supplemented or otherwise modified from
time to time, herein referred to as the “Credit Agreement”, with terms defined
in the Credit Agreement and not otherwise defined herein being used herein as
therein defined), among the undersigned, certain Banks parties thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent for said Banks, and hereby
gives you notice, irrevocably, pursuant to Section 2.2 of the Credit Agreement
that the undersigned hereby requests a Borrowing under the Credit Agreement, and
in that connection sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 2.2(a) of the Credit
Agreement:

(1) The Business Day of the Proposed Borrowing is             , 20    .

(2) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances][Eurodollar Advances].

(3) The aggregate amount of the Proposed Borrowing is $        .

*[(4) The initial Interest Period for each Advance made as part of the Proposed
Borrowing is     months.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.1 of the Credit
Agreement are correct, immediately before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom, as though
made on and as of each such date (other than those representations and
warranties that expressly speak solely as of an earlier date, which remain
correct as of such earlier date); and

 

 

* To be included for a Proposed Borrowing comprised of Eurodollar Advances.

 

Exhibit B - 1



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or would constitute an Event of Default but for the
requirement that notice be given or time elapse or both.

 

Very truly yours, EOG RESOURCES, INC. By:

 

Title:

 

 

Exhibit B - 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF CONVERSION

JPMorgan Chase Bank, N.A.

    as Administrative Agent

1111 Fannin Street, Floor 10

Houston, Texas 77002

Attention: Kimberly Brown

Telephone: 713-750-2503

Telecopier: 713-427-6307

[Date], 20    

Ladies and Gentlemen:

The undersigned, EOG Resources, Inc., refers to the Revolving Credit Agreement,
dated as of July 21, 2015 (as amended, supplemented or otherwise modified from
time to time, herein referred to as the “Credit Agreement”, with terms defined
in the Credit Agreement and not otherwise defined herein being used herein as
therein defined), among the undersigned, certain Banks parties thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent for said Banks, and hereby
gives you notice, pursuant to Section 2.8 of the Credit Agreement that the
undersigned hereby requests a Conversion under the Credit Agreement, and in that
connection sets forth below the information relating to such Conversion (the
“Proposed Conversion”) as required by Section 2.8 of the Credit Agreement:

(1) The Business Day of the Proposed Conversion is             , 20    .

(2) The Borrowing to be Converted is:                 [If a portion of a
Borrowing is to be Converted, identify such portion.].

(3) [Such Borrowing/the portion of such Borrowing to be Converted] is to be
Converted into the following Type of Borrowing:                     [Borrowing
comprised of Base Rate Advances] [Eurodollar Borrowing].

1[(4) The initial Interest Period for each Advance comprising [such
Borrowing/the portion of such Borrowing to be Converted] is     months.]

 

Very truly yours, EOG RESOURCES, INC. By:

 

Title:

 

 

 

1  To be included for a Proposed Conversion to a Eurodollar Borrowing.

 

Exhibit C - 1



--------------------------------------------------------------------------------

EXHIBIT D

Section 1007. Negative Pledge and Exceptions Thereto.

Except as otherwise specified as contemplated by Section 301 for Securities of
any series, so long as any of the Securities are outstanding, the Company will
not create or suffer to exist, or permit any of its Subsidiaries to create or
suffer to exist, except in favor of the Company or any Subsidiary, any Lien upon
any Principal Property at any time owned by it, to secure any Funded Debt of the
Company or any Subsidiary, without making effective provisions whereby the
Securities shall be equally and ratably secured with any and all such Funded
Debt and with any other indebtedness similarly entitled to be equally and
ratably secured; provided, however, that this restriction shall not apply to or
prevent the creation or existence of any:

(a) Acquisition Lien or Permitted Encumbrance; or

(b) Lien created or assumed by the Company or any Subsidiary in connection with
the issuance of debt securities the interest on which is excludable from gross
income of the holder of such security pursuant to the Internal Revenue Code of
1986, as amended, for the purpose of financing, in whole or in part, the
acquisition or construction of property or assets to be used by the Company or a
Subsidiary.

In case the Company or any Subsidiary shall propose to create or permit to exist
a Lien on any Principal Property at any time owned by it to secure any Funded
Debt of the Company or any Subsidiary, other than Funded Debt permitted to be
secured under clauses (a) or (b) of this Section 1007, the Company will prior
thereto give written notice thereof to the Trustee, and the Company will, or
will cause such Subsidiary to, prior to or simultaneously with such creation or
permission to exist, by supplemental indenture executed to the Trustee (or to
the extent legally necessary to another trustee or additional or separate
trustee), in form satisfactory to the Trustee, effectively secure all the
Securities equally and ratably with such Funded Debt and any other indebtedness
entitled to be equally and ratably secured.

Notwithstanding the foregoing provisions of this Section 1007, the Company or a
Subsidiary may issue, assume or guarantee Funded Debt secured by Liens which
would otherwise be subject to the foregoing restrictions in an aggregate amount
which, together with all other Funded Debt of the Company or a Subsidiary
secured by Liens which (if originally issued, assumed or guaranteed at such
time) would otherwise be subject to the foregoing restrictions (not including
Funded Debt permitted to be secured under clauses (a) or (b) above) does not at
the time exceed 10% of the Consolidated Net Tangible Assets of the Company, as
shown on the audited consolidated financial statements of the Company as of the
end of the fiscal year preceding the date of determination.

Certain Definitions.

“Acquisition Lien” means any (i) Lien upon any property heretofore or hereafter
acquired, created at the time of acquisition or within one year thereafter to
secure all or a portion of the purchase price thereof, or existing thereon at
the date of acquisition, whether or not assumed by the Company or any
Subsidiary, provided that any such Lien shall apply only to the property so
acquired and fixed improvements thereon, (ii) Lien upon any property heretofore
or

 

Exhibit D - 1



--------------------------------------------------------------------------------

hereafter acquired by any corporation that is or becomes a Subsidiary after the
date hereof (“Acquired Entity”), provided that any such Lien (1) shall either
(A) exist prior to the time the Acquired Entity becomes a Subsidiary or (B) be
created at the time the Acquired Entity becomes a Subsidiary or within one year
thereafter to secure all or a portion of the acquisition price thereof and
(2) shall only apply to those properties owned by the Acquired Entity at the
time it becomes a Subsidiary or thereafter acquired by it from sources other
than the Company or any other Subsidiary, and (iii) any extension, renewal or
refunding, in whole or in part, of any Lien permitted by clause (i) or
(ii) above, if limited to the same property or any portion thereof subject to,
and securing not more than the amount secured by, the Lien extended, renewed or
refunded.

“Consolidated Net Tangible Assets” means total assets less (a) total current
liabilities (excluding indebtedness due within 12 months) and (b) goodwill,
patents and trademarks, all as reflected in the Company’s audited consolidated
balance sheet preceding the date of a determination under the last paragraph of
Section 1007.

“Funded Debt” as applied to the Company or any Subsidiary means all indebtedness
incurred, created, assumed or guaranteed by the Company or any Subsidiary, or
upon which such corporation customarily pays interest charges, which matures, or
is renewable by the Company or any Subsidiary to a date, more than one year
after the date as of which Funded Debt is being determined.

“indebtedness”, as applied to the Company or any Subsidiary, shall mean bonds,
debentures, notes and other instruments representing obligations created or
assumed by any such corporation for the repayment of money borrowed (other than
unamortized debt discount or premium). All indebtedness secured by a Lien upon
property owned by the Company or any Subsidiary and upon which indebtedness any
such corporation customarily pays interest, although any such corporation has
not assumed or become liable for the payment of such indebtedness, shall for all
purposes hereof be deemed to be indebtedness of any such corporation. All
indebtedness for money borrowed incurred by other persons which is directly
guaranteed as to payment of principal by the Company or any Subsidiary shall for
all purposes hereof be deemed to be indebtedness of any such corporation, but no
other contingent obligation of any such corporation in respect of indebtedness
incurred by other persons shall for any purpose be deemed indebtedness of such
corporation. Indebtedness of the Company or any Subsidiary shall not include
(i) any amount representing capitalized lease obligations; (ii) indirect
guarantees or other contingent obligations in connection with the indebtedness
of others, including agreements, contingent or otherwise, with such other
persons or with third persons with respect to, or to permit or ensure the
payment of, obligations of such other persons, including, without limitation,
agreements to purchase or repurchase obligations of such other persons,
agreements to advance or supply funds to or to invest in such other persons, or
agreements to pay for property, products, or services of such other persons
(whether or not conferred, delivered or rendered), and any demand charge,
throughput, take-or-pay, keep-well, make-whole, cash deficiency, maintenance of
working capital or earnings or similar agreements; and (iii) any guarantees with
respect to lease or other similar periodic payments to be made by other persons.

“Lien” means any mortgage, pledge, lien, security interest or similar charge or
encumbrance.

 

Exhibit D - 2



--------------------------------------------------------------------------------

“Permitted Encumbrance” means any

(a) undetermined or inchoate Lien incidental to construction, maintenance,
development or operation of any property;

(b) Lien for any tax or assessment for the then current year;

(c) Lien for any tax or assessment not at the time delinquent;

(d) Lien for specified tax or assessment which is delinquent but the validity of
which is being contested at the time by the Company or any Subsidiary in good
faith;

(e) Lien reserved in any oil, gas or other mineral lease for rent, royalty or
delay rental under such lease and for compliance with the terms of such lease;

(f) Lien for any judgments or attachments in an aggregate amount not in excess
of $10,000,000, or for any judgment or attachment the execution or enforcement
of which has been stayed or which has been appealed and secured, if necessary,
by the filing of an appeal bond;

(g) mechanics’ or materialmen’s Lien, any Lien or charge arising by reason of
any pledge or deposit to secure payment of workmen’s compensation or other
insurance, good faith deposit in connection with any tender, lease of real
estate, bid or contract (other than any contract for the payment of
indebtedness), deposit to secure any duty or public or statutory obligation,
deposit to secure, or in lieu of, surety, stay or appeal bond, and deposit as
security for the payment of any tax or assessment or similar charge;

(h) Lien arising by reason of any deposit with, or the giving of any form of
security to, any governmental agency or any body created or approved by law for
any purpose at any time in connection with the financing of the acquisition or
construction of property to be used in the business of the Company or a
Subsidiary or as required by law as a condition to the transaction of any
business or the exercise of any privilege or license, or to enable the Company
or a Subsidiary to maintain self-insurance or to participate in any fund
established to cover any insurance risk or in connection with workmen’s
compensation, unemployment insurance, old age pension or other social security,
or to share in the privileges or benefits required for companies participating
in such arrangements;

(i) easement, servitude, right-of-way or other right, exception, reservation,
condition, limitation, covenant or other restriction or imperfection in title
which does not materially detract from or interfere with the operation, value or
use of the properties affected thereby;

(j) preferential right to purchase entered into in the ordinary course of
business;

(k) conventional provision contained in any contract or agreement affecting
properties under which the Company or a Subsidiary is required immediately
before the expiration, termination or abandonment of a particular property to
reassign to the Company’s or a Subsidiary’s predecessor in title all or a
portion of the Company’s or a Subsidiary’s rights, titles and interests in and
to all or a portion of such property;

 

Exhibit D - 3



--------------------------------------------------------------------------------

(l) sale or other transfer of crude oil, condensate, natural gas, natural gas
liquids or other similar hydrocarbon substances in place, or the future
production thereof, for a period of time until, or in an amount such that, the
transferee will realize therefrom a specified amount (however determined) of
money or a specified amount of such crude oil, condensate, natural gas, natural
gas liquids or other similar hydrocarbon substances or any sale or other
transfer of any other interest in property of the character commonly referred to
as a “production payment,” “overriding royalty,” “net profits interest,”
“royalty” or similar burden on any oil and gas property or mineral interest
owned by the Company or any Subsidiary;

(m) Lien consisting of or reserved in any (i) grant or conveyance in the nature
of a farm-out or conditional assignment to the Company or any of its
Subsidiaries entered into in the ordinary course of business to secure
undertakings of the Company or any Subsidiary in such grant or conveyance,
(ii) interest of an assignee of any proved undeveloped lease or proved
undeveloped portion of any producing property transferred to such assignee for
the purpose of the development of such lease or property, (iii) unitization or
pooling agreement or declaration, (iv) contract for the sale, purchase, exchange
or processing of production, or (v) operating agreement, area of mutual interest
agreement or other agreement which is customary in the oil and gas business and
which agreement does not materially detract from the value, or materially impair
the use of, the property affected thereby;

(n) Lien consisting of any (i) statutory landlord’s lien under any lease to
which the Company or any Subsidiary is a party or any other Lien on leased
property reserved in any lease thereof for rent or for compliance with the terms
of such lease, (ii) right reserved to or vested in any municipality or
governmental, statutory or public authority to control or regulate any property
of the Company or any Subsidiary or to use such property in any manner which
does not materially impair the use of such property for the purpose for which it
is held by the Company or any such Subsidiary, (iii) obligation or duty to any
municipality or public authority with respect to any franchise, grant, license,
lease or permit and the rights reserved or vested in any governmental authority
or public utility to terminate any such franchise, grant, license, lease or
permit or to condemn or expropriate any property, or (iv) zoning law, ordinance
or municipal regulation;

(o) Lien arising out of any forward contract, futures contract, swap agreement
or other commodities contract entered into by the Company or any Subsidiary;

(p) Lien on oil and gas property of the Company or any Subsidiary thereof, or on
production therefrom, to secure any liability of the Company or such Subsidiary
for all or part of the Development Cost for such property under any joint
operating, drilling or similar agreement for exploration, drilling or
development of such property, or any renewal or extension of any such Lien (as
used in this subclause, “Development Cost” means, for any oil and gas property,
the cost of exploration, drilling or development of such property or of altering
or repairing equipment used in connection with such exploration, drilling or
development, or in the case of property which is substantially unimproved for
the use intended by the Company or such Subsidiary, the cost of construction of
improvements directly related to such exploration, drilling or development of
such property);

 

Exhibit D - 4



--------------------------------------------------------------------------------

(q) Lien on any property of the Company or any Subsidiary thereof in favor of
the government of the United States of America or of any State, or any political
subdivision of either thereof, or any department, agency or instrumentality of
either thereof (collectively, “Governments”), in order to permit the Company or
such Subsidiary to perform any contract or subcontract made with or at the
request of such Government, securing any partial, progress, advance or other
payment by such Government to the Company or such Subsidiary under such contract
or subcontract, to the extent such Lien is required by such contract or
subcontract or by any law relating thereto; and

(r) Lien to secure any indebtedness incurred in connection with the
construction, installation or financing of any pollution control or abatement
facility or other form of industrial revenue bond financing issued or guaranteed
by the United States, any State or any department, agency or instrumentality of
either.

“Principal Property” means any property interest in oil and gas reserves located
in the United States or offshore the United States owned by the Company or any
Subsidiary and which is capable of producing crude oil, condensate, natural gas,
natural gas liquids or other similar hydrocarbon substances in paying
quantities, the net book value of which property interest or interests exceeds
two (2) percent of Consolidated Net Tangible Assets, except any such property
interest or interests that in the opinion of the Board of Directors is not of
material importance to the total business conducted by the Company and its
Subsidiaries as a whole. Without limitation, the term “Principal Property” shall
not include (i) accounts receivable and other obligations of any obligor under a
contract for the sale, exploration, production, drilling, development,
processing or transportation of crude oil, condensate, natural gas, natural gas
liquids or other similar hydrocarbon substances by the Company or any of its
Subsidiaries, and all related rights of the Company or any of its Subsidiaries,
and all guarantees, insurance, letters of credit and other agreements or
arrangements of whatever character supporting or securing payment of such
receivables or obligations, or (ii) the production or any proceeds from
production of crude oil, condensate, natural gas, natural gas liquids or other
similar hydrocarbon substances.

“Subsidiary” means a corporation more than 50% of the outstanding voting stock
of which is owned, directly or indirectly, by the Company or by one or more
other Subsidiaries, or by the Company and one or more other Subsidiaries. For
the purposes of this definition, “voting stock” means stock which ordinarily has
voting power for the election of directors, whether at all times or only so long
as no senior class of stock has such voting power by reason of any contingency.

 

Exhibit D - 5



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations as a Bank [and Assignor’s or its affiliate’s rights and obligations
as a [Canadian Bank] [UK Bank]] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, Letters of Credit [and Canadian
Letters of Credit] [Sterling Letters of Credit] and Guarantees included in such
facilities) and (b) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Bank [and in its or its Affiliate’s capacity as a [Canadian Bank]
[UK Bank]]) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (a) above (the rights and obligations sold and
assigned pursuant to clauses (a) and (b) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor: 2. Assignee: [and is an Affiliate/Approved Fund of [identify Bank]]
3. Borrower: EOG Resources, Inc. [Canadian Borrower: EOG Canada Oil & Gas Inc.]
[UK Borrower: EOG Resources United Kingdom Limited]

 

Exhibit E - 1



--------------------------------------------------------------------------------

4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5.    Credit Agreement:    The Revolving Credit
Agreement, dated as of July 21, 2015, among EOG Resources, Inc., the Banks
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other parties thereto, as amended and in effect. 6.    Assigned Interest:   

 

Aggregate Amount of
Commitment for all
Banks

   Amount of
Commitment
Assigned      Percentage Assigned
of Commitment2  

$            

   $                           % 

 

7. Trade Date:                    ]3

Effective Date:             , 20     [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Total Facility
Amount.

3  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit E - 2



--------------------------------------------------------------------------------

Consented to and Accepted: JPMORGAN CHASE BANK, N.A.,as Administrative Agent4
By:

 

Title:

[L/C ISSUER]

as L/C Issuer5

By:

 

Title:

[SWINGLINE LENDER]

as Swingline Lender6

By:

 

Title: Consented to:7 EOG RESOURCES, INC. By:

 

Title:

 

4  Only if required under Section 8.6 of the Credit Agreement

5  Only if required under Section 8.6 of the Credit Agreement

6  Only if required under Section 8.6 of the Credit Agreement

7  Only if required under Section 8.6 of the Credit Agreement

 

Exhibit E - 3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Revolving Credit Agreement dated as of July 21, 2015 among

EOG Resources, Inc.,

the Banks from time to time party thereto,

JPMorgan Chase Bank, N.A., as Administrative Agent,

JPMorgan Chase Bank, N.A., acting through its Toronto branch, as Canadian
Administrative

Agent, JPMorgan Chase Bank, N.A., acting through its London Branch, as UK
Administrative

Agent, Wells Fargo Bank, National Association, as Syndication Agent, and each of
the other

Agents party thereto, as amended and in effect.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, (iv) the Assignor’s Canadian Pro Rata Share [is/is not]
greater than zero and (v) the Assignor’s Sterling Pro Rata Share [is/is not]
greater than zero; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank [and to become, or its designated Affiliate to
become, a Canadian Bank [and] [UK Bank]] under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Bank [and as a Canadian Bank [and] [UK
Bank], either directly or through its designated Affiliate] thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Bank [and a
Canadian Bank [UK Bank]] thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.1(a)(i) thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, the
Canadian Administrative Agent, the UK Administrative Agent or any other Bank,

 

Exhibit E - 4

Annex 1 to Assignment and Assumption - 1



--------------------------------------------------------------------------------

Canadian Bank or UK Bank, [and] (v) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee [and (vi) if the Assignor’s Canadian
Pro Rata Share is greater than zero, the Assignee or its Affiliate is a Canadian
Resident Bank]; and (b) agrees that (i) it will, independently and without
reliance on any Agent, the Assignor or any other Bank, Canadian Bank or UK Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank [or by it or its Affiliate as a
Canadian Bank or UK Bank, as the case may be].

2. Payments. From and after the Effective Date, the Administrative Agent [and
the Canadian Administrative Agent [UK Administrative Agent]] shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to or on or after the Effective Date. The Assignor and the
Assignee shall make all appropriate adjustments in payments by the
Administrative Agent [and the Canadian Administrative Agent or the UK
Administrative Agent, as the case may be] for periods prior to the Effective
Date or with respect to the making of this assignment directly between
themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

Exhibit E - 5

Annex 1 to Assignment and Assumption - 2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

NOTICE OF COMMITMENT INCREASE

[Date]

JPMorgan Chase Bank, N.A.

    as Administrative Agent

1111 Fannin Street, Floor 10

Houston, Texas 77002

Attention: Kimberly Brown

Telephone: 713-750-2503

Telecopier: 713-427-6307

Ladies and Gentlemen:

The undersigned, EOG Resources, Inc. (the “Borrower”), refers to the Revolving
Credit Agreement dated as of July 21, 2015 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”, with terms defined
in the Credit Agreement and not otherwise defined herein being used herein as
therein defined) among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other parties thereto. The Borrower hereby
notifies you, pursuant to Section 2.20 of the Credit Agreement, that it hereby
requests that the aggregate amount of the Commitments under the Credit Agreement
be increased to provide such incremental Commitment[s] under the Credit
Agreement, and in that connection sets forth below the information relating to
such proposed Commitment Increase as required by Section 2.20 of the Credit
Agreement:

(a) the effective date of such Commitment Increase is                     ;

(b) the amount of the requested Commitment Increase is $        ;

(c) the [CI Banks that have] [CI Bank that has] agreed with the Borrower to
provide [their respective] [its] Commitment[s], [are] [is]
                    [INSERT NAME(S) OF THE CI BANKS];

(d) the [Banks that have] [Bank that has] agreed with the Borrower to increase
[their respective] [its] Commitment[s] [are] [is]                     [INSERT
NAME OF APPLICABLE BANK]; and

(e) as applicable, set forth on Annex I hereto are (i) the amount of the
respective Commitments of each CI Bank and the amount of the respective
Commitment Increase of each Bank, in each case, as of effective date of such
Commitment Increase and (ii) if applicable, such Person’s Canadian Allocated
Commitment and Sterling Allocated Commitment, as the case may be.

SIGNATURE PAGE FOLLOWS

 

Exhibit F - 1



--------------------------------------------------------------------------------

Delivery of an executed counterpart of this Notice of Commitment Increase by
telecopier or other electronic transmission shall be effective as delivery of an
original executed counterpart of this Notice of Commitment Increase.

 

Very truly yours, EOG RESOURCES, INC. By:

 

Name:

 

Title:

 

 

Approved and Consented to by:

JPMORGAN CHASE BANK, N.A.,

  as Administrative Agent

By:

 

Name:

 

Title:

 

[L/C/ ISSUER]

as L/C Issuer

[SWINGLINE LENDER]

    as Swingline Lender

Acknowledgment and Agreement as to its

Commitment (CI Bank) or increased Commitment (Bank)

Signatures of CI Bank(s)] [Signatures of Bank(s) that has agreed to increase its
Commitment]

 

Exhibit F - 2



--------------------------------------------------------------------------------

ANNEX I

TO

NOTICE OF COMMITMENT INCREASE

(as of             , 20    )

 

CI Bank/Bank

   Amount of
Commitment/
Commitment
Increase     Percentage
of Total
Committed
Amount    Amount of
Canadian
Allocated
Commitment/
Commitment
Increase    Percentage of
Canadian
Allocated
Total
Commitment    Amount of
Sterling
Allocated
Commitment/
Commitment
Increase    Percentage of
Sterling
Allocated
Total
Commitment                                                     

TOTAL:

     [             ]                  100.000 % 

 

Exhibit F - 3



--------------------------------------------------------------------------------

EXHIBIT 1-A

FORM OF CANADIAN PROMISSORY NOTE

            ,         

FOR VALUE RECEIVED, the undersigned, EOG Canada Oil & Gas Inc., an Alberta
corporation (the “Canadian Borrower”), HEREBY PROMISES TO PAY to
                                          (the “Canadian Bank”), for the account
of its Canadian Lending Office (as defined in the Credit Agreement referred to
below) and in the currency herein provided, the principal amount of the Canadian
Bank’s Canadian Allocated Commitment from time to time outstanding, or, if less,
the aggregate unpaid principal amount of the Canadian Advances (as defined in
the Revolving Credit Agreement dated as of July 21, 2015, among EOG Resources,
Inc., the Canadian Borrower and others, the Canadian Bank, certain other lenders
that may be parties thereto from time to time, JPMorgan Chase Bank, N.A., as
Administrative Agent, and JPMorgan Chase Bank, N.A., acting through its Toronto
branch, as Canadian Administrative Agent for the Canadian Bank and such other
lenders; such Revolving Credit Agreement, as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) owing to the Canadian Bank
outstanding on the Termination Date; provided that for the full term of this
Canadian Promissory Note, the interest rate produced by the aggregate of all
sums paid or agreed to be paid to the holder of this Canadian Promissory Note
for the use, forbearance or detention of the debt evidenced hereby shall not
exceed the Highest Lawful Rate.

The Canadian Borrower promises to pay interest on the unpaid principal amount of
each Canadian Advance owing to the Canadian Bank from the date of such Canadian
Advance until such principal amount is paid in full, at such interest rates, and
due at such times, as are specified in the Credit Agreement.

Both principal and interest are payable in Canadian Dollars to JPMorgan Chase
Bank, N.A., as Canadian Administrative Agent, at its Canadian Payment Office, in
same day funds. Each Canadian Advance owed to the Canadian Bank by the Canadian
Borrower pursuant to the Credit Agreement, and all payments made on account of
principal thereof, shall be recorded by the Canadian Bank and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this
Canadian Promissory Note; provided that the failure of the Canadian Bank to make
any such recordation or endorsement shall not affect the obligations of the
Canadian Borrower hereunder or under the Credit Agreement.

This Canadian Promissory Note is one of the Canadian Notes referred to in, and
is subject to and is entitled to the benefits of, the Credit Agreement. The
Credit Agreement, among other things, (a) provides for the making of Canadian
Advances by the Canadian Bank to the Canadian Borrower from time to time within
the limits provided in the Credit Agreement, the indebtedness of the Canadian
Borrower resulting from each Canadian Advance owing to the Canadian Bank being
evidenced by this Canadian Promissory Note, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified. Unless otherwise defined
herein, any term used in this Canadian Promissory Note and defined in the Credit
Agreement shall have the meaning ascribed to it in the Credit Agreement.

 

Exhibit 1-A - 1



--------------------------------------------------------------------------------

Except only for any notices which are specifically required by the Credit
Agreement, the Canadian Borrower waives notice (including, but not limited to,
notice of intent to accelerate and notice of acceleration, notice of protest and
notice of dishonor), demand, presentment for payment and protest.

This Canadian Promissory Note shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

EOG CANADA OIL & GAS INC. By:

 

Title:

 

Exhibit 1-A - 2



--------------------------------------------------------------------------------

CANADIAN ADVANCES AND PAYMENTS OF CANADIAN PRINCIPAL

 

Date

   Amount of
Canadian
Advance    Canadian
Principal Paid or
Prepaid    Amount of
Unpaid Principal
Balance    Notation Made
By                                    

 

Exhibit 1-A - 3



--------------------------------------------------------------------------------

EXHIBIT 1-B

FORM OF CANADIAN NOTICE OF BORROWING

JPMorgan Chase Bank, N.A.

    as Canadian Administrative Agent

1111 Fannin Street, Floor 10

Houston, Texas 77002

Attention: Kimberly Brown

Telephone: 713-750-2503

Telecopier: 713-427-6307

[Date], 20    

Attention:

Telecopier:

Ladies and Gentlemen:

The undersigned, EOG Canada Oil & Gas Inc., refers to the Revolving Credit
Agreement, dated as of July 21, 2015 (as amended, supplemented or otherwise
modified from time to time, herein referred to as the “Credit Agreement”, with
terms defined in the Credit Agreement and not otherwise defined herein being
used herein as therein defined), among EOG Resources, Inc., the undersigned,
certain Banks parties thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent for said Banks, and JPMorgan Chase Bank, N.A., acting through its Toronto
branch, as Canadian Administrative Agent, and hereby gives you notice,
irrevocably, pursuant to Section 2A.2 of the Credit Agreement that the
undersigned hereby requests a Canadian Borrowing under the Credit Agreement, and
in that connection sets forth below the information relating to such Canadian
Borrowing (the “Proposed Canadian Borrowing”) as required by Section 2A.2(a) of
the Credit Agreement:

(1) The Canadian Business Day of the Proposed Canadian Borrowing is
            , 20    .

(2) The Canadian Type of Canadian Advances comprising the Proposed Canadian
Borrowing is [Canadian Prime Rate Advances][Canadian Bankers’ Acceptances or
Canadian BA Equivalent Loans, as applicable].

(3) The aggregate amount of the Proposed Canadian Borrowing is C$        .

*[(4) The maturity date for each Canadian Bankers’ Acceptance or Canadian BA
Equivalent Loan, as applicable, issued as part of the Proposed Canadian
Borrowing is     days after the date thereof.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Canadian Borrowing:

 

 

*  To be included for a Proposed Canadian Borrowing comprised of Canadian
Bankers’ Acceptances or Canadian BA Equivalent Loans, as applicable.

 

Exhibit 1-B - 1



--------------------------------------------------------------------------------

(A) each of the statements set forth in Section 3.2(i) and (ii) of the Credit
Agreement (for purposes of the foregoing, each reference to “Advance”,
“Borrowing” or “L/C Credit Extension”, set forth in such Section 3.2(i) or
(ii) shall be deemed to refer instead to the Proposed Canadian Borrowing, as
applicable) are correct, immediately before and after giving effect to the
Proposed Canadian Borrowing and to the application of the proceeds therefrom, as
though made on and as of each such date (other than those representations and
warranties that expressly speak solely as of an earlier date, which remain
correct as of such earlier date); and

(B) no event has occurred and is continuing, or would result from such Proposed
Canadian Borrowing or from the application of the proceeds therefrom, which
constitutes an Event of Default or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both.

 

Very truly yours, EOG CANADA OIL & GAS INC. By:

 

Title:

 

Exhibit 1-B - 2



--------------------------------------------------------------------------------

EXHIBIT 1-C

FORM OF CANADIAN NOTICE OF CONVERSION

JPMorgan Chase Bank, N.A.

    as Canadian Administrative Agent

1111 Fannin Street, Floor 10

Houston, Texas 77002

Attention: Kimberly Brown

Telephone: 713-750-2503

Telecopier: 713-427-6307

[Date], 20    

Ladies and Gentlemen:

The undersigned, EOG Canada Oil & Gas Inc., refers to the Revolving Credit
Agreement, dated as of July 21, 2015 (as amended, supplemented or otherwise
modified from time to time, herein referred to as the “Credit Agreement”, with
terms defined in the Credit Agreement and not otherwise defined herein being
used herein as therein defined), among EOG Resources, Inc., the undersigned,
certain Banks parties thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent for said Banks, and JPMorgan Chase Bank, N.A., acting through its Toronto
branch, as Canadian Administrative Agent, and hereby gives you notice,
irrevocably, pursuant to Section 2A.6 of the Credit Agreement that the
undersigned hereby requests a Conversion under the Credit Agreement, and in that
connection sets forth below the information relating to such Conversion (the
“Proposed Canadian Conversion”) as required by Section 2A.6 of the Credit
Agreement:

(1) The Canadian Business Day of the Proposed Canadian Conversion is
            , 20    .

(2) The Canadian Borrowing to be Converted is:                     [If a portion
of a Canadian Borrowing is to be Converted, identify such portion.].

(3) [Such Canadian Borrowing/the portion of such Canadian Borrowing to be
Converted] is to be Converted into the following Canadian Type of Canadian
Borrowing:             [Canadian Borrowing comprised of Canadian Prime Rate
Advances] [Canadian Bankers’ Acceptances or Canadian BA Equivalent Loans, as
applicable].

[(4) The maturity date for each Canadian Bankers’ Acceptance or Canadian BA
Equivalent Loan, as applicable, comprising [such Canadian Borrower/the portion
of such Canadian Borrower to be Converted] is     days after the date thereof]1.

 

 

1  To be included for a Proposed Canadian Conversion to Canadian Bankers’
Acceptances or Canadian BA Equivalent Loans, as applicable.

 

Exhibit 1-C - 1



--------------------------------------------------------------------------------

Very truly yours, EOG CANADA OIL & GAS INC. By

 

Title:

 

Exhibit 1-C - 2



--------------------------------------------------------------------------------

EXHIBIT 1-D

FORM OF CANADIAN GUARANTY

CONTINUING GUARANTY

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of any credit and/or financial accommodation made or granted to
EOG CANADA OIL & GAS INC. (the “Canadian Borrower”) by the Canadian
Administrative Agent or any Canadian Bank (as defined in the Credit Agreement as
defined below) pursuant to the Credit Agreement and their respective successors
and permitted assigns, the undersigned Guarantor (the “Guarantor”) hereby
furnishes its guaranty of the Guaranteed Obligations (as hereinafter defined) as
follows:

1. Guaranty. The Guarantor hereby absolutely and unconditionally guarantees, as
a guarantee of payment and not merely as a guarantee of collection, prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of any and all existing and future indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary, of the
Canadian Borrower in the currency such indebtedness or liability was incurred to
the Canadian Administrative Agent and each Canadian Bank arising under that
certain Revolving Credit Agreement dated as of July 21, 2015, among Guarantor,
Canadian Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent, JPMorgan
Chase Bank, N.A., acting through its Toronto branch, as Canadian Administrative
Agent and Canadian L/C Issuer, and the other Banks a party thereto (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms being used herein as defined therein unless otherwise defined
herein) and all instruments, agreements and other documents of every kind and
nature now or hereafter executed in connection with the Credit Agreement
(including all renewals, extensions and modifications thereof and all costs,
Attorney Costs and expenses incurred by the Canadian Administrative Agent or any
Canadian Bank in connection with the collection or enforcement thereof)
(collectively, the “Guaranteed Obligations”). The Canadian Administrative
Agent’s and each Canadian Bank’s books and records showing the amount of the
Guaranteed Obligations shall be binding upon the Guarantor and conclusive absent
manifest error for the purpose of establishing the amount of the Guaranteed
Obligations. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty.

2. No Setoff or Deductions; Taxes. The Guarantor represents and warrants that it
is incorporated and resident in the United States of America. All payments by
the Guarantor hereunder shall be paid in full, without setoff or counterclaim or
any deduction or withholding whatsoever, including, without limitation, for any
and all present and future taxes. If the Guarantor must make a payment under
this Guaranty, the Guarantor represents and warrants that it will make the
payment from one of its U.S. resident offices to the Canadian Administrative
Agent for itself and for the benefit of the Canadian Banks so that no
withholding tax is imposed

 

Exhibit 1-D - 1



--------------------------------------------------------------------------------

on the payment. If notwithstanding the foregoing, the Guarantor makes a payment
under this Guaranty to which withholding tax applies, or any taxes (other than
taxes on net income and franchise taxes (a) imposed by the country or any
subdivision of the country in which the Canadian Administrative Agent’s or any
Canadian Bank’s principal office or actual lending office is located and
(b) measured by the United States taxable income the Canadian Administrative
Agent or any Canadian Bank would have received if all payments under or in
respect of this Guaranty were exempt from taxes levied by the Guarantor’s
country) are at any time imposed on any payments under or in respect of this
Guaranty including, but not limited to, payments made pursuant to this Paragraph
2, the Guarantor shall pay all such taxes to the relevant authority in
accordance with applicable law such that the Canadian Administrative Agent and
each Canadian Bank receives the sum it would have received had no such deduction
or withholding been made.

The Guarantor shall promptly provide the Canadian Administrative Agent and each
affected Canadian Bank with an original receipt or certified copy issued by the
relevant authority evidencing the payment of any such amount required to be
deducted or withheld.

3. Continuing Guaranty. This Guaranty is a continuing and irrevocable guaranty
of all Guaranteed Obligations now or hereafter existing and shall remain in full
force and effect until all Guaranteed Obligations and any other amounts payable
under this Guaranty are indefeasibly paid and performed in full and any
commitments of the Canadian Administrative Agent and Canadian Banks or
facilities provided by the Canadian Administrative Agent and Canadian Banks with
respect to the Guaranteed Obligations are terminated or otherwise terminated
pursuant to paragraph 19 hereof.

4. Waiver of Notices. The Guarantor waives notice of the acceptance of this
Guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof. Except as herein expressly provided, the Guarantor further
waives presentment, protest, notice, dishonor or default, demand for payment and
any other notices to which the Guarantor might otherwise be entitled.

5. Subrogation. The Guarantor shall exercise no right of subrogation,
contribution or similar rights with respect to any payments it makes under this
Guaranty until all of the Guaranteed Obligations and any amounts payable under
this Guaranty are indefeasibly paid and performed in full and any commitments of
the Canadian Administrative Agent and Canadian Banks or facilities provided by
the Canadian Administrative Agent and Canadian Banks with respect to the
Guaranteed Obligations are terminated. If any amounts are paid to the Guarantor
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Canadian Administrative Agent and Canadian Banks
and shall forthwith be paid to the Canadian Administrative Agent, for itself and
for the benefit of Canadian Banks, to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.

6. Waiver of Suretyship Defenses. The Guarantor agrees that the Canadian
Administrative Agent and any Canadian Bank may, at any time and from time to
time, and without notice to the Guarantor, make any agreement with the Canadian
Borrower or with any other person or entity liable on any of the Guaranteed
Obligations or providing collateral as security for the Guaranteed Obligations,
for the extension, renewal, payment, compromise,

 

Exhibit 1-D - 2



--------------------------------------------------------------------------------

discharge or release of the Guaranteed Obligations or any collateral (in whole
or in part), or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations or the provision
of collateral, all without in any way impairing, releasing, discharging or
otherwise affecting the obligations of the Guarantor under this Guaranty. The
Guarantor waives any defense arising by reason of any disability or other
defense of the Canadian Borrower or any other guarantor, or the cessation from
any cause whatsoever of the liability of the Canadian Borrower, or any claim
that the Guarantor’s obligations exceed or are more burdensome than those of the
Canadian Borrower and waives the benefit of any statute of limitations affecting
the liability of the Guarantor hereunder. The Guarantor waives any right to
enforce any remedy which the Canadian Administrative Agent or any Canadian Bank
now has or may hereafter have against the Canadian Borrower and waives any
benefit of and any right to participate in any security now or hereafter held by
the Canadian Administrative Agent or any Canadian Bank. Further, the Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of the Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of the Guarantor.

7. Exhaustion of Other Remedies Not Required. The obligations of the Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations. The Guarantor waives diligence by the
Canadian Administrative Agent and each Canadian Bank and action on delinquency
in respect of the Guaranteed Obligations or any part thereof, including, without
limitation any provisions of law requiring the Canadian Administrative Agent or
any Canadian Bank to exhaust any right or remedy or to take any action against
the Canadian Borrower, any other guarantor or any other person, entity or
property before enforcing this Guaranty against the Guarantor.

8. Reinstatement. Notwithstanding anything in this Guaranty to the contrary,
this Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any portion of the Guaranteed Obligations is
revoked, terminated, rescinded or reduced or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of the Canadian
Borrower or any other person or entity or otherwise, as if such payment had not
been made and whether or not the Canadian Administrative Agent or any Canadian
Bank is in possession of or has released this Guaranty and regardless of any
prior revocation, rescission, termination or reduction.

9. Subordination. During any Canadian Allocation Period, the Guarantor hereby
subordinates the payment of all obligations and indebtedness of the Canadian
Borrower owing to the Guarantor, whether now existing or hereafter arising,
including but not limited to any obligation of the Canadian Borrower to the
Guarantor as subrogee of the Canadian Administrative Agent or any Canadian Bank
or resulting from the Guarantor’s performance under this Guaranty, to the
indefeasible payment in full of all Guaranteed Obligations; provided, so long as
no Event of Default has occurred and is continuing, the foregoing subordination
shall not restrict Canadian Borrower’s ability to repay any such obligation to
the Borrower. During the continuance of an Event of Default, if the Canadian
Administrative Agent so requests, any such obligation or indebtedness of the
Canadian Borrower to the Guarantor shall be enforced and performance received by
the Guarantor as trustee for the Canadian Administrative Agent and Canadian
Banks, and with respect to then-matured obligations of the Canadian Borrower,
the

 

Exhibit 1-D - 3



--------------------------------------------------------------------------------

proceeds thereof shall be paid over to the Canadian Administrative Agent, for
itself and for the benefit of Canadian Banks for application to such
then-matured Guaranteed Obligations, but without reducing or affecting in any
manner the liability of the Guarantor under this Guaranty.

10. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, upon the insolvency, bankruptcy
or reorganization of the Canadian Borrower or any other person or entity, or
otherwise, all such amounts shall nonetheless be payable by the Guarantor
immediately upon demand by the Canadian Administrative Agent.

11. Amendments. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Canadian Administrative Agent, for itself and on behalf of the Canadian Banks,
and the Guarantor, as provided in the Credit Agreement.

12. No Waiver; Enforceability. No failure by the Canadian Administrative Agent
or any Canadian Bank to exercise, and no delay in exercising, any right, remedy
or power hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy or power hereunder preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
The obligations hereunder shall not be affected, limited or impaired by any acts
of any legislative body or governmental authority affecting the Canadian
Borrower, including but not limited to, any restrictions on or regarding the
conversion of currency or repatriation or control of funds or any total or
partial expropriation of the Canadian Borrower’s property, or by any economic,
political, regulatory or other events in the countries where the Canadian
Borrower is located.

13. Assignment; Governing Laws; Jurisdiction. This Guaranty shall (a) bind the
Guarantor and its successors and assigns, provided that the Guarantor may not
assign its rights or obligations under this Guaranty without the prior written
consent of the Canadian Administrative Agent, for itself and on behalf of the
Canadian Banks as provided in the Credit Agreement (and any attempted assignment
without such consent shall be void), (b) inure to the benefit of the Canadian
Administrative Agent, Canadian Banks and their respective successors and
permitted assigns and the Canadian Administrative Agent or any Canadian Bank
may, without notice to the Guarantor and without affecting the Guarantor’s
obligations hereunder, assign or sell participations in the Guaranteed
Obligations and this Guaranty, in whole or in part as provided in the Credit
Agreement, and (c) be governed by the internal laws of the State of New York.
The Guarantor hereby irrevocably (i) submits to the non-exclusive jurisdiction
of any United States Federal or State court sitting in New York, New York in any
action or proceeding arising out of or relating to this Guaranty, and
(ii) waives to the fullest extent permitted by law any defense asserting an
inconvenient forum in connection therewith. Service of process by the Canadian
Administrative Agent or any Canadian Bank in connection with such action or
proceeding shall be binding on the Guarantor if sent to the Guarantor by
registered or certified mail at its address specified in the Credit Agreement.
The Guarantor agrees that the Canadian Administrative Agent or any Canadian Bank
may disclose to any prospective purchaser and any purchaser of all or part of
the Guaranteed Obligations any and all information in the Canadian
Administrative

 

Exhibit 1-D - 4



--------------------------------------------------------------------------------

Agent’s or such Canadian Bank’s possession concerning the Guarantor, this
Guaranty and any security for this Guaranty as provided in the Credit Agreement.

14. Condition of the Canadian Borrower. The Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Canadian Borrower such information concerning the financial condition,
business and operations of the Canadian Borrower as the Guarantor requires, and
that neither the Canadian Administrative Agent nor any Canadian Bank has any
duty, and the Guarantor is not relying on the Canadian Administrative Agent or
any Canadian Bank at any time, to disclose to the Guarantor any information
relating to the business, operations or financial condition of the Canadian
Borrower.

15. Setoff. If and to the extent any payment is not made when due hereunder, the
Canadian Administrative Agent or any Canadian Bank may, upon (i) the occurrence
and during the continuance of any Event of Default and (ii) the making of the
request or the granting of the consent specified in Section 6.1 of the Agreement
to authorize the Administrative Agent to declare all or any part of the Total
Facility Outstandings due and payable pursuant to Section 6.1, setoff and charge
from time to time during such periods any amount so due against any or all of
the Guarantor’s accounts or deposits with the Canadian Administrative Agent or
such Canadian Bank.

16. Other Guarantees. Unless otherwise agreed by the Canadian Administrative
Agent, for itself and on behalf of the Canadian Banks, and the Guarantor in
writing as provided in the Credit Agreement, this Guaranty is not intended to
supersede or otherwise affect any other guaranty now or hereafter given by the
Guarantor for the benefit of the Canadian Administrative Agent or any Canadian
Bank or any term or provision thereof.

17. Foreign Currency. If any claim arising under or related to this Guaranty is
reduced to judgment denominated in a currency (the “Judgment Currency”) other
than the currencies in which the Guaranteed Obligations are denominated
(collectively the “Obligations Currency”), the judgment shall be for the
equivalent in the Judgment Currency of the amount of the claim denominated in
the Obligations Currency included in the judgment, determined as of the date of
judgment. The equivalent of any Obligations Currency amount in any Judgment
Currency shall be calculated at the spot rate for the purchase of the
Obligations Currency with the Judgment Currency quoted by the Canadian
Administrative Agent in the place of the Canadian Administrative Agent’s choice
at or about 8:00 a.m. on the date for determination specified above. The
Guarantor shall indemnify the Canadian Administrative Agent and each Canadian
Bank and hold the Canadian Administrative Agent and each Canadian Bank harmless
from and against all loss or damage resulting from any change in exchange rates
between the date any claim is reduced to judgment and the date of payment
thereof by the Guarantor. If the Canadian Administrative Agent so notifies the
Guarantor in writing, at the Canadian Administrative Agent’s sole and absolute
discretion, payments under this Guaranty shall be the U.S. Dollar equivalent of
the Guaranteed Obligations or any portion thereof, determined as of the date
payment is made.

18. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE GUARANTOR, THE CANADIAN ADMINISTRATIVE AGENT AND CANADIAN BANKS EACH
WAIVE TRIAL BY JURY

 

Exhibit 1-D - 5



--------------------------------------------------------------------------------

WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON OR ARISING OUT OF THIS
GUARANTY. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

19. Termination. Upon (i) the permanent termination by Guarantor pursuant to
Section 2.16 of its right to allocate a portion of the Total Committed Amount to
the Canadian Allocated Total Commitments, (ii) the termination of the Canadian
Commitment and (iii) so long as the Canadian Total Outstanding Amount is zero,
this Guaranty shall automatically terminate, and Guarantor shall be released
from all obligations hereunder and Administrative Agent hereby agrees, at
Guarantor’s expense, to provide documentation reasonably acceptable to Guarantor
with respect thereto. Upon the consummation of any merger with respect to the
Borrower permitted under Section 5.2(e) of the Credit Agreement, pursuant to
which EOG Resources, Inc. is not the surviving Person, such surviving Person
shall assume Guarantor’s obligations hereunder.

Executed this     day of             , 20    .

 

EOG RESOURCES, INC. By:

 

Helen Y. Lim Vice President and Treasurer

 

AGREED: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:

 

Name:

 

Title:

 

 

Exhibit 1-D - 6



--------------------------------------------------------------------------------

EXHIBIT 2-A

FORM OF STERLING PROMISSORY NOTE

            , 20    

FOR VALUE RECEIVED, the undersigned, EOG Resources United Kingdom Limited, a
corporation organized under the laws of the United Kingdom (the “UK Borrower”),
HEREBY PROMISES TO PAY to                                          (the “UK
Bank”), for the account of its UK Lending Office (as defined in the Credit
Agreement referred to below) and in the currency herein provided, the principal
amount of the UK Bank’s Sterling Allocated Commitment from time to time
outstanding, or, if less, the aggregate unpaid principal amount of the Sterling
Advances (as defined in the Revolving Credit Agreement dated as of July 21,
2015, among EOG Resources, Inc., the UK Borrower and others, the UK Bank,
certain other lenders that may be parties thereto from time to time, JPMorgan
Chase Bank, N.A., as Administrative Agent, and JPMorgan Chase Bank, N.A., acting
through its London branch, as UK Administrative Agent for the UK Bank and such
other lenders; such Revolving Credit Agreement, as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) owing to the UK
Bank outstanding on the Termination Date; provided that for the full term of
this Sterling Promissory Note, the interest rate produced by the aggregate of
all sums paid or agreed to be paid to the holder of this Sterling Promissory
Note for the use, forbearance or detention of the debt evidenced hereby shall
not exceed the Highest Lawful Rate.

The UK Borrower promises to pay interest on the unpaid principal amount of each
Sterling Advance owing to the UK Bank from the date of such Sterling Advance
until such principal amount is paid in full, at such interest rates, and due at
such times, as are specified in the Credit Agreement.

Both principal and interest are payable in Sterling to JPMorgan Chase Bank,
N.A., as UK Administrative Agent, at its UK Payment Office, in same day funds.
Each Sterling Advance owed to the UK Bank by the UK Borrower pursuant to the
Credit Agreement, and all payments made on account of principal thereof, shall
be recorded by the UK Bank and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Sterling Promissory Note; provided
that the failure of the UK Bank to make any such recordation or endorsement
shall not affect the obligations of the UK Borrower hereunder or under the
Credit Agreement.

This Sterling Promissory Note is one of the Sterling Notes referred to in, and
is subject to and is entitled to the benefits of, the Credit Agreement. The
Credit Agreement, among other things, (a) provides for the making of Sterling
Advances by the UK Bank to the UK Borrower from time to time within the limits
provided in the Credit Agreement, the indebtedness of the UK Borrower resulting
from each Sterling Advance owing to the UK Bank being evidenced by this Sterling
Promissory Note, and (b) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified. Unless otherwise defined herein, any term used in
this Sterling Promissory Note and defined in the Credit Agreement shall have the
meaning ascribed to it in the Credit Agreement.

Except only for any notices which are specifically required by the Credit
Agreement, the UK Borrower waives notice (including, but not limited to, notice
of intent to accelerate and

 

Exhibit 2-A - 1



--------------------------------------------------------------------------------

notice of acceleration, notice of protest and notice of dishonor), demand,
presentment for payment and protest.

This Sterling Promissory Note shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

EOG RESOURCES UNITED KINGDOM LIMITED By:

 

Title:

 

Exhibit 2-A - 2



--------------------------------------------------------------------------------

Date

   Amount of
Sterling Advance    Sterling Principal
Paid or Prepaid    Amount of
Unpaid Principal
Balance    Notation Made
By                                    

 

Exhibit 2-A - 3



--------------------------------------------------------------------------------

EXHIBIT 2-B

FORM OF NOTICE OF STERLING BORROWING

J.P. Morgan Europe Limited

    as Administrative Agent

125 London Wall, 9th Floor

London, EC2Y 5AJ

United Kingdom

[Date], 20    

Ladies and Gentlemen:

The undersigned, EOG Resources United Kingdom Limited, refers to the Revolving
Credit Agreement, dated as of July 21, 2015 (as amended, supplemented or
otherwise modified from time to time, herein referred to as the “Credit
Agreement”, with terms defined in the Credit Agreement and not otherwise defined
herein being used herein as therein defined), among the undersigned, EOG
Resources, Inc., certain Banks parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for said Banks, and hereby gives you notice, irrevocably,
pursuant to Section 2B.2 of the Credit Agreement that the undersigned hereby
requests a Sterling Borrowing under the Credit Agreement, and in that connection
sets forth below the information relating to such Sterling Borrowing (the
“Proposed Sterling Borrowing”) as required by 2B.2(a) of the Credit Agreement:

(1) The UK Business Day of the Proposed Sterling Borrowing is             ,
20    .

(2) The aggregate amount of the Proposed Sterling Borrowing is £        .

*[(4) The initial Sterling Interest Period for each Sterling Advance made as
part of the Proposed Sterling Borrowing is     months.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Sterling Borrowing:

(A) each of the statements set forth in Section 3.2(i) and (ii) of the Credit
Agreement (for purposes of the foregoing, each reference to “Advance”,
“Borrowing” or “L/C Credit Extension”, set forth in such Section3.2(i) or
(ii) shall be deemed to refer instead to such requested Proposed Sterling
Borrowing) are correct, immediately before and after giving effect to the
Proposed Sterling Borrowing and to the application of the proceeds therefrom, as
though made on and as of each such date (other than those representations and
warranties that expressly speak solely as of an earlier date, which remain
correct as of such earlier date); and

(B) no event has occurred and is continuing, or would result from such Proposed
Sterling Borrowing or from the application of the proceeds therefrom, which
constitutes an Event of Default or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both.

 

Exhibit 2-B - 1



--------------------------------------------------------------------------------

Very truly yours, EOG RESOURCES UNITED KINGDOM LIMITED By:

 

Name:

 

Title:

 

 

Exhibit 2-B - 2



--------------------------------------------------------------------------------

EXHIBIT 2-C

FORM OF UK GUARANTY

CONTINUING GUARANTY

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of any credit and/or financial accommodation made or granted to
EOG Resources United Kingdom Limited (the “UK Borrower”) by the UK
Administrative Agent or any UK Bank (as defined in the Credit Agreement as
defined below) pursuant to the Credit Agreement and their respective successors
and permitted assigns, the undersigned Guarantor (the “Guarantor”) hereby
furnishes its guaranty of the Guaranteed Obligations (as hereinafter defined) as
follows:

1. Guaranty. The Guarantor hereby absolutely and unconditionally guarantees, as
a guarantee of payment and not merely as a guarantee of collection, prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of any and all existing and future indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary, of the
UK Borrower in the currency such indebtedness or liability was incurred to the
UK Administrative Agent and each UK Bank arising under that certain Revolving
Credit Agreement dated as of July 21, 2015, among Guarantor, UK Borrower,
JPMorgan Chase Bank, N.A., as Administrative Agent and L/C Issuer, JPMorgan
Chase Bank, N.A., acting through its London branch, as UK Administrative Agent,
and the other Banks a party thereto (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms being used
herein as therein defined unless otherwise defined herein) and all instruments,
agreements and other documents of every kind and nature now or hereafter
executed in connection with the Credit Agreement (including all renewals,
extensions and modifications thereof and all costs, Attorney Costs and expenses
incurred by the UK Administrative Agent or any UK Bank in connection with the
collection or enforcement thereof) (collectively, the “Guaranteed Obligations”).
The UK Administrative Agent’s and each UK Bank’s books and records showing the
amount of the Guaranteed Obligations shall be binding upon the Guarantor and
conclusive absent manifest error for the purpose of establishing the amount of
the Guaranteed Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection, or
extent of any collateral therefor, or by any fact or circumstance relating to
the Guaranteed Obligations which might otherwise constitute a defense to the
obligations of the Guarantor under this Guaranty.

2. No Setoff or Deductions; Taxes. The Guarantor represents and warrants that it
is incorporated and resident in the United States of America. All payments by
the Guarantor hereunder shall be paid in full, without setoff or counterclaim or
any deduction or withholding whatsoever, including, without limitation, for any
and all present and future taxes. If the Guarantor must make a payment under
this Guaranty, the Guarantor represents and warrants that it will make the
payment from one of its U.S. resident offices to the UK Administrative Agent for
itself and for the benefit of the UK Banks so that no withholding tax is imposed
on the payment. If notwithstanding the foregoing, the Guarantor makes a payment
under this Guaranty to which withholding tax applies, or any taxes (other than
taxes on net income and franchise

 

Exhibit 2-C - 1



--------------------------------------------------------------------------------

taxes (a) imposed by the country or any subdivision of the country in which the
UK Administrative Agent’s or any UK Bank’s principal office or actual lending
office is located and (b) measured by the United States taxable income the UK
Administrative Agent or any UK Bank would have received if all payments under or
in respect of this Guaranty were exempt from taxes levied by the Guarantor’s
country) are at any time imposed on any payments under or in respect of this
Guaranty including, but not limited to, payments made pursuant to this Paragraph
2, the Guarantor shall pay all such taxes to the relevant authority in
accordance with applicable law such that the UK Administrative Agent and each UK
Bank receives the sum it would have received had no such deduction or
withholding been made.

The Guarantor shall promptly provide the UK Administrative Agent and each
affected UK Bank with an original receipt or certified copy issued by the
relevant authority evidencing the payment of any such amount required to be
deducted or withheld.

3. Continuing Guaranty. This Guaranty is a continuing and irrevocable guaranty
of all Guaranteed Obligations now or hereafter existing and shall remain in full
force and effect until all Guaranteed Obligations and any other amounts payable
under this Guaranty are indefeasibly paid and performed in full and any
commitments of the UK Administrative Agent and UK Banks or facilities provided
by the UK Administrative Agent and UK Banks with respect to the Guaranteed
Obligations are terminated or otherwise terminated pursuant to paragraph 19
hereof.

4. Waiver of Notices. The Guarantor waives notice of the acceptance of this
Guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof. Except as herein expressly provided, the Guarantor further
waives presentment, protest, notice, dishonor or default, demand for payment and
any other notices to which the Guarantor might otherwise be entitled.

5. Subrogation. The Guarantor shall exercise no right of subrogation,
contribution or similar rights with respect to any payments it makes under this
Guaranty until all of the Guaranteed Obligations and any amounts payable under
this Guaranty are indefeasibly paid and performed in full and any commitments of
the UK Administrative Agent and UK Banks or facilities provided by the UK
Administrative Agent and UK Banks with respect to the Guaranteed Obligations are
terminated. If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the UK Administrative Agent and UK Banks and shall forthwith be paid to the
UK Administrative Agent, for itself and for the benefit of UK Banks, to reduce
the amount of the Guaranteed Obligations, whether matured or unmatured.

6. Waiver of Suretyship Defenses. The Guarantor agrees that the
UK Administrative Agent and any UK Bank may, at any time and from time to time,
and without notice to the Guarantor, make any agreement with the UK Borrower or
with any other person or entity liable on any of the Guaranteed Obligations or
providing collateral as security for the Guaranteed Obligations, for the
extension, renewal, payment, compromise, discharge or release of the Guaranteed
Obligations or any collateral (in whole or in part), or for any modification or
amendment of the terms thereof or of any instrument or agreement evidencing the
Guaranteed Obligations or the provision of collateral, all without in any way
impairing, releasing, discharging or otherwise affecting the obligations of the
Guarantor under this Guaranty. The Guarantor waives any defense arising by
reason of any disability or other defense of the

 

Exhibit 2-C - 2



--------------------------------------------------------------------------------

UK Borrower or any other guarantor, or the cessation from any cause whatsoever
of the liability of the UK Borrower, or any claim that the Guarantor’s
obligations exceed or are more burdensome than those of the UK Borrower and
waives the benefit of any statute of limitations affecting the liability of the
Guarantor hereunder. The Guarantor waives any right to enforce any remedy which
the UK Administrative Agent or any UK Bank now has or may hereafter have against
the UK Borrower and waives any benefit of and any right to participate in any
security now or hereafter held by the UK Administrative Agent or any UK Bank.
Further, the Guarantor consents to the taking of, or failure to take, any action
which might in any manner or to any extent vary the risks of the Guarantor under
this Guaranty or which, but for this provision, might operate as a discharge of
the Guarantor.

7. Exhaustion of Other Remedies Not Required. The obligations of the Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations. The Guarantor waives diligence by the
UK Administrative Agent and each UK Bank and action on delinquency in respect of
the Guaranteed Obligations or any part thereof, including, without limitation
any provisions of law requiring the UK Administrative Agent or any UK Bank to
exhaust any right or remedy or to take any action against the UK Borrower, any
other guarantor or any other person, entity or property before enforcing this
Guaranty against the Guarantor.

8. Reinstatement. Notwithstanding anything in this Guaranty to the contrary,
this Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any portion of the Guaranteed Obligations is
revoked, terminated, rescinded or reduced or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of the UK Borrower or
any other person or entity or otherwise, as if such payment had not been made
and whether or not the UK Administrative Agent or any UK Bank is in possession
of or has released this Guaranty and regardless of any prior revocation,
rescission, termination or reduction.

9. Subordination. During any Sterling Allocation Period, the Guarantor hereby
subordinates the payment of all obligations and indebtedness of the UK Borrower
owing to the Guarantor, whether now existing or hereafter arising, including but
not limited to any obligation of the UK Borrower to the Guarantor as subrogee of
the UK Administrative Agent or any UK Bank or resulting from the Guarantor’s
performance under this Guaranty, to the indefeasible payment in full of all
Guaranteed Obligations; provided, so long as no Event of Default has occurred
and is continuing, the foregoing subordination shall not restrict UK Borrower’s
ability to repay any such obligation to the Borrower. During the continuance of
an Event of Default, if the UK Administrative Agent so requests, any such
obligation or indebtedness of the UK Borrower to the Guarantor shall be enforced
and performance received by the Guarantor as trustee for the UK Administrative
Agent and UK Banks, and with respect to then-matured obligations of the UK
Borrower, the proceeds thereof shall be paid over to the UK Administrative
Agent, for itself and for the benefit of UK Banks for application to such
then-matured Guaranteed Obligations, but without reducing or affecting in any
manner the liability of the Guarantor under this Guaranty.

10. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, upon the insolvency, bankruptcy
or reorganization of the UK Borrower or any other person or entity, or
otherwise, all such amounts shall

 

Exhibit 2-C - 3



--------------------------------------------------------------------------------

nonetheless be payable by the Guarantor immediately upon demand by the UK
Administrative Agent.

11. Amendments. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the UK
Administrative Agent, for itself and on behalf of the UK Banks, and the
Guarantor, as provided in the Credit Agreement.

12. No Waiver; Enforceability. No failure by the UK Administrative Agent or any
UK Bank to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
The obligations hereunder shall not be affected, limited or impaired by any acts
of any legislative body or governmental authority affecting the UK Borrower,
including but not limited to, any restrictions on or regarding the conversion of
currency or repatriation or control of funds or any total or partial
expropriation of the UK Borrower’s property, or by any economic, political,
regulatory or other events in the countries where the UK Borrower is located.

13. Assignment; Governing Laws; Jurisdiction. This Guaranty shall (a) bind the
Guarantor and its successors and assigns, provided that the Guarantor may not
assign its rights or obligations under this Guaranty without the prior written
consent of the UK Administrative Agent, for itself and on behalf of the UK Banks
as provided in the Credit Agreement (and any attempted assignment without such
consent shall be void), (b) inure to the benefit of the UK Administrative Agent,
UK Banks and their respective successors and permitted assigns and the UK
Administrative Agent or any UK Bank may, without notice to the Guarantor and
without affecting the Guarantor’s obligations hereunder, assign or sell
participations in the Guaranteed Obligations and this Guaranty, in whole or in
part as provided in the Credit Agreement, and (c) be governed by the internal
laws of the State of New York. The Guarantor hereby irrevocably (i) submits to
the non-exclusive jurisdiction of any United States Federal or State court
sitting in New York, New York in any action or proceeding arising out of or
relating to this Guaranty, and (ii) waives to the fullest extent permitted by
law any defense asserting an inconvenient forum in connection therewith. Service
of process by the UK Administrative Agent or any UK Bank in connection with such
action or proceeding shall be binding on the Guarantor if sent to the Guarantor
by registered or certified mail at its address specified in the Credit
Agreement. The Guarantor agrees that the UK Administrative Agent or any UK Bank
may disclose to any prospective purchaser and any purchaser of all or part of
the Guaranteed Obligations any and all information in the UK Administrative
Agent’s or such UK Bank’s possession concerning the Guarantor, this Guaranty and
any security for this Guaranty as provided in the Credit Agreement.

14. Condition of the UK Borrower. The Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
UK Borrower such information concerning the financial condition, business and
operations of the UK Borrower as the Guarantor requires, and that neither the UK
Administrative Agent nor any UK Bank has any duty, and the Guarantor is not
relying on the UK Administrative Agent or any UK Bank at any

 

Exhibit 2-C - 4



--------------------------------------------------------------------------------

time, to disclose to the Guarantor any information relating to the business,
operations or financial condition of the UK Borrower.

15. Setoff. If and to the extent any payment is not made when due hereunder, the
UK Administrative Agent or any UK Bank may, upon (i) the occurrence and during
the continuance of any Event of Default and (ii) the making of the request or
the granting of the consent specified in Section 6.1 of the Agreement to
authorize the Administrative Agent to declare all or any part of the Total
Facility Outstandings due and payable pursuant to Section 6.1, setoff and charge
from time to time during such periods any amount so due against any or all of
the Guarantor’s accounts or deposits with the UK Administrative Agent or such UK
Bank.

16. Other Guarantees. Unless otherwise agreed by the UK Administrative Agent,
for itself and on behalf of the UK Banks, and the Guarantor in writing as
provided in the Credit Agreement, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the UK Administrative Agent or any UK Bank or any term or
provision thereof.

17. Foreign Currency. If any claim arising under or related to this Guaranty is
reduced to judgment denominated in a currency (the “Judgment Currency”) other
than the currencies in which the Guaranteed Obligations are denominated
(collectively the “Obligations Currency”), the judgment shall be for the
equivalent in the Judgment Currency of the amount of the claim denominated in
the Obligations Currency included in the judgment, determined as of the date of
judgment. The equivalent of any Obligations Currency amount in any Judgment
Currency shall be calculated at the spot rate for the purchase of the
Obligations Currency with the Judgment Currency quoted by the UK Administrative
Agent in the place of the UK Administrative Agent’s choice at or about 8:00 a.m.
on the date for determination specified above. The Guarantor shall indemnify the
UK Administrative Agent and each UK Bank and hold the UK Administrative Agent
and each UK Bank harmless from and against all loss or damage resulting from any
change in exchange rates between the date any claim is reduced to judgment and
the date of payment thereof by the Guarantor. If the UK Administrative Agent so
notifies the Guarantor in writing, at the UK Administrative Agent’s sole and
absolute discretion, payments under this Guaranty shall be the U.S. Dollar
equivalent of the Guaranteed Obligations or any portion thereof, determined as
of the date payment is made.

18. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE GUARANTOR, THE UK ADMINISTRATIVE AGENT AND UK BANKS EACH WAIVE TRIAL BY
JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON OR ARISING OUT OF
THIS GUARANTY. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

 

Exhibit 2-C - 5



--------------------------------------------------------------------------------

19. Termination. Upon (i) the permanent termination by Guarantor pursuant to
Section 2.16 of its right to allocate a portion of the Total Committed Amount to
the Sterling Allocated Total Commitments, (ii) the termination of the Sterling
Commitment and (iii) so long as the Sterling Total Outstanding Amount is zero,
this Guaranty shall automatically terminate, and Guarantor shall be released
from all obligations hereunder and Administrative Agent hereby agrees, at
Guarantor’s expense, to provide documentation reasonably acceptable to Guarantor
with respect thereto. Upon the consummation of any merger with respect to the
Borrower permitted under Section 5.2(e) of the Credit Agreement, pursuant to
which EOG Resources, Inc. is not the surviving Person, such surviving Person
shall assume Guarantor’s obligations hereunder.

Executed this     day of             , 20    .

 

EOG RESOURCES, INC. By:

 

Helen Y. Lim Vice President and Treasurer

 

AGREED: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:

 

Name:

 

Title:

 

 

Exhibit 2-C - 6